Exhibit 10.1
Confidential treatment has been requested for portions of this exhibit pursuant
to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. The copy filed
herewith omits the information subject to the confidentiality request. Omissions
are designated as [**]. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.
[Execution Copy]
AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
February 3, 2016 (this “Amendment No. 3”), is by and among Wells Fargo Bank,
National Association, in its capacity as administrative and collateral agent (in
such capacity, “Administrative Agent”) for the parties to the Credit Agreement
(as defined below) as lenders (individually, each a “Lender” and collectively,
“Lenders”), Lenders, SUPERVALU INC., a Delaware corporation (“Lead Borrower”),
the Subsidiaries of Lead Borrower party thereto as borrowers (each a “Borrower”
and collectively, together with Lead Borrower, “Borrowers”), and the obligors
party thereto as guarantors (each individually a “Guarantor” and collectively,
“Guarantors”).
W I T N E S S E T H :
WHEREAS, Administrative Agent, Lenders, Borrowers and Guarantors have entered
into financing arrangements pursuant to which Lenders (or Administrative Agent
on behalf of Lenders) have made and may make loans and advances and provide
other financial accommodations to Borrowers as set forth in the Amended and
Restated Credit Agreement, dated as of March 21, 2013, by and among
Administrative Agent, Lenders, Borrowers and Guarantors, as amended by Amendment
No. 1 to Amended and Restated Credit Agreement, dated as of April 17, 2014, and
Amendment No. 2 to Amended and Restated Credit Agreement, dated as of
September 30, 2014 (as so previously amended, the “Existing Credit Agreement”),
and as amended hereby (and as from time to time hereafter further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Credit
Agreement”);
WHEREAS, Borrowers and Guarantors have requested that Administrative Agent and
Lenders agree to make certain amendments to the Credit Agreement, and
Administrative Agent and Lenders are willing to agree to make such amendments
subject to the terms and conditions set forth herein; and
WHEREAS, by this Amendment No. 3, Administrative Agent, Lenders, Borrowers and
Guarantors intend to evidence such amendments;
NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.    Definitions. For purposes of this Amendment No. 3, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 3.




--------------------------------------------------------------------------------


2.    Amendments to Credit Agreement. The Existing Credit Agreement is hereby
amended in its entirety as set forth in Annex A hereto. All schedules and
exhibits to the Existing Credit Agreement, as in effect immediately prior to the
date of this Amendment No. 3, shall constitute schedules and exhibits to the
Credit Agreement, except that each of Schedule 1.01(a), 2.01, 5.01, 5.13, 6.17,
6.21, 7.02 and 10.02 is hereby replaced in its entirety with the corresponding
Schedule set forth in Annex B hereto.
3.    Representations and Warranties. Each Loan Party, jointly and severally,
represents and warrants with and to Administrative Agent and Lenders that the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or any other Loan Document, each as amended hereby, are true
and correct in all material respects on and as of the date hereof, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality or Material Adverse Effect (or words of
similar import), they shall be true and correct in all respects in accordance
with the terms thereof, and (iii) for purposes of this Section 3, the
representations and warranties contained in clause (a) of Section 5.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Credit Agreement.
4.    Conditions Precedent. The amendments contained herein shall only be
effective upon satisfaction of each of the following conditions precedent:
4.1    Administrative Agent shall have received counterparts of this Amendment
No. 3, as duly authorized, executed and delivered by Borrowers, Guarantors and
Lenders;
4.2    Administrative Agent shall have received the Amendment No. 3 Fee Letter,
dated as of February 3, 2016, by and between Wells Fargo Bank, National
Association and Lead Borrower (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Amendment No. 3 Fee Letter”);
4.3    Administrative Agent shall have received payment in full in cash of the
fees required to be paid pursuant to this Amendment No. 3 and the Amendment No.
3 Fee Letter;
4.4    Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to Administrative Agent, of a Responsible
Officer of Lead Borrower, dated as of the date hereof, either (a) attaching
certified copies of its certificate of incorporation, amended by-laws, the
resolutions and delegations of authority authorizing this Amendment No. 3 and
the transactions contemplated herein, and an incumbency certificate with
specimen signatures of officers or other appropriate representatives executing
the documents contemplated by this Amendment No. 3 on behalf of Lead Borrower,
or (b) certifying as to the absence of any amendment to or revocation of such
documents, since the most recent copies thereof were delivered to Administrative
Agent prior to the date hereof;
4.5    Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to Administrative Agent, of the Secretary or
Assistant Secretary of each Loan Party (other than Lead Borrower), dated as of
the date hereof, either (a) attaching certified copies of its organizational
documents, the resolutions and delegations of authority

2

--------------------------------------------------------------------------------


authorizing this Amendment No. 3 and the transactions contemplated herein, and
an incumbency certificate with specimen signatures of officers or other
appropriate representatives executing the documents contemplated by this
Amendment No. 3 on behalf of such other Loan Party, or (b) certifying as to the
absence of any amendment to or revocation of such documents, since the most
recent copies thereof were delivered to Administrative Agent prior to the date
hereof;
4.6    Administrative Agent shall have received a good standing certificate (or
its equivalent) with respect to each Loan Party from the Secretary of State (or
comparable official) of the jurisdiction where such Loan Party is organized;
4.7    Administrative Agent shall have received legal opinions of counsel to the
Loan Parties, in form and substance reasonably satisfactory to Administrative
Agent, dated the date hereof and addressed to Administrative Agent and Lenders;
4.8    Administrative Agent shall have received results of such Lien searches
with respect to each Loan Party, as Administrative Agent may reasonably require
and in each case dated as of a date reasonably satisfactory to Administrative
Agent, indicating the absence of Liens on the Collateral, except for Permitted
Encumbrances;
4.9    As of the date of this Amendment No. 3 and after giving effect thereto,
Excess Availability shall be not less than $600,000,000; and
4.10    As of the date of this Amendment No. 3 and after giving effect thereto,
no Default or Event of Default shall exist and be continuing.
5.    Amendment Fee. In consideration of the amendments provided for herein,
Loan Parties shall pay to Administrative Agent amendment fees, for the account
of each Lender, in an amount equal to 0.125% of the final allocated Commitment
of each Lender, which amendment fees shall be earned and payable as of the date
hereof.
6.    Effect of Amendment No. 3. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Loan Parties shall not be entitled to any other or further amendment
by virtue of the provisions of this Amendment No. 3 or with respect to the
subject matter of this Amendment No. 3. Without limiting the generality of the
foregoing, each Guarantor hereby acknowledges and confirms that its guarantee of
the Obligations is in full force and effect in accordance with its terms and is
hereby ratified and confirmed and such continuing liability shall not be
affected by this Amendment No. 3, nor shall anything contained in this Amendment
No. 3 be deemed to limit or otherwise affect its obligations under such
guarantee. To the extent of conflict between the terms of this Amendment No. 3
and the other Loan Documents, the terms of this Amendment No. 3 shall control.
The Credit Agreement and this Amendment No. 3 shall be read and construed as one
agreement. This Amendment No. 3 and the Amendment No. 3 Fee Letter are each a
Loan Document. The Credit Agreement remains in full force and effect, and
nothing contained in this Amendment No. 3 will constitute a waiver of any right,
power or remedy under the Credit Agreement.

3

--------------------------------------------------------------------------------


7.    Governing Law. This Amendment No. 3 shall be governed by, and construed in
accordance with, the laws of the State of New York but excluding any principles
of conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.
8.    Jury Trial Waiver. LOAN PARTIES, ADMINISTRATIVE AGENT AND EACH LENDER
PARTY HERETO, EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 3 OR ANY OF THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). LOAN PARTIES, ADMINISTRATIVE AGENT
AND EACH LENDER PARTY HERETO, EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT NO. 3 AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
9.    Binding Effect. This Amendment No. 3 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.
10.    Further Assurances. Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Administrative Agent to effectuate the provisions and purposes of
this Amendment No. 3.
11.    Entire Agreement. This Amendment No. 3 represents the entire agreement
and understanding concerning the subject matter hereof among the parties hereto,
and supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
12.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 3.
13.    Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 3. Any party delivering an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 3, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 3.

4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered as of the day and year first above written.
BORROWERS:
 
 
SUPERVALU INC.
 
 
 
 
By:
/s/ Susan. S. Grafton
Name:
Susan S. Grafton
Title:
Executive Vice President and
 
Chief Financial Officer
 
 
ADVANTAGE LOGISTICS - SOUTHEAST, INC.
EASTERN REGION MANAGEMENT CORPORATION
FF ACQUISITION, L.L.C.
FOODARAMA LLC
HAZELWOOD DISTRIBUTION COMPANY, INC.
HAZELWOOD DISTRIBUTION HOLDINGS, INC.
HORNBACHER’S, INC.
SHOP ‘N SAVE ST. LOUIS, INC.
SHOP ‘N SAVE WAREHOUSE FOODS, INC.
SHOPPERS FOOD WAREHOUSE CORP.
SUPER RITE FOODS, INC.
SUPERVALU HOLDINGS, INC.
SUPERVALU PHARMACIES, INC.
SUPERVALU TRANSPORTATION, INC.
SUPERVALU TTSJ, INC.
SUPERVALU WA, L.L.C.
W. NEWELL & CO., LLC
 
 
 
 
By:
/s/ Devon J. Hart
Name:
Devon J. Hart
Title:
Vice President and Treasurer
 
 
 
 
CHAMPLIN 2005 L.L.C.
By:
SUPERVALU INC., its sole member
 
 
 
 
By:
/s/ Devon J. Hart
Name:
Devon J. Hart
Title:
Vice President and Treasurer




[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




SUPERVALU GOLD, LLC
By:
SUPERVALU INC., its sole member
 
 
 
 
By:
/s/ Devon J. Hart
Name:
Devon J. Hart
Title:
Vice President and Treasurer
 
 
 
 
SUPERVALU HOLDINGS - PA LLC
By:
SUPERVALU Holdings, Inc., its sole member
 
 
 
 
By:
/s/ Devon J. Hart
Name:
Devon J. Hart
Title:
Vice President and Treasurer
 
 
 
 
STEVENS POINT DISTRIBUTION COMPANY, LLC
By:
SUPERVALU Holdings, Inc., its sole member
 
 
 
 
By:
/s/ Devon J. Hart
Name:
Devon J. Hart
Title:
Vice President and Treasurer
 
 
 
 
MORAN FOODS, LLC
SAVE-A-LOT TYLER GROUP, LLC
 
 
 
 
By:
/s/ Ritchie L. Casteel
Name:
Ritchie L. Casteel
Title:
President





[SIGNATURES CONTINUE ON NEXT PAGE]



[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




GUARANTORS:
 
 
BUTSON’S ENTERPRISES, INC.
SCOTT’S FOOD STORES, INC.
SFW HOLDING CORP.
 
 
 
 
By:
/s/ Devon J. Hart
Name:
Devon J. Hart
Title:
Vice President and Treasurer







[SIGNATURES CONTINUE ON NEXT PAGE]





[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as Collateral Agent, as LC Issuer,
and as a Lender
 
 
 
 
By:
/s/ Joesph Burt
Name: Joesph Burt
Title: Director





[SIGNATURES CONTINUE ON NEXT PAGE]







[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]





 
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (formerly known as COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK, NEDERLAND", NEW YORK BRANCH),
as LC Issuer and as a Lender
    
 
 
 
 
 
 
By:
/s/ William Binder
 
Name: William Binder
 
Title: Executive Director
 
 
 
 
By:
/s/ James Purky
 
Name: James Purky
 
Title: Vice President





[SIGNATURES CONTINUE ON NEXT PAGE]





[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]





 
U.S. BANK NATIONAL ASSOCIATION, as LC Issuer
and as a Lender
  
 
 
 
 
 
 
By:
/s/ Tim Velzy
 
Name: Tim Velzy
 
Title: Senior Vice President





[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




BMO HARRIS BANK N.A., as a Lender
 
 
 
 
By:
/s/ Kara Goodwin
Name: Kara Goodwin
Title: Managing Director





[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




CITIZENS BUSINESS CAPITAL (F/K/A RBS CITIZENS BUSINESS CAPITAL), A DIVISION OF
CITIZENS ASSET FINANCE, INC. (F/K/A RBS ASSET FINANCE, INC.), as a Lender
 
 
 
 
By:
/s/ Jessica Benevides Caron
Name: Jessica Benevides Caron
Title: Vice President





[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Brent Phillips
Name: Brent Phillips
Title: Senior Vice President





[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




REGIONS BANK, as a Lender
 
 
 
 
By:
/s/ Connie Ruan
Name: Connie Ruan
Title: Vice President





[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




BANK OF AMERICA, N.A., as a Lender
 
 
 
 
By:
/s/ Matthew Potter
Name: Matthew Potter
Title: Vice President





[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------








BARCLAYS BANK PLC, as a Lender
 
 
 
 
By:
/s/ Marguerite Sutton
Name: Marguerite Sutton
Title: Vice President








[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------








CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
 
 
 
By:
/s/ Bill O'Daly
Name: Bill O'Daly
Title: Authorized Signatory
 
 
By:
/s/ D. Andrew Maletta
Name: D. Andrew Maletta
Title: Authorized Signatory








[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
By:
/s/ Rebecca Kratz
Name: Rebecca Kratz
Title: Authorized Signatory





[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




PNC BANK, NATIONAL ASSOCIATION, as LC Issuer
and as a Lender
 
 
 
 
By:
/s/ Clinton Miyazono
Name: Clinton Miyazono
Title: Assistant Vice President





[SIGNATURES CONTINUE ON NEXT PAGE]



[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    

Annex A




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March 21, 2013

Among
SUPERVALU INC.,
as the Lead Borrower
The Other Borrowers Named Herein
The Guarantors Named Herein
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, Swing Line Lender and LC Issuer
and
The Other Lenders Party Hereto
U.S. BANK NATIONAL ASSOCIATION
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
as Co-Syndication Agents
BMO HARRIS BANK, N.A.
GOLDMAN SACHS BANK USA
CREDIT SUISSE AG
BARCLAYS BANK PLC
BANK OF AMERICA, N.A.
as Co-Documentation Agents
CITIZENS BUSINESS CAPITAL f/k/a RBS CITIZENS BUSINESS CAPITAL, a division of
CITIZENS ASSET FINANCE, INC. f/k/a RBS ASSET FINANCE, INC.
REGIONS BANK
as Senior Managing Agents
WELLS FARGO BANK, NATIONAL ASSOCIATION
U.S. BANK NATIONAL ASSOCIATION
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
BMO CAPITAL MARKETS
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
Page


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
2


1.01. Defined Terms
2


1.02. Other Interpretive Provisions
84


1.03. Accounting Terms
85


1.04. Rounding
85


1.05. Times of Day
85


1.06. Letter of Credit Amounts
85


1.07. Currency Equivalents Generally
85


ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
86


2.01. Committed Loans.
86


2.02. Borrowings, Conversions and Continuations of Committed Loans.
87


2.03. Letters of Credit.
89


2.04. Swing Line Loans.
96


2.05. Prepayments.
99


2.06. Termination or Reduction of Commitments.
100


2.07. Repayment of Loans.
101


2.08. Interest.
101


2.09. Fees.
101


2.10. Computation of Interest and Fees
102


2.11. Evidence of Debt.
102


2.12. Payments Generally; Administrative Agent’s Clawback.
103


2.13. Sharing of Payments by Lenders
104


2.14. Settlement Amongst Lenders
104


2.15. Increase in Commitments.
105


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
107


3.01. Taxes.
107


3.02. Illegality
109


3.03. Inability to Determine Rates
109


3.04. Increased Costs.
109


3.05. Compensation for Losses, Costs or Expenses
110


3.06. Mitigation Obligations; Replacement of Lenders.
111


3.07. Survival
111


3.08. Designation of Lead Borrower as Borrowers’ Agent.
111


3.09. Acknowledgement and Consent to Bail-In of EEA Financial Institutions
112


ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
112


4.01. Conditions of Initial Credit Extension
112








i
 




--------------------------------------------------------------------------------




4.02. Conditions to all Credit Extensions
116


ARTICLE V REPRESENTATIONS AND WARRANTIES
117


5.01. Existence, Qualification and Power
117


5.02. Authorization; No Contravention
118


5.03. Governmental Authorization; Other Consents
118


5.04. Binding Effect
118


5.05. Financial Statements; No Material Adverse Effect.
118


5.06. Litigation
119


5.07. No Default
119


5.08. Ownership of Property; Liens.
119


5.09. Environmental Compliance.
120


5.10. Insurance
121


5.11. Taxes
121


5.12. ERISA Compliance.
122


5.13. Subsidiaries; Equity Interests
122


5.14. Margin Regulations; Investment Company Act.
123


5.15. Disclosure
123


5.16. Compliance with Laws
123


5.17. Intellectual Property; Licenses, Etc
124


5.18. Labor Matters
124


5.19. Security Documents.
124


5.20. Solvency.
125


5.21. Deposit Accounts; Credit Card Arrangements.
125


5.22. Brokers
126


5.23. Trade Relations
126


5.24. Material Contracts
126


5.25. Casualty
126


5.26. Payable Practices
126


5.27. Notices from Farm Products Sellers, etc.
126


5.28. HIPAA Compliance.
127


5.29. Compliance with Health Care Laws
127


5.30. OFAC
128


5.31. Patriot Act
128


5.32. Transaction Documents
128


ARTICLE VI AFFIRMATIVE COVENANTS
128


6.01. Financial Statements
128


6.02. Certificates; Other Information.
130


6.03. Notices
132


6.04. Payment of Obligations
134


6.05. Preservation of Existence, Etc
134


6.06. Maintenance of Properties
135


6.07. Maintenance of Insurance.
135


6.08. Compliance with Laws
137


6.09. Books and Records; Accountants.
137


6.10. Inspection Rights; Field Examinations; Appraisals.
138








ii
 




--------------------------------------------------------------------------------




6.11. Use of Proceeds
139


6.12. Additional Loan Parties
139


6.13. Cash Management.
139


6.14. Information Regarding the Collateral.
141


6.15. Physical Inventories.
142


6.16. Environmental Laws.
142


6.17. Further Assurances.
142


6.18. Lender Meetings
144


6.19. ERISA.
144


6.20. Agricultural Products.
144


6.21. Post-Closing Matters
145


6.22. Intentionally Omitted.
145


6.23. Preparation of Environmental Reports
145


6.24. Save-A-Lot Liabilities
145


ARTICLE VII NEGATIVE COVENANTS
146


7.01. Liens
146


7.02. Investments
147


7.03. Indebtedness; Disqualified Stock.
147


7.04. Fundamental Changes
147


7.05. Dispositions
147


7.06. Restricted Payments
147


7.07. Prepayments of Indebtedness
149


7.08. Change in Nature of Business
150


7.09. Transactions with Affiliates.
150


7.10. Burdensome Agreements
151


7.11. Use of Proceeds
152


7.12. Amendment of Material Documents
152


7.13. Fiscal Year
153


7.14. Deposit Accounts
153


7.15. Minimum Fixed Charge Coverage Ratio
153


7.16. Save-A-Lot Dispositions
153


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
153


8.01. Events of Default.
153


8.02. Remedies Upon Event of Default
157


8.03. Application of Funds
157


ARTICLE IX ADMINISTRATIVE AGENT
159


9.01. Appointment and Authority.
159


9.02. Rights as a Lender
160


9.03. Exculpatory Provisions
160


9.04. Reliance by Administrative Agent
161


9.05. Delegation of Duties
161


9.06. Resignation of Administrative Agent
161








iii
 




--------------------------------------------------------------------------------




9.07. Non-Reliance on Administrative Agent and Other Lenders
162


9.08. No Other Duties, Etc
163


9.09. Administrative Agent May File Proofs of Claim
163


9.10. Collateral and Guaranty Matters.
163


9.11. Notice of Transfer
164


9.12. Reports and Financial Statements
165


9.13. Agency for Perfection
165


9.14. Indemnification
165


9.15. Relation among Lenders
166


9.16. Defaulting Lender.
166


9.17. Secured Bank Product Obligations; Commercial LC Facility Obligations.
168


9.18. Co-Syndication Agents; Co-Documentation Agents, Senior Managing Agents and
Joint Lead Arrangers.
169


ARTICLE X MISCELLANEOUS
169


10.01. Amendments, Etc
169


10.02. Notices; Effectiveness; Electronic Communications.
171


10.03. No Waiver; Cumulative Remedies
173


10.04. Expenses; Indemnity; Damage Waiver.
173


10.05. Payments Set Aside
174


10.06. Successors and Assigns.
175


10.07. Treatment of Certain Information; Confidentiality
178


10.08. Right of Setoff
179


10.09. Interest Rate Limitation
180


10.10. Counterparts; Integration; Effectiveness
180


10.11. Survival
180


10.12. Severability
180


10.13. Replacement of Lenders
181


10.14. Governing Law; Jurisdiction; Etc.
181


10.15. Waiver of Jury Trial
182


10.16. No Advisory or Fiduciary Responsibility
183


10.17. USA PATRIOT Act Notice
183


10.18. Foreign Assets Control Regulations
183


10.19. Time of the Essence
184


10.20. Press Releases.
184


10.21. Additional Waivers.
184


10.22. No Strict Construction
186


10.23. Attachments
186


ARTICLE XI ACKNOWLEDGMENT AND RESTATEMENT
186


11.01. Existing Obligations
186


11.02. Acknowledgment of Security Interests
186


11.03. Existing Loan Documents
186


11.04. Restatement
186












iv
 




--------------------------------------------------------------------------------






SCHEDULES
1.01(a)
 
Subsidiary Borrowers
1.01(b)
 
Existing Letters of Credit
1.01(c)
 
Transition Agreement Parties
1.01(d)
 
Unrestricted Subsidiaries
2.01
 
Commitments and Applicable Percentages
5.01
 
Loan Parties Organizational Information
5.06
 
Litigation
5.08(b)
 
Owned Real Estate
5.08(c)
 
Leased Real Estate
5.09
 
Environmental Matters
5.10
 
Insurance
5.13
 
Subsidiaries; Other Equity Investments
5.17
 
Intellectual Property Matters
5.21(a)
 
Demand Deposit Accounts
5.21(b)
 
Credit Card Arrangements
6.02
 
Financial and Collateral Reporting
6.17
 
Substitution, Release and Addition of Term Loan Priority Collateral
6.21
 
Post-Closing Matters
7.01
 
Existing Liens
7.02
 
Existing Investments
7.03
 
Existing Indebtedness
7.09
 
Transactions with Affiliates
10.02
 
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS
A
 
Form of Committed Loan Notice
B
 
Form of Swing Line Loan Notice
C-1
 
Form of Note
C-2
 
Form of Swing Line Note
D
 
Form of Compliance Certificate
E
 
Form of Assignment and Assumption
F
 
Form of Borrowing Base Certificate
G
 
Form of DDA Notification
H
 
Form of Credit Card Notification
I
 
Closing Date Collateral List
J
 
Form of Mortgage
K
 
Form of Personal Property Security Agreement
L
 
Form of Solvency Certificate
M
 
Credit and Collection Policy






v
 




--------------------------------------------------------------------------------




 
AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
March 21, 2013, among SUPERVALU INC., a Delaware corporation (the “Lead
Borrower”), the Subsidiaries of the Lead Borrower listed on Schedule 1.01(a)
hereto (together with the Lead Borrower and each other Subsidiary of the Lead
Borrower that becomes a borrower hereunder from time to time in accordance with
the requirements of Section 6.12 hereof, each a “Borrower” and collectively, the
“Borrowers”), the Guarantors (as hereinafter defined), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
Wells Fargo Bank, National Association (“Wells Fargo”), as Administrative Agent,
Swing Line Lender and LC Issuer, U.S. Bank National Association and Coöperatieve
Rabobank U.A., New York Branch (formerly known as Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch), as
Co-Syndication Agents, BMO Harris Bank N.A., Goldman Sachs Bank USA, Credit
Suisse AG, Barclays Bank PLC and Bank of America, N.A., as Co-Documentation
Agents, Citizens Business Capital (f/k/a RBS Citizens Business Capital), a
Division of Citizens Asset Finance, Inc. (f/k/a RBS Asset Finance, Inc.), and
Regions Bank, as Senior Managing Agents, and Wells Fargo, U.S. Bank National
Association, Coöperatieve Rabobank U.A., New York Branch (formerly known as
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch) and BMO Capital Markets, as Joint Lead Arrangers and Joint
Bookrunners.
WHEREAS, Administrative Agent, Lenders and Borrowers entered into financing
arrangements pursuant to which Lenders (or Administrative Agent on behalf of
Lenders) made loans and advances and provided other financial accommodations to
Borrowers, New Albertson’s, Inc., an Ohio corporation (“NAI”) and certain
Subsidiaries of NAI that were “Loan Parties” (collectively, with NAI, the “NAI
Parties”) as set forth in the Credit Agreement, dated August 30, 2012, by and
among Administrative Agent, Lenders, Borrowers and the NAI Parties,
WHEREAS, pursuant to and in accordance with the Acquisition Agreement, AB
Acquisition LLC, a Delaware limited liability company (the “Buyer”) purchased
all of the issued and outstanding Equity Interests of NAI from Lead Borrower
(the “NAI Stock Purchase”),
WHEREAS, contemporaneously with the consummation of the NAI Stock Purchase, the
Credit Agreement referred to above was amended and restated as set forth in the
Amended and Restated Credit Agreement, dated as of March 21, 2013, by and among
Administrative Agent, Lenders, Borrowers and Guarantors (the “Existing Credit
Agreement”, and together with all agreements, documents and instruments at any
time executed and/or delivered in connection therewith, or related thereto, as
from time to time amended, modified, supplemented, extended, renewed, restated
or replaced, collectively, the “Existing Loan Documents”) and the NAI Parties
were released as borrowers and guarantors; and
WHEREAS, Administrative Agent and Lenders have agreed to continue to make such
loans and advances and provide such other financial accommodations to Borrowers
on a pro rata basis according to its Commitment (as defined below) on the terms
and conditions set forth herein and Administrative Agent has agreed to continue
to act as agent for Lenders on the terms and conditions set forth herein and the
other Loan Documents;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:










--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“ABL Priority Collateral” has the meaning specified therefor in the Term Loan
Intercreditor Agreement.
“Accelerated Borrowing Base Delivery Event” means either (a) the occurrence and
continuance of any Event of Default, or (b) Excess Availability shall at any
time be less than or equal to the greater of (i) twenty percent (20%) of the
Loan Cap and (ii) prior to the completion of the Distribution, $137,500,000, and
from and after completion of the Distribution, $112,500,000. For purposes of
this Agreement, the occurrence of an Accelerated Borrowing Base Delivery Event
shall be deemed continuing (A) in the case of such an event pursuant to clause
(a) above, so long as such Event of Default has not been waived or cured, and/or
(B) in the case of such an event pursuant to clause (b) above, until Excess
Availability has exceeded the greater of (x) twenty percent (20%) of the Loan
Cap and (y) prior to the completion of the Distribution, $137,500,000, and from
and after completion of the Distribution, $112,500,000 for thirty (30)
consecutive days, in which case under clause (A) or (B) hereof, as applicable,
an Accelerated Borrowing Base Delivery Event shall no longer be deemed to be
continuing for purposes of this Agreement.
“ACH” means automated clearing house transfers.
“Accommodation Payment” as defined in Section 10.21(d).
“Account” means “account” as defined in the UCC as in effect on the date hereof.
“Account Debtor” means an “account debtor” as such term is defined in the UCC,
including, without limitation, a Credit Card Issuer, a Credit Card Processor, a
Fiscal Intermediary or another Third Party Payor.
“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any distribution centers or
Store locations of any Person.
“Acquisition Agreement” means the Stock Purchase Agreement, dated as of January
10, 2013, by and among Buyer, Lead Borrower and NAI.
“Additional Commitment Lender” shall have the meaning provided in Section 2.15.
“Additional Property” shall have the meaning provided in Schedule 6.17.
“Adjusted LIBO Rate” means for any Interest Period with respect to any LIBO
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of one percent) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be
adjusted automatically as of the effective date of any change in the Statutory
Reserve Rate.





2
 




--------------------------------------------------------------------------------




“Adjustment Date” means the first day of each Fiscal Quarter, commencing
February 28, 2016.
“Administrative Agent” means Wells Fargo in its capacity as administrative and
collateral agent under any of the Loan Documents, or any successor
administrative and collateral agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (b) any director, officer,
managing member, partner, trustee, or beneficiary of that Person, but excluding
such Persons as to any Lender (or in the case of a Lender that is an Approved
Fund, the entity that administers or manages such Approved Fund), (c) any other
Person directly or indirectly holding ten percent (10%) or more of any class of
the Equity Interests of that Person, except in the case of a Lender (or in the
case of a Lender that is an Approved Fund, the entity that administers or
manages such Approved Fund) or, after the Effective Time, in the case of the
Lead Borrower in respect of any Person that was a Save-A-Lot Subsidiary prior to
the Effective Time, any other Person directly or indirectly holding thirty-five
percent (35%) or more of any class of the Equity Interests of such Person, and
(d) any other Person ten percent (10%) or more of any class of whose Equity
Interests is held directly or indirectly by that Person, except in the case of a
Lender (or in the case of a Lender that is an Approved Fund, the entity that
administers or manages such Approved Fund) or, after the Effective Time, in the
case of the Lead Borrower in respect of any Person that was a Save-A-Lot
Subsidiary prior to the Effective Time, any other Person thirty-five percent
(35%) or more of any class of whose Equity Interests is held directly or
indirectly by such Person. Any reference herein to an “Affiliate” of any Loan
Party shall be construed to exclude the Investors, except, where any such Person
would otherwise constitute an Affiliate of a Loan Party in accordance with this
definition, in Section 7.09.
“Agent Parties” shall have the meaning set forth in Section 10.02(c).
“Agent Payment Account” shall mean account no. xxxxxxxxxxxxx1078 of
Administrative Agent at Wells Fargo, or such other account of Administrative
Agent as Administrative Agent may from time to time designate to Lead Borrower
as the Agent Payment Account for purposes of this Agreement and the other Loan
Documents.
“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $1,000,000,000.
“Agreement” means this Amended and Restated Credit Agreement.
“Allocable Amount” has the meaning set forth in Section 10.21(d).
“Amendment No. 3” means Amendment No. 3 to Credit Agreement, dated as of
February 3, 2016, by and among Administrative Agent, Lenders, Borrowers and
Guarantors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.





3
 




--------------------------------------------------------------------------------




“Applicable Collateral List” shall mean the Closing Date Collateral List or, if
any Restated Collateral List has been delivered to the Administrative Agent
pursuant to Schedule 6.17, the most recent Restated Collateral List so
delivered.
“Applicable Commitment Fee Percentage” means one quarter of one percent (0.25%).
“Applicable Lenders” means the Required Lenders, the Supermajority Lenders, all
affected Lenders, or all Lenders, as the context may require.
“Applicable LC Fee Rate” means the percentage set forth in Level II of the
pricing grid below; provided, that, on and after the first Adjustment Date, and
on each Adjustment Date thereafter, the Applicable LC Fee Rate shall be
determined from the following pricing grid based upon the Quarterly Average
Excess Availability for the most recent Fiscal Quarter ended immediately
preceding such Adjustment Date; except that (i) notwithstanding anything to the
contrary set forth herein, upon the occurrence of an Event of Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
immediately increase the Applicable LC Fee Rate to the rate set forth in Level
III (even if the Quarterly Average Excess Availability requirements for a
different Level have been met) and interest shall accrue at the Default Rate and
(ii) if any Borrowing Base Certificate is at any time restated or otherwise
revised (including as a result of a field examination) or if the information set
forth in any Borrowing Base Certificate otherwise proves to be false or
incorrect such that the Applicable LC Fee Rate would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, Letter of Credit Fees
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable periods and shall be due and payable on demand.
Level
Quarterly Average Excess Availability
Letter of Credit Fee
I
Equal to or greater than 66.67% of the Loan Cap
1.25%
II
Greater than or equal to 33.33% of the Loan Cap but less than 66.67% of the Loan
Cap
1.50%
III
Less than 33.33% of the Loan Cap
1.75%

“Applicable Margin” means the percentage set forth in Level II of the pricing
grid below; provided, that, on and after the first Adjustment Date, and on each
Adjustment Date thereafter, the Applicable Margin shall be determined from the
following pricing grid based upon the Quarterly Average Excess Availability for
the most recent Fiscal Quarter ended immediately preceding such Adjustment Date;
except, that, (i) notwithstanding anything to the contrary set forth herein,
upon the occurrence of an Event of Default, the Administrative Agent may, and at
the direction of the Required Lenders shall, immediately increase the Applicable
Margin to that set forth in Level III (even if the Quarterly Average Excess
Availability requirements for a different Level have been met) and interest
shall accrue at the Default Rate and (ii) if any Borrowing Base Certificate is
at any time restated or otherwise revised (including as a result of a field
examination) or if the information set forth in any Borrowing Base Certificates
otherwise proves to be false or incorrect such that the Applicable Margin would
have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default or Event of Default arising as a result
thereof, interest due under this Agreement shall be immediately recalculated at
such higher rate for any applicable periods and shall be due and payable on
demand.





4
 




--------------------------------------------------------------------------------




Level
Quarterly Average Excess Availability
LIBO Rate Margin
Base Rate Margin
I
Equal to or greater than 66.67% of the Loan Cap
1.25%
0.25%
II
Greater than or equal to 33.33% of the Loan Cap but less than 66.67% of the Loan
Cap
1.50%
0.50%
III
Less than 33.33% of the Loan Cap
1.75%
0.75%

“Applicable Percentage” means with respect to any Lender (a) at any time during
the Availability Period, the fraction, expressed as a percentage (carried out to
the ninth decimal place), the numerator of which is such Lender’s Commitment and
the denominator of which is the Aggregate Commitments at such time and (b) after
the Availability Period, the Applicable Percentage of such Lender most recently
in effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 (as amended from time to time) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Store Closing Limit” shall mean, in any Fiscal Year, (a) seven and
one-half percent (7.5%) of the number of the Loan Parties’ Stores as of the
beginning of such Fiscal Year (except that for the remainder of the Fiscal Year
during which the Distribution occurs, the number of the Loan Parties’ Stores for
purposes hereof shall be the number of such Stores immediately after giving
effect to the Distribution), and (b) at any time after the Net Store Closings
have exceeded the number determined in accordance with clause (a), for the
balance of such Fiscal Year, seven and one-half percent (7.5%) of the number of
the Loan Parties’ Stores as of the date the previous Applicable Store Closing
Limit was exceeded.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender that is an Approved Fund or (d) an advisor under
common control with such Lender, Affiliate or advisor, as applicable.
“ASC” means American Stores Company, LLC, a Delaware limited liability company.
“ASC Indenture” means the Indenture, dated as of May 1, 1995, between ASC and
Wells Fargo Bank, National Association (as successor to The First National Bank
of Chicago), as amended, supplemented or otherwise modified as of the Closing
Date.
“ASC Notes” means the notes issued by ASC pursuant to the ASC Indenture.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared





5
 




--------------------------------------------------------------------------------




as of such date in accordance with GAAP, and (b) in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease or similar
payments under the relevant lease or other applicable agreement or instrument
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease, agreement or instrument were accounted for
as a capital lease.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended February 28,
2015 and the related Consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Lead Borrower
and its Subsidiaries, including the notes thereto.
“Auto-Extension Letter of Credit” shall have the meaning set forth in Section
2.03(b)(iii).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the LC
Issuers to make LC Credit Extensions pursuant to Section 8.02.
“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such other Reserves or items are otherwise addressed or
excluded through eligibility criteria or the definition of “Borrowing Base”),
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Administrative Agent’s ability to realize upon the Collateral, (b) to reflect
claims and liabilities that the Administrative Agent determines in its Permitted
Discretion will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the validity or
enforceability of this Agreement or the other Loan Documents or any material
remedies of the Credit Parties hereunder or thereunder, or (d) to reflect that a
Default or an Event of Default then exists. Without limiting the generality of
the foregoing, Availability Reserves may include, in the Administrative Agent’s
Permitted Discretion (but are not limited to) reserves based on: (i) any rental
payments, service charges or other amounts due or to become due to lessors of
real property to the extent Inventory or Records are located in or on such
property or such Records are needed to monitor or otherwise deal with the
Collateral (other than for locations where Administrative Agent has received a
Collateral Access Agreement executed and delivered by the owner and lessor of
such real property that Administrative Agent has acknowledged in writing is in
form and substance reasonably satisfactory to Administrative Agent); provided,
that, the Availability Reserves established pursuant to this clause (i) as to
retail store locations that are leased shall not exceed at any time the
aggregate of amounts payable for the next one (1) month to the lessors of such
retail store locations, and only with respect to retail store locations in those
States where any right of the lessor to ABL Priority Collateral may be pari
passu or have priority over the Lien of Administrative Agent therein; provided,
that, such limitation on the amount of the Availability Reserves pursuant to
this clause (i) shall only apply so long as: (A) no Event of Default shall
exist, (B) neither any Loan Party nor Administrative Agent shall have received
notice of any event of default under the lease with respect to such location and
(C) no Borrower has granted to the lessor a Lien upon any assets of such
Borrower; (ii) customs duties, and other costs to release Inventory which is
being imported into the United States; (iii) outstanding taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, excise, stamp, cigarette, claims of the PBGC and other
taxes which have or are anticipated to have priority over the interests of the
Administrative Agent in the Collateral; (iv) salaries, wages and benefits due to
employees of any Borrower that would reasonably be expected to be incurred in
connection with a Liquidation, (v) Customer Credit Liabilities, (vi) Customer
Deposits, (vii) deposits or other amounts received in trust for the benefit of
any Governmental Authority, utilities or other third parties, (viii)
warehousemen’s or bailee’s charges and other Permitted Encumbrances which may be
pari passu or have priority over the interests of the Administrative Agent in
the Collateral (other than for locations where





6
 




--------------------------------------------------------------------------------




Administrative Agent has received a Collateral Access Agreement executed and
delivered by such warehouseman or bailee that Administrative Agent has
acknowledged in writing is in form and substance reasonably satisfactory to
Administrative Agent), (ix) amounts due to vendors on account of consigned
goods, (x) payables to vendors entitled to the benefit of the trust under PACA
or the PSA, or any similar statute or regulation, including the Food Security
Act, (xi) Cash Management Reserves, (xii) Bank Products Reserves, (xiii)
royalties payable in respect of licensed merchandise, (xiv) Material Debt
Reserve, (xv) reserves in respect of Commercial LC Facility Obligations, and
(xvi) dilution with respect to Pharmacy Receivables and Wholesale Trade
Receivables (based on the ratio of the aggregate amount of non-cash reductions
in Accounts for any period to the aggregate dollar amount of the sales of such
Borrower for such period) as calculated by Administrative Agent for any period
that is or is reasonably anticipated to be greater than five (5%) percent. To
the extent that such Reserve is in respect of amounts that may be payable to
third parties the Administrative Agent may, at its option, deduct such Reserve
from the amount equal to the Aggregate Commitments, at any time that the
Aggregate Commitments are less than the amount of the Borrowing Base. The amount
of any Availability Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve as determined by the Administrative Agent in its
Permitted Discretion. To the extent that an event, condition or matter is
directly addressed pursuant to the calculation of the Net Recovery Percentage as
to Inventory or the calculation of the Pharmacy Scripts Availability, the
Administrative Agent shall not also establish an Availability Reserve to address
the same event, condition or matter.
“Average Daily Stated Amount” means, for any Letter of Credit during any period,
an amount equal to (a) the Stated Amount of such Letter of Credit each day
during such period, divided by (b) the number of days occurring in such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product Obligations” means any obligation on account of (a) any Cash
Management Services furnished by a Person that is a Lender or an Affiliate of a
Lender on the Closing Date or, if such Cash Management Services are established
later, on the date such Cash Management Services are established, to any of the
Loan Parties or any of their Subsidiaries and/or (b) any transaction with a
Person that is a Lender or any of its Affiliates on the Closing Date or, if a
Bank Product is established later, on the date the Bank Product is established,
which arises out of such Bank Product entered into with any Loan Party and any
such Person, as each may be amended from time to time; provided, that, (i) by
the later of (A) the Closing Date or (B) on or about the date that such Cash
Management Services or Bank Products are established or the party providing them
becomes a Lender (or is an Affiliate), but in any event in the case of either
clause (A) or clause (B), within ten (10) Business Days thereafter,
Administrative Agent shall have received a written notice, in form and substance
reasonably satisfactory to Administrative Agent, from the Lead Borrower and the
Lender that is providing (or whose Affiliate is providing) such Cash Management
Services or Bank Product that such obligations thereunder constitute “Bank
Product Obligations” for purposes of this Agreement and the other Loan
Documents, and in the case of any Affiliate of a Lender, such Affiliate shall
have entered into an agreement to be bound by the provisions of Article IX
hereof as though such Affiliate were a party to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent, (ii) such Lender
(or such Affiliate, as the case may be) may at any time thereafter notify
Administrative Agent in writing that such obligations have





7
 




--------------------------------------------------------------------------------




ceased to constitute Bank Product Obligations, in which case, such obligations
shall no longer be deemed to be “Bank Product Obligations” for purposes of this
Agreement and the other Loan Documents, (iii) if at any time a Lender ceases to
be a Lender under this Agreement (or an Affiliate of a Lender ceases to be an
Affiliate), then, from and after the date on which it ceases to be a Lender
hereunder, any Cash Management Services or any Bank Product provided by it or
its Affiliates shall continue to give rise to Bank Product Obligations, so long
as (A) such Person is, and at all times remains, in compliance with the
provisions of Section 9.17(b) and (B) agrees in writing (1) that the
Administrative Agent and the other Credit Parties shall have no duty to such
Person (other than the payment of any amounts to which such Person may be
entitled under Section 8.03) and acknowledges that the Administrative Agent and
the other Credit Parties may deal with the Loan Parties and the Collateral as
they deem appropriate (including the release of any Loan Party or all or any
portion of the Collateral) without notice or consent from such Person, whether
or not such action impairs the ability of such Person to be repaid Bank Product
Obligations owing to it) and (2) to be bound by Section 9.17(b) and (iv) in no
event shall the aggregate amount of all Bank Product Obligations arising under
or in connection with all equipment leasing facilities at any time outstanding
exceed $50,000,000.
“Bank Products” means any services or facilities provided to any Loan Party by
any Person that is a Lender or its Affiliates on the Closing Date or, if such
services or facilities are established later, on the date such services or
facilities are established (but excluding Cash Management Services and equipment
leasing facilities existing on or prior to the Closing Date), in each case
approved by Lead Borrower, including, without limitation, on account of (a) Swap
Contracts, (b) equipment leasing facilities and (c) supply chain finance
services including, without limitation, trade payable services and supplier
accounts receivable purchases, but excluding any factoring services.
“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.
“Banner Account” means a deposit account into which all amounts on deposit
within the individual store accounts of a particular store brand are remitted.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the LIBO Rate (using the three month rate),
which rate shall be determined on a daily basis, plus one percent (1.00%), or
(c) the rate of interest in effect for such day as publicly announced from time
to time by Wells Fargo as its “prime rate.” The “prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Blocked Account” means a DDA which is either subject to a Blocked Account
Agreement or is identified as a Blocked Account or a Master Concentration
Account on Schedule 5.21(a) and is to be subject to a Blocked Account Agreement
within the time period provided in Section 6.13(c).
“Blocked Account Agreement” means with respect to a deposit account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Administrative Agent, establishing control (as defined in the UCC) of such
account by the Administrative Agent and whereby





8
 




--------------------------------------------------------------------------------




the bank maintaining such account agrees to comply with instructions originated
by the Administrative Agent without the further consent of any Loan Party.
“Blocked Account Bank” means each bank with whom a Blocked Account or a Master
Concentration Account is maintained.
“Book Value” means, with respect to Inventory, book value determined in
accordance with GAAP as consistently applied by the Lead Borrower pursuant to
its then current practices; provided, that, in any event such book value of the
Inventory for purposes of the calculation of the Borrowing Base shall at all
times be consistent with the practices used in the most recent field examination
and appraisals that have been received by Administrative Agent prior to the date
of Amendment No. 3.
“Borrower Materials” has the meaning set forth in Section 6.02.
“Borrowers” has the meaning set forth in the introductory paragraph hereto.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    ninety percent (90%) multiplied by the net amount of Eligible Credit Card
Receivables; plus
(b)    ninety percent (90%) of the net amount of Eligible Pharmacy Receivables;
plus
(c)    eighty-five percent (85%) of the net amount of Eligible Trade
Receivables; plus
(d)    eighty-five percent (85%) of the Net Recovery Percentage of Eligible
Wholesale Inventory (other than Perishable Inventory) multiplied by the Book
Value (without giving effect to a LIFO Reserve) of such Eligible Wholesale
Inventory, net of applicable Inventory Reserves; plus
(e)    ninety percent (90%) of the Net Recovery Percentage of Eligible Retail
Inventory (other than Perishable Inventory) multiplied by the Book Value
(without giving effect to a LIFO Reserve) of such Eligible Retail Inventory, net
of applicable Inventory Reserves; plus
(f)    the lesser of (i) the sum of (A) eighty-five percent (85%) of the Net
Recovery Percentage of Eligible Wholesale Inventory consisting of Perishable
Inventory multiplied by the Book Value (without giving effect to a LIFO Reserve)
of such Eligible Wholesale Inventory, plus (B) ninety percent (90%) of the Net
Recovery Percentage of Eligible Retail Inventory consisting of Perishable
Inventory multiplied by the Book Value (without giving effect to a LIFO Reserve)
of such Eligible Retail Inventory, or (ii) twenty-five percent (25%) of the
Borrowing Base (determined without regard to the limitation in this clause (ii)
or the limitation in clause (b) of the definition of “Pharmacy Scripts
Availability”), in case of clauses (i) and (ii), net of applicable Inventory
Reserves; plus
(g)    the Pharmacy Scripts Availability; minus
(h)    Availability Reserves.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the
Administrative Agent in its Permitted Discretion to reflect the components of
and reserves against the Borrowing Base as provided for hereunder from time to





9
 




--------------------------------------------------------------------------------




time), executed and certified as accurate and complete by a Responsible Officer
of the Lead Borrower which shall include appropriate exhibits, schedules,
supporting documentation, and additional reports as reasonably requested by
Administrative Agent.
“Business” means retail food operations through traditional and hard-discount
retail food stores, providing wholesale distribution of products to independent
retailers, and other businesses reasonably related thereto.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and, if such day relates to any LIBO Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank market.
“Buyer” has the meaning set forth in the Recitals.
“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) without
duplication, Capital Lease Obligations incurred by a Person during such period.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided, that, subject to any amendment
entered into pursuant to Section 1.03(b), the adoption or issuance of any
accounting standards after the Closing Date will not cause any lease that would
not have been treated as a Capital Lease prior to such adoption or issuance to
be deemed a Capital Lease regardless of whether such lease was entered into
before or after such adoption or issuance.
“Capital Leases” shall mean, with respect to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
classified and accounted for as liabilities on the balance sheet of such Person;
provided, that, subject to any amendment entered into pursuant to Section
1.03(b), the adoption or issuance of any accounting standards after the Closing
Date will not cause any lease that would not have been treated as a Capital
Lease prior to such adoption or issuance to be deemed a Capital Lease regardless
of whether such lease was entered into before or after such adoption or
issuance.
“Cash Collateralize” has the meaning set forth in Section 2.03(g). Derivatives
of such term have corresponding meanings.
“Cash Dominion Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) Excess Availability shall (i) be less than the greater
of fifteen percent (15%) of the Loan Cap and, prior to the completion of the
Distribution, $112,500,000, and from and after completion of the Distribution,
$90,000,000, for three (3) consecutive days, or (ii) at any time be less than
the greater of twelve and one-half percent (12.5%) of the Loan Cap and, prior to
the completion of the Distribution, $95,000,000, and from and after completion
of the Distribution, $75,000,000. A Cash Dominion Event shall be deemed
continuing (A) in the case of a Cash Dominion Event pursuant to clause (a)
above, until





10
 




--------------------------------------------------------------------------------




such Event of Default has ceased to exist for thirty (30) consecutive days or
has been waived, and (B) in the case of a Cash Dominion Event pursuant to clause
(b) above, until Excess Availability equals or exceeds the greater of fifteen
percent (15%) of the Loan Cap and prior to the completion of the Distribution,
$112,500,000, and from and after completion of the Distribution, $90,000,000 for
thirty (30) consecutive days, in which case a Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement; provided,
that, in no event may a Cash Dominion Event cease to exist as contemplated in
clauses (A) or (B) above more than two (2) times in any twelve (12) month period
until both no Event of Default is then continuing and Excess Availability equals
or exceeds the greater of fifteen percent (15%) of the Loan Cap and, prior to
the completion of the Distribution, $112,500,000, and from and after completion
of the Distribution, $90,000,000, for thirty (30) consecutive days. The
termination of a Cash Dominion Event as provided herein shall in no way limit,
waive or delay the occurrence of a subsequent Cash Dominion Event in the event
that the conditions set forth in this definition arise thereafter.
“Cash Equivalents” has the meaning set forth in the definition of the term
“Permitted Investments.”
“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by any Person that is a Lender
or its Affiliates on the Closing Date or, if such services or facilities are
established later, on the date such services or facilities are established, in
each case as selected by Lead Borrower, after notice to Administrative Agent
(and with the approval of Administrative Agent in its Permitted Discretion): (a)
ACH transactions, (b) cash management services, including, without limitation,
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) foreign exchange facilities, (d) credit
or debit cards, (e) credit card processing services, and (f) purchase cards.
“Cerberus” means Cerberus Capital Management, L.P.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. Section 9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
“Certified Medicaid Provider” means any provider or supplier, including without
limitation a pharmacy, that has in effect an agreement with a Governmental
Authority of a State to participate in Medicaid.
“Certified Medicare Provider” means a provider or supplier, including without
limitation a pharmacy, that has in effect an agreement with the Centers for
Medicare and Medicaid Services to participate in Medicare.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the





11
 




--------------------------------------------------------------------------------




force of law) by any Governmental Authority. For purposes of this definition,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
regulations, orders, requests, guidelines or directives thereunder or in
connection therewith and all requests, rules, guidelines or directives
concerning capital adequacy known as “Basel III” and promulgated either by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or by the United States or foreign
regulatory authorities pursuant thereto are deemed to have been adopted and gone
into effect after the date of this Agreement.
“Change of Control” means an event or series of events by which:
(a)    in the case of a Person or Persons other than the Investors or any of
them, any such Person, or two or more of such Persons acting in concert, shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of Equity Interests of
the Lead Borrower (or other securities convertible into such Equity Interests)
representing thirty-five percent (35%) or more of the combined voting power of
all Equity Interests of the Lead Borrower on a fully-diluted basis (and taking
into account all such Equity Interests that such “person” or “group” has the
right to acquire pursuant to any option right); or
(b)    in the case of the Investors or any of them, any such Person, or two or
more of such Persons acting in concert, shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of Equity Interests of the Lead Borrower (or other
securities convertible into such Equity Interests) representing fifty percent
(50%) or more of the combined voting power of all Equity Interests of the Lead
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or
(c)    during any period of up to twenty-four (24) consecutive months,
commencing before or after the date of this Agreement, individuals who at the
beginning of such twenty-four (24) month period were directors of the Lead
Borrower shall cease for any reason (other than due to death or disability) to
constitute a majority of the board of directors of the Lead Borrower (except to
the extent that individuals who at the beginning of such twenty-four (24) month
period were replaced by individuals (i) elected by at least a majority of the
remaining members of the board of directors of the Lead Borrower or (ii)
nominated or approved for election by a majority of the remaining members of the
board of directors of the Lead Borrower and thereafter elected as directors by
the shareholders of the Lead Borrower).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Closing Date Collateral List” means the list of Real Estate sites of the Loan
Parties attached hereto as Exhibit I.
“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
and rulings issued thereunder, as amended and in effect.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Administrative
Agent.
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by (a) a bailee or other
Person in possession of Collateral,





12
 




--------------------------------------------------------------------------------




and (b) any landlord with respect to a Lease where there is ABL Priority
Collateral or other assets that Administrative Agent may require access to, and
use of, to realize on ABL Priority Collateral.
“Commercial Letter of Credit” means any letter of credit (as defined in the UCC)
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by a Loan Party in the
ordinary course of business of such Loan Party.
“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the applicable LC Issuer.
“Commercial LC Facility” means a letter of credit facility provided to any Loan
Party by any Person that is a Lender or its Affiliates on the Closing Date or,
if such services or facilities are established later, on the date such services
or facilities are established, in each case approved by Lead Borrower and used
for the issuance of Commercial Letters of Credit, provided, that, all
obligations thereunder shall be unsecured except to the extent of the Lien of
Administrative Agent under the Loan Documents as provided for herein. In no
event shall any letter of credit issued under or pursuant to such letter of
credit facility be deemed to be a Letter of Credit or give rise to any
obligations of any Lender or other Credit Party to make any payment to the
Lender (or its Affiliate) that is providing such facility.
“Commercial LC Facility Obligations” means any obligation on account of any
Commercial LC Facility owing by any of the Loan Parties; provided, that, (i) by
the later of (A) the Closing Date or (B) on or about the date that such
Commercial LC Facility is established or the party providing such Commercial LC
Facility becomes a Lender (or is an Affiliate of a Lender), but in any event in
the case of either clause (A) or clause (B), within ten (10) Business Days
thereafter, Administrative Agent shall have received (x) a written notice, in
form and substance reasonably satisfactory to Administrative Agent, from the
Lead Borrower and the Lender that is providing (or whose Affiliate is providing)
such Commercial LC Facility that such obligations thereunder constitute
“Commercial LC Facility Obligations” for purposes of this Agreement and the
other Loan Documents, and in the case of any Affiliate of a Lender, such
Affiliate shall have entered into an agreement to be bound by the provisions of
Article IX hereof as though such Affiliate were a party to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent, and (y)
Administrative Agent shall have entered into an agreement, in form and substance
reasonably satisfactory to Administrative Agent, with the Lender (or its
Affiliate) that is providing such Commercial LC Facility, as acknowledged and
agreed to by the Loan Parties, providing for the delivery to Administrative
Agent by such Lender (or Affiliate) of information with respect to the amount of
such obligations and providing for the other rights of the Administrative Agent
and such Lender (or Affiliate) in connection with such arrangements, (ii) such
Lender (or such Affiliate, as the case may be) may at any time thereafter notify
Administrative Agent in writing that such obligations have ceased to constitute
Commercial LC Facility Obligations, in which case, such obligations shall no
longer be deemed to be “Commercial LC Facility Obligations” for purposes of this
Agreement and the other Loan Documents, (iii) if at any time a Lender ceases to
be a Lender under this Agreement (or an Affiliate of a Lender ceases to be an
Affiliate), then, from and after the date on which it ceases to be a Lender
hereunder, any Commercial LC Facility provided by it or its Affiliates shall
continue to give rise to Commercial LC Facility Obligations, so long as (A) such
Person is, and at all times remains, in compliance with the provisions of
Section 9.17(b) and (B) agrees in writing (1) that the Administrative Agent and
the other Credit Parties shall have no duty to such Person (other than the
payment of any amounts to which such Person may be entitled under Section 8.03)
and acknowledges that the Administrative Agent and the other Credit Parties may
deal with the Loan Parties and the Collateral as they deem appropriate
(including the release of any Loan Party or all or any portion of the
Collateral) without notice or consent from such Person, whether or not such
action impairs the ability of such Person to be repaid Commercial LC Facility
Obligations owing to it) and (2) to be bound by Section 9.17(b), and





13
 




--------------------------------------------------------------------------------




(iv) in no event shall the aggregate amount of all Commercial LC Facility
Obligations arising under or in connection with all Commercial LC Facilities at
any time outstanding exceed $15,000,000.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
LC Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 (as amended from time to
time) or in the Assignment and Assumption pursuant to which such Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Loan” has the meaning set forth in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A.
“Company Material Adverse Effect” means an event or effect that is materially
adverse to the business, financial condition or results of operations of the
Lead Borrower and its Subsidiaries, taken as a whole, but shall not include
events or effects relating to or resulting from (a) changes in general economic
or political conditions or the securities, credit or financial markets in
general, except to the extent such change has a disproportionate effect on the
Lead Borrower and its Subsidiaries, taken as a whole, when compared to other
companies operating in the same industries and markets in which the Lead
Borrower and its Subsidiaries operate, (b) any decline in the market price or
trading volume of the Lead Borrower’s securities (it being understood that the
underlying cause of such decline may be taken into account in determining
whether a Company Material Adverse Effect has occurred to the extent it is not
excluded by another clause of this definition), (c) general changes or
developments in the industries or markets in which the Lead Borrower and its
Subsidiaries operate, including general changes in law or regulation across such
industries and markets, except to the extent such change has a disproportionate
effect on the Lead Borrower and its Subsidiaries, taken as a whole, when
compared to other companies operating in the same industries and markets in
which the Lead Borrower and its Subsidiaries operate, (d) the execution and
delivery of agreements with respect to or the public announcement or pendency of
the Transactions and tender offer pursuant to the Tender Offer Agreement,
including the impact thereof on the relationships, contractual or otherwise, of
the Lead Borrower or any of its Subsidiaries with employees, customers,
suppliers or partners, (e) the identity of the Investors or any of their
Affiliates as the parties involved in the tender offer pursuant to the Tender
Offer Agreement, (f) compliance with the terms of, or the taking of any action
required by, the Tender Offer Agreement, (g) any acts of terrorism or war,
except to the extent such act has a disproportionate effect on the Lead Borrower
and its Subsidiaries, taken as a whole, when compared to other companies
operating in the same industries and markets in which the Lead Borrower and its
Subsidiaries operate, (h) any hurricane, tornado, flood, earthquake, natural
disasters, acts of God or other comparable events, except to the extent such
event has a disproportionate effect on the Lead Borrower and its Subsidiaries,
taken as a whole, when compared to other companies operating in the same
industries and markets in which the Lead Borrower and its Subsidiaries operate,
(i) changes in applicable law, regulation or generally accepted accounting
principles or the interpretation thereof after January 10, 2013, (j) any failure
to meet internal or published projections, forecasts or revenue or earning
predictions for any period (it being understood that the underlying cause of
such failure may be taken into account in determining whether a Company Material
Adverse Effect has occurred to the extent it is not excluded by another clause
of this definition); or (k) any matter disclosed





14
 




--------------------------------------------------------------------------------




in Section 3.15 of the disclosure letter delivered by the Lead Borrower to Wells
Fargo immediately prior to the execution of the Tender Offer Agreement, a
correct and complete copy of which has been provided to Lead Arrangers on or
prior to January 10, 2013.
“Competitor” means a Person, other than a Loan Party, who directly provides
products or services that are the same or substantially similar to the products
or services provided by, and that constitute a material part of the business of,
the Loan Parties taken as a whole and who has been identified as a competitor by
Lead Borrower to the Administrative Agent in writing from time to time.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus without duplication and, other than with respect to clause (x)
below, to the extent deducted in determining such Consolidated Net Income, the
sum of (i) all amounts attributable to depreciation and amortization for such
period, (ii) the amount of non-cash charges, including imputed interest,
deferred compensation and non-cash costs associated with the closing of retail
store locations or other facilities, in each case for such period, (iii)
Consolidated Interest Expense for such period, (iv) the Provision for Taxes for
such period, (v) the amount of LIFO Adjustments, (vi) any extraordinary,
non-recurring or unusual charges for such period (including such charges
reflected in the financial statements provided to the Lenders prior to the
Closing Date and the Pre-Spin Transaction Expenses), (vii) the amount of
non-cash charges related to goodwill impairment and impairment of non-cash
intangibles, (viii) the amount of non-cash charges, losses or expenses (and
minus the amount of such cash gains) resulting from the application of Statement
of Financial Accounting Standards No. 123(R), (ix) Transaction Expenses incurred
within one year after the Closing Date (and with respect to Transaction Expenses
described in clauses (i) and (j) of the definition of Transactions (and
transactions reasonably related to the foregoing), incurred within one year
after the date of Amendment No. 3), (x) the amount of any cost savings and other
operating improvements and synergies projected by the Lead Borrower in good
faith to be realized as a result of specified actions either taken or initiated
prior to or during such period (calculated on a pro forma basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized or expected to be realized prior to or during
such period from such actions; provided that (A) such cost savings, operating
improvements or synergies are reasonably identifiable, reasonably attributable
to the actions specified and reasonably anticipated to result from such actions,
in each case, by the Lead Borrower, (B) such actions have been taken or
initiated and the benefits resulting therefrom are anticipated by the Lead
Borrower to be realized within eighteen (18) months of the date the applicable
action is taken or initiated and (C) the aggregate amount added back pursuant to
this clause (x) for any period shall not exceed ten percent (10%) of
Consolidated EBITDA for such period (determined prior to giving effect to any
such adjustments), minus (b) without duplication (i) to the extent included in
determining such Consolidated Net Income, any non-cash extraordinary,
non-recurring or unusual gains for such period, all determined on a Consolidated
basis in accordance with GAAP, and (ii) all cash payments made during such
period on account of non-cash charges added to Consolidated Net Income pursuant
to clause (a)(viii) above in the current period or a previous period; provided
that for purposes of calculating the Total Leverage Ratio, the Total Secured
Leverage Ratio (as such term is defined in the Term Loan Agreement as in effect
on the date of Amendment No. 3 or as subsequently amended with the approval of
the Administrative Agent) and the Consolidated Fixed Charge Coverage Ratio for
any period, (A) the Consolidated EBITDA of any Acquired Entity (as such term is
defined in the Term Loan Agreement as in effect on the date of Amendment No. 3
or as subsequently amended with the approval of





15
 




--------------------------------------------------------------------------------




the Administrative Agent) acquired or investment made by the Lead Borrower or
any Restricted Subsidiary pursuant to a Permitted Acquisition during such period
shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred as of the first day of such
period) and (B) the Consolidated EBITDA of any Person or line of business sold
or otherwise disposed of by the Lead Borrower or any Restricted Subsidiary
during such period shall be excluded for such period (assuming the consummation
of such sale or other disposition and the repayment of any Indebtedness in
connection therewith occurred as of the first day of such period). “LIFO
Adjustments” means, for any period, the net adjustment to costs of goods sold
for such period required by the LIFO inventory method used by Lead Borrower
determined in accordance with GAAP.
“Consolidated Fixed Charge Coverage Ratio” means, for any period of
determination, the ratio of:
(a)    Consolidated EBITDA for such period, minus Unfinanced Capital
Expenditures made during such period, minus the aggregate amount of the
Provision for Taxes paid in cash during such period, and if the amount by which
the Cash Pension Contribution for such period exceeds the Pension Expense for
such period, then minus such excess amount, or if the Pension Expense for such
period exceeds the Cash Pension Contribution for such period, then plus such
excess amount, to
(b)    the Consolidated Fixed Charges of Lead Borrower and its Restricted
Subsidiaries for such period.
The “Cash Pension Contribution” means the actual cash pension funding payments
made by Lead Borrower and its Restricted Subsidiaries with respect to pension
funding obligations for the applicable period. The “Pension Expense” means the
actual pension expense for the applicable period of the Lead Borrower and its
Restricted Subsidiaries pursuant to the profit and loss statement charge (or
benefit) with respect to such pension funding obligations for such period.
“Consolidated Fixed Charges” means, as to any Person, with respect to any
period, the sum of, without duplication,
(a)    all Consolidated Interest Expense paid in cash during such period, plus
(b)    (i) all principal payments in respect of Indebtedness for borrowed money
that are required to be paid during such period (and including any principal
payments required to be made under the Term Loan Agreement based on excess cash
flow), (ii) any scheduled payments in respect of Capital Leases Obligations and
(iii) in the case of Loan Parties, any payments made by a Loan Party after the
Closing Date in respect of the NAI Workers’ Compensation Liabilities), but
excluding (A) any portion of payments in respect of Capital Leases included in
item (a) of this definition, (B) payments in respect of Loans which do not
result in a reduction of the Aggregate Commitments during such period, (C)
payments in respect of Indebtedness for borrowed money during such period to the
extent paid with the proceeds of Refinancing Indebtedness, (D) payments in
respect of Indebtedness made on or before the Closing Date, and (E) payments in
respect of NAI Workers’ Compensation Liabilities not made by a Loan Party, plus
(c)    Restricted Payments pursuant to Sections 7.06(a) (other than Restricted
Payments from a Loan Party to another Loan Party and other than Restricted
Payments that satisfy the requirements of Section 7.06(a)(i)), 7.06(b), 7.06(e)
and 7.06(f) paid in cash during such period; plus
(d)    any mandatory reduction of any Permitted Securitization Facility during
such period;





16
 




--------------------------------------------------------------------------------




provided, that, (i) payments in respect of NAI Workers’ Compensation Liabilities
made by a Loan Party shall not be included as Consolidated Fixed Charges
(A)    so long as no Cash Dominion Event exists, for the period from the date
such payment is made until the date ninety (90) days after the date such payment
is made, provided, that, in the event that a Cash Dominion Event occurs at any
time during such ninety (90) day period, such payments shall not be included as
Consolidated Fixed Charges for the period ending on the earlier of (1) the date
ninety (90) days after the date such payment is made or (2) thirty (30) days
after the date of the Cash Dominion Event, or
(B)    at any time a Cash Dominion Event exists (except as otherwise provided in
clause (A)), for the period ending thirty (30) days after the date such payment
is made, or
(C)    to the extent such Loan Party is reimbursed for such payment in cash by a
Person that is not a Loan Party or a Subsidiary of a Loan Party, and
(ii) to the extent that such Loan Party is not so reimbursed within the
applicable period provided for in clauses (i)(A) and (i)(B) above, the payments
in respect of NAI Workers’ Compensation Liabilities, shall be deemed to be
Consolidated Fixed Charges made as of the last day of the Fiscal Period most
recently ended for which Administrative Agent has received financial statements,
but in the event that a Loan Party is thereafter reimbursed in cash, such
payments by a Loan Party in respect of NAI Workers’ Compensation Liabilities,
shall no longer be deemed to be Consolidated Fixed Charges (provided, that, the
foregoing shall not be construed to have such payments cease to be Consolidated
Fixed Charges for any prior period for which the Loan Parties were not in
compliance with Section 7.15 (to the extent a Covenant Compliance Event then
existed))
“Consolidated Interest Expense” means, for any Measurement Period (a) interest
expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations and any amounts comparable to or in
the nature of interest under any Permitted Securitization Facility) minus (b)
the interest income, in each case, of Lead Borrower and its Restricted
Subsidiaries for such Measurement Period, determined on a Consolidated basis in
accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income of the Lead
Borrower and its Restricted Subsidiaries for such period, all as determined on a
Consolidated basis in accordance with GAAP, provided, that, there shall be
excluded the income (or loss) of such Person during such period and accrued
prior to the date it becomes a Subsidiary of the Lead Borrower or any of the
Lead Borrower’s Subsidiaries or is merged into or consolidated with the Lead
Borrower or any of the Lead Borrower’s Subsidiaries or such Person’s assets are
acquired by the Lead Borrower or any of the Lead Borrower’s Subsidiaries.
“Consolidated Total Debt” means, as of any date of determination, without
duplication, the Indebtedness of the Lead Borrower and the Restricted
Subsidiaries outstanding on such date (excluding Indebtedness of the type
described in clauses (b), (c) and (g) of the definition of such term, except, in
the case of such clause (b), to the extent of any unreimbursed drawings
thereunder, and also excluding (i) Guarantees that are Customer Support
Transactions permitted under this Agreement, (ii) other Guarantees of
Indebtedness of unrelated Persons incurred in the ordinary course of business in
an amount not to exceed $25,000,000, to the extent no demand has been made for
payments, and (iii) all Synthetic Lease Obligations).
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.





17
 




--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covenant Compliance Event” shall mean, at any time, Excess Availability is less
than the greater of (a) ten percent (10%) of the Loan Cap and (b) prior to
completion of the Distribution, $75,000,000, and from and after completion of
the Distribution, $60,000,000.
“Credit and Collection Policy” shall mean, with respect to any Borrower, such
Borrower’s credit, collection, enforcement and other policies and practices
relating to Pharmacy Receivables and Wholesale Trade Receivables existing on the
date of Amendment No. 3 and as set forth on Exhibit M hereto, together with any
other normal and customary credit practices, procedures and policies employed by
such Person.
“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by any Borrower or for the benefit of any Borrower, in each case with any Credit
Card Issuer or any Credit Card Processor with respect to sales transactions
involving credit card or debit card purchases, including, but not limited to,
the agreements set forth on Schedule 5.21(b) hereto.
“Credit Card Issuer” shall mean any person (other than a Loan Party) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through World Financial Network National Bank, MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., Novus Services, Inc., PayPal and other issuers
approved by the Administrative Agent.
“Credit Card Notifications” has the meaning set forth in Section 6.13(a).
“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.
“Credit Card Receivables” means amounts, together with all income, payments and
proceeds thereof, owed by a Credit Card Issuer or Credit Card Processor to a
Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such Credit Card Issuer or processed by such Credit Card
Processor (including, without limitation, electronic benefits transfers) in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.
“Credit Extensions” mean each of the following: (a) a Borrowing (and including a
Permitted Overadvance) and (b) an LC Credit Extension.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) Administrative Agent, (iii) each LC Issuer, (iv) the Lead
Arrangers, (v) each beneficiary of each indemnification obligation undertaken by
any Loan Party under any Loan Document, (vi) any other Person to whom
Obligations under this Agreement and other Loan Documents are owing, and (vii)
the successors and assigns of each of the foregoing, and (b) collectively, all
of the foregoing.





18
 




--------------------------------------------------------------------------------




“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent and its
Affiliates, in connection with this Agreement and the other Loan Documents,
including, without limitation, (i) the reasonable fees, charges and
disbursements (A) of counsel for the Administrative Agent, (B) of outside
consultants for the Administrative Agent, (C) of appraisers (subject to the
limitations provided for in Section 6.10), (D) incurred during any field
examinations (subject to the limitations provided for in Section 6.10), (E)
filing and search charges and recording taxes, and (F) all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (C) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral, or (D) any workout, restructuring
or negotiations in respect of any Obligations, (b) with respect to the LC
Issuers, all reasonable out-of-pocket expenses incurred in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder; and (c) all reasonable out-of-pocket expenses incurred
by the Credit Parties who are not the Administrative Agent, the LC Issuers or
any Affiliate of any of them, after the occurrence and during the continuance of
an Event of Default, provided, that, such legal fees and expenses shall be
limited to the reasonable and documented fees and disbursements of one external
counsel for the Credit Parties, and in addition, one local or special counsel in
each applicable jurisdiction, and in the case of an actual or perceived conflict
of interest as determined by the affected Person, one counsel for such affected
Person).
“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of any Borrower
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory, (b)
outstanding merchandise credits of any Borrower, and (c) liabilities in
connection with frequent shopping programs of any Borrower.
“Customer Deposits” means deposits made by customers with respect to the
purchase or lease of goods or the performance of services.
“Customer Support Transaction” shall mean any one of the following transactions
in the ordinary course of the business of the Loan Parties consistent with the
current practices as of the date hereof: (a) any sublease by a Loan Party to a
customer of any Loan Party of leased real property or leased equipment of such
Loan Party that constitutes a Capital Lease, (b) any lease by a Loan Party to a
customer of any Loan Party of owned real property or equipment of such Loan
Party that constitutes a Capital Lease, (c) any assignment of a lease of real
property or equipment by a Loan Party that constitutes a Capital Lease to a
customer of any Loan Party in connection with which the assigning Loan Party is
not released from liability under such lease, (d) any Guarantee by a Loan Party
for the benefit of a third party of Indebtedness or operating lease obligations
of a customer of any Loan Party, (e) any loan of money or property (other than
ABL Priority Collateral) by a Loan Party to a customer and (f) any other
transfer of equipment or Real Estate not otherwise permitted pursuant to this
Agreement by a Loan Party to a customer; provided, that, the foregoing shall not
be construed to apply to the sale of inventory on credit by a Loan Party to a
customer in the ordinary course of business.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA (other than the Excluded DDAs)
shall be presumed to be Collateral and proceeds of Collateral and the
Administrative Agent and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA.





19
 




--------------------------------------------------------------------------------




“DDA Notification” has the meaning set forth in Section 6.17(d).
“Deal-based Breakout Financial Information” has the meaning set forth in Section
4.01(f).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2%) per annum; provided, that, with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable LC Fee Rate for Letters of Credit, plus two percent (2%) per
annum.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Lead Borrower in writing that such failure is the result of such
Lender’s reasonable determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, any Swing
Line Lender, any other Lender or the Borrowers, any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Lead Borrower, the Administrative Agent or any LC Issuer or
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the Lead
Borrower, to confirm in writing to the Administrative Agent and the Lead
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Lead Borrower), or (d) has, or has a direct or indirect parent
company that has after the Closing Date, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) has become
the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding





20
 




--------------------------------------------------------------------------------




absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
upon delivery of written notice of such determination to the Lead Borrower, each
LC Issuer, each Swing Line Lender and each Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction), whether in one
transaction or in a series of transactions, of any property (including, without
limitation, the issuance and/or sale of any Equity Interests) by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature; provided, that, (i) only the
portion of such Equity Interests which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Stock, (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Lead Borrower or its Subsidiaries or by any such
plan to such employees, such Equity Interest shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Lead Borrower
or one of its Subsidiaries in order to satisfy obligations or as a result of
such employee’s termination, resignation, death or disability, (iii) if any
class of Equity Interest of such Person by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock and (iv) any Equity Interest that would constitute Disqualified Stock
solely because the holders thereof have the right to require a Loan Party to
repurchase such Equity Interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Stock. The amount of Disqualified
Stock deemed to be outstanding at any time for purposes of this Agreement will
be the maximum amount that the Lead Borrower and its Subsidiaries may become
obligated to pay upon maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock or portion thereof, plus accrued
dividends.
“Distribution” shall mean the distribution by the Lead Borrower, on a pro rata
basis, of at least a majority of the outstanding shares of common stock of
Save-A-Lot Parent owned by the Lead Borrower to the holders of common shares of
the Lead Borrower on the Record Date.
“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any direct or indirect Subsidiary of a Loan Party
other than a Foreign Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.





21
 




--------------------------------------------------------------------------------




“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Time” shall mean 11:59 p.m., New York City time, on the date of the
Distribution.
“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$1,000,000,000, (b) a savings and loan association, savings bank or farm credit
bank and association organized under the laws of the United States, or any State
thereof, and having total assets in excess of $1,000,000,000, (c) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”) or has
concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow, or a political subdivision
of any such country, and having total assets in excess of $1,000,000,000,
provided that such bank is acting through such bank’s branch, or agency, located
in the United States, (d) the central bank of any country which is a member of
the OECD, (e) a company engaged in the business of making commercial loans on a
revolving basis (including a commercial finance company), in each case organized
under the laws of the United States, or any State thereof, which Person,
together with its Affiliates, has total assets in excess of $1,000,000,000, (f)
any Approved Fund, (g) any Lender, (h) any Affiliate of any Lender and (i) any
other Person (other than a natural person) approved by (A) the Administrative
Agent, each LC Issuer and the Swing Line Lender (in each case such approval not
to be unreasonably withheld or delayed), and (B) unless an Event of Default has
occurred and is continuing, the Lead Borrower (such approval not to be
unreasonably withheld or delayed); provided, that, notwithstanding the
foregoing, “Eligible Assignee” shall not include (A) a Loan Party or any of the
Loan Parties’ Affiliates or Subsidiaries, (B) the Investors or any of the
Investors’ Affiliates or Subsidiaries, (C) any Person organized under the laws
of a jurisdiction outside the United States if at the time of an assignment
pursuant to Section 10.06(b), such Person would be subject to United States
interest withholding tax at a rate greater than zero, except if such Person
agrees not to seek additional payments from Borrowers as a result of its
obligations for such withholding tax, (D) so long as no Specified Event of
Default exists or has occurred and is continuing, any Competitor, or (E) any
Defaulting Lender.
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that at all times satisfies the criteria
set forth below and which has been earned by performance and represents the bona
fide amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the ordinary course of business of such
Borrower. Without limiting the foregoing, in order to be an Eligible Credit Card
Receivable, an Account shall indicate no Person other than a Borrower as payee
or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual fees,
discounts, claims or credits pending, promotional program allowances, price
adjustments, finance charges or other allowances (including any amount that a
Borrower may be obligated to rebate to a customer, a Credit Card Processor, or
Credit Card Issuer pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the Loan Parties to reduce the amount of
such Credit Card Receivable. Except as otherwise determined by the
Administrative Agent in its Permitted Discretion, Eligible Credit Card
Receivables shall not include any Credit Card Receivable:
(a)    which is unpaid more than five (5) Business Days after the date of
determination of eligibility thereof;





22
 




--------------------------------------------------------------------------------




(b)    where such Credit Card Receivable or the underlying contract contravenes
any laws, rules or regulations applicable thereto, including, rules and
regulations relating to truth-in-lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy
or any party to the underlying contract is in violation of any such laws, rules
or regulations;
(c)    which is not a valid, legally enforceable obligation of the applicable
Credit Card Issuer or Credit Card Processor with respect thereto;
(d)    which is disputed, is with recourse due to the creditworthiness of the
cardholder, or with respect to which a claim, chargeback, offset, deduction or
counterclaim, dispute or other defense has been asserted (to the extent of such
claim, chargeback, offset, deduction or counterclaim, dispute or other defense);
(e)    that is not subject to a perfected, first priority security interest in
favor of the Administrative Agent senior in right of security to all other
security interests thereon, or with respect to which a Borrower does not have
good, valid and marketable title thereto, free and clear of any Lien, other than
Liens granted to the Administrative Agent pursuant to the Security Documents and
Liens permitted under clauses (a), (e) (o) or (r) of the definition of Permitted
Encumbrances and any other Liens with respect thereto permitted under this
Agreement that are subject to an intercreditor agreement, in form and substance
reasonably satisfactory to the Administrative Agent, between the holder of such
Lien and the Administrative Agent;
(f)    which does not conform to all representations, warranties or other
provisions in the Loan Documents relating to Credit Card Receivables;
(g)    which does not constitute an “Account” or “Payment Intangible” (as each
such term is defined in the UCC);
(h)    as to which the Credit Card Issuer or Credit Card Processor has asserted
the right to require a Loan Party to repurchase such Credit Card Receivable from
such Credit Card Issuer or Credit Card Processor;
(i)    due from a Credit Card Issuer or Credit Card Processor which is the
subject of proceedings under a Debtor Relief Law;
(j)    which is evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent;
(k)    which are Pharmacy Receivables or Wholesale Trade Receivables;
(l)    which arise from the “Purchase Advantage” private label credit card of
Borrowers or any other proprietary credit card of a Borrower where such Borrower
has liability for the failure of the card holder to make payment thereunder as a
result of the financial condition of such card holder;
(m)    which is payable in any currency other than Dollars; or
(n)    which the Administrative Agent determines in its Permitted Discretion to
be uncertain of collection.





23
 




--------------------------------------------------------------------------------




The criteria for Eligible Credit Card Receivables set forth above may be changed
and any new criteria for Eligible Credit Card Receivables may be established by
the Administrative Agent in the exercise of its Permitted Discretion solely
based on either: (i) an event, condition or other circumstance arising after the
Closing Date, or (ii) an event, condition or other circumstance existing on the
Closing Date to the extent that such event, condition or circumstance has not
been identified by a Borrower to the field examiners of the Administrative Agent
prior to the Closing Date (except to the extent that it may have been identified
but the Administrative Agent has elected not to establish eligibility criteria
with respect thereto as of the Closing Date), in either case under clause (i) or
(ii) which adversely affects or would reasonably be expected to adversely affect
the Credit Card Receivables or the Administrative Agent’s ability to realize
upon the Credit Card Receivables in any material respect, as determined by the
Administrative Agent in its Permitted Discretion. Any Credit Card Receivables
that are not Eligible Credit Card Receivables shall nevertheless be part of the
Collateral.
“Eligible Inventory” means, as of the date of determination thereof, items of
Inventory of a Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course of a Borrower’s business. Except
as otherwise determined by the Administrative Agent in its Permitted Discretion,
Eligible Inventory shall not include any Inventory:
(a)    that is not solely owned by a Borrower or a Borrower does not have good
and valid title thereto;
(b)    that is leased by or is on consignment to a Borrower or which is
consigned by a Borrower to a Person which is not a Loan Party;
(c)     that is not located in the United States (excluding territories or
possessions of the United States) at a location that is owned or leased by a
Borrower, except Inventory in transit between locations owned or leased by a
Borrower in the United States;
(d)    that is located in a distribution center leased by a Loan Party unless
(i) the applicable lessor has delivered to the Administrative Agent a Collateral
Access Agreement or (ii) a Reserve based on rent with respect to such location
has been established by the Administrative Agent in its Permitted Discretion
subject to the terms in the definition of Availability Reserves;
(e)    that is comprised of goods which (i) are damaged, defective, “seconds,”
or otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) are
obsolete or slow moving, or custom items, work in process, raw materials, or
that constitute spare parts, promotional, marketing, packaging and shipping
materials or supplies used or consumed in a Borrower’s business, (iv) are
seasonal in nature and which have been packed away for sale in the subsequent
season, (v) are not in material compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, (vi) are bill and hold goods or (vii) are coffee shop inventory or fuel
inventory;
(f)    which does not conform to all representations, warranties or other
provisions in the Loan Documents relating to Inventory;
(g)    that is not subject to a perfected, first priority security interest in
favor of the Administrative Agent senior in right of security to all other
security interests thereon or that is subject to any other Lien, other than
Liens granted to the Administrative Agent pursuant to the Security Documents and
Liens permitted under clauses (a), (b), (e), (p) or (r) of the definition of
Permitted Encumbrances and any other Liens with respect thereto permitted under
this Agreement that are subject to an intercreditor agreement in form and
substance reasonably satisfactory to Administrative Agent between the holder of
such Lien and Administrative Agent;





24
 




--------------------------------------------------------------------------------




(h)    that consists of samples, labels, bags, packaging, and other similar
non-merchandise categories;
(i)    that is not insured in compliance with the provisions of Section 5.10
hereof;
(j)    that has been sold but not yet delivered or as to which a Borrower has
accepted a deposit;
(k)    that is subject to any licensing, patent, royalty, trademark, trade name
or copyright agreement with any third party from which any Borrower or any of
its Subsidiaries has received notice of a material dispute in respect of any
such agreement; or
(l)    acquired in a Permitted Acquisition or which is not of the type usually
sold in the ordinary course of a Borrower’s business, unless and until the
Administrative Agent has completed or received (A) an appraisal of such
Inventory from appraisers reasonably satisfactory to the Administrative Agent
and establishes an Inventory advance rate and Inventory Reserves (if applicable)
therefor, and otherwise agrees that such Inventory shall be deemed Eligible
Inventory, and (B) such other due diligence as the Administrative Agent may
reasonably require (including a field examination with respect thereto, which
will not be considered for purposes of any of the limitations in Section 6.10),
all of the results of the foregoing to be reasonably satisfactory to the
Administrative Agent.
The criteria for Eligible Inventory set forth above may be changed and any new
criteria for Eligible Inventory may be established by the Administrative Agent
in the exercise of its Permitted Discretion and solely based on either: (i) an
event, condition or other circumstance arising after the Closing Date, or (ii)
an event, condition or other circumstance existing on the Closing Date to the
extent that such event, condition or circumstance has not been identified by a
Borrower to the field examiners of the Administrative Agent prior to the Closing
Date (except to the extent that it may have been identified but the
Administrative Agent has elected not to establish eligibility criteria with
respect thereto as of the Closing Date), in either case under clause (i) or (ii)
which adversely affects or would reasonably be expected to adversely affect the
Inventory or the Administrative Agent’s ability to realize upon the Inventory in
any material respect, in each case, as determined by Administrative Agent in its
Permitted Discretion. Any Inventory that is not Eligible Inventory shall
nevertheless be part of the Collateral.
“Eligible Pharmacy Receivables” means, at the time of any determination thereof,
each Pharmacy Receivable that at all times satisfies the criteria set forth
below and which has been earned by performance, and in each case originated in
the ordinary course of business of such Borrower. In determining the amount to
be so included, the face amount of a Pharmacy Receivable shall be reduced by,
without duplication, to the extent not reflected in such face amount, (1) any
and all returns, accrued rebates, discounts (which may, at the Administrative
Agent’s option, be calculated on shortest terms), credits, allowances or sales
or excise taxes of any nature at any time issued, owing, claimed by Account
Debtors, granted, outstanding or payable in connection with such Pharmacy
Receivables at such time, and (2) the aggregate amount of all customer deposits,
unapplied cash and bonding subrogation rights to the extent not cash
collateralized. Except as otherwise determined by the Administrative Agent in
its Permitted Discretion, Eligible Pharmacy Receivables shall not include any
Pharmacy Receivable:
(a)    which is unpaid within the earlier of thirty (30) days following its
original due date or sixty (60) days following its original invoice date;
(b)    that is the obligation of an Account Debtor (or its Affiliates) if fifty
percent (50%) or more of the dollar amount of all Pharmacy Receivables owing by
that Account Debtor (or its Affiliates) are ineligible under the other criteria
listed in clause (a) above;





25
 




--------------------------------------------------------------------------------




(c)    where such Pharmacy Receivable or the underlying contract contravenes any
laws, rules or regulations applicable thereto, including, rules and regulations
relating to truth-in-lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy or any party to
the underlying contract is in violation of any such laws, rules or regulations;
(d)    which is not a valid, legally enforceable obligation of the applicable
Account Debtor with respect thereto;
(e)    which is disputed, or with respect to which a claim, chargeback, offset,
deduction or counterclaim, dispute or other defense has been asserted (to the
extent of such claim, chargeback, offset, deduction or counterclaim, dispute or
other defense);
(f)    that is not subject to a perfected, first priority security interest in
favor of the Administrative Agent senior in right of security to all other
security interests thereon, or with respect to which a Borrower does not have
good, valid and marketable title thereto, free and clear of any Lien, other than
Liens granted to the Administrative Agent pursuant to the Security Documents and
Liens permitted under clauses (a), (e), (o) or (r) of the definition of
Permitted Encumbrances and any other Liens with respect thereto permitted under
this Agreement that are subject to an intercreditor agreement, in form and
substance reasonably satisfactory to the Administrative Agent, between the
holder of such Lien and the Administrative Agent;
(g)    which does not conform to all representations, warranties or other
provisions in the Loan Documents relating to Pharmacy Receivables;
(h)    which does not constitute an “Account” or “Payment Intangible” (as each
such term is defined in the UCC);
(i)    is due from an Account Debtor which is the subject of proceedings under a
Debtor Relief Law;
(j)    where the Account Debtor obligated upon such Pharmacy Receivable suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due;
(k)    which is evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent;
(l)    which are Credit Card Receivables or Wholesale Trade Receivables;
(m)    which do not direct payment thereof to be sent to a Blocked Account;
(n)    which is payable in any currency other than Dollars;
(o)    for which the Account Debtor is (i) any Governmental Authority
(including, without limitation, Medicare, Medicaid and food assistance
programs), or (ii) a Credit Card Issuer or Credit Card Processor;
(p)    for which the Account Debtor is not a (i) retail customer or (ii) Third
Party Payor;
(q)    that do not arise from the sale of medication, medical equipment or other
medical items by such Borrower in the ordinary course of its business;





26
 




--------------------------------------------------------------------------------




(r)    with respect to an Account Debtor, other than an Investment Grade Account
Debtor, whose total obligations owing to Borrowers exceed fifteen percent (15%)
(such percentage, as applied to a particular Account Debtor, being subject to
reduction by Administrative Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates or otherwise, in any event,
as applied to a particular Account Debtor being subject to increase as to such
Account Debtor by Administrative Agent in its Permitted Discretion) of all
Eligible Pharmacy Accounts, to the extent of the obligations owing by such
Account Debtor in excess of such percentage; provided, that, in each case, the
amount of Eligible Pharmacy Accounts that are excluded because they exceed the
foregoing percentage shall be determined by Administrative Agent based on all of
the otherwise Eligible Pharmacy Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit;
(s)    (i) upon which such Borrower’s right to receive payment is not absolute
or is contingent upon the fulfillment of any condition whatsoever, or (ii) as to
which Pharmacy Receivable the Account Debtor is located in a state requiring the
filing of a Notice of Business Activities Report or similar report in order to
permit such Borrower to use the courts of such state or to otherwise seek
judicial enforcement of payment of such Pharmacy Receivable, in each case unless
such Borrower has qualified to do business in such state or has filed a Notice
of Business Activities Report (or equivalent report, as applicable) for the most
recent year for which such qualification or report is required (in each case to
the extent that the Administrative Agent has determined to render such Pharmacy
Receivable ineligible), or (iii) if the Pharmacy Receivable represents a
progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to such Borrower’s completion of further performance
under such contract or is subject to the equitable lien of a surety bond issuer;
(t)    to the extent any Borrower or any Subsidiary thereof is (i) liable for
goods sold or services rendered by the applicable Account Debtor to any Borrower
or any Subsidiary thereof, or (ii) liable for accrued and actual discounts,
claims, unpaid fees, credit or credits pending, promotional program allowances,
price adjustment, finance charges or other allowances (including any amount that
any Borrower or any Subsidiary thereof, as applicable, may be obligated to
rebate to a customer pursuant to the terms of any agreement or understanding
(whether written or oral)), but in each case only to the extent of the potential
offset resulting therefrom;
(u)    that is the obligation of an Account Debtor located in a foreign country
unless payment thereof is supported by an irrevocable letter of credit
reasonably satisfactory to the Administrative Agent as to form, substance and
issuer or domestic confirming bank (provided, that, at any time an Accelerated
Borrowing Base Delivery Event exists, in addition, any such letter of credit
shall have been delivered to Administrative Agent and shall be directly drawable
by Administrative Agent) or is covered by credit insurance in form, substance
and amount, and by an insurer, reasonably satisfactory to Administrative Agent;
(v)    with respect to which an invoice, reasonably acceptable to the
Administrative Agent in form, has not been sent to the applicable Account Debtor
or such invoice does not include a true and correct statement of the bona fide
payment obligation incurred in the amount of the Pharmacy Receivable for
medication, medical equipment or other medical items sold to and accepted by the
applicable Account Debtor;
(w)    in a transaction wherein goods are placed on consignment or are sold
pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill and
hold, or any other terms by reason of which the payment by an Account Debtor may
be conditional;





27
 




--------------------------------------------------------------------------------




(x)    as to which any check, draft or other items of payment has previously
been received which has been returned unpaid or otherwise dishonored;
(y)    to the extent such Pharmacy Receivable consists of finance charges as
compared to obligations to such Borrower for goods sold;
(z)    to the extent such Pharmacy Receivable exceeds any credit limit
established by the Administrative Agent in its Permitted Discretion with respect
to the Account Debtor, but only after a determination made by the Administrative
Agent in its Permitted Discretion that the creditworthiness of such applicable
Account Debtor has declined in such a manner that the prospects for payment on
such Pharmacy Receivable have or may become materially impaired;
(aa)    which have not been underwritten in accordance with the applicable
Borrower’s Credit and Collection Policy, and has terms which have not been
modified, impaired, waived, altered, extended or renegotiated since its
origination in any way; or
(bb)    which the Administrative Agent determines in its Permitted Discretion to
be uncertain of collection.
The criteria for Eligible Pharmacy Receivables set forth above may be changed
and any new criteria for Eligible Pharmacy Receivables may be established by the
Administrative Agent in the exercise of its Permitted Discretion and solely
based on either: (i) an event, condition or other circumstance arising after the
Closing Date, or (ii) an event, condition or other circumstance existing on the
Closing Date to the extent that such event, condition or circumstance has not
been identified by a Borrower to the field examiners of the Administrative Agent
prior to the Closing Date (except to the extent that it may have been identified
but the Administrative Agent has elected not to establish eligibility criteria
with respect thereto as of the Closing Date), in either case under clause (i) or
(ii) which adversely affects or would reasonably be expected to adversely affect
the Pharmacy Receivables or the Administrative Agent’s ability to realize upon
the Pharmacy Receivables in any material respect, as determined by the
Administrative Agent in its Permitted Discretion. Any Pharmacy Receivables that
are not Eligible Pharmacy Receivables shall nevertheless be part of the
Collateral.
“Eligible Prescription Files” means, at the time of any determination thereof,
each Prescription File that at all times satisfies the criteria set forth below
and which arises and is maintained in the ordinary course of the business of
such Borrower and which is of a type included in an appraisal of Prescription
Files received by Administrative Agent in accordance with the requirements of
this Agreement (including Prescription Files acquired by such Borrower after the
date of such appraisal). Except as otherwise determined by the Administrative
Agent in its Permitted Discretion, Eligible Prescription Files shall not include
any Prescription Files: (a) at premises other than those owned, leased or
licensed and in each case controlled by a Borrower; (b) that are not subject to
a perfected, first priority security interest in favor of the Administrative
Agent senior in right of security to all other security interests thereon or
that is subject to any other Lien, other than Liens granted to the
Administrative Agent pursuant to the Security Documents and Liens permitted
under clauses (a), (e) or (r) of the definition of Permitted Encumbrances and
any other Liens with respect thereto permitted under this Agreement that are
subject to an intercreditor agreement in form and substance reasonably
satisfactory to Administrative Agent between the holder of such Lien and
Administrative Agent; (c) that are not in a form that may be sold or otherwise
transferred or are subject to regulatory restrictions on the transfer thereof
that are not acceptable to the Administrative Agent in its Permitted Discretion.
The criteria for Eligible Prescription Files set forth above may be changed and
any new criteria for Eligible Prescription Files may be established by the
Administrative Agent in the exercise of its Permitted Discretion based solely on
either: (i) an event, condition or other circumstance arising after the Closing
Date, or (ii) an event, condition or





28
 




--------------------------------------------------------------------------------




other circumstance existing on the Closing Date to the extent that such event,
condition or circumstance has not been identified by a Borrower to the field
examiners of Administrative Agent prior to the Closing Date (except to the
extent that it may have been identified but the Administrative Agent has elected
not to establish eligibility criteria with respect thereto as of the Closing
Date), in either case under clause (i) or (ii) which adversely affects or would
reasonably be expected to adversely affect the Prescription Files or the
Administrative Agent’s ability to realize upon the Prescription Files in any
material respect, in each case, as determined by Administrative Agent in its
Permitted Discretion. Any Prescription Files that are not Eligible Prescription
Files shall nevertheless be part of the Collateral.
“Eligible Retail Inventory” means Eligible Inventory that is Retail Inventory.
“Eligible Trade Receivables” means Accounts deemed by the Administrative Agent
in its Permitted Discretion to be eligible for inclusion in the calculation of
the Borrowing Base arising from the sale of the Borrowers’ Wholesale Inventory
that satisfies the following criteria at the time of creation and continues to
meet the same at the time of such determination: such Account (1) has been
earned by performance and represents the bona fide amounts due to a Borrower
from an Account Debtor, and in each case originated in the ordinary course of
business of such Borrower, and (2) in each case is acceptable to the
Administrative Agent in its Permitted Discretion, and is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (ff) below. Without limiting the foregoing, to qualify as an
Eligible Trade Receivable, an Account shall indicate no Person other than a
Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (1) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)) and (2) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Borrowers to reduce the amount of such
Eligible Trade Receivable. Except as otherwise determined by the Administrative
Agent in its Permitted Discretion, Eligible Trade Receivables shall not include
any Wholesale Trade Receivable:
(a)    which is unpaid within the earlier of twenty-one (21) days following its
original due date or forty-nine (49) days following the initial statement date
with respect to such Wholesale Trade Receivable;
(b)    due from any Account Debtor (or its Affiliates), where fifty percent
(50%) or more of all Accounts owed by that Account Debtor (or its Affiliates)
are deemed ineligible pursuant to clause (a), above;
(c)    with respect to which an invoice, reasonably acceptable to the
Administrative Agent in form, has not been sent to the applicable Account
Debtor;
(d)    with respect to which (i) the goods giving rise to such Wholesale Trade
Receivable have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Wholesale Trade Receivable have not been performed
and billed to the Account Debtor,
(e)    where such Wholesale Trade Receivables or the underlying contract
contravenes any laws, rules or regulations applicable thereto, including, rules
and regulations relating to truth-in-lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy
or any party to the underlying contract is in violation of any such laws, rules
or regulations;





29
 




--------------------------------------------------------------------------------




(f)    which is not a valid, legally enforceable obligation of the applicable
Account Debtor with respect thereto;
(g)    which are disputed or with respect to which claim, chargeback, offset,
deduction or counterclaim, dispute or other defense has been asserted (to the
extent of such claim, chargeback, offset, deduction or counterclaim, dispute or
other defense);
(h)    that are not subject to a perfected, first priority security interest in
favor of the Administrative Agent senior in right of security to all other
security interests thereon, or with respect to which a Borrower does not have
good, valid and marketable title thereto, free and clear of any Lien, other than
Liens granted to the Administrative Agent pursuant to the Security Documents and
Liens permitted under clauses (a), (e), (o) or (r) of the definition of
Permitted Encumbrances and any other Liens with respect thereto permitted under
this Agreement that are subject to an intercreditor agreement, in form and
substance reasonably satisfactory to the Administrative Agent, between the
holder of such Lien and the Administrative Agent;
(i)    which do not conform to all representations, warranties or other
provisions in the Loan Documents relating to Wholesale Trade Receivables;
(j)    for which all consents, approvals or authorizations of, or registrations
or declarations with any Governmental Authority required to be obtained,
effected or given in connection with the performance of such Account by the
Account Debtor or in connection with the enforcement of such Account by the
Administrative Agent have not been duly obtained, effected or given or are not
in full force and effect;
(k)    which do not constitute an “Account” or “Payment Intangible” (as each
such term is defined in the UCC);
(l)    which are due from an Account Debtor which is the subject of proceedings
under a Debtor Relief Law;
(m)    where the Account Debtor obligated upon such Wholesale Trade Receivables
suspends business, makes a general assignment for the benefit of creditors or
fails to pay its debts generally as they come due;
(n)    which are evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent;
(o)    which are Pharmacy Receivables or Credit Card Receivables;
(p)    for which the Account Debtor is a (i) retail customer, (ii) Credit Card
Issuer or Credit Card Processor, (iii) Governmental Authority (including,
without limitation, Medicare, Medicaid and food assistance programs),
(iv) military customers, (v) a Sanctioned Person or Sanctioned Entity (to the
knowledge of the Lead Borrower with respect to entities described in clauses (c)
and (d) of the definition thereof), or (vi) an Affiliate of any Borrower or an
employee or agent of any Borrower;
(q)    (i) owing from any Person (other than the Transition Agreement Parties)
that is also a supplier to or creditor of a Loan Party or any of its
Subsidiaries, or (ii) representing any manufacturer’s or supplier’s credits,
discounts, incentive plans or similar arrangements entitling a Loan Party or any
of its Subsidiaries to discounts on future purchase therefrom;





30
 




--------------------------------------------------------------------------------




(r)    which consist of amounts due from vendors as rebates or allowances or
from franchisees;
(s)    which are payable in any currency other than Dollars;
(t)    which do not direct payment thereof to be sent to a Blocked Account;
(u)    arising in a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional;
(v)    that is the obligation of an Account Debtor located in a foreign country
unless payment thereof is supported by an irrevocable letter of credit
reasonably satisfactory to the Administrative Agent as to form, substance and
issuer or domestic confirming bank (provided, that, at any time an Accelerated
Borrowing Base Delivery Event exists, in addition, any such letter of credit
shall have been delivered to Administrative Agent and shall be directly drawable
by Administrative Agent) or is covered by credit insurance in form, substance
and amount, and by an insurer, reasonably satisfactory to Administrative Agent;
(w)    (i) upon which such Borrower’s right to receive payment is not absolute
or is contingent upon the fulfillment of any condition whatsoever, or (ii) as to
which Wholesale Trade Receivable the Account Debtor is located in a state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit such Borrower to use the courts of such state or to otherwise
seek judicial enforcement of payment of such Wholesale Trade Receivable, in each
case unless such Borrower has qualified to do business in such state or has
filed a Notice of Business Activities Report or equivalent report for the most
recent year for which such qualification or report is required (to the extent
that the Administrative Agent in its Permitted Discretion has determined to
render such Wholesale Trade Receivable ineligible), or (iii) if the Wholesale
Trade Receivable represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to such Borrower’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;
(x)    to the extent any Borrower or any Subsidiary thereof is (i) liable for
goods sold or services rendered by the applicable Account Debtor to any Borrower
or any Subsidiary thereof, or (ii) liable for accrued and actual discounts,
claims, unpaid fees, credit or credits pending, promotional program allowances,
price adjustment, finance charges or other allowances (including any amount that
any Borrower or any Subsidiary thereof, as applicable, may be obligated to
rebate to a customer pursuant to the terms of any agreement or understanding
(whether written or oral)), but, in each case only to the extent of the
potential offset resulting therefrom (provided, that, the amount of the offset
for this purpose in respect of amounts owing by a Borrower or any Subsidiary
thereof to any of the Transition Agreement Parties shall be limited to the
extent that such Transition Agreement Party has agreed in writing to offset
first against amounts owing to such Borrower or Subsidiary other than any of the
Wholesale Trade Receivables, so long as such agreement is in form and substance
reasonably satisfactory to Administrative Agent and is either (i) in favor of
Administrative Agent or (ii) provides that (A) Administrative Agent is a third
party beneficiary with respect thereto, (B) Administrative Agent is entitled to
directly enforce such agreement, (C) the agreement of the applicable Transition
Agreement Party is not subject to any defenses against Administrative Agent
based on any act or omission of a Loan Party, and (D) such agreement may not be
amended, modified or any rights of any Loan Party thereunder waived without the
written consent of Administrative Agent);





31
 




--------------------------------------------------------------------------------




(y)     which arise in whole or in part from the sale of products purchased by
the applicable Borrower from a Person which is entitled to the benefits of the
PSA, with respect to such products;
(z)    to the extent such Wholesale Trade Receivable exceeds any credit limit
established by the Administrative Agent in its Permitted Discretion with respect
to the Account Debtor, but only after a determination made by the Administrative
Agent in its Permitted Discretion that the creditworthiness of such applicable
Account Debtor has declined in such a manner that the prospects for payment on
such Wholesale Trade Receivable have or may become materially impaired;
(aa)    with respect to an Account Debtor whose total obligations owing to
Borrowers exceed ten percent (10%) (such percentage, as applied to a particular
Account Debtor, being subject to reduction by Administrative Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor deteriorates
or otherwise, in any event, as applied to a particular Account Debtor being
subject to increase as to such Account Debtor by Administrative Agent in its
Permitted Discretion) of all Eligible Trade Receivables, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
that, in each case, the amount of Eligible Trade Receivables that are excluded
because they exceed the foregoing percentage shall be determined by
Administrative Agent based on all of the otherwise Eligible Trade Receivables
prior to giving effect to any eliminations based upon the foregoing
concentration limit;
(bb)    where the Account Debtor obligated upon such Wholesale Trade Receivables
is in default, in any manner material to the Wholesale Trade Receivable in
question;
(cc)    which have not been underwritten in accordance with the applicable
Borrower’s Credit and Collection Policy, and has terms which have not been
modified, impaired, waived, altered, extended or renegotiated since its
origination in any way;
(dd)    as to which any check, draft or other items of payment has previously
been received which has been returned unpaid or otherwise dishonored; or
(ee)    which the Administrative Agent determines in its Permitted Discretion to
be uncertain of collection.
“Eligible Wholesale Inventory” means Eligible Inventory that is Wholesale
Inventory.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, grants, franchises, licenses, agreements or governmental restrictions
relating to pollution and the protection of the environment or the Release of
any Hazardous Materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Lead Borrower or any other
Loan Party resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, labeling, storage, treatment
or disposal or recycling of, or presence of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.





32
 




--------------------------------------------------------------------------------




“Equipment” has the meaning set forth in the UCC.
“Equity Interests” means, with respect to any Person, the shares of capital
stock of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended and in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Lead Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 or 430 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate, or (g) the breach of any terms of the PBGC
Agreement.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning set forth in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof or is cured if such
Event of Default is capable of being cured.
“Excess Availability” means, as of any date of determination thereof, the result
of: (a) the Loan Cap, minus, (b) the aggregate unpaid balance of Credit
Extensions; provided, that, for purposes of the calculation of Excess
Availability prior to April 30, 2013, any NAI LCs outstanding as of the Closing
Date (or any portion of any such NAI LC, as the case may be) shall not be
considered in such calculation to the extent that Administrative Agent has
received evidence satisfactory to it that a new letter of credit replacing such
NAI LC has been issued for the account of the beneficiary thereof, that such new
letter of credit is being sent to such beneficiary and such NAI LC will be
released promptly after the Closing Date. Any portion of an NAI LC that is not
covered by a new letter of credit as provided for in the previous sentence shall
be included in the calculation of Excess Availability prior to April 30, 2013.
On and after April 30, 2013, all NAI LCs then outstanding shall be Letters of
Credit for purposes of the calculation of Excess Availability.





33
 




--------------------------------------------------------------------------------




“Excluded DDAs” means each checking, savings or other demand deposit account
maintained by any Loan Party and exclusively used (a) for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of any Loan
Party’s employees, (b) for the receipt of Medicare and Medicaid receivables of a
Loan Party, (c) to hold proceeds of Term Loan Priority Collateral, subject to
the Term Loan Intercreditor Agreement, unless and until the release of the Lien
therein of the Term Loan Agent, (d) for the receipt and deposit of funds of a
specific Person other than a Loan Party, or which a Loan Party is holding in
trust or as a fiduciary for such Person, in each case in a manner permitted
under this Agreement or the other Loan Documents, or (e) to hold exclusively (i)
the SUPERVALU Payment, or (ii) any other amount received in connection with a
Pre-Spin Transaction permitted hereunder.
“Excluded Real Estate Collateral” shall mean any property that would otherwise
constitute a Material Real Estate Asset or Real Estate Collateral Property, (a)
where either (i) the valid grant of a Lien in such Material Real Estate Asset or
Real Estate Collateral Property to the Administrative Agent would constitute or
result in a breach, termination or default under a valid and binding contract,
agreement, lease, permit, license, charter or license agreement, in each case to
which such Material Real Estate Asset or Real Estate Collateral Property is
subject, and entered into by a Loan Party with a Person that is not an Affiliate
of the Loan Parties or a violation of applicable law, and such breach,
termination or default has not been or is not waived or the consent of the other
party to such contract, agreement, lease, permit, license, charter or license
agreement has not been or is not otherwise obtained or under applicable law such
violation cannot be waived, or (ii) such Material Real Estate Asset or Real
Estate Collateral Property is subject to adverse environmental or other
conditions that the Term Loan Agent determines makes it unsuitable as Collateral
and (b) which the Term Loan Agent designates as Excluded Real Estate Collateral
pursuant to the Term Loan Agreement.
“Excluded Subsidiaries” means, at any date of determination, each (a) Immaterial
Subsidiary, (b) Foreign Subsidiary, (c) Unrestricted Subsidiary, (d) until the
termination of the Spin Period, Save-A-Lot Subsidiary, (e) Insurance Captive and
(f) Subsidiary of Lead Borrower that is not, directly or indirectly, wholly
owned by Lead Borrower; provided, that, notwithstanding the foregoing, (i) Moran
Foods, LLC shall not be deemed to be an Excluded Subsidiary, and (ii) in no
event shall any Subsidiary of Lead Borrower that is a guarantor of the Term Loan
Debt be an Excluded Subsidiary.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Loan Parties hereunder, (a) any tax imposed on or
measured by, in whole or in part, the revenue, net income, net profits, net
assets, capital or net worth of, and franchise taxes imposed on, any Lender or
any Participant (including any branch profits taxes), in each case imposed by
the jurisdiction (or by any political subdivision or taxing authority thereof)
(i) in which such Lender or such Participant is organized (ii) in which such
Lender’s or such Participant’s principal office is located, (iii) in which such
Lender or such Participant is doing business, including, branch profits taxes
and branch interest taxes (other than solely as a result of entering into any
Loan Document or taking any action contemplated thereunder), (iv) in which it
has a present or former connection other than as a result of the Loan Documents
or taking any action contemplated thereunder or (v) in the case of any Foreign
Lender, in which its applicable Lending Office is located, in each case as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document); (b)
taxes resulting from a Lender’s or a Participant’s failure to comply with the
requirements of Section 3.01(e), (c) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which any
Borrower is located, (d) in the case of a Foreign Lender, any United States
federal withholding taxes imposed on amounts payable to such Foreign Lender as a
result of such Foreign Lender’s failure to comply with FATCA to establish a
complete exemption





34
 




--------------------------------------------------------------------------------




from withholding thereunder, and (e) any United States federal withholding taxes
that would be imposed on amounts payable to a Foreign Lender based upon the
applicable withholding rate in effect at the time such Foreign Lender becomes a
party to the Agreement (or designates a new lending office), except that Taxes
shall include (1) any amount that such Foreign Lender (or its assignor, if any)
was previously entitled to receive pursuant to Section 3.01(e), if any, with
respect to such withholding tax at the time such Foreign Lender becomes a party
to the Agreement (or designates a new lending office), and (2) additional United
States federal withholding taxes that may be imposed after the time such Foreign
Lender becomes a party to the Agreement (or designates a new lending office), as
a result of a Change in Law.
“Executive Order” has the meaning set forth in Section 10.18.
“Existing Credit Agreement” has the meaning set forth in the Recitals.
“Existing Letters of Credit” means, collectively, the letters of credit issued
for the account of a Loan Party or for which such Loan Party is otherwise liable
listed on Schedule 1.01(b) hereto, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
“Existing Loan Documents” has the meaning set forth in the Recitals.
“Existing Receivables Transfer Agreements” means (a) the Second Amended and
Restated Receivables Purchase Agreement, dated as of November 30, 2011, by and
among SUPERVALU Receivables Funding Corporation, a Delaware corporation, as
seller, the Lead Borrower, as servicer, the banks and other financial
institutions party thereto, as purchasers and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as agent,
and (b) each Purchase Agreement as defined in such Second Amended and Restated
Receivables Purchase Agreement.
“Existing Term Loan Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as agent for the Existing Term Loan Lenders.
“Existing Term Loan Agreement” means the Credit Agreement, dated August 30,
2012, among Existing Term Loan Agent, Existing Term Loan Lenders, and the Lead
Borrower.
“Existing Term Loan Facility” means the term loan facility provided to Lead
Borrower pursuant to the terms of the Existing Term Loan Agreement.
“Existing Term Loan Lenders” means the financial institutions party to the
Existing Term Loan Agreement as lenders.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
“Facility Guaranty” means the Amended and Restated Guaranty made by the
Guarantors in favor of the Administrative Agent and the other Credit Parties, in
form and substance reasonably satisfactory to the Administrative Agent.
“Farm Products” has the meaning set forth in the Food Security Act and the UCC.





35
 




--------------------------------------------------------------------------------




“Farm Products Sellers” means, collectively, sellers or suppliers to any Loan
Party of any Farm Products and including any milk or dairy products, perishable
agricultural commodity (as defined in PACA) or livestock (as defined in the
PSA), meat, meat food products or livestock products derived therefrom or any
poultry or products derived therefrom; sometimes referred to herein individually
as a “Farm Products Seller”.
“FATCA” means current Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more burdensome to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated January 10, 2013, by and among
the Lead Arrangers and the Lead Borrower.
“Fiscal Intermediary” means any qualified insurance company or other Person that
has entered into an ongoing relationship with any Governmental Authority to make
payments to payees under Medicare, Medicaid or any other Federal, state or local
public health care or medical assistance program pursuant to any of the Health
Care Laws.
“Fiscal Period” means any four-week or five-week fiscal period of any Fiscal
Year, in accordance with the fiscal accounting calendar of the Loan Parties as
in effect on the date hereof.
“Fiscal Quarter” means the period consisting of the first four Fiscal Periods of
each Fiscal Year and the next three periods of three Fiscal Periods each in such
Fiscal Year.
“Fiscal Year” means any period of thirteen (13) consecutive Fiscal Periods
ending on the last Saturday of February of any calendar year.
“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
“Food Security Act” means the Food Security Act of 1984, 7 U.S.C. Section 1631
et. seq., as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules and regulations
thereunder.
“Food Security Act Notices” is defined in Section 5.27(a) hereof.





36
 




--------------------------------------------------------------------------------




“Foreign Assets Control Regulations” has the meaning set forth in Section 10.18.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means a direct or indirect Subsidiary of a Loan Party
organized or incorporated under the laws of a jurisdiction other than a State of
the United States, the United States, or the District of Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Ground Lease” means, individually and collectively, as the context may require,
each ground lease described on the Applicable Collateral List.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person (or any right, contingent or otherwise, of any
holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.





37
 




--------------------------------------------------------------------------------




“Guarantor” means each Subsidiary that is neither a Borrower nor an Excluded
Subsidiary, together with its successors and assigns.
“Hazardous Materials” means all chemicals, materials, substances or wastes of
any nature that are listed, classified, regulated, characterized or otherwise
defined as “hazardous,” “toxic,” “radioactive,” a “pollutant,” a “contaminant,”
or terms of similar intent or meaning, by any Governmental Authority or that are
otherwise prohibited, limited or regulated pursuant to any Environmental Law,
including petroleum or petroleum distillates, friable asbestos or friable
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes.
“Health Care Laws” means all Federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement programs, as now or at any time hereafter in effect, applicable to
any Loan Party, including, but not limited to, the Social Security Act, the
Social Security Amendments of 1972, the Medicare-Medicaid Anti-Fraud and Abuse
Amendments of 1977, the Medicare and Medicaid Patient and Program Protection Act
of 1987, HIPAA and the Patient Protection and Affordable Care Act of 2010.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.
“HIPAA Compliance Date” has the meaning set forth in Section 5.28.
“HIPAA Compliance Plan” has the meaning set forth in Section 5.28.
“HIPAA Compliant” has the meaning set forth in Section 5.28.
“Immaterial Subsidiary” means (a) each Subsidiary identified as an Immaterial
Subsidiary on the Closing Date on Schedule 5.13, and (b) thereafter, each
Subsidiary of the Lead Borrower identified as an “Immaterial Subsidiary”
pursuant to a certificate executed and delivered by a Responsible Officer of the
Lead Borrower to the Administrative Agent within sixty (60) days of the delivery
of annual financial statements pursuant to Section 6.01(a) (certifying as to
each of the items set forth in the following proviso); provided, that, (i) a
Subsidiary shall not be an Immaterial Subsidiary if the book value of its assets
(net of assets arising from intercompany transactions that would be eliminated
on a Consolidated balance sheet of the Lead Borrower) exceed one percent (1%) of
the Total Assets of the Lead Borrower and its Subsidiaries on a Consolidated
basis and (ii) the aggregate book value of the assets of all Immaterial
Subsidiaries (net of assets arising from intercompany transactions that would be
eliminated on a Consolidated balance sheet of the Lead Borrower) shall not
exceed five percent (5%) of the Total Assets of the Lead Borrower and its
Subsidiaries on a Consolidated basis, in each case as determined for the most
recently completed Fiscal Quarter for which the Lead Borrower has provided
financial statements pursuant to Section 6.01; provided, that, that Moran Foods,
LLC shall not constitute an Immaterial Subsidiary.
“Increase Effective Date” has the meaning set forth in Section 2.15(e).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;





38
 




--------------------------------------------------------------------------------




(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, and similar instruments (and including
reimbursement obligations in connection with surety bonds);
(c)    the Swap Termination Value under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services which are due six (6) months or more from the date after
such property is acquired or such services are completed, and including, without
limitation, customary indemnification, adjustment of purchase price or similar
obligations, earn-outs or other similar obligations (but excluding trade
accounts payable incurred in the ordinary course of business on normal trade
terms and not overdue by more than ninety (90) days unless such trade payables
or other obligations are being contested or disputed by such Person in good
faith), in each case to the extent required to be recorded as liabilities in
accordance with GAAP;
(e)    all Indebtedness of any other Person (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such Indebtedness shall have been assumed by such
Person or is limited in recourse;
(f)    all Attributable Indebtedness of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;
(h)    all obligations under, or the net investments outstanding pursuant to,
any receivables or securitization financing (including any Permitted
Securitization Facility); and
(i)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date; provided, that, (i) as to Swap Contracts relating to
fuel entered into by the Lead Borrower in the ordinary course of business
consistent with its current practices, the Swap Termination Value may be
determined at the end of the most recently ended Fiscal Period for purposes of
this Agreement and (ii) as to Swap Contracts other than such Swap Contracts with
respect to fuel, the Swap Termination Value may be determined at the end of the
most recently ended Fiscal Period for purposes of this Agreement until
Administrative Agent may notify the Lead Borrower otherwise.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning set forth in Section 10.04(b).
“Information” has the meaning set forth in Section 10.07.





39
 




--------------------------------------------------------------------------------




“Initial Lead Arrangers” means Wells Fargo, U.S. Bank National Association,
Goldman Sachs Bank USA, Credit Suisse Securities (USA) LLC, Morgan Stanley
Senior Funding, Inc., Barclays Bank PLC, and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and joint bookrunners.
“Insurance Captive” means each of (a) Wetterau Insurance Co. Ltd., a Bermuda
corporation, (b) Market Company, Ltd., a Bermuda corporation and (c) such other
Subsidiaries of the Lead Borrower formed or acquired after the date hereof that
perform similar insurance functions, in each case to the extent organized and
maintained as a captive insurance Subsidiary of the Lead Borrower.
“Intellectual Property” means all present and future: (a) trade secrets,
know-how and other proprietary information; (b) trademarks, trademark
applications, internet domain names, service marks, trade dress, trade names,
business names, designs, logos, slogans (and all translations, adaptations,
derivations and combinations of the foregoing) indicia and other source and/or
business identifiers, and all registrations or applications for registrations
which have heretofore been or may hereafter be issued thereon throughout the
world; (c) copyrights and copyright applications (including copyrights for
computer programs) and all tangible and intangible property embodying the
copyrights, unpatented inventions (whether or not patentable); (d) patents and
patent applications; (e) industrial design applications and registered
industrial designs; (f) license agreements related to any of the foregoing and
income therefrom; (g) books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; (h) all other intellectual property;
and (i) all common law and other rights throughout the world in and to all of
the foregoing.
“Intellectual Property Security Agreements” mean, collectively, each (a) Grant
of Security Interest in Trademarks, (b) Grant of Security Interest in Patents,
and (c) Grant of Security Interest in Copyrights, each dated as of the Closing
Date, between a Loan Party and the Administrative Agent, granting a Lien in
Intellectual Property and certain other assets of the Loan Parties.
“Intercreditor Provisions” has the meaning set forth in Section 8.01(r).
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, that, if any Interest Period for a LIBO Rate Loan exceeds three
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment dates, and (b)
as to any Base Rate Loan (including a Swing Line Loan), the first calendar day
after the end of each calendar quarter and the Maturity Date.
“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three, or six months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice (or the date nine or
twelve months thereafter if requested by the Lead Borrower and consented to by
all of the Lenders); provided, that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;





40
 




--------------------------------------------------------------------------------




(c)    no Interest Period shall extend beyond the Maturity Date; and
(d)    notwithstanding the provisions of clause (c), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Internal Control Event” means a material weakness in, or fraud that involves
senior management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.
“Inventory” has the meaning set forth in the UCC as in effect on the date
hereof.
“Inventory Reserves” means such reserves (without duplication of any other
Reserves or items that are otherwise addressed or excluded through eligibility
criteria or the definition of “Borrowing Base”) as may be established from time
to time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion with respect to the determination of the saleability, at retail, of
the Eligible Inventory or which reflect such other factors as affect the market
value of the Eligible Inventory to the extent not addressed in the calculation
of the Net Recovery Percentage of such Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Administrative
Agent’s Permitted Discretion, include (but are not limited to) reserves based
on: (a) obsolescence; (b) seasonality; (c) Shrink; (d) imbalance; (e) change in
Inventory character; (f) change in Inventory composition; (g) change in
Inventory mix; (h) markdowns (both permanent and point of sale); (i) out-of-date
and/or expired Inventory and (j) intercompany profit.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or interest in, another Person, (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Grade Account Debtor” means an Account Debtor that, at the time of
determination, has a corporate credit rating and/or family rating, as
applicable, of BBB- or higher by S&P or Baa3 or higher by Moody’s.
“Investors” means each of (a) Cerberus, (b) Cerberus Institutional Partners V,
L.P., (c) Kimco Realty Services, Inc., (d) Jubilee Limited Partnership, (e) Sei,
Inc., (f) Jubilee Symphony ABS LLC, (g) Lubert-Adler Real Estate Fund VI, L.P.,
(h) Lubert-Adler Real Estate Fund VI-A, L.P., (i) Lubert-Adler Real Estate Fund
VI-B, L.P., (j) ALBA VI, LLC, (k) A2B2 VI-A, LLC, (l) ALB-2VI-B, LLC, (m) Klaff
Realty, LP. and (n) A-S Klaff Equity, LLC, and any of their Affiliates.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).





41
 




--------------------------------------------------------------------------------




“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Letter of Credit Agreement, and any other document, agreement
and instrument entered into by a Borrower with or in favor of the applicable LC
Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Administrative Agent pursuant to which, among other things, a Subsidiary becomes
a party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor, as the Administrative Agent may determine.
“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority.
“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“LC Disbursement” means a payment made by an LC Issuer pursuant to a drawing on
a Letter of Credit.
“LC Issuer” means (a) Wells Fargo, U.S. Bank National Association, PNC Bank,
National Association, and Coöperatieve Rabobank U.A., New York Branch (formerly
known as Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch), each in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by Administrative Agent in its
discretion and shall be subject to the approval of the Lead Borrower (not to be
unreasonably withheld or delayed) so long as no Default or Event of Default
exists or has occurred and is continuing), and (b) any other Lender who agrees
to act in such capacity and is acceptable to Lead Borrower and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed).
An LC Issuer may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the LC Issuer and/or for such Affiliate to act as
an advising, transferring, confirming and/or nominated bank in connection with
the issuance or administration of any such Letter of Credit, in which case the
term “LC Issuer” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. The agreement of a Lender to be an LC Issuer
shall be required.
“LC Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any rule under the ISP
or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lead Arrangers” means, collectively, Wells Fargo, U.S. Bank National
Association, Goldman Sachs Bank USA, Credit Suisse Securities (USA) LLC, Morgan
Stanley Senior Funding, Inc., Barclays Bank PLC, Rabobank Nederland, New York
Branch, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead
Arrangers and Joint Bookrunners.
“Lead Borrower” has the meaning set forth in the introductory paragraph hereto.





42
 




--------------------------------------------------------------------------------




“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.
“Lender” has the meaning set forth in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.
“Letter of Credit” means (a) each Standby Letter of Credit, and (b) each
Commercial Letter of Credit issued hereunder. The Existing Letters of Credit
shall constitute Letters of Credit.
“Letter of Credit Agreement” means a Standby Letter of Credit Agreement or a
Commercial Letter of Credit Agreement, as applicable.
“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable LC Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
“Letter of Credit Exposure” means, with respect to any Lender, at any time, the
sum of (a) the principal amount of any Unpaid Drawings in respect of which such
Lender has made (or is required to have made) payments to the LC Issuers
pursuant to Section 2.03(c) at such time and (b) such Lender’s Applicable
Percentage of the outstanding Letters of Credit at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) payments to the LC Issuers pursuant to
Section 2.03(c)).
“Letter of Credit Fee” has the meaning set forth in Section 2.03(i).
“Letter of Credit Sublimit” means, prior to completion of the Distribution, an
amount equal to $400,000,000, and from and after completion of the Distribution,
an amount equal to $300,000,000. The Letter of Credit Sublimit is part of, and
not in addition to, the Aggregate Commitments. Subject to Section 2.06(b), a
permanent reduction of the Aggregate Commitments shall not require a
corresponding reduction in the Letter of Credit Sublimit.
“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.
“LIBO Rate” means
(a)    for any interest rate calculation with respect to a LIBO Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
US Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (and if any such rate is below zero, LIBO Rate shall
be deemed to be zero). If, for any reason, such rate does not appear on Reuters
Screen LIBOR01 Page (or any applicable successor page), then “LIBO Rate” shall
be determined by Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in US Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to Administrative Agent at approximately 11:00 a.m.





43
 




--------------------------------------------------------------------------------




(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
US Dollars in minimum amounts of at least $5,000,000 for a period equal to three
(3) months (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(and if any such rate is below zero, LIBOR shall be deemed to be zero). If, for
any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by Administrative Agent to be the arithmetic average of the rate per
annum at which deposits in US Dollars in minimum amounts of at least $5,000,000,
as applicable, would be offered by first class banks in the London interbank
market to Administrative Agent at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to three (3) months commencing on such
date of determination.
Each calculation by Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, any lease or other agreement giving rise to a Capital
Lease Obligation, Synthetic Lease Obligation, or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing) and (b) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to Administrative Agent under the Loan Documents and
applicable Law as a creditor of the Loan Parties with respect to the realization
on the Collateral, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or “going out of business”,
“store closing”, or other similarly themed sale or other disposition of the
Collateral for the purpose of liquidating the Collateral. Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.
“Loan” means an extension of credit by or on behalf of a Lender to a Borrower
under Article II in the form of a Committed Loan or a Swing Line Loan.
“Loan Account” has the meaning set forth in Section 2.11(a).
“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Credit Card Notifications, the
Security Documents, the Facility Guaranty, the Term Loan Intercreditor
Agreement, and any other instrument or agreement now or





44
 




--------------------------------------------------------------------------------




hereafter executed and delivered in connection herewith, or in connection with
any transaction arising out of any Cash Management Services, Bank Products or
Commercial LC Facility; provided, that, for purposes of the definition of
“Material Adverse Effect”, “Loan Documents” shall not include agreements
relating to Cash Management Services, Bank Products or a Commercial LC Facility.
“Loan Parties” means, collectively, the Borrowers and the Guarantors.
“Master Concentration Account” means the deposit account of Lead Borrower in
which funds of any Loan Party from one or more Blocked Accounts are from time to
time deposited. As of the date hereof, the Master Concentration Accounts are the
deposit accounts identified as Master Concentration Accounts on Schedule
5.21(a).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of the Loan Parties taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their obligations under
the Loan Documents; or (c) a material impairment of the rights and remedies of
the Administrative Agent or the Lenders under the Loan Documents or a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Loan Parties of the Loan Documents. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events described in the applicable provision since the
applicable date would result in a Material Adverse Effect.
“Material Contract” means, with respect to any Loan Party, each contract or
agreement to which such Loan Party is a party that is deemed to be a material
contract or material definitive agreement under any Securities Laws applicable
to such Loan Party, including, without limitation, the types of contracts
specified in item 601(b)(10)(ii) of Regulation S-K, and in the event that at any
time hereafter the Lead Borrower shall cease to be required to comply with the
Securities Laws, then the same definitions shall continue to apply for purposes
of this Agreement and the other Loan Documents.
“Material Debt Reserve” means Availability Reserves in an amount equal to
outstanding obligations in connection with any Material Indebtedness with a
maturity date on or within thirty (30) days of the date of the establishment of
such Availability Reserve.
“Material Indebtedness” means the Indebtedness evidenced by or arising under the
SVU 2021 Notes, the SVU 2022 Notes and the SVU Indenture (but solely in respect
of the SVU 2021 Notes and the SVU 2022 Notes), and any other Indebtedness (other
than the Obligations) of the Loan Parties in an aggregate principal amount
exceeding $50,000,000. For purposes of determining the amount of Material
Indebtedness at any time, (a) the amount of the obligations in respect of any
Swap Contract at such time shall be calculated at the Swap Termination Value
thereof, (b) undrawn committed or available amounts shall be included, and (c)
all amounts owing to all creditors under any combined or syndicated credit
arrangement shall be included.
“Material Real Estate Asset” means Real Estate (other than an operating
leasehold interest and Excluded Real Estate Collateral) having a Value in excess
of $1,000,000, as determined in good faith by the Lead Borrower, the acquiring
Loan Party or an independent, third party expert reasonably satisfactory to the
Administrative Agent, as of the date of the acquisition thereof.
“Material Related Collateral Location” means any owned or leased Real Estate,
other than Real Estate Collateral Property, owned, leased or operated by the
Lead Borrower or any Loan Party, if the Value of the property, plant and
equipment (excluding information technology, leasehold improvements,





45
 




--------------------------------------------------------------------------------




vehicles and aircraft) located at such owned or leased Real Estate on the
Borrower’s financial statements exceeds $300,000 as of the Closing Date or as of
the acquisition thereof.
“Maturity Date” means February 3, 2021 or such earlier date as provided in
Section 2.07.
“Maximum Rate” has the meaning set forth in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed thirteen (13) consecutive Fiscal Periods of Lead Borrower and its
Subsidiaries.
“Medicaid” means the health care financial assistance program jointly financed
and administered by the Federal and State governments under Title XIX of the
Social Security Act.
“Medicare” means the health care financial assistance program under Title XVIII
of the Social Security Act.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” means any mortgage, deed of trust or leasehold mortgage encumbering
any Real Estate, given by the Loan Party owning or leasing such Real Estate in
favor of the Administrative Agent, substantially in the form of Exhibit J hereto
or such other form reasonably satisfactory to the Administrative Agent, together
with such schedules and including such provisions as shall be necessary to
conform such document to applicable Laws or as shall be customary under
applicable Laws.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“NAI” has the meaning set forth in the Recitals.
“NAI Indenture” means the Indenture, dated as of May 1, 1992, between NAI and
U.S. Bank National Association, as amended, supplemented or otherwise modified
as of the Closing Date.
“NAI LCs” means the Letters of Credit listed on Schedule 1.01(b) hereto as
supporting obligations of NAI or any of its Subsidiaries.
“NAI Notes” means the notes (including NAI’s 7.25% Notes due 2013, 7.45%
Debentures due 2029, 7.75% Debentures due 2026, 8.70% Debentures due 2030, 8.00%
Debentures due 2031 and 6.34-7.15% Medium Term Notes due 2013-2028) issued by
NAI pursuant to the NAI Indenture.
“NAI Parties” has the meaning set forth in the Recitals.
“NAI Sale” means the purchase by Buyer of all of the issued and outstanding
Equity Interests of NAI from Lead Borrower (together with the subsequent
transfer pursuant to Section 1.5 of the Acquisition Agreement by the Borrower to
NAI of (x) the equity interests in US Satellite Corporation, Inc., and (y) the
FCC-issued licenses and permits set forth in Section 5.23 of the Seller
Disclosure Letter to the Acquisition Agreement as in effect on the date hereof,
in each case as to such equity interests and licenses and permits retained by
the Lead Borrower solely for the purpose of obtaining necessary regulatory
consents), in consideration of, among other things, not less than $100,000,000
in cash, as adjusted in accordance with the Acquisition Agreement, and in
connection with which (a) Buyer will acquire NAI subject to certain existing
direct and indirect liabilities, including those arising under (i) the NAI
Notes, (ii) the ASC Notes, (iii) certain Capital Leases, and (iv) all workers’
compensation claims relating to the





46
 




--------------------------------------------------------------------------------




store brands operated by NAI and its subsidiaries, including the NAI Workers’
Compensation Liabilities, (b) the Lead Borrower and its Subsidiaries shall have
their liability eliminated, limited or indemnified in connection with (i) such
worker’s compensation claims (and such obligations to provide any form of
security) and (ii) the ASC Notes, in each case as to matters under clause (i)
and (ii) in a manner reasonably satisfactory to the Lead Arrangers, and (c)
Buyer and the Lead Borrower will enter into transition services agreements and a
cross-license agreement as contemplated by the Acquisition Agreement.
“NAI Sale Documents” means the Acquisition Agreement and all other documents
related thereto and executed in connection therewith.
“NAI Stock Purchase” has the meaning set forth in the Recitals.
“NAI Workers’ Compensation Liabilities” means all workers’ compensation claims
(and including any obligations to provide any form of security for the benefit
of the California Office of Self Insured Funds, the California Department of
Industrial Relations or the California Self-Insured Security Fund or similar
entities) relating to banners operated by NAI and its Subsidiaries.
“Net Cash Proceeds” has the meaning set forth in the Term Loan Agreement as in
effect on the date hereof or as the definition of such term (or any defined
terms included in such definition) may be amended after the date hereof to the
extent approved by Administrative Agent.
“Net Proceeds” means
(a)    with respect to any Disposition by any Loan Party, other than a
Disposition of a Save-A-Lot Retained Interest, or any Extraordinary Receipt
received or paid to the account of any Loan Party, the excess, if any, of (i)
the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by a Lien permitted hereunder on the applicable
asset which is senior to the Administrative Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction, (B) the reasonable and customary
out-of-pocket expenses incurred by such Loan Party in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates), (C) taxes paid (directly or
indirectly) to any taxing authorities by such Loan Party, as the case may be, in
connection with, or directly attributable to, such Disposition at the time
thereof or not later than the end of the tax year immediately following the year
during which the Disposition occurs; provided, that, (1) as to any amounts that
are deducted from the proceeds of any Disposition based on taxes that are not
required to be paid at the time of such Disposition, if such amount is greater
than $50,000, Administrative Agent shall have received a certificate from a
Responsible Officer of Lead Borrower as to the calculation of the amount of the
deduction based on such taxes and the basis for the calculation, in reasonable
detail and otherwise in form and substance reasonably satisfactory to
Administrative Agent and (2) in the event that the amount of the taxes paid by
such Loan Party or such Subsidiary in the immediately following tax year after
such sale are less than the amount of taxes that was deducted from such
proceeds, then Borrowers shall pay to Administrative Agent for the benefit of
the Credit Parties on the date that the applicable taxes are or would have been
due under applicable tax law, the amount by which the reduction in the proceeds
from the Disposition for such taxes as set forth in the certificate from a
Responsible Officer referred to above exceeds the amount of such taxes paid as
so determined and (D) a reasonable reserve for indemnification payments or
purchase price adjustments payable by such Loan Party or such Subsidiary, as the
case may be, to the purchaser thereof under the terms of the sale arrangements
up to an amount





47
 




--------------------------------------------------------------------------------




equal to twenty percent (20%) of the gross cash purchase price received by such
Loan Party or such Subsidiary, as the case may be, at the time of the transfer
of ownership of the assets subject to such Disposition; provided, that, upon the
release or termination of such reserve, other than to the extent of the payment
of such indemnification payments or purchase price adjustments, the amount of
such reserve shall be deemed to constitute Net Proceeds; and
(b)    with respect to the issuance of any Equity Interest by any Loan Party, or
the incurrence or issuance of any Indebtedness by any Loan Party, other than the
Save-A-Lot Debt, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction over (ii) the sum of (A)
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party in connection therewith and
(B) any portion thereof used to pay any Indebtedness of a Loan Party being
refinanced therewith to the extent permitted hereunder.
“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a “going out of
business sale” basis for such Inventory, as set forth in the most recent
acceptable inventory appraisal received by the Administrative Agent in
accordance with the requirements of this Agreement, net of operating expenses,
liquidation expenses and commissions reasonably anticipated in the disposition
of such assets and (b) the denominator of which is the Book Value of the
aggregate amount of the Eligible Inventory subject to such appraisal.
“Net Store Closings” has the meaning set forth in clause (b) of the definition
of the term “Permitted Dispositions.”
“Non-Consenting Lender” has the meaning set forth in Section 10.01.
“Non-Defaulting Lender” means and includes each Lender other than a Defaulting
Lender.
“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).
“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed or allowable claims in such
proceeding, (b) any Bank Product Obligations and (c) any Commercial LC Facility
Obligations.
“Occurrence Update Schedule” means Schedules 5.01 (Loan Parties Organizational
Information) and 5.21(b) (Credit Card Agreement).
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.





48
 




--------------------------------------------------------------------------------




“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any LC Obligations on any date, the amount of such LC Obligations on
such date after giving effect to any LC Credit Extension occurring on such date
and any other changes in the aggregate amount of the LC Obligations as of such
date.
“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Excess Availability is less than zero.
“PACA” means the Perishable Agricultural Commodities Act, 1930, as amended, 7
U.S.C. Section 499a et. seq., as the same now exists or may hereafter from time
to time be amended, modified, recodified or supplemented, together with all
rules and regulations thereunder.
“Participant” has the meaning set forth in Section 10.06(d).
“Participant Register” has the meaning set forth in Section 10.06(d).
“Patriot Act” has the meaning set forth in Section 5.31.
“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that
(a)    as of the date of any such transaction or payment and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,
(b)    as of the date of any such transaction or payment, and after giving
effect thereto, on a pro forma basis using the Borrowing Base as of the date of
the most recent calculation thereof immediately prior to any such transaction or
payment, Excess Availability shall be not less than the greater of (i) seventeen
and one-half percent (17.5%) of the Loan Cap and (ii) prior to completion of the
Distribution, $125,000,000, and from and after completion of the Distribution,
$100,000,000,
(c)    Excess Availability at all times during the three (3) consecutive Fiscal
Periods immediately before any such transaction or payment, and after giving
effect thereto, on a pro forma basis, shall be not less than the greater of
(i) seventeen and one-half percent (17.5%) of the Loan Cap and





49
 




--------------------------------------------------------------------------------




(ii) prior to completion of the Distribution, $125,000,000, and from and after
completion of the Distribution, $100,000,000,
(d)    Administrative Agent shall have received from Lead Borrower calculations
reasonably satisfactory to the Administrative Agent demonstrating that Excess
Availability at all times during the three (3) consecutive Fiscal Periods
immediately after any such transaction or payment, and after giving effect
thereto, on a pro forma basis, shall be not less than the greater of
(i) seventeen and one-half percent (17.5%) of the Loan Cap and (ii) prior to
completion of the Distribution, $125,000,000, and from and after completion of
the Distribution, $100,000,000, and
(e)    as of the date of any such transaction or payment, and after giving
effect thereto, on a pro forma basis, the Consolidated Fixed Charge Coverage
Ratio determined for the Measurement Period ending on the last day of the Fiscal
Period most recently ended prior to the date of such transaction or payment for
which Administrative Agent has received financial statements shall be at least
1.00 to 1.00; provided, that, in the event that Excess Availability as
determined in accordance with clause (b) and Excess Availability as set forth in
the calculations for clause (c) above is not less than the greater of twenty
five percent (25.0%) of the Loan Cap and prior to completion of the
Distribution, $187,500,000, and from and after completion of the Distribution,
$150,000,000, then the condition in this clause (e) shall not be applicable.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“PBGC Agreement” means the term sheet by and among Buyer, the Lead Borrower and
the PBGC, dated January 9, 2013, as received by the Administrative Agent on or
about January 10, 2013 and any subsequent agreement entered into pursuant
thereto that is consistent with the terms thereof.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six plan years.
“Periodic Update Schedules” shall mean each of Schedule 1.01(d) (Unrestricted
Subsidiaries), 5.06 (Litigation), 5.08(b) (Owned Real Estate), 5.08(c) (Leased
Real Estate), 5.09 (Environmental Matters), 5.10 (Insurance (for policies other
than primary casualty policies that cover Collateral)), 5.13 (Subsidiaries;
Other Equity Investments), 5.17 (Intellectual Property Matters), 5.21(a) (Demand
Deposit Accounts), and 7.02 (Investments).
“Perishable Inventory” means inventory consisting of meat (including prepackaged
meat), dairy, cheese, seafood, produce, prepared meals, delicatessen,
non-artificial floral products and bakery goods and other similar categories of
Inventory which have a short shelf life as set forth in the most recent
acceptable appraisal of Inventory received by Administrative Agent.
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:





50
 




--------------------------------------------------------------------------------




(a)    such Acquisition shall have been approved by the board of directors (or
similar governing body if such Person is not a corporation) which is the subject
of such Acquisition, if required, and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;
(b)    in the case of any Acquisition involving consideration in an amount
greater than $30,000,000, the Lead Borrower shall have furnished the
Administrative Agent with ten (10) days’ prior written notice of such intended
Acquisition (and in the case of any Acquisition involving consideration less
than such amount, notice shall be delivered at the same time as the next
Borrowing Base Certificate) and prior to the consummation thereof shall have
furnished the Administrative Agent with such other information as the
Administrative Agent may reasonably require, all of which shall be reasonably
satisfactory to the Administrative Agent;
(c)    except in the case of an Acquisition of distribution centers or Store
locations, such Acquisition shall be with respect to an operating company or
division or line of business that engages in a line of business substantially
similar, reasonably related or incidental to the business that Borrowers are
engaged in; and
(d)    as of the date of such Acquisition and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing, and
if the total consideration payable in connection with such Acquisition is
$10,000,000 or more or the aggregate total consideration payable in all such
Acquisitions in any Fiscal Year is $50,000,000 or more, as of the date of such
Acquisition, each of the other Payment Conditions shall also be satisfied.
“Permitted Discretion” shall mean as used in this Agreement with reference to
Administrative Agent a determination made in good faith in the exercise of its
reasonable business judgment based on how an asset-based lender with similar
rights providing a credit facility of the type set forth herein would act in
similar circumstances at the time with the information then available to it.
“Permitted Disposition” means any of the following:
(a)    Dispositions of Inventory in the ordinary course of business (which for
this purpose does not include any Disposition in connection with a Store closing
or sale of a Store location);
(b)    bulk sales of the Inventory of a Loan Party not in the ordinary course of
business in connection with Store closings, or any Disposition pursuant to a
Store Conversion Transactions (such bulk sales, Store closings and Store
Conversion Transactions, being referred to collectively as “Store Closing
Transactions”), provided, that,
(i)    in the event that in any Fiscal Year the number of such Store Closing
Transactions minus the number of new Store locations opened during the same
period (the “Net Store Closings”), would exceed or has exceeded the then
Applicable Store Closing Limit, then (A) the Lead Borrower shall give the
Administrative Agent fifteen (15) days’ prior written notice of any Store
Closing Transactions that would cause the Net Store Closings to exceed the then
Applicable Store Closing Limit, (B) except as Administrative Agent may otherwise
hereafter agree, prior to the effectiveness of such Store Closing Transactions,
Administrative Agent shall have received an additional appraisal of the
remaining Inventory after giving effect to such Store Closing Transactions and
except as Administrative Agent may otherwise hereafter agree, the Net Recovery
Percentage shall be adjusted to reflect the results of such appraisal, and
(C) on the date of, and after giving effect to, any such Store Closing
Transactions, Excess Availability shall be not less than the greater of (1)
twenty percent (20%) of the Loan Cap or (2) prior to the





51
 




--------------------------------------------------------------------------------




completion of the Distribution, $137,500,000 and from and after completion of
the Distribution, $112,500,000,
(ii)    in connection with each Store Closing Transaction, involving ten (10) or
more Stores, or in the event that all Store Closing Transactions after the
delivery of a Borrowing Base Certificate and prior to the delivery of the next
Borrowing Base Certificate have involved ten (10) or more Stores, Administrative
Agent shall have received an updated Borrowing Base Certificate that gives
effect to such Store Closing Transactions, as the case may be,
(iii)    all Net Proceeds received in connection therewith are applied to the
Obligations if then required in accordance with Section 2.05 hereof,
(iv)    to the extent that such Disposition pursuant to a Store Conversion
Transaction includes a Sale-Leaseback Transaction, each of the conditions in
clause (h)(ii) of the definition of the term Permitted Dispositions shall be
satisfied with respect thereto, and
(v)    to the extent that such Disposition pursuant to a Store Conversion
Transaction is also a Customer Support Transaction, each of the conditions set
forth in clause (n) of the definition of the term Permitted Dispositions shall
be satisfied with respect thereto;
(c)    non-exclusive licenses or sublicenses of Intellectual Property of a Loan
Party or any of its Restricted Subsidiaries in the ordinary course of business
or in connection with a Permitted Disposition (other than pursuant to this
clause (c));
(d)    licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business;
(e)    Dispositions of Equipment and fixtures in the ordinary course of business
that are, in the reasonable, good faith judgment of the Lead Borrower, either
(i) no longer useful or necessary in its business or that of a Subsidiary or
(ii) replaced (concurrently with, or reasonably promptly following, the
Disposition thereof) with property serving a substantially similar or
replacement function in the operation of the Business as the property so
replaced;
(f)    Dispositions among the Loan Parties or by any Restricted Subsidiary to a
Loan Party;
(g)    Dispositions by any Excluded Subsidiary;
(h)    (i) Dispositions of interests in Real Estate that constitute, create, or
occur pursuant to Permitted Encumbrances pursuant to clauses (f), (g) and (h) of
the definition thereof (but only to the extent thereof), (ii) sales of Real
Estate of any Loan Party pursuant to any arrangement, directly or indirectly,
with any person whereby it shall sell or transfer such property and thereafter
lease back such property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred (a “Sale-Leaseback
Transaction”), other than in connection with a Customer Support Transaction or a
Store Conversion Transaction; provided, that, (A) the consideration paid to such
Loan Party in connection therewith shall be paid contemporaneously with
consummation of the transaction (other than consideration received in connection
with customary earn-out arrangements in an amount (calculated as of the date of
such Disposition as the present value of expected future payments in respect
thereof) not to exceed twenty-five percent (25%) (or, if less, the percentage
set forth in the Term Loan Agreement) of the aggregate consideration therefor),
and shall be in an amount not less than the fair market value of the property
disposed of, (B) at any time a Cash Dominion Event exists, subject to the terms
of the Term Loan Intercreditor Agreement, the proceeds of such sale are applied
to the Obligations





52
 




--------------------------------------------------------------------------------




in accordance with Section 2.05(e), (C) as of the date of any such sale, and in
each case after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, and (D) other than in connection with
any Store location, the Administrative Agent shall have received from each such
purchaser or transferee a Collateral Access Agreement on terms and conditions
reasonably satisfactory to the Administrative Agent, and (iii) other than in
connection with a Customer Support Transaction or Store Conversion Transaction,
assignments or terminations of leases, subleases, licenses, and sublicenses of
Real Property that, in the reasonable, good faith judgment of a Loan Party are
no longer used or useful in the business of any Loan Party or any of their
Affiliates or Subsidiaries;
(i)    Dispositions by any Loan Party of Intellectual Property; provided, that,
except in connection with a Permitted Disposition permitted under clause (m)
below, (i) such Intellectual Property is no longer used or useful in the
business of any Loan Party or any of their Affiliates or Subsidiaries, and (ii)
such Intellectual Property is not otherwise material to the business of any Loan
Party or any of their Affiliates or Subsidiaries in any respect;
(j)    sales of Prescription Files in the ordinary course of business other than
in connection with the sale of a Store location where such Prescription Files
are maintained or in connection with the sale of other assets (and in any such
case, clause (m) below shall be applicable); provided, that, as to any such sale
each of the following conditions is satisfied: (i) the aggregate amount of all
Prescription Files disposed of pursuant to this clause (j) in any one Fiscal
Year multiplied by the appraised value thereof (determined per Prescription File
based on the most recent acceptable appraisal received by Administrative Agent)
shall not exceed $25,000,000, (ii) as of the date of any such sale and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing, (iii) without limiting any rights of Administrative
Agent, in the case of any such sale involving Prescription Files with an
aggregate appraised value of greater than $2,500,000, or after such sales in any
Fiscal Year which in the aggregate involve Prescription Files with an aggregate
appraised value of greater than $5,000,000, Administrative Agent shall have
received an updated Borrowing Base Certificate that gives effect to such sale of
Prescription Files, (iv) all Net Proceeds received in connection therewith are
applied to the Obligations if then required in accordance with Section 2.05
hereof, which Net Proceeds as to any Eligible Prescription Files shall be not
less than the amount of the Pharmacy Scripts Availability provided with respect
to any such Eligible Prescription Files so disposed of (without giving effect to
the advance rate with respect thereto), and (v) if reasonably requested,
Administrative Agent shall have received true, correct and complete copies of
all agreements, documents and instruments related to any such sale;
(k)    the NAI Sale;
(l)    the issuance and sale by any Loan Party or Restricted Subsidiary of
Equity Interests of such Loan Party or Restricted Subsidiary after the date
hereof; provided, that, (i) such Loan Party or Restricted Subsidiary shall not
be required to pay any cash dividends or repurchase or redeem such Equity
Interests or make any other payments in respect thereof, except as otherwise
permitted in Section 7.06, (ii) at any time during a Cash Dominion Period, all
of the Net Proceeds of the sale and issuance of such Equity Interests shall be
applied to the Obligations (without permanent reduction of the Commitments) to
the extent required in accordance with Section 2.05 hereof and (iii) as of the
date of such issuance and sale and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (including as a result of
any Change of Control);
(m)    Dispositions of assets of Loan Parties not otherwise permitted pursuant
to the provisions set forth in this definition, provided, that, as to any such
Disposition, each of the following conditions is satisfied:





53
 




--------------------------------------------------------------------------------




(i)    the aggregate net book value of all of the assets subject to all
Dispositions by the Lead Borrower and its Restricted Subsidiaries in any Fiscal
Year pursuant to this clause (m) do not exceed twenty-five percent (25%) of
Total Assets (measured as of the Closing Date after giving effect to the
Transactions), as of the date of such Disposition, and after giving effect
thereto,
(ii)    the aggregate net book value of all of the assets of Moran Foods, LLC
and its Subsidiaries subject to all Dispositions on and after the Closing Date
pursuant to this clause (m) do not exceed thirty percent (30%) of the total
assets of Moran Foods, LLC and its Subsidiaries (measured as of the Closing Date
after giving effect to the Transactions), as of the date of such Disposition,
and after giving effect thereto; provided, that, (A) an additional twenty
percent (20%) of the aggregate net book value of all of the assets of Moran
Foods, LLC and its Subsidiaries (measured as of the Closing Date after giving
effect to the Transactions) may be sold pursuant to this clause (m) to the
extent such additional Dispositions are in connection with the conversion of
Stores to licensee operated stores and (B) promptly after such Dispositions
exceed thirty percent (30%) of the total assets as provided above Administrative
Agent shall have received an updated appraisal of the Inventory at the expense
of Borrowers (which will not be considered for purposes of the limitations set
forth in Section 6.10(b)),
(iii)    not less than seventy-five percent (75%) of the total consideration
received by the Loan Parties contemporaneously with the consummation of the
transaction shall be paid in cash or Cash Equivalents,
(iv)    the consideration paid in connection therewith shall be paid
contemporaneously with consummation of the transaction (other than consideration
received in connection with customary earn-out arrangements in an amount
(calculated as of the date of such Disposition as the present value of expected
future payments in respect thereof) not to exceed twenty-five percent (25%) of
the aggregate consideration therefor or, if less, the percentage set forth in
the Term Loan Agreement) and shall be in an amount not less than the fair market
value of the property disposed of,
(v)    such transaction does not involve the Disposition of (A) a minority
Equity Interest in any wholly-owned Restricted Subsidiary or (B) any Equity
Interests of Moran Foods, LLC;
(vi)    as of the date of such Disposition, and after giving effect thereto,
(A) Administrative Agent shall have received an updated Borrowing Base
Certificate that gives effect to such Disposition and (B) the Payment Conditions
have been satisfied,
(vii)    to the extent that the total consideration paid or payable to the Loan
Parties in respect of any such Disposition is less than $20,000,000, and to the
extent that the aggregate total consideration paid or payable to the Loan
Parties in respect of all such Dispositions made in any Fiscal Year is less than
$80,000,000, then none of the conditions set forth in clauses (iii), (iv) and
(vi) shall be required to be satisfied (but in any event the assets subject to
any such Dispositions shall be considered for purposes of measuring the
percentage of Total Assets that have been subject to Dispositions for purposes
of clause (ii)),
(viii)    to the extent that clauses (iii), (iv) and (vi) above are not
applicable, at any time a Cash Dominion Event exists, subject to the terms of
the Term Loan Intercreditor Agreement, the Net Proceeds from any such sale or
other Disposition, shall be applied to the Obligations (without permanent
reduction of the Commitments) to the extent required in accordance with Section
2.05(e);
(n)    Dispositions by any Loan Party constituting a Customer Support
Transaction; provided, that, as of the date of any such Disposition and after
giving effect thereto, (i) the aggregate amount of the exposure of the Loan
Parties under or pursuant to all Customer Support Transactions (including,
without





54
 




--------------------------------------------------------------------------------




duplication, Customer Support Transactions constituting Permitted Indebtedness,
Permitted Investments and Permitted Dispositions) shall not in the aggregate
exceed $250,000,000, (ii) no Default or Event of Default shall exist or have
occurred and be continuing, (iii) to the extent that such Disposition includes a
Sale-Leaseback Transaction, each of the conditions in clause (h)(ii) of the
definition of the term Permitted Dispositions shall be satisfied with respect
thereto, and (iv) to the extent that such Disposition includes a Store
Conversion Transaction, each of the conditions set forth in the definition of
the term Store Conversion Transactions and in clause (s) of the definition of
Permitted Dispositions shall be satisfied with respect thereto;
(o)    Dispositions pursuant to a Permitted Store Swap Transaction;
(p)    the lease, sublease, license or sublicense of Real Estate owned or leased
out by a Loan Party to another Person (other than in connection with a Customer
Support Transaction or a Store Conversion Transaction) in the ordinary course of
business so long as such Real Estate is (A) no longer used or useful in the
business of any Loan Party or any of their Affiliates or Subsidiaries, and (B)
is not otherwise material to the business of any Loan Party or any of their
Affiliates or Subsidiaries in any respect;
(q)    the Disposition of all or substantially all of the Equity Interests of
Moran Foods, LLC or its Subsidiaries other than pursuant to the Pre-Spin
Transactions or the Distribution, or of more than the percentage of the total
assets of Moran Foods, LLC and its Subsidiaries (measured as of the Closing Date
and after giving effect to the Transactions) permitted to be disposed of
pursuant to clause (m) of this definition, other than pursuant to the Pre-Spin
Transactions or the Distribution, or to the extent that after giving effect to
any Disposition of the assets of Moran Foods, LLC or its Subsidiaries, other
than pursuant to the Pre-Spin Transactions or the Distribution, the aggregate
net book value of all of the assets of Moran Foods, LLC and its Subsidiaries
subject to Dispositions on and after the Closing Date exceed or would exceed the
percentage of the total assets of Moran Foods, LLC and its Subsidiaries
(measured as of the Closing Date and after giving effect to the Transactions)
permitted to be disposed of pursuant to this clause (m) of this definition,
provided, that, in the case of any of the foregoing, each of the following
conditions is satisfied:
(i)    as of the date of such Disposition and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing,
(ii)    after giving effect to such Disposition, using the most recent
calculation of the Borrowing Base prior to the date of such Disposition, on a
pro forma basis, Excess Availability shall be not less than the greater of (A)
twenty-five percent (25%) of the Loan Cap and (B) prior to completion of the
Distribution, $187,500,000, and from and after completion of the Distribution,
$150,000,000.
(iii)    on a pro forma basis after giving effect to such Disposition, the
Consolidated Fixed Charge Coverage Ratio for the immediately preceding thirteen
(13) consecutive Fiscal Periods ending on the last day of the Fiscal Period for
which Administrative Agent has received financial statements most recently ended
prior to the date of such Disposition shall be at least 1.00 to 1.00,
(iv)    on a pro forma basis after giving effect to such Disposition, the Total
Leverage Ratio of the Lead Borrower and its Restricted Subsidiaries for the
immediately preceding thirteen (13) consecutive Fiscal Periods ending on the
last day of the Fiscal Period for which Administrative Agent has received
financial statements most recently ended prior to the date of such Disposition
shall be not more than 4.25 to 1.00,





55
 




--------------------------------------------------------------------------------




(v)    Administrative Agent shall have received from Lead Borrower projections
reasonably satisfactory to Administrative Agent demonstrating that, after giving
effect to such Disposition, on a pro forma basis, Excess Availability at the end
of each of the thirteen (13) consecutive Fiscal Periods (commencing with the
Fiscal Period that begins immediately after such Disposition) shall be not less
than the greater of (A) twenty-five percent (25%) of the Loan Cap and (B) prior
to completion of the Distribution, $187,500,000, and from and after completion
of the Distribution, $150,000,000. and the Consolidated Fixed Charge Coverage
Ratio at the end of each of the thirteen (13) consecutive Fiscal Periods
(commencing with the Fiscal Period that begins immediately after such
Disposition) shall be at least 1.00 to 1.00,
(vi)    Administrative Agent shall have received (A) an updated Borrowing Base
Certificate that gives effect to such Disposition, and (B) a certificate in form
and substance reasonably satisfactory to Administrative Agent setting forth the
calculation of the Consolidated Fixed Charge Coverage Ratio and the Total
Leverage Ratio in accordance with the requirements of the provisions above from
a Responsible Officer of Lead Borrower setting forth in reasonable detail the
basis for such calculations,
(vii)    Administrative Agent shall have received an updated appraisal of the
Inventory at the expense of Borrowers (conducted without regard to the assets to
be subject to such Disposition and which will not be considered for purposes of
the limitations set forth in Section 6.10(b)),
(viii)    not less than seventy-five percent (75%) of the total consideration
received by the Loan Parties contemporaneously with the consummation of the
Disposition shall be paid in cash or Cash Equivalents, and
(ix)    the consideration paid in connection therewith shall be paid
contemporaneously with the consummation of such Disposition (other than
consideration received in connection with customary earn-out arrangements
(calculated as of the date of such Disposition as the present value of expected
future payments in respect thereof) in an amount not to exceed twenty-five
percent (25%) of the aggregate consideration therefor, or if less, the
percentage set forth in the Term Loan Agreement) and shall be in an amount not
less than the fair market value of the property disposed of;
(r)    Dispositions of Securitization Assets pursuant to a Permitted
Securitization Facility;
(s)    [reserved]
(t)    in each case to the extent constituting a Disposition, (i) Liens
permitted under Section 7.01, (ii) Investments permitted under Section 7.02,
(iii) transactions permitted under Section 7.04 and (iv) Restricted Payments
permitted by Section 7.06;
(u)    any (i) Disposition or (ii) issuance of Equity Interests of any Loan
Party (other than the Lead Borrower) or Restricted Subsidiary, in each case
under clause (i) or (ii), constituting a Pre-Spin Transaction, provided, that,
in the case of any Pre-Spin Transaction involving the Disposition of assets of a
Loan Party included in the Borrowing Base, from and after such time as the
aggregate amount of all such assets of all Loan Parties that have been Disposed
of, or will be Disposed of after giving effect to any such Disposition (and any
Disposition constituting a Pre-Spin Transaction), to a Person that is not a Loan
Party would exceed $50,000,000 (the “Pre-Spin Transactions Cap”), (1) prior to
the effectiveness of any such Disposition that would cause the Pre-Spin
Transactions Cap to be exceeded, Administrative Agent shall have received an
updated Borrowing Base Certificate giving effect to all Dispositions of such
assets and including for this purpose any such assets that the Lead Borrower
reasonably anticipates in good faith will at any time thereafter be disposed of
in connection with Pre-Spin Transactions prior to the





56
 




--------------------------------------------------------------------------------




Distribution (and in the event that after the receipt by Administrative Agent of
such Borrowing Base Certificate the actual amount of such assets disposed of
exceeds the amount reasonably anticipated by the Lead Borrower as set forth in a
Borrowing Base Certificate previously delivered to Administrative Agent, the
Lead Borrower shall promptly thereafter deliver a further updated Borrowing Base
Certificate to reflect such additional Dispositions), (2) on and after the
receipt of such Borrowing Base Certificate, the Borrowing Base shall be
calculated giving effect to all such Dispositions, including those that the Lead
Borrower reasonably anticipates in good faith will occur and whether or not at
the time further actions may be required to effectuate such Dispositions, and
(3) as of the date of such Disposition and after giving effect thereto, no Cash
Dominion Event shall exist (and for this purpose without regard to the
requirement as to the three (3) day time period otherwise provided for with
respect thereto);
(v)    the Disposition of any Save-A-Lot Retained Interest.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet delinquent (or remain
payable without penalty) or are being contested in compliance with Section 6.04,
provided, that, adequate reserves with respect thereto are maintained on the
books of the applicable Loan Party, to the extent required by GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s and other like Liens imposed by applicable Law, arising in the
ordinary course of business and securing obligations that are not delinquent (or
remain payable without penalty) or are being contested in compliance with
Section 6.04;
(c)    pledges and deposits of cash made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
(d)    deposits of cash to secure the performance of bids, trade and government
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business (including to secure liability to
insurance carriers);
(e)    Liens in respect of judgments that would not constitute an Event of
Default hereunder;
(f)    (i) easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, leases, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business and such
other minor title defects or survey matters that are disclosed by current
surveys (or would have been disclosed by current surveys if the same were
obtained), provided, that, in each case, the same does not (A) secure any
monetary obligations that is not Permitted Indebtedness, (B) to the extent that
the affected property is a Real Estate Collateral Property, materially detract
from the value of the affected property, (C) materially detract from the value
of the affected property as a going concern in connection with a Loan Party’s
business, or (D) materially interfere with the ordinary conduct of business of a
Loan Party and (ii) Liens and encumbrances against or upon any property as shown
on (A) Schedule B of the title insurance policies insuring the Mortgages, as are
reasonably acceptable to the Administrative Agent, or (B) surveys of the Real
Estate subject to the Mortgages, as are reasonably acceptable to the
Administrative Agent;
(g)    interests or title of lessors, sublessors, licensors or sublicensors
under any lease or license otherwise permitted pursuant to this Agreement;





57
 




--------------------------------------------------------------------------------




(h)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided, that, (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder;
(i)    Liens on fixed or capital assets acquired or constructed by any Loan
Party which secure Indebtedness permitted under clause (c) or (f) of the
definition of Permitted Indebtedness so long as (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within one hundred eighty
(180) days after such acquisition or construction, (ii) the principal amount of
the Indebtedness secured thereby does not exceed the greater of (A) the cost of
acquisition and construction of such fixed or capital assets (including any
shipping and installation costs, if applicable) and (B) the fair market value of
such fixed or capital assets and (iii) such Liens shall not extend to any other
property or assets of the Loan Parties other than Proceeds of such secured
property or assets;
(j)    Liens in favor of the Administrative Agent;
(k)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and Permitted Investments, provided, that, such Liens (i) attach only to such
Investments and (ii) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;
(l)    Liens relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries in the ordinary course of business
only to secure customary fees and charges related to the maintenance and
operation of accounts maintained with such depository institution or securities
intermediaries;
(m)    Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;
(n)    Liens on property (other than ABL Priority Collateral) in existence at
the time such property is acquired pursuant to a Permitted Acquisition or on
such property of a Subsidiary of a Loan Party in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided, that, such
Liens are not incurred in connection with or in anticipation of such Permitted
Acquisition and do not attach to any other assets of any Loan Party or any
Subsidiary;
(o)    Liens or rights of setoff against credit balances of Borrowers with
Credit Card Issuers or Credit Card Processors or amounts owing by such Credit
Card Issuers or Credit Card Processors to Borrowers in the ordinary course of
business, but not Liens on or rights of setoff against any other property or
assets of Borrowers, pursuant to the Credit Card Agreements to secure the
obligations of Borrowers to such Credit Card Issuers or Credit Card Processors
as a result of fees and chargebacks;
(p)    Liens on inventory in favor of customs and revenues authorities imposed
by applicable Law arising in the ordinary course of business in connection with
the importation of goods and securing obligations not secured by deposits
permitted pursuant to paragraph (d) above, (i) that are being contested in good
faith by appropriate proceedings, (ii) as to which the applicable Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (iii) which contest effectively suspends collection of
the contested obligation and enforcement of any Lien securing such obligation;





58
 




--------------------------------------------------------------------------------




(q)    security interests in Securitization Assets to secure Indebtedness
arising under a Permitted Securitization Facility (including any related filings
of financing statements) but only to the extent that any such security interest
relates to the applicable Securitization Assets actually sold or otherwise
financed pursuant to such transaction and provided that such security interests
shall be released and terminated as to any Securitization Assets upon the
repurchase or reconveyance of such assets to a Loan Party;
(r)    Liens in favor of the Term Loan Agent in and on the assets and properties
of the Loan Parties constituting Collateral to secure the Indebtedness permitted
under clause (i) of the definition of Permitted Indebtedness; provided, that,
such Liens are at all times subject to the terms of the Term Loan Intercreditor
Agreement;
(s)    Leases and licenses constituting Permitted Dispositions;
(t)    Liens to secure Refinancing Indebtedness to the extent such Liens are
permitted under the definition of the term “Refinancing Indebtedness”;
(u)    other Liens (i) on assets (other than ABL Priority Collateral and Term
Loan Priority Collateral) to secure obligations permitted hereunder that do not
exceed $30,000,000 at any time outstanding and (ii) on assets constituting Term
Loan Priority Collateral to secure obligations permitted hereunder that do not
exceed $5,000,000 at any time outstanding;
(v)    Liens on Save-A-Lot Assets and Save-A-Lot Equity Interests to the extent
securing obligations that will not constitute Indebtedness of the Lead Borrower
and its Subsidiaries after giving effect to the Distribution and arising
substantially concurrently with and subject to the consummation of the
Distribution
(w)    Liens on any amounts held by a trustee or escrow agent in connection with
any indenture or other debt agreement not prohibited hereunder issued in escrow
pursuant to customary escrow arrangements pending the release thereof, or under
any indenture or other debt agreement not prohibited hereunder pursuant to
customary discharge, redemption or defeasance provisions;
(x)    Liens (i) on Equity Interests in joint ventures (A) securing obligations
of such joint venture or (B) pursuant to the relevant joint venture agreement or
arrangement and (ii) on Equity Interests in Unrestricted Subsidiaries.
“Permitted Indebtedness” means each of the following so long as no Default or
Event of Default exists or would arise from the incurrence thereof:
(a)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03;
(b)    (i) Indebtedness of any Loan Party or a Restricted Subsidiary to any
other Loan Party or (ii) Indebtedness or other obligations of any Loan Party or
any Restricted Subsidiary to any Restricted Subsidiary that is not a Loan Party
arising in the ordinary course of their respective businesses pursuant to the
cash concentration and disbursement practices of the Lead Borrower and its
Subsidiaries as conducted on the date hereof, provided, that, as to such
Indebtedness or other obligations of a Loan Party to a Restricted Subsidiary
that it not a Loan Party, (A) such Indebtedness or other obligation is unsecured
and will be subordinated in right of payment to the payment in full of the
Obligations on terms and conditions reasonably satisfactory to Administrative
Agent pursuant to a subordination agreement to be delivered to Administrative
Agent in accordance with Schedule 6.21, (B) repayments of such Indebtedness or
other obligations shall be permitted in the ordinary course of their businesses
consistent with and pursuant to





59
 




--------------------------------------------------------------------------------




the cash concentration and disbursement practices of the Lead Borrower and its
Subsidiaries as conducted on the date hereof, so long as no Specified Event of
Default exists or has occurred and so long as no Event of Default under
Section 8.01(b) as a result of the failure to comply with Section 7.15 exists or
has occurred and is continuing, and (C) Lead Borrower shall cause the Restricted
Subsidiary that is not a Loan Party not to exercise any legal remedies to
enforce any of the Indebtedness or other obligations owed to it;
(c)    without duplication of Indebtedness described in clause (f) of this
definition, purchase money Indebtedness of any Loan Party incurred after the
Closing Date to finance the acquisition of any fixed or capital assets,
including Capital Lease Obligations and Synthetic Lease Obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, any
earn-out obligations that constitute Indebtedness incurred in a transaction
permitted hereunder and any Refinancing Indebtedness with respect thereto;
provided, that, (i) the aggregate principal amount of Indebtedness permitted by
this clause (c), when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to clause (f) of this definition, shall not
exceed $300,000,000 at any time outstanding, and in any event the incurrence of
such Indebtedness permitted by this clause (c), when combined with the aggregate
principal amount of all Indebtedness incurred pursuant to clause (f) of this
definition, in any Fiscal Year (commencing with the Fiscal Year in which the
Closing Date occurs) shall not exceed $100,000,000, and (ii) other than in case
of a Store location, if reasonably requested by the Administrative Agent with
respect to any Indebtedness secured by a Lien on Real Estate at which ABL
Priority Collateral is located or a Lien on other assets where Administrative
Agent may require access and use to realize on ABL Priority Collateral, the Loan
Parties shall use commercially reasonable efforts to cause the holders of such
Indebtedness to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Administrative Agent;
(d)    obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided, that, (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates or commodity prices,
and not for purposes of speculation or taking a “market view;” and (ii) the
aggregate Swap Termination Value of all such Swap Contracts, excluding Swap
Contracts entered into to mitigate risks associated with fluctuations in the
interest rate payable under the Term Loan Facility, shall not exceed $25,000,000
at any time outstanding;
(e)    contingent liabilities under surety bonds or similar instruments incurred
in the ordinary course of business;
(f)    Indebtedness incurred after the Closing Date for the construction or
acquisition or improvement of, or to finance or to refinance the construction,
acquisition or improvement of, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with Sale-Leaseback
Transactions permitted hereunder), provided, that, (i) all Net Proceeds received
in connection with any such Indebtedness incurred in connection with a
Sale-Leaseback Transaction shall be applied to the Obligations (without
permanent reduction of the Commitments) to the extent required under Section
2.05(e), (ii) other than in the case of a Store location, if there is ABL
Priority Collateral at such Real Estate or other assets that Administrative
Agent may require the access and use of to realize on ABL Priority Collateral,
the Loan Parties shall use commercially reasonable efforts to cause the holders
of such Indebtedness (or in the case of a Sale-Leaseback Transactions, the
lessors under any Sale-Leaseback Transactions) to enter into a Collateral Access
Agreement on terms reasonably satisfactory to the Administrative Agent and (iii)
the aggregate principal amount of Indebtedness permitted by this clause (f),
when combined with the aggregate principal amount of all Indebtedness incurred
pursuant to clause (c) of this definition, shall not exceed $300,000,000 at any
time outstanding, and in any event the incurrence of such Indebtedness permitted
by this clause (f), when combined with the aggregate principal





60
 




--------------------------------------------------------------------------------




amount of all Indebtedness incurred pursuant to clause (c) of this definition,
in any Fiscal Year (commencing with the Fiscal Year in which the Closing Date
occurs) shall not exceed $100,000,000;
(g)    Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party);
(h)    the Obligations;
(i)    Indebtedness under the Term Loan Documents in an aggregate outstanding
principal amount not to exceed $1,500,000,000 (plus up to an aggregate
additional amount of $500,000,000 to the extent that Lead Borrower exercises its
right to obtain additional term loans from lenders under the Term Loan Documents
in accordance with the terms applicable thereto, provided, that, in the event
that the aggregate additional amount exceeds $250,000,000, as to any such
additional loans in excess of $250,000,000, (i) the representations, warranties,
covenants and events of default applicable to such additional loans shall be
identical to those of the other loans under the Term Loan Agreement and to the
extent not consistent with such representations, warranties, covenants and
events of default shall be reasonably satisfactory to the Administrative Agent,
(ii) the final maturity date of any additional loans shall be no earlier than
the maturity date under the Term Loan Agreement as in effect on the date of
Amendment No. 3, (iii) the average life to maturity of the additional loans
shall be no shorter than the remaining average life to maturity of the loans
under the Term Loan Agreement outstanding as of the date of Amendment No. 3,
(iv) at the time of and immediately after the giving effect to the additional
loans, no Default or Event of Default shall have occurred and be continuing, and
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of Lead Borrower, (v) the Lead
Borrower’s Total Secured Leverage Ratio (as such term is defined in the Term
Loan Agreement as in effect on the date of Amendment No. 3 or as subsequently
amended with the approval of the Administrative Agent) shall not exceed (A)
prior to completion of the Distribution, 2.50 to 1.00 and (B) from and after
completion of the Distribution, 3.50 to 1.00, in each case, on a pro forma basis
after giving effect to such additional loans and the use of proceeds thereof and
the Administrative Agent shall have received a certificate to that effect
showing such calculations in reasonable detail dated such date and executed by a
Responsible Officer of Lead Borrower, and (vi) the terms of the additional loans
shall not modify (or have the effect of a modification of) the prepayment
provisions of the Term Loan Agreement that require mandatory prepayments in a
manner that increases the amount of such required prepayments (as a percentage
of the total amount of term loans) or frequency of such required prepayments, or
requires additional mandatory prepayments during the term of this Agreement or
changes to earlier dates any scheduled dates for the payment of principal or
interest with respect to the Indebtedness under the Term Loan Documents);
(j)    Indebtedness of any Loan Party pursuant to Customer Support Transactions;
provided, that, as of the date of Incurring such Indebtedness and after giving
effect thereto, (i) the aggregate amount of the exposure of the Loan Parties
under or pursuant to all Customer Support Transactions (including, without
duplication, Customer Support Transactions constituting Permitted Indebtedness,
Permitted Investments and Permitted Dispositions) shall not exceed $250,000,000,
(ii) the aggregate amount of the exposure under any one of the types of
transactions described in clauses (a), (b), (c) or (e) of the definition of the
term Customer Support Transactions shall not exceed $150,000,000 at any time
outstanding, and (iii) no Default or Event of Default shall exist or have
occurred and be continuing;
(k)    Indebtedness incurred after the Closing Date and not otherwise
specifically described in this definition so long as each of the following
conditions is satisfied: (i) as of the date of such Indebtedness and after
giving effect thereto, each of the Payment Conditions is satisfied, (ii) such





61
 




--------------------------------------------------------------------------------




Indebtedness shall have a maturity date that is at least ninety-one (91) days
after the Maturity Date, and shall not include covenants, defaults and remedy
provisions that are more restrictive in any material respect to the Lead
Borrower and its Restricted Subsidiaries than the Term Loan Facility taken as a
whole, (iii) such Indebtedness shall not have scheduled amortization payments in
excess of one percent (1%) of the principal amount thereof in any Fiscal Year,
(iv) if such Indebtedness is subordinated to any other Indebtedness of any Loan
Party or its Restricted Subsidiaries it will be subordinated in right of payment
to the Obligations on terms and conditions no less favorable to the
Administrative Agent and Lenders than the most favorable terms and conditions in
favor of any other holder of Indebtedness (and if such Indebtedness is owed to a
seller of assets to the Lead Borrower or any other Loan Party, then it shall be
required to be subordinated in right of payment and shall be subordinated on
terms and conditions reasonably satisfactory to the Administrative Agent), (v)
any such Indebtedness shall only be secured by Liens permitted hereunder, and in
any event, any such Indebtedness (or any portion thereof) shall not be secured
by a Lien on the ABL Priority Collateral (except to the extent permitted
hereunder), (vi) Administrative Agent shall have received ten (10) Business
Days’ prior written notice of such Indebtedness and, (vii) Administrative Agent
shall have received such other information related to such Indebtedness as the
Administrative Agent may reasonably require;
(l)    Indebtedness of any Receivables Financing Subsidiary under a Permitted
Securitization Facility that is non-recourse to any Loan Party or Restricted
Subsidiary or their respective assets other than pursuant to the Standard
Securitization Undertakings and does not otherwise subject any assets of any
Loan Party or Restricted Subsidiary (other than the Securitization Assets),
directly or indirectly, contingently or otherwise, to any Lien to secure the
satisfaction thereof, provided, that, the aggregate amount of such Indebtedness
shall not exceed $200,000,000 at any time outstanding;
(m)    Indebtedness of the Lead Borrower and the Restricted Subsidiaries for
customary indemnification, purchase price adjustments, earn-outs or similar
obligations (for the avoidance of doubt, excluding debt for borrowed money and
seller notes) in each case in respect of the purchase price or other similar
adjustments incurred in connection with a Permitted Acquisition or Permitted
Disposition;
(n)    Indebtedness constituting Refinancing Indebtedness;
(o)    Indebtedness of a Loan Party as an account party in respect of letters of
credit issued pursuant to a Commercial LC Facility, provided, that, in no event
shall the aggregate amount of all such Indebtedness in respect of all Commercial
LC Facilities exceed $15,000,000 at any time outstanding;
(p)    other Indebtedness of the Lead Borrower and the Restricted Subsidiaries
in an aggregate principal amount for all such Persons not to exceed $30,000,000
at any time outstanding;
(q)    until the termination of the Spin Period, the Save-A-Lot Debt, provided,
that, either (i) upon or immediately prior to the Distribution, the proceeds of
the Save-A-Lot Debt shall be used to make the SUPERVALU Payment or (ii) in the
event that the Distribution does not occur, then on or prior to the termination
of the Spin Period, the proceeds of the Save-A-Lot Debt shall be used to repay
the Save-A-Lot Debt; and
(r)    Indebtedness in an aggregate outstanding principal amount not to exceed
$5,000,000 issued by the Lead Borrower or any Restricted Subsidiary to current
or former officers, directors or employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Lead Borrower permitted by Section 7.06.
“Permitted Investments” means each of the following so long as no Default or
Event of Default exists or would arise from the making of such Investment:





62
 




--------------------------------------------------------------------------------




(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty (360) days from the date of
acquisition thereof; provided, that, the full faith and credit of the United
States is pledged in support thereof;
(b)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one hundred eighty (180) days from
the date of acquisition thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (b) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than one hundred percent (100%)
of the repurchase obligation of such counterparty entity with whom such
repurchase agreement has been entered into;
(e)    Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;
(f)    Investments described on Schedule 7.02 (and in the case of Investments
covered by the investment policy of Lead Borrower included in Schedule 7.02,
Investments of such type), but not any additional payments to increase the
amount thereof or other modification of the terms thereof that increases the
obligations or liabilities of any Loan Party, except to increase the scheduled
Investments or for other modifications of the terms thereof that increase the
obligations or liabilities of any Loan Party if (i) such increase in any case
would be permitted pursuant to clause (o) of this definition or (ii) otherwise,
such increases in the aggregate do not exceed $10,000,000 in any Fiscal Year;
(g)    (i) Investments by any Loan Party or its Restricted Subsidiaries in their
respective Restricted Subsidiaries outstanding on the date of Amendment No. 3,
(ii) Investments by any Loan Party or its Restricted Subsidiaries in Loan
Parties, (iii) Investments by Restricted Subsidiaries of the Loan Parties that
are not Loan Parties in other Subsidiaries that are not Loan Parties, (iv)
additional Investments consisting of loans or advances made by an Insurance
Captive to the Lead Borrower or any Subsidiary (provided that any Indebtedness
and other obligations of the Lead Borrower or such Subsidiary to an Insurance
Captive incurred after the date of Amendment No. 3 shall be subordinated in
right of payment to the Obligations and otherwise subject to a subordination
agreement in form and substance reasonably satisfactory to Administrative
Agent), or the purchase of any real or personal property from the Lead Borrower
or any Subsidiary (provided, that, such purchase is pursuant to a Permitted
Disposition or does not include any ABL Priority Collateral), (v) Investments by
any Loan Party or Subsidiary in its





63
 




--------------------------------------------------------------------------------




Subsidiary made to enable such Subsidiary to make an Investment described in
clauses (k), (l), (m) and (o) of this definition, (vi) Investments consisting of
the contribution of intercompany receivables owed to the Lead Borrower or any
Subsidiary to the Subsidiary obligated on such intercompany receivable (directly
or through one or more other Subsidiaries that own such obligated Subsidiary),
provided, that, as of the date of any such contribution and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing, (vii) the creation of any Subsidiary and the Investment of
intercompany receivables in any Subsidiary, provided that the aggregate amount
of intercompany receivables invested pursuant to this clause (vii) at any one
time outstanding will not exceed $10,000,000 and (viii) additional Investments
by the Loan Parties in Subsidiaries that are not Loan Parties (determined
without regard to any write downs or write offs of such Investments), provided,
that, in the case of clause (viii) above as of the date of such Investment and
after giving effect thereto, each of the Payment Conditions shall be satisfied;
(h)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(i)    Investments by any Loan Party in Swap Contracts entered into in the
ordinary course of business and for bona fide business (and not speculative)
purposes to protect against fluctuations in interest rates in respect of the
Obligations or other Permitted Indebtedness or fluctuations in commodity prices;
(j)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(k)    advances to officers, directors and employees of the Loan Parties and
their Subsidiaries in the ordinary course of business in an amount not to exceed
$1,000,000 to any individual at any time or in an aggregate amount not to exceed
$2,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;
(l)    Investments constituting Permitted Acquisitions, a Permitted Store Swap
Transaction or a Store Conversion Transaction;
(m)    Investments under or pursuant to Customer Support Transactions; provided,
that, (i) as of the date of any such Investment and after giving effect thereto,
the aggregate amount of the exposure of the Loan Parties under or pursuant to
all Customer Support Transactions (including, without duplication, Customer
Support Transactions constituting Permitted Indebtedness, Permitted Investments
and Permitted Dispositions) shall not exceed $250,000,000, (ii) the aggregate
amount of the exposure of the Loan Parties under any one of the types of
transactions described in clauses (a), (b), (c) or (e) of the definition of the
term Customer Support Transactions shall not exceed $150,000,000, (iii) as of
the date of such transaction and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing, and (iv)
Administrative Agent shall have received (A) with respect to any such loan in an
amount equal to or greater than $5,000,000, not less than two (2) Business Days’
prior written notice thereof setting forth in reasonable detail the nature and
terms thereof, (B) true, correct and complete copies of all agreements,
documents and instruments relating thereto and (C) such other information with
respect thereto as Administrative Agent may reasonably request, including a
report once each month on the outstanding balance of all such Permitted
Investments and including the then outstanding amount of the existing loans and
advances by Loan Parties and Restricted Subsidiaries to third parties pursuant
to this clause (m);





64
 




--------------------------------------------------------------------------------




(n)    Guarantees constituting Permitted Indebtedness;
(o)    other Investments not otherwise provided for in this definition,
provided, that, (i) as of the date of any such Investment and after giving
effect thereto, each of the Payment Conditions is satisfied, and (ii) upon its
reasonable request, Administrative Agent shall have received (A) with respect to
any such Investment in an amount equal to or greater than $10,000,000, not less
than two (2) Business Days’ prior written notice thereof setting forth in
reasonable detail the nature and terms thereof, (B) true, correct and complete
copies of all agreements, documents and instruments relating thereto and (C)
such other information with respect thereto as Administrative Agent may
reasonably request;
provided, that, notwithstanding the foregoing, after the occurrence and during
the continuance of a Cash Dominion Event, no Investments in cash or Investments
permitted pursuant to clauses (a) through (e), or the equivalents thereof
described in the investment policy referred to in clause (f) of this definition
(such Investments, collectively, “Cash Equivalents”) or additional Investments
in the form of cash or Cash Equivalents pursuant to clause (o), in each case
shall be permitted, unless no Loans are then outstanding, except that
notwithstanding that any Loans are outstanding at any time a Cash Dominion Event
exists, the Lead Borrower and its Restricted Subsidiaries may from time to time
in the ordinary course of business consistent with their current practices as of
the date hereof make deposits of cash or other immediately available funds with
proceeds of Loans in operating demand deposit accounts used for disbursements to
the extent required to provide funds for amounts drawn or anticipated to be
drawn shortly on such accounts and such funds may be held in Cash Equivalents
consisting of overnight investments until so drawn (so long as (i) such funds
and Cash Equivalents are not held more than two (2) Business Days from the date
of the initial deposit thereof and (ii) such Investments are pledged to the
Administrative Agent as additional collateral for the Obligations pursuant to
such agreements as may be reasonably required by the Administrative Agent);
(p)    any Investment consisting of the Pre-Spin Transactions or the Separation,
provided, that, in the case of any such Investment consisting of Pre-Spin
Transactions involving the Disposition of assets of a Loan Party included in the
Borrowing Base, from and after such time as the aggregate amount of all such
assets of all Loan Parties that have been Disposed of, or will be Disposed of
after giving effect to any such Disposition (and any Disposition constituting a
Pre-Spin Transaction), to a Person that is not a Loan Party would exceed the
Pre-Spin Transactions Cap, (1) prior to the effectiveness of any such Investment
that would cause the Pre-Spin Transactions Cap to be exceeded, Administrative
Agent shall have received an updated Borrowing Base Certificate giving effect to
all Dispositions of such assets and including for this purpose any such assets
that the Lead Borrower reasonably anticipates in good faith will at any time
thereafter be disposed of in connection with Pre-Spin Transactions prior to the
Distribution (and in the event that after the receipt by Administrative Agent of
such Borrowing Base Certificate the actual amount of such assets disposed of
exceeds the amount reasonably anticipated by the Lead Borrower as set forth in a
Borrowing Base Certificate previously delivered to Administrative Agent, the
Lead Borrower shall promptly deliver a further updated Borrowing Base
Certificate to reflect such additional Dispositions), (2) on and after the
receipt of such Borrowing Base Certificate, the Borrowing Base shall be
calculated giving effect to all such Dispositions, including those that the Lead
Borrower reasonably anticipates in good faith will occur and whether or not at
the time further actions may be required to effectuate such Dispositions, and
(3) as of the date of such Disposition and after giving effect thereto, no Cash
Dominion Event shall exist (and for this purpose without regard to the three (3)
day time period otherwise required with respect thereto);
(q)    any Save-A-Lot Retained Interest;
(r)    (i) any Investment made with the Net Cash Proceeds from any Save-A-Lot
Retained Interest not required to be applied to repay the Term Loan Debt or
reinvested pursuant to the Term Loan





65
 




--------------------------------------------------------------------------------




Agreement (as in effect on the date of Amendment No. 3 or as thereafter amended
with or without the approval of the Administrative Agent) and not required to be
applied to repay any of the Obligations under Section 2.05 hereof, and (ii) any
Investment constituting a reinvestment of the Net Cash Proceeds of any
Save-A-Lot Retained Interest that is required under the Term Loan Agreement (as
in effect on the date of Amendment No. 3 or as thereafter amended with or
without the approval of the Administrative Agent) so that such Net Cash Proceeds
are not required to repay the Term Loan Debt; and
(s)    in the event that any Net Cash Proceeds from the Disposition of any
Save-A-Lot Retained Interest are required to be applied to repay any of the
Obligations under Section 2.05 hereof, any Investment thereafter, provided,
that, (i) the aggregate amount of all such Investments, together with the
aggregate amount of all Restricted Payments under Section 7.06(f) and the
aggregate amount of all prepayments of Indebtedness under Section 7.07(i), shall
not exceed the aggregate amount of such Net Cash Proceeds applied to the
Obligations as of the date of any such Investment, (ii) as of the date of any
such Investment and after giving effect thereto, no Cash Dominion Event shall
exist (and for this purpose without regard to the requirement as to the three
(3) day time period otherwise provided for with respect thereto) and (iii) as of
the date of any such Investment and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing.
(t)    “Permitted Overadvance” means an Overadvance made by the Administrative
Agent, in its discretion, which:
(a)    is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or
(b)    is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; or
(c)    is made to pay any other amount chargeable to any Loan Party hereunder;
and
(d)    together with all other Permitted Overadvances then outstanding, shall
not (i) exceed at any time the lesser of (A) $100,000,000 and (B) ten percent
(10%) of the Aggregate Commitments, or (ii) unless a Liquidation is occurring,
remain outstanding for more than forty-five (45) consecutive Business Days,
unless in each case, the Required Lenders otherwise agree;
provided, that, (i) the foregoing shall not (A) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (B) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder, (ii) in no event shall
the Administrative Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Credit Extensions would exceed the Aggregate
Commitments (as in effect immediately prior to any termination of the
Commitments pursuant to Section 2.06 hereof) and (iii) the right of the
Administrative Agent to make Permitted Overadvances under clauses (a) and (b)
above may be revoked upon the receipt by Administrative Agent of written notice
from the Supermajority Lenders.
“Permitted Securitization Facility” means a receivables financing pursuant to
agreements and documents in form and substance reasonably satisfactory to the
Administrative Agent in which (a) a Loan Party sells Securitization Assets to a
Receivables Financing Subsidiary in a manner that legally isolates the
Securitization Assets from such Loan Party (such that the transferred assets
would not be included in the estate of such Loan Party in a bankruptcy,
receivership or other insolvency proceeding of such Loan Party) and (b) the
Receivables Financing Subsidiary finances its acquisition of such transferred
assets by





66
 




--------------------------------------------------------------------------------




selling an interest in such transferred assets to a person that is not a
Subsidiary or Affiliate of a Loan Party or borrows from such person and secures
such borrowings by a pledge of such receivables, provided, that,
(i)    no portion of any Indebtedness or other obligations (contingent or
otherwise) of the Receivables Financing Subsidiary is guaranteed by a Loan
Party, other than to the extent of the Standard Securitization Undertakings made
by such Loan Party,
(ii)    any such Indebtedness or other obligations (contingent or otherwise) of
the Receivables Financing Subsidiary is non-recourse to any Loan Party and does
not otherwise give rise to any obligations of any Loan Party other than pursuant
to Standard Securitization Undertakings and does not subject any assets of the
Loan Parties other than Securitization Assets to any Lien to secure the
satisfaction of the obligations arising under the financing,
(iii)    the Loan Parties do not have any ongoing obligation to maintain or
preserve the financial condition of the Receivables Financing Subsidiary or
cause the Receivables Financing Subsidiary to achieve certain levels of
operation results,
(iv)    such sales of the Securitization Assets will cease upon a written notice
by Administrative Agent to the agent under a Permitted Securitization Facility
and Lead Borrower of an Event of Default,
(v)    Loan Parties shall receive fair value in the form of cash and other
consideration for such Securitization Assets, and
(vi)    Administrative Agent shall have received an intercreditor or similar
agreement with the purchasers of the interest in the Securitization Assets from
the Receivables Financing Subsidiary or the lenders to the Receivables Financing
Subsidiary, or their agent, in form and substance reasonably satisfactory to the
Administrative Agent, duly authorized, executed and delivered by such parties.
“Permitted Store Swap Transaction” means the transfer by a Loan Party of
ownership of a Store or Stores to an unaffiliated third party in an arm’s length
transaction in the ordinary course of business in exchange for the transfer to
such Loan Party of a retail store or stores (and the related assets, including
real property, fixtures, equipment, inventory and other property related
thereto) owned and operated by such third party; provided, that, as to any such
exchange, (a) the value of the Store or Stores transferred by such Loan Party
shall be reasonably equivalent to the value of the store or stores (and related
assets) transferred to it, (b) the transfer of such assets by the Loan Party to
such third party and by such third party to such Loan Party shall be
substantially contemporaneous, (c) the aggregate number of such Stores
transferred to unaffiliated third parties by the Loan Parties in any Fiscal Year
pursuant to such exchanges shall not exceed twenty (20), except as
Administrative Agent may otherwise agree in the exercise of its Permitted
Discretion, and (d) as of the date of any such transaction, and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Pharmacy Receivables” means as to each Borrower, all present and future rights
of such Borrower to payment from a Third Party Payor arising from the sale of
prescription drugs by such Borrower (it being understood that the portion of the
purchase price for such prescription drugs payable by the purchaser of such
prescription drugs or any Person other than a Third Party Payor shall not be
deemed to be a Pharmacy Receivable).





67
 




--------------------------------------------------------------------------------




“Pharmacy Scripts Availability” means the lesser of: (a) eighty-five percent
(85%) of the product of (i) the average per Prescription File “net orderly
liquidation value” of Eligible Prescription Files based on the most recent
acceptable appraisal thereof received by Administrative Agent in accordance with
the requirements of this Agreement, net of operating expenses, liquidation
expenses and commissions reasonably anticipated in the disposition of such
assets, multiplied by (ii) the number of Eligible Prescription Files, or (b) the
amount equal to twenty-five percent (25%) of the Borrowing Base (determined
without regard to the limitation in this clause (b) or the limitation in clause
(f)(ii) of the definition of “Borrowing Base”).
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Lead Borrower or, with respect to any such
plan that is subject to Section 412 or 430 of the Code or Section 302 or 303
Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning set forth in Section 6.02.
“Prepayment Event” means any of the following occurring after a Cash Dominion
Event and for so long as the same is continuing:
(a)    any Disposition (including pursuant to a Sale-Leaseback Transaction) of
any property or asset of a Loan Party, provided, that, in no event shall (i)
proceeds of any transaction made as part of the Pre-Spin Transactions, the
Separation or the Distribution or (ii) proceeds of any Disposition of the
Save-A-Lot Retained Interest to the extent required to repay the Term Loan Debt
or be reinvested pursuant to the Term Loan Agreement (in each case as in effect
on the date of Amendment No. 3 or as thereafter amended with or without the
approval of the Administrative Agent), in each case, be required to prepay any
of the Obligations under Section 2.05 hereof;
(b)    the issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for a
Permitted Acquisition, (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan) or (iv) made as part
of the Pre-Spin Transactions, the Separation or the Distribution;
(c)    the incurrence by a Loan Party of any Indebtedness for borrowed money
other than Permitted Indebtedness;
(d)    the receipt by any Loan Party of any other cash receipts as provided in
Section 6.13.
“Prescription Files” means, as to each Borrower, all of such Borrower’s now
owned or hereafter existing or acquired retail customer files with respect to
prescriptions for retail customers and other medical information related
thereto, maintained by the retail pharmacies of Borrowers, wherever located.
“Pre-Spin Transactions Cap” has the meaning set forth in clause (u) of the
definition of the term “Permitted Dispositions.”
“Pre-Spin Transactions” shall mean, individually and collectively, the following
transactions, to the extent reasonably determined by the Lead Borrower to be
necessary to effectuate the Separation and Distribution during the Spin Period:
(a)    Dispositions of any Save-A-Lot Assets of the Lead Borrower or any of its
Subsidiaries or any Save-A-Lot Equity Interests, in each case, to the Lead
Borrower or any of its Subsidiaries,





68
 




--------------------------------------------------------------------------------




(b)    any dividend or distribution by any Subsidiary of the Lead Borrower of
any Save-A-Lot Assets or Save-A-Lot Equity Interests to the Lead Borrower or any
Subsidiary of the Lead Borrower,
(c)    any contribution of Save-A-Lot Assets or Save-A-Lot Equity Interests by
the Lead Borrower or any of its Subsidiaries to any Subsidiary of the Lead
Borrower or any acquisition of Save-A-Lot Assets or Save-A-Lot Equity Interests
by the Lead Borrower or any Subsidiary of the Lead Borrower,
(d)    any Disposition by the Lead Borrower or any of its Subsidiaries of up to
one hundred percent (100%) of the nonvoting preferred Equity Interests (if any)
of any Save-A-Lot Subsidiary,
(e)    until the termination of the Spin Period,
(i)    the incurrence by any Save-A-Lot Subsidiary, Moran Foods, LLC and/or one
or more of their respective Subsidiaries of Indebtedness (A) the proceeds of
which are at all times maintained in a deposit account of the Lead Borrower or a
Restricted Subsidiary and used exclusively to make the SUPERVALU Payment or to
prepay or mandatorily redeem the Save-A-Lot Debt in full pursuant to the
following clause (C), (B) that is not recourse to any other Person (except as
provided in clause (iii) below) and (C) is subject to prepayment in full or
mandatory redemption in full to the extent the Distribution does not occur on or
prior to the termination of the Spin Period (the “Save-A-Lot Debt”),
(ii)    Liens on any Save-A-Lot Assets and Save-A-Lot Equity Interests arising
substantially concurrently with the consummation of the Distribution, and
(iii)    Guarantees of (A) interest (but not any other amounts) in respect of
the Save-A-Lot Debt by the Lead Borrower (which Guarantee shall terminate and be
released no later than the termination of the Spin Period) and/or (B) the
Save-A-Lot Debt by any Save-A-Lot Subsidiary, Moran Foods, LLC or any of their
respective Subsidiaries,
(f)    the repayment by any Save-A-Lot Subsidiary, Moran Foods, LLC or any of
their respective Subsidiaries of any intercompany indebtedness owed to the Lead
Borrower or any of its other Subsidiaries,
(g)    the assumption of liabilities of the Lead Borrower or any of its
Subsidiaries by any Save-A-Lot Subsidiary, Moran Foods, LLC and/or one or more
of their respective Subsidiaries,
(h)    the SUPERVALU Payment, and
(i)    any related intercompany transactions that the Lead Borrower, in good
faith, reasonably determines to be necessary to effectuate the Separation and
Distribution.
“Pre-Spin Transactions Expenses” shall mean all fees, costs, losses, charges and
expenses incurred by the Lead Borrower and its Restricted Subsidiaries in
connection with the Pre-Spin Transactions, the Separation and/or the
Distribution, including employee severance expenses associated therewith, legal,
advisory, tax, accounting and other professionals fees and expenses incurred in
connection therewith, financing and other fees incurred in connection therewith
and the amendment of this Agreement and the Term Loan Agreement, recruitment and
search expenses associated therewith, information technology investments,
licenses and consents related thereto, listing fees, corporate expenses incurred
in connection therewith other than personnel expenses, employee retention plan
expenses associated therewith, litigation contingency and legal reserves related
thereto and environmental expenses incurred in connection therewith.





69
 




--------------------------------------------------------------------------------




“Provision for Taxes” means an amount equal to all Consolidated taxes imposed on
or measured by net income, whether federal, state, provincial, county or local,
and whether foreign or domestic, that are paid or payable by any Person in
respect of any period in accordance with GAAP.
“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
“Public Lender” has the meaning set forth in Section 6.02.
“Quarterly Average Excess Availability” shall mean, as of any date of
determination, with respect to any Fiscal Quarter, an amount equal to the sum of
the actual amount of Excess Availability on each day during such Fiscal Quarter
for such day, divided by the number of days in such Fiscal Quarter, as
calculated by the Administrative Agent in accordance with the terms hereof.
“Real Estate” means all right, title, and interest (including any leasehold,
fee, mineral or other estate) in and to any and all parcels of or interests in
real property owned, leased or operated by any Loan Party, whether by lease,
license or other means, and the buildings, structures, parking areas and other
improvements thereon, now or hereafter owned by any Loan Party, including all
fixtures, easements, hereditaments, appurtenances, rights-of-way and similar
rights relating thereto and all leases, tenancies and occupancies thereof now or
hereafter owned by any Loan Party.
“Real Estate Collateral Properties” means the Real Estate of the Loan Parties at
the sites designated as Material Real Estate Assets on the Applicable Collateral
List, excluding, however, Excluded Real Estate Collateral.
“Receivables Financing Subsidiary” means a corporation that (a) is a direct or
indirect bankruptcy remote, special purpose entity, (b) satisfies, as of the
date of its formation, the special purpose entity criteria published by Standard
& Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc. and in
effect as of such date, and (c) was created for the sole purpose of acquiring,
and whose only assets consist at all times of, Securitization Assets.
“Record Date” shall mean the close of business on the date to be determined by
the Board of Directors of the Lead Borrower as the record date for determining
holders of shares of common stock of the Lead Borrower entitled to receive
shares of common stock of Save-A-Lot Parent pursuant to the Distribution.
“Refinancing Indebtedness” means Indebtedness of any Loan Party arising after
the Closing Date issued in exchange for, or the proceeds of which are used to
extend, refinance, replace or substitute for other Indebtedness (such extended,
refinanced, replaced or substituted Indebtedness, the “Refinanced Obligations”)
to the extent permitted hereunder; provided, that:
(a)    the Administrative Agent shall have received not less than ten (10)
Business Days’ prior written notice of the intention to incur such Indebtedness,
which notice shall set forth in reasonable detail reasonably satisfactory to the
Administrative Agent the amount of such Indebtedness, the schedule of repayments
and maturity date with respect thereto and such other information with respect
thereto as the Administrative Agent may reasonably request;
(b)    promptly upon the Administrative Agent’s reasonable request, the
Administrative Agent shall have received true, correct and complete copies of
all agreements, documents and instruments evidencing or otherwise related to
such Indebtedness, as executed and delivered by the parties thereto;





70
 




--------------------------------------------------------------------------------




(c)    the principal amount of such Refinancing Indebtedness shall not exceed
the principal amount of the Refinanced Obligations (plus interest and premium,
if any, thereon and the amount of reasonable refinancing fees and expenses
incurred in connection therewith);
(d)    such Indebtedness shall have a final maturity that is no earlier than (i)
in the case of Refinanced Obligations that constitute Material Indebtedness,
ninety-one (91) days after the Maturity Date, and (ii) in the case of all other
Refinanced Obligations, three hundred sixty-four (364) days after the final
maturity date of such Refinanced Obligations or, if earlier, ninety (91) days
after the Maturity Date;
(e)    such Indebtedness shall have a Weighted Average Life to Maturity not less
than the Weighted Average Life to Maturity of the Refinanced Obligations;
(f)    such Indebtedness shall rank in right of payment no more senior than, and
be subordinated (if subordinated) to the Obligations on terms no less favorable
to the Credit Parties than the Refinanced Obligations;
(g)    as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
(h)    if the Refinanced Obligations or any Guarantees thereof are unsecured,
such Indebtedness and any Guarantees thereof shall be unsecured;
(i)    if the Refinanced Obligations or any Guarantees thereof are secured, such
Indebtedness and any Guarantees thereof shall be secured in all material
respects by substantially the same or less collateral as secured such Refinanced
Obligations or any Guarantees thereof, on terms no less favorable to the
Administrative Agent or the Lenders;
(j)    if the Refinanced Obligations or any Guarantees thereof are secured, the
Liens to secure such Indebtedness shall not have a priority more senior than the
Liens securing the Refinanced Obligations and if subordinated to any other Liens
on such property, shall be subordinated to the Administrative Agent’s Liens on
terms and conditions no less favorable;
(k)    if the Refinanced Obligations or any Guarantees thereof are subordinated
to any of the Obligations, such Refinancing Indebtedness and any Guarantees
thereof shall be subordinated to the Obligations on terms (including
intercreditor terms) no less favorable to the Administrative Agent or the
Lenders;
(l)    the obligors in respect of the Refinanced Obligations immediately prior
to such refinancing, refunding, extending, renewing or replacing thereof shall
be the only obligors on such Indebtedness; and
(m)    the terms and conditions (excluding as to pricing, premiums and optional
prepayment or redemption provisions) of any such Indebtedness, taken as a whole,
are not more restrictive with respect to the Lead Borrower and the Restricted
Subsidiaries, as reasonably determined by the Lead Borrower in good faith, than
the terms and conditions of the Refinanced Obligations.
“Register” has the meaning set forth in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.





71
 




--------------------------------------------------------------------------------




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Related Real Estate Collateral” means all Equipment now or hereafter owned by
Lead Borrower or any Loan Party located on any Material Real Estate Asset or any
Material Related Collateral Location.
“Related Real Estate Collateral Security Agreement” means a Personal Property
Security Agreement executed by a Loan Party in favor of Administrative Agent
with respect to Related Real Estate Collateral.
“Release” shall have the meaning assigned to such term in Section 101(22) of
CERCLA.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
as in effect as of the Closing Date, other than events for which the thirty (30)
day notice period has been waived.
“Reports” has the meaning set forth in Section 9.12(b).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an LC Credit Extension, a Letter of Credit Application and, if required by the
applicable LC Issuer, a Letter of Credit Agreement, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lender or Lenders
holding more than fifty percent (50%) of the Aggregate Commitments or, if the
commitments of the Lenders to make Loans and the obligation of the LC Issuers to
make LC Credit Extensions have been terminated pursuant to Section 8.02, at
least two Lenders holding in the aggregate more than fifty percent (50%) of the
Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in LC Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided,
that, (a) the Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders and (b) at any time that there are two (2) or
more unaffiliated Lenders, “Required Lenders” must include at least two (2)
unaffiliated Lenders.
“Reserves” means Inventory Reserves and Availability Reserves.
“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer, assistant treasurer, vice president of tax or controller of
a Loan Party or any of the other individuals designated in writing to the
Administrative Agent by an existing Responsible Officer of a Loan Party as an
authorized signatory of any certificate or other document to be delivered
hereunder. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
“Restated Collateral List” means, at any date of determination, the Closing Date
Collateral List as modified to reflect all Term Loan Priority Collateral
Releases, Term Loan Priority Collateral Substitutions and Term Loan Priority
Collateral Additions, as each of such terms is defined in Schedule 6.17, to and
including the date of such Restated Collateral List.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person (other than





72
 




--------------------------------------------------------------------------------




dividends and distributions payable solely by the issuance of additional Equity
Interests (other than Disqualified Stock) of the Person paying such dividends or
distributions), or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to such Person’s stockholders, partners or members (or the equivalent of
any thereof), or any holder of an option, warrant or other right to acquire any
such dividend or other distribution or payment and any payment of management
fees (or other fees of a similar nature) by any Person to any holder of an
Equity Interest of any Person or any of its Subsidiaries. Without limiting the
foregoing, “Restricted Payments” with respect to any Person shall also include
all payments made by such Person to holders of Equity Interests with any
proceeds of a dissolution or liquidation of such Person.
“Restricted Subsidiary” means each Subsidiary of Lead Borrower that is not an
Unrestricted Subsidiary.
“Retail Inventory” means Inventory located at, or in transit to, any Store.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sale-Leaseback Transaction” has the meaning set forth in clause (h) of the
definition of the term “Permitted Disposition”.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“Save-A-Lot Assets” means any assets (excluding Equity Interests) used in or
otherwise related to the Save-A-Lot Business.
“Save-A-Lot Business” means (a) the business, operations and activities of the
Lead Borrower’s hard discount grocery business as reported by the Lead Borrower
as its “Save-A-Lot Segment” in its most recent annual report on Form 10-K or
quarterly report on Form 10-Q, as applicable, filed with the SEC (in each case
to the extent substantially consistent with the “Save-A-Lot Segment” reported by
the Lead Borrower in its most recent annual report on Form 10-K or quarterly
report on Form 10-Q, as applicable, filed with the SEC prior to the date of
Amendment No. 3 and with respect to the period following the most recently filed
such report through the Effective Time, conducted in a manner substantially
consistent with such business as so previously reported, and (b) any terminated,
divested or discontinued businesses, operations and activities that, at the time
of termination, divestiture or discontinuation, primarily related to the
foregoing as then conducted.
“Save-A-Lot Debt” shall have the meaning assigned to such term in the definition
of Pre-Spin Transactions.





73
 




--------------------------------------------------------------------------------




“Save-A-Lot Equity Interests” means any Equity Interests in a Save-A-Lot
Subsidiary or any other Subsidiary of the Lead Borrower that will own, as of the
date of the consummation of the Distribution, only Save-A-Lot Assets.
“Save-A-Lot Parent” shall mean Save-A-Lot Inc., a Delaware corporation, or any
other Save-A-Lot Subsidiary created to own, directly or indirectly, the
Save-A-Lot Assets, the Equity Interests in which are intended to be the subject
of the Distribution.
“Save-A-Lot Retained Interest” shall mean any Equity Interest retained by the
Lead Borrower in Save-A-Lot Parent after giving effect to the consummation of
the Distribution.
“Save-A-Lot Subsidiary” shall mean a Subsidiary of the Lead Borrower created for
the purpose of effectuating the Pre-Spin Transactions, Separation and/or
Distribution (or, in each case, any transaction related thereto); provided,
that, such Subsidiary does not own (a) any assets or property other than
Save-A-Lot Assets or Save-A-Lot Equity Interests or (b) for a period of more
than 60 days either (i) any issued and outstanding voting Equity Interests of
Moran Foods, LLC or (ii) any assets or property that would constitute Collateral
if such Save-A-Lot Subsidiary were a Loan Party. Save-A-Lot Parent is a
Save-A-Lot Subsidiary (for the avoidance of doubt, so long as it satisfies the
requirements of this definition).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Securitization Assets” means, collectively, all Accounts which are transferred
by a Borrower to a Receivables Financing Subsidiary pursuant to any Permitted
Securitization Facility to the extent, and in accordance with, the terms and
conditions of such facility; provided, that, (a) the Securitization Assets shall
only include Accounts owing by clearly identifiable Account Debtors that are not
obligated on Accounts included in the Borrowing Base or Accounts arising from
licensing transactions in the ordinary course of business in each case, and
whether relating to the Account Debtors or the nature of the transaction, that
are capable of being reported separately from Accounts in the Borrowing Base in
a manner reasonably satisfactory to Administrative Agent and (b) the proceeds of
any such transferred Accounts shall be clearly identifiable and paid to separate
DDAs established and exclusively used for the receipt of such proceeds.
“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Closing Date among the Loan Parties and the Administrative Agent.
“Security Documents” means, collectively, the following: (a) the Security
Agreement, (b) the Intellectual Property Security Agreement, (c) the Blocked
Account Agreements, (d) the Mortgages, (e) the Related Real Estate Collateral
Security Agreements, (f) the DDA Notifications, (g) the Credit Card
Notifications, and (h) each other security agreement or other instrument or
document executed and/or delivered to the Administrative Agent pursuant to this
Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.
“Separation” shall mean the separation of (a) the Save-A-Lot Business from (b)
the SVU Business.
“Settlement Date” has the meaning set forth in Section 2.14(a).





74
 




--------------------------------------------------------------------------------




“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Shrink” means Inventory which has been lost, misplaced, stolen, spoiled or is
otherwise unsaleable or unaccounted for.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person (and including as assets for this purpose at a fair valuation all
rights of subrogation, contribution or indemnification in favor of such Person)
are greater than the sum of the liabilities, including contingent liabilities
(and including as liabilities for this purpose, at a fair valuation, all
obligations of subrogation, contribution or indemnification against such
Person), of such Person, (b) the present fair saleable value of the properties
and assets of such Person is not less than the amount that would be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person is able to realize upon its properties and assets
and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged. The amount of all
guarantees and other contingent liabilities at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.
“Specified Event of Default” means the occurrence of (a) any Event of Default of
the type described in Section 8.01(a) or Section 8.01(f) or (b) the exercise by
Administrative Agent or any Lender of any of its or their rights or remedies
upon an Event of Default.
“Specified Representations” means those representations and warranties set forth
in Sections 5.01(a), 5.01(b)(ii) (solely with respect to power and authority),
5.02(a), 5.02(b)(i), 5.02(b)(iv), 5.04, 5.05(a), 5.05(b), 5.05(f), 5.14,
5.19(a), 5.19(b), 5.19(c), 5.20(a), 5.30 and 5.31 of the Agreement.
“Spin Period” means the period (i) commencing on the date of the consent or
amendment of the Term Loan Agreement permitting the Pre-Spin Transactions, the
Separation and the Distribution and (ii) terminating on the earlier of (A) the
Effective Time and (B) the date that is twelve (12) months after the date of the
first Pre-Spin Transaction that would not be permitted pursuant to the terms of
this Agreement if Amendment No. 3 had not become effective; provided, however,
that the Lead Borrower may, for any reason and in its sole discretion, terminate
the Spin Period at any time upon not less than three (3) Business Days prior
written notice to the Administrative Agent.
“Spot Rate” has the meaning set forth in Section 1.07 hereof.
“Standard Securitization Undertakings” means representations, warranties,
covenants, repurchase obligations and indemnities entered into by any Loan Party
or any of their Subsidiaries concerning Securitization Assets which are
customarily included in securitizations of accounts receivable.
“Standby Letter of Credit” means any letter of credit (as such term is defined
in the UCC) that is not a Commercial Letter of Credit and that (a) is used in
lieu or in support of performance guaranties or performance, surety or similar
bonds (excluding appeal bonds) arising in the ordinary course of business, (b)
is used in lieu or in support of stay or appeal bonds, (c) supports the payment
of insurance premiums for reasonably necessary casualty insurance carried by any
of the Loan Parties, or (d) supports payment or





75
 




--------------------------------------------------------------------------------




performance for identified purchases or exchanges of products or services in the
ordinary course of business. A “direct pay” Letter of Credit shall be a Standby
Letter of Credit.
“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the applicable LC Issuer.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall include those imposed pursuant to such Regulation D. LIBO Rate Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, to be
operated, or formerly operated by any Loan Party, a Person in which any Loan
Party holds an Equity Interest or, prior to the Effective Time, a Save-A-Lot
licensee.
“Store Closing Transactions” has the meaning set forth in clause (b) of the
definition of the term “Permitted Dispositions.”
“Store Conversion Transaction” means either (a) a transaction in which one or
more existing Stores owned or operated by the Lead Borrower or a Restricted
Subsidiary is transferred to a Person that is not an Affiliate, provided, in
each case that (i) the consideration paid or to be paid at the effectiveness of
such transfer or on a deferred basis in connection therewith is in an amount not
less than the book value of the assets so transferred and any cash proceeds
received by the Loan Parties in respect of such transaction shall be applied to
the extent and in the manner set forth in Section 2.05(e), (ii) the purchaser
agrees to continue to purchase inventory for such Stores from the Lead Borrower
or a Restricted Subsidiary for a period of not less than one year or, if longer,
the period until the consideration described in clause (i) has been paid in
full, and (iii) all payment obligations and other obligations of the purchaser
in connection with such transaction are payable or otherwise owed to the Lead
Borrower or a Subsidiary thereof that is a Loan Party, or (b) a transaction in
which one or more existing Stores owned or operated by the Lead Borrower or a
Restricted Subsidiary is transferred to a joint venture in which the Lead
Borrower or other Loan Party owns an Equity Interest, provided that (i) if such
Stores were included in the Term Loan Priority Collateral prior to such
transaction, a Loan Party pledges such Equity Interests to the Administrative
Agent, (ii) any cash proceeds received by the Loan Parties in respect of such
transaction shall be applied to the extent and in the manner set forth in
Section 2.05(e), (iii) the joint venture agrees to continue to purchase
inventory for such Stores from the Lead Borrower or a Restricted Subsidiary for
a period of not less than one year and (iv) the Total Leverage Ratio of the Lead
Borrower shall not exceed (A) 4.00 to 1.00 prior to the completion of the
Distributions and (B) 5.00 to 1.00 from and after the completion of the
Distribution on a pro forma basis after giving effect to such transfer and the
use of proceeds thereof.





76
 




--------------------------------------------------------------------------------




“Subordinated Indebtedness” means any Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
and which is in form and on terms approved in writing by the Administrative
Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party, and shall exclude NAI and its
subsidiaries.
“Substitute Property” has the meaning set forth in Schedule 6.17.
“Supermajority Lenders” means, as of any date of determination, Lender or
Lenders holding more than sixty-six and two thirds percent (66-2/3%) of the
Aggregate Commitments or, if the commitments of the Lenders to make Loans and
the obligation of the LC Issuers to make LC Credit Extensions have been
terminated pursuant to Section 8.02, at least two (2) Lenders holding in the
aggregate more than sixty-six and two thirds percent (66-2/3%) of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in LC Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided, that, (a) the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders and (b) at any time that there are two (2) or more
unaffiliated Lenders, “Supermajority Lenders” must include at least two (2)
unaffiliated Lenders.
“SUPERVALU Payment” shall mean a transfer or distribution of funds, whether as a
distribution, a repayment of intercompany obligations or otherwise, from
Save-A-Lot Parent and/or its Subsidiaries to the Lead Borrower and/or its other
Subsidiaries from the proceeds of the Save-A-Lot Debt, net of expenses
(including reasonable banker’s fees and legal fees) incurred in connection with
the Pre-Spin Transactions, the Separation, the Distribution and related
financing documents.
“SVU Indenture” means the Indenture, dated as of July 1, 1987, between Lead
Borrower and the SVU 2014 Notes Trustee, as supplemented by the First
Supplemental Indenture dated as of August 1, 1990, the Second Supplemental
indenture dated as of October 1, 1992, the Third Supplemental Indenture dated as
of September 1, 1995, the Fourth Supplemental Indenture dated as of August 4,
1999, and the Fifth Supplemental Indenture dated as of September 17, 1999, and
as further amended, amended and restated, supplemented or otherwise modified
(including any such modifications contained in any notes, officer’s certificates
or other operative documents) as of the date of Amendment No. 3 in accordance
with the terms thereof.
“SVU 2014 Notes” means the 7.50% Senior Notes due November 15, 2014 issued by
the Lead Borrower pursuant to the SVU Indenture in the original principal amount
of $500,000,000.
“SVU 2014 Note Repayment” means (a) to the extent Lead Borrower has made a
tender offer for the SVU 2014 Notes and any of the SVU 2014 Notes have been
tendered, the purchase and cancellation of such SVU 2014 Notes on the Closing
Date, (b) the provision of a notice of redemption by the Lead Borrower on the
Closing Date to the SVU 2014 Notes Trustee and the holders of all untendered SVU
2014 Notes, if any (or, to the extent the Lead Borrower has not made a tender
offer therefor, all of the SVU 2014 Notes), and (c) the deposit of cash with the
SVU 2014 Notes Trustee in trust on the Closing Date in an amount equal to the
full amount required to redeem all untendered SVU 2014 Notes, if any (or,





77
 




--------------------------------------------------------------------------------




to the extent the Lead Borrower has not made a tender offer therefor, all SVU
2014 Notes), in accordance with such notice and to otherwise repay and satisfy
all obligations in connection therewith.
“SVU 2014 Notes Trustee” means Deutsche Bank Trust Company (formerly Bankers
Trust Company), as trustee.
“SVU 2016 Notes” means the 8.00% Senior Notes due May 1, 2016 issued by the Lead
Borrower pursuant to the SVU Indenture in the original principal amount of
$1,000,000,000.
“SVU 2021 Notes” means the 6.75% Senior Notes due June 1, 2021 issued by the
Lead Borrower pursuant to the SVU Indenture in the original principal amount of
$400,000,000.
“SVU 2022 Notes” means the 7.75% Senior Notes due November 15, 2022 issued by
the Lead Borrower pursuant to the SVU Indenture in the original principal amount
of $350,000,000.
“SVU Business” means all businesses, operations and activities (whether or not
such businesses, operations or activities are or have been terminated, divested
or discontinued) conducted at any time prior to the Effective Time by the
Borrower or its Subsidiaries, other than the Save-A-Lot Business.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning set forth in Section 2.04(a).





78
 




--------------------------------------------------------------------------------




“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Note” means the amended and restated promissory note of the
Borrowers substantially in the form of Exhibit C-2, payable to the order of the
Swing Line Lender, evidencing the Swing Line Loans made by the Swing Line
Lender.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Lead Borrower or any Restricted
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a Person other than the Lead Borrower or any
Restricted Subsidiary of any Equity Interest or Indebtedness issued by the Lead
Borrower or (b) any payment (other than on account of a permitted purchase by it
of any Equity Interest or Indebtedness issued by the Lead Borrower) the amount
of which is determined by reference to the price or value at any time of any
Equity Interest or Indebtedness issued by the Lead Borrower; provided that no
phantom stock or similar plan providing for payments only to current or former
directors, officers or employees of the Lead Borrower or the Restricted
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.
“Tax Returns” has the meaning set forth in Section 5.11.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto; provided, that, Taxes shall exclude Excluded Taxes.
“Tender Offer Agreement” means the Tender Offer Agreement, dated as of January
10, 2013, among Symphony Investors LLC, Cerberus and the Lead Borrower.
“Term Loan Agent” means Goldman Sachs Bank USA, in its capacity as agent for the
Term Loan Lenders, and its successors and assigns including any replacement or
successor agent.
“Term Loan Agreement” means the Amendment Agreement, dated as of January 31,
2014, relating to the Amended and Restated Credit Agreement, dated as of May 16,
2013, among Term Loan Agent, Term Loan Lenders, and the Lead Borrower, together
with all schedules and exhibits thereto, including the Second Amended and
Restated Term Loan Credit Agreement attached thereto as Exhibit A.
“Term Loan Debt” means the Indebtedness evidenced by or arising under the Term
Loan Documents.





79
 




--------------------------------------------------------------------------------




“Term Loan Documents” means, collectively: (a) the Term Loan Agreement and (b)
all other agreements, instruments, documents and certificates executed and
delivered to, or in favor of, the Term Loan Agent or the Term Loan Lenders in
connection therewith.
“Term Loan Facility” means the term loan facility provided to Lead Borrower
pursuant to the terms of the Term Loan Agreement as it may be amended or
refinanced in accordance with the terms of the Term Loan Intercreditor
Agreement.
“Term Loan Intercreditor Agreement” means the Intercreditor Agreement, dated of
even date herewith, by and among Administrative Agent, Lenders, Term Loan Agent
and Term Loan Lenders, as acknowledged and agreed to by Borrowers and
Guarantors, providing for such parties’ relative rights and priorities with
respect to the assets and properties of the Loan Parties and related matters.
“Term Loan Lenders” means the financial institutions from time to time party to
the Term Loan Agreement as lenders, together with their respective successors
and assigns.
“Term Loan Priority Collateral” has the meaning specified therefor in the Term
Loan Intercreditor Agreement.
“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (c) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.
“Third Party Payor” shall mean any Person, such as a Fiscal Intermediary, Blue
Cross/Blue Shield, or private health insurance company, which is obligated to
reimburse or otherwise make payments to health care providers who provide
medical care or medical assistance or other goods or services for eligible
patients under Medicare, Medicaid or any private insurance contract.
“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a Consolidated balance sheet of the Lead Borrower and its Restricted
Subsidiaries.
“Total Leverage Ratio” means, on any date of determination, on a pro forma
basis, the ratio of (a) Consolidated Total Debt on such date (net of the lesser
of (i) the amount of Unrestricted Cash as of such date up to a maximum amount of
$150,000,000 or, when the amount of Consolidated Total Debt is reduced pursuant
to the proviso set forth in this definition, up to a maximum amount of
$50,000,000, plus during the Spin Period any proceeds of the Save-A-Lot Debt
then held by the Lead Borrower or any of its Restricted Subsidiaries, or
(ii) the amount of such cash permitted to be netted in calculating the “Total
Leverage Ratio” pursuant to the Term Loan Agreement) to (b) Consolidated EBITDA
for the Measurement Period most recently ended on or prior to such date for
which financial statements have most recently been delivered pursuant to Section
6.01; provided, that, with respect to any date of determination occurring during
the Fiscal Periods ending closest to October 31, November 30 and December 31 of
any Fiscal Year, an amount equal to $150,000,000 shall be deducted from the
calculation of Consolidated Total Debt for the purposes of this calculation.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
LC Obligations.
“Trading with the Enemy Act” has the meaning set forth in Section 10.18.





80
 




--------------------------------------------------------------------------------




“Transaction Expenses” means all of the one-time fees, costs, losses, charges
and expenses incurred by the Lead Borrower and its Restricted Subsidiaries in
connection with the Transactions, including employee severance expenses
associated with the Transactions, prepayment premiums payable in connection with
the Term Loan Documents, legal, advisory and other professionals fees and
expenses incurred in connection with the Transactions, financing fees incurred
in connection with the Transactions, recruitment expenses associated with the
Transactions, stock transfer taxes payable in connection with the transactions
contemplated by the Tender Offer Agreement, information technology investments
related to the Transactions, corporate expenses incurred in connection with the
Transactions other than personnel expenses, employee retention plan expenses
associated with the Transactions, litigation contingency and legal reserves
related to the Transactions and environmental expenses incurred in connection
with the Transactions.
“Transactions” means, collectively, (a) the NAI Sale substantially
contemporaneously with the consummation of the Albertson’s Asset Purchase (as
defined in the Acquisition Agreement) as contemplated by the Acquisition
Agreement), (b) the entering into by the Loan Parties and their applicable
Subsidiaries of the Term Loan Documents, (c) the entering into by the Loan
Parties and their applicable Subsidiaries of the Loan Documents to which they
are or are intended to be a party, (d) the amendment and restatement of the
Existing Credit Facility, (e) payment in full of all obligations under the
Existing Term Loan Facility, and the termination of all Liens securing
obligations thereunder, and Lead Borrower and its Subsidiaries shall have no
further obligations or liabilities with respect thereto, (f) the SVU 2014 Note
Repayment, (g) the payment in full of all obligations of Lead Borrower and its
Subsidiaries under the Existing Receivables Transfer Agreements and the
termination thereof, the repurchase by Lead Borrower and its Subsidiaries of all
receivables sold thereunder, the termination of all Liens securing obligations
under or in connection with the Existing Receivables Transfer Agreements, and
the Lead Borrower and its Subsidiaries having no further obligations or
liabilities with respect thereto, (h) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing, (i) the use of
proceeds of Borrowings to satisfy and discharge in full the SVU 2016 Notes,
(j) the payment of fees and expenses (including prepayment premiums) in
connection with the foregoing, and (k) the transactions reasonably related to
the foregoing.
“Transition Agreement Parties” means the parties to the Transition Agreements as
set forth on Schedule 1.01(c), together with such other Persons as become
parties to the Transition Agreements after the Closing Date provided, that,
Administrative Agent has received written notice thereof from Lead Borrower.
“Transition Agreements” means, collectively, (a) the Transition Services
Agreement, dated on or about the date hereof, between Albertson’s LLC and Lead
Borrower, (b) the Transition Services Agreement, dated on or about the date
hereof, between NAI and Lead Borrower, (c) the Cross-License Agreement, dated on
or about the date hereof, between AB Acquisition LLC and the Lead Borrower, and
(d) the supply agreements or arrangements entered into from time to time by the
Lead Borrower and its Subsidiaries and NAI and its Subsidiaries pursuant to
Sections 5.5(g) and 5.5(h) of the Acquisition Agreement.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, or a LIBO Rate Loan.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that, (a) if a term
is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
and (b) if by reason of mandatory provisions of law, perfection, or the effect
of perfection or non-perfection, of a security interest in any Collateral or the
availability of any remedy hereunder is





81
 




--------------------------------------------------------------------------------




governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007, or as an LC Issuer may agree, such later version
thereof as may be in effect at the time of issuance of a Letter of Credit.
“UFCA” has the meaning set forth in Section 10.21(d).
“UFTA” has the meaning set forth in Section 10.21(d).
“Unfinanced Capital Expenditures” means all Capital Expenditures other than
those made utilizing financing provided by the applicable seller or third party
lenders (including, without limitation, Capital Expenditures that may give rise
to Capital Lease Obligations); provided, that, Capital Expenditures made or
incurred utilizing Loans shall be deemed Unfinanced Capital Expenditures.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 or 430 of the Code and Section
302 or 303 of ERISA for the applicable plan year.
“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances, including, without
limitation, a reduction in the Net Recovery Percentage of property or assets
included in the Borrowing Base or misrepresentation by the Loan Parties.
“United States” and “U.S.” mean the United States of America.
“Unpaid Drawings” has the meaning set forth in Section 2.03(c).
“Unrestricted Cash” means, at any date of determination, the aggregate amount of
cash of the Lead Borrower and the Restricted Subsidiaries at such date to the
extent that the use of such cash for application to payment of the Obligations
or other Indebtedness is not prohibited by law or any contract or other
agreement and such cash is free and clear of all Liens (other than Liens in
favor of the Term Loan Agent and Administrative Agent or as would not cause such
cash to be classified as “restricted” on a consolidated balance sheet of the
Lead Borrower prepared in accordance with GAAP).
“Unrestricted Subsidiary” means (a) any Subsidiary of Lead Borrower designated
by Lead Borrower as an Unrestricted Subsidiary as listed on Schedule 1.01(d),
(b) any Subsidiary of Lead Borrower designated by Lead Borrower as an
Unrestricted Subsidiary hereunder by written notice to Administrative Agent;
provided, that, in each case, as to clause (a) and (b), Lead Borrower shall only
be permitted to so designate a Subsidiary as an Unrestricted Subsidiary so long
as each of the following conditions is satisfied: (i) as of the date of the
designation thereof and after giving effect thereto, no Default or Event of
Default exists or has occurred and is continuing, (ii) immediately after giving
effect to such designation, Borrowers shall be in compliance, on a pro forma
basis, with the financial covenants set forth in Section 7.15 (if a Covenant
Compliance Event exists at such time), (iii) such Subsidiary shall not be a
Borrower hereunder, (iv) such Subsidiary shall be capitalized (to the extent
capitalized by the Lead Borrower or any of its Restricted Subsidiaries) through
Investments as permitted by, and in compliance





82
 




--------------------------------------------------------------------------------




with, Section 7.02, and any Indebtedness of such Subsidiary owing to any Loan
Party or Restricted Subsidiary as of the date of, and after giving effect to, it
becoming an Unrestricted Subsidiary shall be a Permitted Investment deemed made
on such date in a Person that is not a Restricted Subsidiary of the Lead
Borrower, (v) without duplication of clause (iv), the Investments made by any
Loan Party or Restricted Subsidiary in such Subsidiary will constitute Permitted
Investments, (vi) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “restricted subsidiary” (or a term having a similar
effect) for purposes of any other Material Indebtedness, (vii) such Subsidiary
shall not have as of the date of the designation thereof or at any time
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
liable with respect to any Indebtedness pursuant to which the lender, or other
party to whom such Indebtedness is owing, has recourse to any Loan Party or any
Restricted Subsidiary or their assets, and (viii) Administrative Agent shall
have received an officer’s certificate executed by a Responsible Officer of the
Lead Borrower, certifying compliance with the requirements of preceding clauses
(i) through (vii), and containing the calculations and information required by
the preceding clause (ii) (if applicable), and (c) any Subsidiary of an
Unrestricted Subsidiary. The Lead Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of the Agreement (each, a
“Subsidiary Redesignation”); provided, that, (1) as of the date thereof, and
after giving effect thereto, no Default or Event of Default exists or has
occurred and is continuing, (2) immediately after giving effect to such
Subsidiary Redesignation, Borrowers shall be in compliance, on a pro forma
basis, with the financial covenants set forth in Section 7.15 (if a Covenant
Compliance Event exists at such time), (3) designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time, and (4) Administrative Agent shall have received an officer’s
certificate executed by a Responsible Officer of the Lead Borrower, certifying
compliance with the requirements of preceding clauses (1) and (2), and
containing the calculations and information required by the preceding clause (2)
(if applicable). In no event will Moran Foods, LLC constitute an Unrestricted
Subsidiary.
“Value” shall have the meaning provided in Schedule 6.17.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors
and assigns.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.
“Wholesale Inventory” means Inventory located at, or in transit to, any
distribution center owned or leased by any Loan Party.
“Wholesale Trade Receivables” shall mean, all Accounts owing to a Borrower,
whether now existing or hereafter arising and wherever located, arising from the
sale of Wholesale Inventory, and including the right to payment of any other
obligations with respect thereto.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.





83
 




--------------------------------------------------------------------------------




1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
modified, supplemented, extended, renewed, restated or replaced (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit and Bank
Products (other than Swap Contracts), providing Cash Collateralization) of all
of the Obligations (including the payment of any termination amount then
applicable (or which would become applicable as a result of the repayment of the
other Obligations) under Swap Contracts with a Lender or Affiliate of a Lender)
other than (i) unasserted contingent indemnification Obligations, (ii) any
Obligations relating to Bank Products (other than Swap Contracts) that, at such
time, are allowed by the applicable Bank Product provider to remain outstanding
without being required to be repaid or Cash Collateralized, and (iii) any
Obligations relating to Swap Contracts with a Lender or Affiliate of a Lender
that, at such time, are allowed by the applicable provider of such Swap
Contracts to remain outstanding without being required to be repaid.
(e)    Any reference herein to a term as defined in the Term Loan Agreement “as
in effect on the date hereof” or “as in effect on the date of Amendment No. 3”
shall mean such term as used in such agreement after giving effect to any
amendments or supplements prior to the date of Amendment No. 3 and to any
amendment or supplement after the date of Amendment No. 3 to the extent agreed
to or approved by Administrative Agent for purposes of this Agreement, except as
otherwise specifically set forth herein. The Administrative Agent shall approve
for such purpose any amendment to the Term Loan Agreement substantially
consistent with Amendment No. 3. No references to the agreement or approval





84
 




--------------------------------------------------------------------------------




by Administrative Agent of any amendment to the Term Loan Agreement should be
construed to limit or otherwise affect the right of the Lead Borrower and its
Subsidiaries to amend the Term Loan Agreement, but is intended only to address
the use of terms or provisions from the Term Loan Agreement for purposes of this
Agreement.
1.03. Accounting Terms
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Whenever the term “Lead Borrower”
or “Borrowers” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Lead Borrower or Borrowers and their
Restricted Subsidiaries on a Consolidated basis, unless the context clearly
requires otherwise.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
1.04. Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06. Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided, that,
with respect to any Letter of Credit that, by its terms, provides for one or
more automatic increases in the Stated Amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum Stated Amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
Stated Amount is in effect at such time.
1.07. Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. The
Outstanding Amount of Letters of Credit stated in any currency other than
Dollars, shall be, at the time of any such determination the equivalent amount
in Dollars of such currency or currencies as determined by the Administrative
Agent on the basis of the Spot Rate for the purchase of Dollars with such
currency or currencies at such





85
 




--------------------------------------------------------------------------------




time. For purposes of this Section 1.07, the “Spot Rate” for a currency means
the rate determined by the Administrative Agent to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date of such determination; provided, that, the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01. Committed Loans.
(a)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans in Dollars (each such loan, a “Committed Loan”)
to the Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the lesser
of (x) the amount of such Lender’s Commitment, or (y) such Lender’s Applicable
Percentage of the Borrowing Base; subject in each case to the following
limitations:
(i)    after giving effect to any Committed Borrowing, the Total Outstandings
shall not exceed the Loan Cap,
(ii)    after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all LC Obligations, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment,
(iii)    the Outstanding Amount of all LC Obligations shall not at any time
exceed the Letter of Credit Sublimit.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.
(b)    The Administrative Agent shall have the right, at any time and from time
to time after the Closing Date in its Permitted Discretion to establish, modify
or eliminate Reserves, provided, that, at any time a Material Debt Reserve has
been established, the Administrative Agent shall only modify or eliminate such
Reserve with the prior consent of the Required Lenders. The Administrative Agent
will provide the Lead Borrower five (5) Business Day’s prior notice of the
establishment of any new categories of Reserves or for changes in the
methodology of the calculation of an existing category of Reserves (during which
time the Administrative Agent shall be available at reasonable times to discuss
any such proposed Reserve or change in methodology of calculation of an existing
category of Reserve with the Borrowers), provided, that, no such notice shall be
required (i) at any time that a Default or Event of Default shall have occurred
and be continuing, (ii) for changes to any Reserves resulting solely by virtue
of mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized (such as, but not limited to,
rent and Customer Credit Liabilities), or (iii) for changes to categories of
Reserves or methodology of calculation if a Material Adverse Effect has occurred
or it would be reasonably likely that a Material Adverse Effect would occur were
such categories of Reserves or methodology not changed prior to the expiration
of such five (5) Business Day period.





86
 




--------------------------------------------------------------------------------




2.02. Borrowings, Conversions and Continuations of Committed Loans.
(a)    Committed Loans shall be (i) Base Rate Loans or (ii) LIBO Rate Loans as
the Lead Borrower may request subject to and in accordance with this Section
2.02. All Swing Line Loans shall be only Base Rate Loans. Subject to the other
provisions of this Section 2.02, Committed Borrowings of more than one Type may
be incurred at the same time.
(b)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of LIBO Rate Loans shall be made upon
the Lead Borrower’s irrevocable written notice to the Administrative Agent, in
the form of a Committed Loan Notice, appropriately completed and delivered by a
Responsible Officer of the Lead Borrower. Each such notice must be received by
the Administrative Agent not later than (i) 4:00 p.m. three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of LIBO
Rate Loans, and (ii) 1:00 p.m. on the Business Day that is the requested date of
any Borrowing of Base Rate Loans or of any conversion of LIBO Rate Loans to Base
Rate Loans. Notwithstanding the foregoing, if the Lead Borrower wishes to
request LIBO Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., two
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Lead Borrower whether or
not the requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of LIBO Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing of, conversion to or continuation of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice shall specify (i) whether the Lead
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of LIBO Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Lead Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Lead Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans. If the Lead Borrower
requests a Borrowing of, conversion to, or continuation of LIBO Rate Loans in
any such Committed Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
LIBO Rate Loan.
(c)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, the Type of such Committed Loans and, if such
Committed Loans are LIBO Rate loans, the Interest Period applicable thereto and
if no timely notice of a conversion or continuation is provided by the Lead
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(b). In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 3:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), to the extent
that





87
 




--------------------------------------------------------------------------------




Administrative Agent has received such funds from Lenders in a timely manner,
the Administrative Agent shall use reasonable efforts to make all funds so
received available to the Borrowers in like funds by no later than 4:00 p.m. on
the Business Day requested in the applicable Committed Loan Notice either by (i)
crediting the account of the Lead Borrower on the books of Wells Fargo with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Lead Borrower.
(d)    The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge (including direct wire fees), Credit
Party Expenses, or other payment to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that an Overadvance may result thereby,
provided, that, in the event that Administrative Agent has received payment by
wire transfer to the Agent Payment Account prior to 3:00 p.m. on the date such
amount is due and payable, Administrative Agent will not make such advance or
charge the Loan Account; and provided, further, that unless an Event of Default
has occurred and is continuing, the Administrative Agent will use reasonable
efforts to provide prior written notice of each such advance or charge to the
Lead Borrower. The Administrative Agent shall advise the Lead Borrower of any
such advance or charge promptly after the making thereof. Such action on the
part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and the Borrowers’ obligations under Section
2.05(c). Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.02(d) shall bear interest at the interest rate
then and thereafter applicable to Base Rate Loans.
(e)    Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as LIBO Rate Loans without the consent of the Required Lenders.
(f)    The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall promptly notify the Lead
Borrower of any change in the Base Rate.
(g)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than twelve (12) Interest
Periods in effect with respect to LIBO Rate Loans.
(h)    The Administrative Agent, the Lenders, the Swing Line Lender and the LC
Issuers shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Borrowers,
the Lenders, the Swing Line Lender and the LC Issuers and the Borrowers and each
Lender shall be bound thereby. Any Permitted Overadvance may constitute a Swing
Line Loan. A Permitted Overadvance is for the account of the Borrowers and shall
constitute a Base Rate Loan and an Obligation and shall be repaid by the
Borrowers in accordance with the provisions of Section 2.05(c). The making of
any such Permitted Overadvance on any one occasion shall not obligate the
Administrative Agent or any Lender to make or permit any Permitted Overadvance
on any other occasion or to permit such Permitted Overadvances to remain
outstanding. The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of Section 2.03 regarding the
Lenders’ obligations to purchase participations with respect to Letter of
Credits or of Section 2.04 regarding the Lenders’ obligations to purchase
participations with respect to Swing Line Loans. The Administrative Agent shall
have no liability for, and no Loan Party or Credit Party shall have the right
to, or shall, bring





88
 




--------------------------------------------------------------------------------




any claim of any kind whatsoever against the Administrative Agent with respect
to Unintentional Overadvances regardless of the amount of any such
Overadvance(s).
2.03. Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each LC Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Loan Parties, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b) below, and
(2) to honor drawings under the Letters of Credit that comply with the terms
thereof; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Loan Parties and any drawings thereunder;
provided, that, after giving effect to any LC Credit Extension with respect to
any Letter of Credit, (1) the Total Outstandings shall not exceed the Loan Cap,
(2) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all LC
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and (3) the
Outstanding Amount of the LC Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Lead Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the LC Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii)    Each LC Issuer (other than Wells Fargo or any of its Affiliates) shall
notify the Administrative Agent in writing on each Business Day of each LC
Credit Extension issued on the prior Business Day by such LC Issuer; provided,
that, (A) until the Administrative Agent advises any such LC Issuer that the
provisions of Section 4.02 are not satisfied, or (B) the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by the Administrative Agent and the LC Issuers, each LC Issuer shall be required
to so notify the Administrative Agent in writing only once each week of the
Letters of Credit issued by such LC Issuer during the immediately preceding week
as well as the daily amounts outstanding for the prior week, such notice to be
furnished on such day of the week as the Administrative Agent and such LC Issuer
may agree.
(iii)    All Existing Letters of Credit, whether or not issued for the account
of a Loan Party, shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof, including all obligations of Borrowers hereunder.
(iv)    No Letter of Credit shall be issued if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or
(B)    the expiry date of such requested Commercial Letter of Credit would occur
more than one hundred twenty (120) days after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or





89
 




--------------------------------------------------------------------------------




(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either (1) such Letter of Credit is
Cash Collateralized on or prior to the date of issuance of such Letter of Credit
(or such later date as to which the Administrative Agent may agree) or (2) all
the Lenders have approved such expiry date.
(v)    No Letter of Credit shall be issued without the prior consent of the
Administrative Agent if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable LC Issuer from
issuing such Letter of Credit, or any Law applicable to such LC Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such LC Issuer shall prohibit, or
request that such LC Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such LC
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such LC Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the LC Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the LC Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the applicable LC Issuer applicable to letters of credit generally;
(C)    such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder; or
(D)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
Administrative Agent or LC Issuer has entered into reasonably satisfactory
arrangements with the Borrowers, the other Lenders or such Lender to eliminate
the LC Issuer’s risk with respect to such Lender.
(vi)    If a Letter of Credit is to be denominated in a currency other than
Dollars, all reimbursements by the Borrowers of the honoring of any drawing
under such Letter of Credit shall be paid in Dollars based on the Spot Rate.
(vii)    No LC Issuer shall amend any Letter of Credit if (A) the LC Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.
(viii)    If, at any time, it becomes unlawful for the LC Issuer to comply with
its obligations under any Letter of Credit (including, but not limited to, as a
result of any sanctions imposed by the United Nations, the European Union, the
Netherlands, the United Kingdom and/or the United States), such obligations
shall be suspended (and all corresponding rights shall cease to accrue) until
such time as it may again become lawful for the LC Issuer to comply with them,
and the LC Issuer shall not be liable for any losses which Loan Parties may
incur as a result.
(ix)    Each LC Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and to
the extent that an LC Issuer is acting on behalf of the Lenders in such
circumstances, as to such Lenders, the LC Issuer shall be entitled to the
benefits and immunities provided to the Administrative Agent in Article IX with
respect to any acts taken or omissions suffered by such LC Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit; provided, that, nothing in this
clause (ix) shall be construed to affect the rights of the Borrowers with
respect to Letters of Credit.





90
 




--------------------------------------------------------------------------------




(b)    Procedures for Issuance and Amendment of Letters of Credit and
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Lead Borrower delivered to the applicable LC Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and delivered by a Responsible Officer of
the Lead Borrower. Such Letter of Credit Application must be received by the
applicable LC Issuer and the Administrative Agent not later than 2:00 p.m. at
least two Business Days (or such other date and time as the Administrative Agent
and the applicable LC Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the Administrative Agent and the applicable LC
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the Administrative Agent or
the applicable LC Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the Administrative
Agent and such LC Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the
Administrative Agent or such LC Issuer may reasonably require. In addition, the
Lead Borrower shall furnish to the applicable LC Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, and any Issuer Documents as such LC Issuer or
the Administrative Agent may reasonably require and the terms of such Letter of
Credit shall be in form and substance reasonably satisfactory to such LC Issuer
and may include partial drawings and, subject to the other terms and conditions
herein and therein, provide for the automatic reinstatement of the Stated Amount
thereunder. To the extent that a Borrower may request a direct pay Letter of
Credit, additional agreements and documents may be required in connection with
the issuance and administration thereof, together with related additional fees
and charges to Borrowers.
(ii)    Promptly after the receipt by an LC Issuer of any Letter of Credit
Application, such LC Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Lead Borrower and, if not, such LC
Issuer will provide the Administrative Agent with a copy thereof. Unless such LC
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such LC Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable Loan
Party or enter into the applicable amendment, as the case may be, in each case
in accordance with such LC Issuer’s usual and customary business practices.
Immediately upon the issuance or amendment of each Letter of Credit, each Lender
shall be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from such LC Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage multiplied by the Stated
Amount of such Letter of Credit. Upon any change in the Commitments under this
Agreement, with respect to all LC Obligations, there shall be an automatic
adjustment to the participations hereby created to reflect the new Applicable
Percentages of the assigning and assignee Lenders.
(iii)    If the Lead Borrower so requests in any applicable Letter of Credit
Application, the applicable LC Issuer may, in its sole and absolute discretion,
agree to issue a Standby Letter of Credit that





91
 




--------------------------------------------------------------------------------




has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided, that, any such Auto-Extension Letter of Credit must permit such LC
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued. Unless otherwise directed
by the Administrative Agent or the applicable LC Issuer, the Lead Borrower shall
not be required to make a specific request to the Administrative Agent or such
LC Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) such LC Issuer to permit the extension of such Standby Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, that, the Administrative Agent shall instruct the LC Issuer not
to permit any such extension if (A) such LC Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such
Standby Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(b)
or otherwise), or (B) such LC Issuer has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Lead Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such LC Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable LC Issuer will also deliver to the Lead
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable LC Issuer shall notify
the Lead Borrower and the Administrative Agent of such demand for payment and
whether such LC Issuer has made or will make an LC Disbursement thereunder;
provided, that, any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse such LC Issuer and the
Lenders with respect to any such LC Disbursement. If an LC Issuer shall make an
LC Disbursement, the Borrowers shall reimburse such LC Disbursement by paying to
the Administrative Agent for the account of the applicable LC Issuer an amount
equal to such LC Disbursement (each such amount so paid until reimbursed, an
“Unpaid Drawing”) not later than 12:00 noon on the Business Day immediately
following the date the Lead Borrower receives the notice from such LC Issuer as
provided above. In the event that Administrative Agent does not receive such
payment by such time, except as Administrative Agent may otherwise agree, the
Borrowers shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be immediately disbursed in an amount equal to the applicable LC
Disbursement, without regard to the minimum and multiples specified in Section
2.02(c) for the principal amount of Base Rate Loans and without regard to
whether the conditions set forth in Section 4.02 have been met. Any notice given
by an LC Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if confirmed in writing, provided, that, the lack of
such immediate confirmation shall not affect the conclusiveness or binding
effect of such notice. If LC Issuer shall make any LC Disbursement, unless the
Borrowers shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest at the
interest rate applicable to Base Rate Loans, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Committed
Loan is deemed made as provided above. Such interest accrued shall be for the
account of the applicable LC Issuer.





92
 




--------------------------------------------------------------------------------




(ii)    Each Lender’s obligation to make Committed Loans or to reimburse the LC
Issuers for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against any LC Issuer, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing, and without regard to whether the conditions
set forth in Section 4.02 have been met.
(d)    Repayment of Participations. If any payment received by an LC Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by such LC Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of such LC Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the
applicable LC Issuer for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document (other than such lack of validity or
enforceability that arises from the expiration of such Letter of Credit by its
terms);
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such LC Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by such LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or
(vi)    the fact that any Default or Event of Default shall have occurred and be
continuing.





93
 




--------------------------------------------------------------------------------




The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the
applicable LC Issuer. The Borrowers shall be conclusively deemed to have waived
any such claim against the applicable LC Issuer and its correspondents unless
such notice is given as aforesaid, provided, that, nothing in this Section
2.03(e) shall be construed to limit or otherwise affect the rights of the
Borrowers with respect to claims of the Borrowers against an LC Issuer.
(f)    Role of LC Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the applicable LC Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
LC Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the LC Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, that, this assumption is not intended to, and shall not, preclude the
Borrowers’ pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the LC
Issuers, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of any LC Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e) or for any action, neglect or omission under or in connection
with any Letter of Credit or Issuer Documents, including, without limitation,
the issuance or any amendment of any Letter of Credit, the failure to issue or
amend any Letter of Credit, or the honoring or dishonoring of any demand under
any Letter of Credit, and such action or neglect or omission will bind the
Borrowers; provided, that, anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against an LC Issuer, and an LC
Issuer may be liable to the Borrowers, to the extent, but only to the extent, of
any direct, as opposed to consequential, exemplary or punitive damages suffered
by the Borrowers caused by (A) such LC Issuer’s willful misconduct or gross
negligence (as determined by a final, non-appealable order of a court of
competent jurisdiction) in determining whether documents presented under any
Letter of Credit comply with the terms thereof or (B) such LC Issuer’s willful
failure to pay under any Letter of Credit after the presentation to such LC
Issuer by any beneficiary (or a successor beneficiary to whom such Letter of
Credit has been transferred in accordance with its terms) of documents strictly
complying with the terms and conditions of such Letter of Credit; provided,
that, any claim against such LC Issuer by the Borrowers for any loss suffered or
incurred by the Borrowers shall be reduced by an amount equal to the sum of (A)
the amount (if any) saved by the Borrowers as a result of the breach or other
wrongful conduct that allegedly caused such loss, and (B) the amount (if any) of
the loss that would have been avoided had the Borrowers taken all reasonable
steps to mitigate such loss, including, without limitation, by enforcing their
rights against any beneficiary and, in case of a claim of wrongful dishonor, by
specifically and timely authorizing such LC Issuer to cure such dishonor. In
furtherance and not in limitation of the foregoing, the LC Issuers may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
(or the LC Issuers may refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit), and the LC Issuers shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a





94
 




--------------------------------------------------------------------------------




Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The LC Issuers shall not be responsible for the wording of any Letter of Credit
(including, without limitation, any drawing conditions or any terms or
conditions that are ineffective, ambiguous, inconsistent, unduly complicated or
reasonably impossible to satisfy), notwithstanding any assistance an LC Issuer
may provide to the Borrowers with drafting or recommending text for any Letter
of Credit Application or with the structuring of any transaction related to any
Letter or Credit, and the Borrowers hereby acknowledge and agree that any such
assistance will not constitute legal or other advice by an LC Issuer or any
representation or warranty by an LC Issuer that any such wording or such Letter
of Credit will be effective. Without limiting the foregoing, an LC Issuer may,
as it deems appropriate, to the extent necessary to conform with its customary
practices and procedures, after notice to and consent by Lead Borrower, modify
or alter and use in any Letter of Credit the terminology contained on the Letter
of Credit Application for such Letter of Credit.
(g)    Cash Collateral.
(i)    Upon the request of the Administrative Agent, (A) if an LC Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an LC Obligation that remains outstanding, or (B) if, as
of the Letter of Credit Expiration Date, any LC Obligation for any reason
remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all LC Obligations. Sections
2.03(a)(iv)(C), 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03, Section
1.02, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of such LC
Issuer and the Lenders, as collateral for the LC Obligations, cash or deposit
account balances in an amount equal to one hundred three percent (103%) of the
Outstanding Amount of all LC Obligations (other than LC Obligations with respect
to Letters of Credit denominated in a currency other than Dollars, which LC
Obligations shall be Cash Collateralized in an amount equal to one hundred
fifteen percent (115%) of the Outstanding Amount of such LC Obligations),
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable LC Issuer (which documents are hereby
consented to by the Lenders). The Borrowers hereby grant to the Administrative
Agent a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Wells Fargo.
(ii)     If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all LC Obligations, the Borrowers will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (A) such aggregate Outstanding Amount over (B) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the applicable LC Issuer and, to the extent not so applied, shall
thereafter be applied to satisfy other Obligations then due and payable. After
all Obligations have been paid in full, any remaining Cash Collateral will be
released to the Lead Borrower or as otherwise required by applicable Law.
(h)    Applicability of ISP and UCP 600. Unless otherwise expressly agreed by
the applicable LC Issuer and the Lead Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of either the ISP or UCP 600 shall apply to each Standby Letter of
Credit, and (ii) the rules of UCP 600 shall apply to each Commercial Letter of
Credit.





95
 




--------------------------------------------------------------------------------




(i)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit, for each period referred to below, equal to the Applicable LC Fee
Rate on a per annum basis multiplied by the Average Daily Stated Amount under
each such Letter of Credit. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of the Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first day of the month after the end of each calendar
quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (ii) computed on a quarterly basis for each calendar quarter in
arrears. If there is any change in the Applicable LC Fee Rate during any
calendar quarter, the daily amount available to be drawn under of each Letter of
Credit shall be computed and multiplied by the Applicable LC Fee Rate separately
for each period during such calendar quarter that such Applicable LC Fee Rate
was in effect. Notwithstanding anything to the contrary contained herein, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate as provided in Section 2.08(b) hereof.
(j)    Fronting Fee and Documentary and Processing Charges Payable to LC Issuer.
The Borrowers shall pay directly to each LC Issuer, for its own account, a
fronting fee (the “Fronting Fee”) with respect to each Letter of Credit issued
by such LC Issuer, at a rate equal to 0.125% per annum, computed on the Average
Daily Stated Amount of such Letter of Credit and on a quarterly basis in
arrears. Such Fronting Fees shall be due and payable on the first day of the
month after the end of each calendar quarter, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand, in each case upon receipt of an
invoice from the applicable LC Issuer. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of the
Letter of Credit shall be determined in accordance with Section 1.06. Except, at
Borrowers’ option, as paid directly by a beneficiary of a Commercial Letter of
Credit to an LC Issuer, the Borrowers shall pay directly to each LC Issuer, for
its own account, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such LC Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
2.04. Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and LC Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment (in its capacity as a Lender
and not Swing Line Lender); provided, that, after giving effect to any Swing
Line Loan, (i) the Total Outstandings shall not exceed the Loan Cap, and (ii)
the aggregate Outstanding Amount of the Committed Loans of any Lender at such
time, plus such Lender’s Applicable Percentage of the Outstanding Amount of all
LC Obligations at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Commitment, and provided, that, the Borrowers shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under Section
2.05, and reborrow





96
 




--------------------------------------------------------------------------------




under this Section 2.04. Each Swing Line Loan shall bear interest only at a rate
based on the Base Rate. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage
multiplied by the amount of such Swing Line Loan. The Swing Line Lender shall be
entitled to the benefits and immunities provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with Swing Line Loans; provided, that, nothing in this
sentence shall be construed to affect the rights of the Borrowers with respect
to Swing Line Loans.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable written notice to the Swing Line Lender and the
Administrative Agent, in the form of a Swing Line Loan Notice, appropriately
completed and delivered by a Responsible Officer of the Lead Borrower. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 2:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day. Unless the Swing Line
Lender has received notice from the Administrative Agent at the request of the
Required Lenders prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 5:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers either by (i) crediting the account of the Lead
Borrower on the books of Wells Fargo with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Swing Line Lender and Administrative Agent by
the Lead Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the





97
 




--------------------------------------------------------------------------------




Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii)) shall be conclusive absent
manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, that, each Lender’s obligation to make
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrowers to repay Swing Line Loans,
together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.





98
 




--------------------------------------------------------------------------------




(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05. Prepayments.
(a)    The Borrowers may, upon irrevocable (except as set forth in the remainder
of this paragraph) notice from the Lead Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided, that, (i) such notice must be
received by the Administrative Agent not later than (A) 4:00 p.m. three (3)
Business Days prior to any date of prepayment of LIBO Rate Loans and (B) 1:00
p.m. on the date of prepayment of Base Rate Loans; (ii) any prepayment of LIBO
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBO Rate Loans, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Lead Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein (except that any such notice may be conditioned upon the effectiveness
of other credit facilities, indentures or similar agreements related to the
incurrence of indebtedness or the consummation of a transaction constituting a
Change of Control, in which case such notice may be revoked by the Lead Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied). Any prepayment of a LIBO Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
(b)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided, that, (i) such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Loan Cap
as then in effect, the Borrowers shall immediately prepay Committed Loans, Swing
Line Loans and/or Cash Collateralize the LC Obligations in an aggregate amount
equal to such excess, in each case in cash without any prepayment premium or
penalty (but including all breakage or similar costs); provided, that, the
Borrowers shall not be required to Cash Collateralize the LC Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Loan Cap as then in effect.
(d)    The Borrowers shall prepay the Loans and, to the extent otherwise
required in this Agreement (including as provided in clause (g) below), Cash
Collateralize the LC Obligations in accordance with the provisions of Section
6.13 hereof.
(e)    The Borrowers shall prepay the Loans and, to the extent otherwise
required in this Agreement (including as provided in clause (g) below), Cash
Collateralize the LC Obligations in an





99
 




--------------------------------------------------------------------------------




amount equal to the Net Proceeds received by a Loan Party on account of a
Prepayment Event (subject to the rights of Term Loan Lenders to receive
prepayments from the proceeds of certain asset dispositions as set forth in the
Term Loan Agreement as in effect on the date hereof or as amended in accordance
with the Term Loan Intercreditor Agreement, provided, that, in no event shall
any such prepayment be with any ABL Priority Collateral or proceeds thereof).
(f)    Reserved.
(g)    Prepayments made pursuant to Section 2.05(c), (d) and (e) above, shall be
applied first, to the Swing Line Loans, second, ratably to the outstanding
Committed Loans, third, to the extent required pursuant to Section 2.03(g),
2.05(c) or 8.02, to Cash Collateralize the remaining LC Obligations, and,
fourth, to the remaining Obligations. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrowers or any
other Loan Party) to reimburse the applicable LC Issuer or the Lenders, as
applicable.
2.06. Termination or Reduction of Commitments.
(a)    The Borrowers may, upon irrevocable (except as set forth in the remainder
of this paragraph) notice from the Lead Borrower to the Administrative Agent,
terminate the Aggregate Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit or from time to time permanently reduce (and the Commitment of
each Lender shall be reduced on a pro rata basis) the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit; provided, that, (i) any
such notice shall be received by the Administrative Agent not later than 2:00
p.m. three Business Days prior to the date of termination or reduction, (ii) any
such partial reduction of the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not (A) terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, (B) terminate or reduce the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of LC Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, and (C) terminate or reduce the Swing Line
Sublimit if, after giving effect thereto, and to any concurrent payments
hereunder, the Outstanding Amount of Swing Line Loans hereunder would exceed the
Swing Line Sublimit. Each notice delivered by the Lead Borrower pursuant to this
Section shall be irrevocable; provided, that such notice delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements related to the
incurrence of indebtedness or the consummation of a transaction constituting a
Change of Control, in which case such notice may be revoked by the Lead Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.
(b)    If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.
(c)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06. All fees (including,
without limitation, commitment fees, and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.





100
 




--------------------------------------------------------------------------------




2.07. Repayment of Loans.
(a)    The Borrowers shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.
(b)    To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.
(c)    Notwithstanding the foregoing, in the event that there are any
obligations outstanding under the Term Loan Facility on the date ninety (90)
days prior to the scheduled maturity date of the Term Loan Facility, then the
Obligations shall become immediately due and payable in full, and the Maturity
Date for purposes of this Agreement shall be, such date ninety (90) days prior
to the scheduled maturity date of the Term Loan Facility.
(d)    In the event of a Change of Control, the Obligations shall become
immediately due and payable in full and the date of such Change of Control shall
be the Maturity Date for purposes of this Agreement.
2.08. Interest.
(a)    Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.
(b)    If any amount payable under any Loan Document is not paid when due,
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws. If
any other Event of Default exists, then the Administrative Agent may, and upon
the request of the Required Lenders shall, notify the Lead Borrower that all
outstanding Obligations shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate and thereafter such
Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09. Fees. In addition to certain fees described in clauses (i) and (j) of
Section 2.03:
(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Commitment Fee Percentage multiplied by
the actual daily amount by which the Aggregate Commitments exceed the Total
Outstandings. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first day after the end of each calendar quarter,





101
 




--------------------------------------------------------------------------------




commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears. Swing Line Loans and Permitted Overadvances will not be
considered in the calculation of the commitment fee.
(b)    Other Fees. The Borrowers shall pay to the Administrative Agent for its
own account fees in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10. Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a three hundred sixty (360) day year and actual
days elapsed. Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided, that, any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.11. Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Administrative Agent (the “Loan
Account”) in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.





102
 




--------------------------------------------------------------------------------




2.12. Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m., at the option of the Administrative Agent, shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrowers shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(c)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the LC Issuers hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuers, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the LC Issuers, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the





103
 




--------------------------------------------------------------------------------




Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender or the Lead
Borrower with respect to any amount owing under this clause (c) shall be
conclusive, absent manifest error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments hereunder are several and not joint. The failure
of any Lender to make any Committed Loan, to fund any such participation or to
make any payment hereunder on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.
(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13. Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its share thereof as provided
herein (including as in contravention of the priorities of payment set forth in
Section 8.03), then the Credit Party receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Obligations of the other Credit Parties, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Credit Parties ratably and in the priorities set
forth in Section 8.03, provided, that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in LC Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14. Settlement Amongst Lenders





104
 




--------------------------------------------------------------------------------




(a)    The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.
(b)    The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Committed Loans and Swing Line Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its Applicable Percentage of
repayments, and (ii) each Lender shall transfer to the Administrative Agent (as
provided below) or the Administrative Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Loans made by each Lender shall be equal to
such Lender’s Applicable Percentage of all Committed Loans outstanding as of
such Settlement Date. If the summary statement requires transfers to be made to
the Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.
2.15. Increase in Commitments.
(a)    Request for Increase. Lead Borrower may from time to time request an
increase in the Aggregate Commitments by an amount (for all such requests) not
exceeding $250,000,000; provided, that, (i) any such request for an increase
shall be in a minimum amount of $10,000,000, (ii) the Lead Borrower may make a
maximum of five (5) such requests, and (iii) as of the date of such request no
Default or Event of Default shall exist or have occurred and be continuing. At
the time of sending such notice, the Lead Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Lead Borrower and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent,
the LC Issuers and the Swing Line Lender (which approvals shall not be
unreasonably withheld or delayed), to the extent that the existing Lenders
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Lead Borrower, the Administrative Agent, in
consultation with the Lead Borrower, will use its reasonable efforts to arrange
for other Eligible Assignees to become a Lender hereunder and to issue
commitments in an





105
 




--------------------------------------------------------------------------------




amount equal to the amount of the increase in the Aggregate Commitments
requested by the Lead Borrower and not accepted by the existing Lenders (and the
Lead Borrower may also invite additional Eligible Assignees to become Lenders),
provided, that, except for the initial fee payable in respect of the new or
additional Commitment of a Lender, in no event shall the fees, interest rate and
other compensation offered or paid in respect of additional Commitments or
increase in Commitments have higher rates than the amounts paid and payable to
the then existing Lenders in respect of their Commitments, unless the fees,
interest rate and other compensation payable to the then existing Lenders are
increased to the same as those paid in connection with the additional
Commitments or increase in Commitments. Each new or existing Lender that
provides a new or increased Commitment as provided in this Section 2.15 is an
“Additional Commitment Lender”.
(d)    Conditions to Effectiveness of Increase. Such increase shall be subject
to the satisfaction of each of the following conditions precedent: (i) the Lead
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (B) in the case of the Borrowers, certifying that, before and
after giving effect to such increase, the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except (1) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, (2) that, in the case of any representation and warranty
qualified by materiality or Material Adverse Effect (or words of similar
import), they shall be true and correct in all respects in accordance with the
terms thereof, and (3) that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01; (ii) the Borrowers, the
Administrative Agent, and any Additional Commitment Lender shall have executed
and delivered a joinder to the Loan Documents in such form as the Administrative
Agent shall reasonably require; (iii) the Borrowers shall have paid such fees
and other compensation to the Additional Commitment Lenders as the Lead Borrower
and such Additional Commitment Lenders shall agree; (iv) the Borrowers shall
have paid such arrangement fees to the Administrative Agent as the Lead Borrower
and the Administrative Agent may agree; (v) upon the request of Administrative
Agent, the Borrowers shall deliver to the Administrative Agent and the Lenders
an opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrowers reasonably satisfactory to
the Administrative Agent and dated such date; (vi) the Borrowers and the
Additional Commitment Lender shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested; and (vii) no Default or Event of Default shall exist or have occurred
and be continuing.
(e)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent, in
consultation with the Lead Borrower, shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Lead Borrower and the Lenders of
the final allocation of such increase and the Increase Effective Date and on the
Increase Effective Date (i) the Aggregate Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, and (ii) Schedule 2.01 shall be deemed modified, without
further action, to reflect the revised Commitments and Applicable Percentages of
the Lenders. On the Increase Effective Date and notwithstanding any other
provisions of this Agreement to the contrary (A) each Lender shall make such
payments as shall be directed by the Administrative Agent in order that the
outstanding Loans shall be held ratably by the Lenders based on their respective
Commitments; provided, that, if the Increase Effective Date occurs on a date
which is not the last day of the Interest Period with respect to any





106
 




--------------------------------------------------------------------------------




LIBO Rate Borrowing, then such payments shall be deemed to be the purchase and
sale of participations in each LIBO Rate Loan until the end of such Interest
Period, and the Administrative Agent shall determine the amount of each
participation in such LIBO Rate Loans such that the Borrowers shall not be
required to pay additional costs pursuant to Section 3.05 and (B) participations
in outstanding Letters of Credit and risk participations in Swing Line Loans
shall be deemed to be reallocated according to the respective Commitments of the
Lenders. Payments of interest, fees and commissions with respect to the Loans,
Swingline Loans and Letters of Credit shall be made to give effect to any
adjustments in the Loans and participations in the Letters of Credit made
pursuant to this Section 2.15.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
3.01. Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided, that, if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
LC Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrowers shall make such
deductions and (iii) the Borrowers shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of clause (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and each LC Issuer, within thirty (30) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such LC Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Lead Borrower by a
Lender or an LC Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an LC Issuer,
shall be conclusive absent manifest error.
(d)    Evidence of Payments. Not later than thirty (30) days after any payment
of Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority
pursuant to this Section, the Lead Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.





107
 




--------------------------------------------------------------------------------




(e)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Such delivery shall be provided on the Closing Date and on or
before such documentation expires or becomes obsolete or after the occurrence of
an event requiring a change in the documentation most recently delivered. In
addition, any Lender, if requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.
Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made, including under FATCA.
(f)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
any LC Issuer determines, in its sole reasonable discretion (or in the case of
Administrative Agent, its Permitted Discretion), that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrowers
or with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the LC Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided, that, the Borrowers, upon the request of the
Administrative Agent, such Lender or the LC Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such LC Issuer in the event the Administrative Agent, such Lender
or such LC Issuer is required to repay such refund to such Governmental
Authority.





108
 




--------------------------------------------------------------------------------




This clause shall not be construed to require the Administrative Agent, any
Lender or such LC Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrowers
or any other Person.
3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBO Rate Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
3.03. Inability to Determine Rates. If the Administrative Agent determines in
good faith that for any reason in connection with any request for a LIBO Rate
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
and Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do
not exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
3.04. Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the LC
Issuer;
(ii)    subject any Lender or LC Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or LC Issuer in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or LC Issuer); or





109
 




--------------------------------------------------------------------------------




(iii)    impose on any Lender or any LC Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such LC Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such LC Issuer, the Borrowers will
pay to such Lender or such LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or such LC Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or LC Issuer determines that any
Change in Law affecting such Lender or LC Issuer or any Lending Office of such
Lender or such Lender’s or LC Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such LC Issuer, to a level below that which such Lender or LC
Issuer or such Lender’s or LC Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or LC Issuer’s
policies and the policies of such Lender’s or LC Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or LC Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or LC Issuer or such Lender’s or LC Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an LC Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such LC Issuer or its holding company, as the case may be, as
specified in clauses (a) or (b) of this Section and delivered to the Lead
Borrower shall be conclusive absent manifest error. The Borrowers shall pay such
Lender or such LC Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or LC Issuer’s right to
demand such compensation, provided, that, the Borrowers shall not be required to
compensate a Lender or LC Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than one
hundred eighty (180) days prior to the date that such Lender or the LC Issuer,
as the case may be, notifies the Lead Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or LC Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred eighty (180) day period referred to above shall be extended to include
the period of retroactive effect thereof).
(e)    Notwithstanding the foregoing, no Lender shall demand compensation
pursuant to this Section 3.04 unless such Lender is making corresponding demands
on similarly situated borrowers in comparable credit facilities to which such
Lender is a party.
3.05. Compensation for Losses, Costs or Expenses. Upon written demand of any
Lender (with a copy to the Administrative Agent) from time to time, the
Borrowers shall promptly compensate such





110
 




--------------------------------------------------------------------------------




Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it (as reasonably determined by such Lender) as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or
(c)    any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;
including any loss or expense (but not any loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. Each Lender shall provide a
certificate setting forth any amount or amounts which such Lender is entitled to
receive pursuant to this Section 3.05 to the Borrower within one hundred eighty
(180) days after the event which is the basis for such demand and such
certificate shall be conclusive absent manifest error.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.
3.06. Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise require such
Lender to suffer any disadvantage or burden deemed by it to be significant. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or any Lender gives a notice pursuant to Section 3.02, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, the Borrowers may
replace such Lender in accordance with Section 10.13.
3.07. Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
3.08. Designation of Lead Borrower as Borrowers’ Agent.





111
 




--------------------------------------------------------------------------------




(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.
(b)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.
(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.
3.09. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01. Conditions of Initial Credit Extension. The obligation of the LC Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:





112
 




--------------------------------------------------------------------------------




(a)    the Administrative Agent shall have received evidence, in form and
substance reasonably satisfactory to Administrative Agent, that Administrative
Agent has (or will have concurrently with the effectiveness of the Agreement) a
valid perfected first priority security interest in the ABL Priority Collateral;
(b)    the Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or other electronic image scan transmission (e.g.,
“pdf” or “tif “ via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;
(ii)    a Note executed by the Borrowers in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to become a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party;
(iv)    copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction would not reasonably be expected
to have a Material Adverse Effect;
(v)    a favorable written opinion of Dorsey & Whitney LLP, counsel for the Loan
Parties, and such other counsel for the Loan Parties as may be reasonably
requested by Administrative Agent, (A) dated the Closing Date, (B) addressed to
the Administrative Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
(vi)    a certificate signed by a Responsible Officer of Lead Borrower
certifying that the conditions specified in Section 4.01(e) and Sections 4.02(a)
and (b) have been satisfied;
(vii)    a certificate signed by a Responsible Officer of Lead Borrower
certifying that the obligations of the Loan Parties hereunder and the Term Loan
Facility do not give rise to any obligation of the Lead Borrower or its
Subsidiaries to grant any Liens in respect of any existing indebtedness of the
Lead Borrower or its Subsidiaries or violate any of the terms of the agreements
with respect thereto, together with such supporting detail as Administrative
Agent may request, including with respect to the calculation of Consolidated
tangible net assets or any other amounts that are the basis for such
certification;





113
 




--------------------------------------------------------------------------------




(viii)    a duly completed Compliance Certificate as of the last day of the most
recent Fiscal Quarter of the Lead Borrower and its Subsidiaries ended at least
forty-five (45) days prior to the Closing Date, signed by a Responsible Officer
of the Lead Borrower;
(ix)    certificates of insurance for the insurance policies required by Section
6.07 and the applicable provisions of the other Loan Documents (including
customary lender’s loss payable endorsements and naming the Administrative Agent
as an additional insured, in each case in form and substance reasonably
satisfactory to the Administrative Agent);
(x)    a payoff letter from the Existing Term Loan Agent reasonably satisfactory
in form and substance to the Administrative Agent evidencing that the Existing
Term Loan Agreement has been or concurrently with the Closing Date is being
terminated, all obligations thereunder are being paid in full, and all Liens
securing obligations under the Existing Term Loan Agreement have been or
concurrently with the Closing Date are being released;
(xi)    the Security Documents (other than the Mortgages and the Related Real
Estate Collateral Security Agreements), each duly executed by the applicable
Loan Parties;
(xii)    all other Loan Documents (other than the Mortgages and the Related Real
Estate Collateral Security Agreements), each duly executed by the applicable
Loan Parties;
(xiii)    results of Lien searches with respect to each Loan Party (in each case
dated as of a date reasonably satisfactory to the Administrative Agent)
indicating the absence of Liens on the Collateral, except for Permitted
Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any Mortgages, and releases or subordination
agreements reasonably satisfactory to the Administrative Agent are being
tendered concurrently with such extension of credit or other arrangements
reasonably satisfactory to the Administrative Agent for the delivery of such
termination statements and releases, satisfactions and discharges have been
made; and
(xiv)    (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create, perfect or
continue the perfection of the first priority Liens in the ABL Priority
Collateral and all such documents and instruments will be filed, registered or
recorded to the satisfaction of the Administrative Agent, (B) the DDA
Notifications, Credit Card Notifications, and Blocked Account Agreements
required pursuant to Section 6.13 hereof, and (C) other than for Store
locations, Collateral Access Agreements for locations where there is ABL
Priority Collateral or other assets Administrative Agent may require access and
use of to realize on ABL Priority Collateral as such Collateral Access
Agreements may be required by the Administrative Agent;
(c)    after giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby, (iii) provision for payment of all other
fees and expenses of the Transactions, and (iv) all Letters of Credit to be
issued at, or immediately subsequent to, such establishment, Excess Availability
shall be not less than $400,000,000;
(d)    the Administrative Agent shall have received a Borrowing Base Certificate
dated the Closing Date, relating to the Fiscal Period ended on February 23,
2013, and executed by a Responsible Officer of the Lead Borrower;
(e)    no Company Material Adverse Effect shall have occurred since February 25,
2012;





114
 




--------------------------------------------------------------------------------




(f)    the Lead Arrangers shall have received (i) projected balance sheets,
income statements, statements of cash flows and availability of the Loan Parties
for the period from and including the 2014 Fiscal Year through the 2018 Fiscal
Year (on a Fiscal Period basis for the 2014 Fiscal Year, on a quarterly basis
for the 2015 Fiscal Year and an annual basis thereafter), and a deal-basis
carve-out balance sheet for the Loan Parties as of February 21, 2013, in each
case in form and substance reasonably satisfactory to Administrative Agent, (ii)
a quality of earnings review of the Lead Borrower and its Subsidiaries for the
2012 Fiscal Year and for the year-to-date 28-week period ending September 6,
2012 by Deloitte & Touche and (iii)(A) deal basis carve-out income statements
for the Lead Borrower and its Subsidiaries for the 2011 and 2012 Fiscal Year and
52-week period ending December 1, 2012 (or the last day of the most recent
Fiscal Quarter of the Lead Borrower ended at least forty-five (45) days prior to
the Closing Date (or ninety (90) days prior to the Closing Date if such Fiscal
Quarter is the final Fiscal Quarter of the relevant Fiscal Year)) and (B) deal
basis carve-out balance sheets for the Lead Borrower and its Subsidiaries as of
February 25, 2012 and December 1, 2012 (or the last day of the most recent
Fiscal Quarter of the Lead Borrower ended at least forty-five (45) days prior to
the Closing Date (or ninety (90) days prior to the Closing Date if such Fiscal
Quarter is the final Fiscal Quarter of the relevant Fiscal Year)) (the foregoing
financial information, the “Deal-based Breakout Financial Information”);
(g)    the Lead Arrangers shall have received a solvency certificate
substantially in the form attached hereto as Exhibit L, which shall have been
executed by the chief financial officer of the Lead Borrower or other officer
with equivalent duties of the Lead Borrower;
(h)    there shall not exist any action, suit, investigation, litigation or
proceeding pending in any court or before any arbitrator or governmental
authority that challenges the legality of, or otherwise seeks to enjoin, the
revolving credit facilities to be made available under this Agreement which
Administrative Agent in its sole discretion believes is material;
(i)    all costs, fees and expenses contemplated by the Loan Documents or
otherwise due and payable to the Administrative Agent, the Lead Arrangers or the
Lenders on or before the Closing Date in respect of the Transactions for which
the Lead Borrower has received notice at least two (2) Business Days’ prior to
the Closing Date have been paid in full;
(j)    the Lead Arrangers shall have received all documentation and information
at least five (5) Business Days prior to the Closing Date as is reasonably
requested in writing by the Lead Arrangers about the Lead Borrower and its
Subsidiaries required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, in each case to the extent requested in writing at
least ten (10) Business Days prior to the Closing Date;
(k)    the accuracy of each of the representations made by Buyer in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Lead Borrower has (or its applicable Affiliate has) the
right to terminate its obligations under the Acquisition Agreement or to decline
to consummate the NAI Sale as a result of a breach of such representations and
warranties in the Acquisition Agreement;
(l)    the Administrative Agent shall have received evidence that the Lead
Borrower has received gross proceeds of not less than $1,500,000,000 from
borrowings under the Term Loan Facility and the Lead Arrangers shall have
received all documents in connection therewith (other than the fee letter),
which shall be on terms and conditions reasonably satisfactory to the Lead
Arrangers (it being agreed that the terms and conditions of the Term Loan
Facility as set forth in commitment letter dated as of January 10, 2013 (as
amended February 19, 2012) are reasonably acceptable to the Lead Arrangers);





115
 




--------------------------------------------------------------------------------




(m)    the Administrative Agent shall have received the Term Loan Intercreditor
Agreement, duly executed by the applicable parties;
(n)    the NAI Sale shall have occurred on terms and conditions reasonably
satisfactory to the Lead Arrangers and the Lead Arrangers shall have received
copies of all documents in connection therewith, duly executed by the parties
thereto (it being agreed that the terms and conditions of the NAI Sale as set
forth in the Acquisition Agreement (including all schedules, exhibits and
annexes thereto) are reasonably acceptable to the Lead Arrangers);
(o)    the SVU 2014 Note Repayment shall have occurred on terms and conditions
reasonably satisfactory to the Lead Arrangers and the Lead Arrangers shall have
received all documents in connection therewith; and
(p)    the Lead Arrangers shall have received evidence, in form and substance
reasonably satisfactory to the Lead Arrangers, of the payment in full of all
obligations of Lead Borrower and its Subsidiaries under the Existing Receivables
Transfer Agreements, the repurchase by Lead Borrower of all receivables sold
thereunder, and the termination of all Liens securing obligations under the
Existing Receivables Transfer Agreements.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and each LC Issuer to issue each Letter of
Credit is subject to the following conditions precedent:
(a)    the representations and warranties of each other Loan Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (ii) in the case of
any representation and warranty qualified by materiality or Material Adverse
Effect (or words of similar import), they shall be true and correct in all
respects in accordance with the terms thereof, and (iii) for purposes of this
Section 4.02, the representations and warranties contained in clauses (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01;
provided, that, as of the Closing Date, only the Specified Representations shall
be true and correct in all material respects except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and (B) in the case of any representation and warranty qualified by
materiality or Material Adverse Effect (or words of similar import), they shall
be true and correct in all respects in accordance with the terms thereof;
(b)    as of the date of such Request for Credit Extension, and after giving
effect to such proposed Credit Extension and to the application of the proceeds
thereof, no Default shall exist (other than, as of the Closing Date, any default
arising from the inaccuracy of representations and warranties which are not
Specified Representations);





116
 




--------------------------------------------------------------------------------




(c)    the Administrative Agent and, if applicable, the applicable LC Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof; and
(d)    no Overadvance shall result from such Credit Extension.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty by the Borrowers that the conditions specified in Sections 4.02(a),
(b), (c) and (d) have been satisfied on and as of the date of the applicable
Credit Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Credit Parties but until the Required Lenders otherwise direct
the Administrative Agent to cease making Committed Loans, the Lenders will fund
their Applicable Percentage of all Loans and participate in all Swing Line Loans
and Letters of Credit whenever made or issued, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article IV, are agreed to by the Administrative
Agent, provided, that, the making of any such Loans or the issuance of any
Letters of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this Article IV on any future occasion or a waiver of
any rights of the Credit Parties as a result of any such failure to comply.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, (i) each Loan Party makes as of the
Closing Date, the Specified Representations, each of which shall be true and
correct in all material respects except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and (B) in the case of any representation and warranty qualified by
materiality or Material Adverse Effect (or words of similar import), they shall
be true and correct in all respects in accordance with the terms thereof; and
(ii) each Loan Party makes at and as of the date of the making of each Credit
Extension after the Closing Date each of the following representations and
warranties to the Credit Parties, each of which shall be true and correct in all
material respects except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and (B) in
the case of any representation and warranty qualified by materiality or Material
Adverse Effect (or words of similar import), they shall be true and correct in
all respects in accordance with the terms thereof, as of the date of the making
of such Credit Extension, as though made on and as of the date of such Credit
Extension:
5.01. Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is a corporation, limited liability company, trust,
partnership or limited partnership, duly incorporated, organized or formed,
validly existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation, organization, or formation; (b) has all
requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party; and (c) is duly qualified and is licensed
and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (c), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the most recent date for which financial statements were required
to be delivered pursuant to Section 6.01(a) or 6.01(b), as applicable, each Loan
Party’s





117
 




--------------------------------------------------------------------------------




name as it appears in official filings, state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.
5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party, (a)
have been duly authorized by all necessary corporate or other organizational
action, and (b) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents; (ii) conflict with or result in any breach,
termination, or contravention of, or constitute a default under, or require any
payment to be made under (A) any Material Contract or any Material Indebtedness
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject, in each case under this clause (ii), which has had
or would reasonably be expected to have a Material Adverse Effect; (iii) result
in or require the creation of any Lien upon any asset of any Loan Party (other
than Liens in favor of the Administrative Agent under the Security Documents and
other Permitted Encumbrances); or (iv) violate any applicable Law where such
violation has had or would reasonably be expected to have a Material Adverse
Effect.
5.03. Governmental Authorization; Other Consents. No approval, consent
(including, the consent of equity holders or creditors of any Loan Party or
Restricted Subsidiary), exemption, authorization, license or other action by, or
notice to, or filing with, any Governmental Authority or regulatory body or any
other Person is necessary or required for the grant of the security interest by
such Loan Party or Restricted Subsidiary of the Collateral pledged by it
pursuant to the Security Documents or for the execution, delivery or performance
by, or enforcement against, any Loan Party or Restricted Subsidiary of this
Agreement or any other Loan Document, except for (a) the perfection or
maintenance of the Liens created under the Security Documents or the priority
thereof, (b) those which have been obtained or made prior to the date of
Amendment No. 3 and are in full force and effect, (c) those required for the
exercise of remedies with respect to the Term Loan Priority Collateral, if any,
required under the terms of the Term Loan Intercreditor Agreement or any other
Loan Document and (d) those the failure of which to obtain or make, would not
reasonably be expected to have a Material Adverse Effect.
5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
5.05. Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Lead Borrower and its Subsidiaries (prior to giving effect to
the Transactions) as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.
(b)    [Reserved.]





118
 




--------------------------------------------------------------------------------




(c)    Since February 28, 2015, there has not occurred any Material Adverse
Effect or any event, condition, change or effect that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(d)    To the knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or would reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of the Lead Borrower and its Subsidiaries on a
Consolidated basis.
(e)    The Consolidated forecasted balance sheet and statements of income and
cash flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by Lead Borrower to be
reasonable at the time made and at the time of delivery of such forecasts (it
being understood that projections by their nature are inherently uncertain and
that, even though such forecast are prepared in good faith on the basis of
assumptions believed to be reasonable at the time such forecasts were prepared,
the results reflected in such forecasts may not be achieved and actual results
may differ and such differences may be material).
5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties, rights or revenues that (a)
purport to materially and adversely affect this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect.
5.07. No Default. No Loan Party or any Restricted Subsidiary is in default under
or with respect to any Material Indebtedness. No Event of Default has occurred
and is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document. Neither the Lead
Borrower nor any of its Subsidiaries is a party to any agreement or instrument
or subject to any corporate restriction that has had or would reasonably be
expected to have a Material Adverse Effect.
5.08. Ownership of Property; Liens.
(a)    Each Loan Party and each Restricted Subsidiary has good and marketable
title in fee simple to or valid leasehold interests in, all Real Estate
necessary or used in the ordinary conduct of its business and each Loan Party
and each Restricted Subsidiary has good title to, valid leasehold interests in,
or valid licenses or service agreements for all personal property material to
the ordinary conduct of its business, except in each case as does not have and
would not reasonably be expected to have a Material Adverse Effect. The property
of each Loan Party and each Restricted Subsidiary is subject to no Liens other
than Permitted Encumbrances.
(b)    Schedule 5.08(b) sets forth the street address, county and state of each
site of land that is fee owned by any Loan Party or any Restricted Subsidiary as
of the most recent date for which financial statements were required to be
delivered pursuant to Section 6.01(a) and 6.01(b). As of the most recent date
for which financial statements were required to be delivered pursuant to
Section 6.01(a) and 6.01(b), except as set forth in Schedule 5.08(b), no
Responsible Officer of a Loan Party or Restricted Subsidiary has received any
written notice of, or has any knowledge of, any pending or contemplated material





119
 




--------------------------------------------------------------------------------




condemnation proceeding affecting any Real Estate Collateral Property or any
material sale or disposition thereof in lieu of condemnation. As of the most
recent date for which financial statements were required to be delivered
pursuant to Section 6.01(a) and 6.01(b), to the knowledge of any Responsible
Officer, except as set forth on Schedule 5.08(b), no Loan Party or Restricted
Subsidiary is obligated under any unrecorded right of first refusal, option or
other contractual right to sell, assign or otherwise dispose of any such Real
Estate Collateral Property or any interest therein that would not constitute a
Permitted Encumbrance.
(c)    Schedule 5.08(c) sets forth, as of the most recent date for which
financial statements were required to be delivered pursuant to Section 6.01(a)
and 6.01(b), each Lease that constitutes a Material Contract, a Ground Lease
(pursuant to the Closing Date Collateral List), or a Lease of any location where
ABL Priority Collateral is located, in each case, to which any Loan Party or any
Restricted Subsidiary is a party as tenant or subtenant, together with the
street address, county and state of the property subject thereto, and the name
and contact information of the lessor thereunder. Each of such Leases is in full
force and effect, the Loan Parties and the Restricted Subsidiaries are not in
default (beyond applicable cure periods) of the terms of any such Leases and
each of the Loan Parties and the Restricted Subsidiaries enjoys peaceful and
undisturbed possession under all such Leases, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.
(d)    Schedule 7.01 sets forth as of the Closing Date a complete and accurate
list of all Liens on the property or assets of each Loan Party and each of its
Restricted Subsidiaries (other than Immaterial Subsidiaries or for those other
Subsidiaries that are not Loan Parties as referred to in Schedule 6.21), other
than Liens that constitute Permitted Encumbrances described in clauses (a)
through (g) or clauses (i) through (y) of the definition thereof), showing the
lienholder thereof and the property or assets of such Loan Party or such
Subsidiary subject thereto.
(e)    Schedule 7.02 sets forth a true and accurate copy of the investment
policy of the Lead Borrower and its Restricted Subsidiaries and a complete and
accurate list of all Investments held by any Loan Party or any Restricted
Subsidiary of a Loan Party on the date of Amendment No. 3, other than
Investments in Subsidiaries and Cash Equivalents, in each case in excess of
$10,000,000.
(f)    Schedule 7.03 sets forth a complete and accurate list of all Indebtedness
of each Loan Party (other than Indebtedness among the Loan Parties and
Indebtedness permitted pursuant to clause (b)(ii) of the definition of the term
Permitted Indebtedness) or any Restricted Subsidiary of a Loan Party on the
Closing Date, in each case in excess of $10,000,000, showing the amount, obligor
or issuer and maturity thereof, provided, that, for Capital Leases, Schedule
7.03 sets forth only the aggregate amount of each type of Capital Lease.
5.09. Environmental Compliance.
(a)    Except as specifically disclosed in Schedule 5.09, no Loan Party or any
Restricted Subsidiary thereof (i) has failed to comply in any material respect
with applicable Environmental Laws or to obtain, maintain or comply with any
permit, license or other approval required under applicable Environmental Law,
(ii) has become subject to any material Environmental Liability, (iii) has
received notice of any claim with respect to any material Environmental
Liability or (iv) has a Responsible Officer with knowledge of any basis for any
material Environmental Liability, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Except as specifically disclosed in Schedule 5.09, (i) none of the
properties currently or formerly owned or operated by any Loan Party or
Restricted Subsidiary is or was listed or proposed for listing on the NPL or on
the CERCLIS or any analogous state or local list at any time while such property





120
 




--------------------------------------------------------------------------------




was owned by such Loan Party or, to the knowledge of any Responsible Officer, at
any time prior to or after such property was owned by such Loan Party, and, to
the knowledge of any Responsible Officer, no property currently owned or
operated by any Loan Party or Restricted Subsidiary is adjacent to any such
property, in each case in connection with any matter for which any Loan Party or
Restricted Subsidiary would have any material Environmental Liability; (ii)
there are no and never have been any underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or Restricted Subsidiary
in violation of any Environmental Laws or, to the knowledge of any Responsible
Officer, on any property formerly owned or operated by any Loan Party or
Restricted Subsidiary; (iii) there is no friable asbestos or friable
asbestos-containing material on any property currently owned or operated by any
Loan Party or Restricted Subsidiary; (iv) Hazardous Materials have not been
Released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or Restricted Subsidiary in violation of any
Environmental Laws; and (v) to the knowledge of any Responsible Officer, there
are no pending or threatened Liens under or pursuant to any applicable
Environmental Laws on any real property or other assets owned or leased by any
Loan Party or Restricted Subsidiary, and to the knowledge of any Responsible
Officer, no actions by any Governmental Authority have been taken or are in
process which would subject any of such properties or assets to such Liens,
except, in the case of clauses (i) through (v) above, as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(c)    Except as specifically disclosed in Schedule 5.09, no Loan Party or
Restricted Subsidiary is undertaking, and no Loan Party or Restricted Subsidiary
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law that has had or would reasonably be expected to have a
Material Adverse Effect; and all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by the Loan Parties and their Restricted Subsidiaries
have been disposed of in a manner not reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect.
5.10. Insurance. The properties of the Loan Parties and the Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies (including any Insurance Captive) in such amounts (after giving effect
to any self-insurance), with such deductibles and covering such risks
(including, without limitation, workers’ compensation, public liability,
business interruption and property damage insurance) as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or Restricted Subsidiary operates.
Schedule 5.10 sets forth as of the most recent date for which financial
statements were required to be delivered pursuant to Section 6.01(a) and 6.01(b)
a description of all such insurance currently maintained (excluding title, group
health and disability, and similar types of insurance) by or on behalf of the
Loan Parties and the Restricted Subsidiaries. Each insurance policy listed on
Schedule 5.10 is in full force and effect and all premiums in respect thereof
that are due and payable have been paid.
5.11. Taxes. The Loan Parties and their Restricted Subsidiaries have filed all
Federal, state and other material tax returns and reports (collectively, the
“Tax Returns”) required to be filed and all such Tax Returns are true, correct
and complete in all material respects, and have paid when due and payable
(subject to any grace periods) all Federal, state and other material Taxes
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings being diligently conducted, for which adequate reserves have been
provided in accordance with GAAP, as to which Taxes no Lien has been filed and
which contest effectively suspends the collection of the contested obligation
and the enforcement of any Lien securing





121
 




--------------------------------------------------------------------------------




such obligation. There is no proposed tax assessment against any Loan Party or
any Restricted Subsidiary that would, if made, have a Material Adverse Effect.
As of the date of Amendment No. 3, no Loan Party or any Restricted Subsidiary
thereof is a party to any tax sharing agreement.
5.12. ERISA Compliance.  
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Lead Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Loan Parties and each ERISA Affiliate have made
all required contributions, including any such contributions required pursuant
to the PBGC Agreement, to each Plan subject to Sections 302 or 303 of ERISA or
Sections 412 or 430 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 302 of ERISA or Section
412 of the Code has been made with respect to any Plan. No Lien imposed under
Section 430(k) of the Code or Section 303(k) of ERISA exists or is likely to
arise on account of any Plan.
(b)    There are no pending or, to the knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has had or would
reasonably be expected to have a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur that,
together with all other ERISA Events that have occurred or are reasonably
expected to occur, has had or would reasonably be expected to have a Material
Adverse Effect; (ii) no Pension Plan has any Unfunded Pension Liability; except,
that, based on the latest valuation of the SUPERVALU Inc. Retirement Plan and on
the actuarial methods and assumptions employed for such valuation (determined in
accordance with the assumptions used for funding such Pension Plan pursuant to
Section 412 or 430 of the Code or Sections 302 or 303 of ERISA), as of the date
hereof the aggregate current value of accumulated “benefit liabilities” of such
Pension Plan under Section 4001(a)(16) of ERISA is in excess of the aggregate
current value of the assets of such Pension Plan, but the scheduled payments
with respect to such underfunding do not have, and would not reasonably be
expected to have, a Material Adverse Effect and the Loan Parties have complied,
and shall continue to comply, with the requirements of ERISA and the PBGC
Agreement with respect to the funding of each of their Pension Plans; (iii)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan that, individually or in the aggregate, has, or would reasonably be
expected to have, a Material Adverse Effect; provided, that, solely for purposes
of the representation in this clause (iii) the foregoing shall not be deemed to
apply to premiums due and not delinquent under Section 4007 of ERISA and amounts
payable under the PBGC Agreement; (iv) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and, to
the knowledge of the Borrower, no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan that has had
or would reasonably be expected to have a Material Adverse Effect; and (v)
neither any Loan Party nor any ERISA Affiliate has engaged in a transaction that
would be subject to Sections 4069 or 4212(c) of ERISA.
5.13. Subsidiaries; Equity Interests. As of the most recent date for which
financial statements were required to be delivered pursuant to Section 6.01(a)
and 6.01(b), as applicable, the Loan Parties have no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13, which Schedule sets





122
 




--------------------------------------------------------------------------------




forth the legal name, jurisdiction of incorporation or formation and the
percentage interest of such Loan Party therein. The outstanding Equity Interests
in such Subsidiaries described on Part (a) of Schedule 5.13 as owned by a Loan
Party or a Subsidiary of a Loan Party have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party (or a Subsidiary of a Loan
Party) free and clear of all Liens (other than Permitted Encumbrances). Except
as set forth in Schedule 5.13 as of the most recent date for which financial
statements were required to be delivered pursuant to Section 6.01(a) and
6.01(b), as applicable, there are no outstanding rights to purchase any Equity
Interests in any Restricted Subsidiary. All of the outstanding Equity Interests
in the Loan Parties have been validly issued, and are fully paid and
non-assessable and with respect to the Loan Parties and their Subsidiaries
(other than the Lead Borrower and Excluded Subsidiaries) are owned in the
amounts specified on Part (c) of Schedule 5.13 free and clear of all Liens
(other than Permitted Encumbrances). The copies of the Organization Documents of
each Loan Party and each amendment thereto provided pursuant to Section 4.01 are
true and correct copies of each such document (subject to amendment as permitted
under Section 7.12), each of which is valid and in full force and effect, except
as disclosed on any officer’s certificate delivered to the Administrative Agent
on the date of Amendment No. 3.
5.14. Margin Regulations; Investment Company Act.
(a)    No Loan Party or Restricted Subsidiary is engaged or will be engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. None
of the proceeds of the Credit Extensions shall be used directly or indirectly
for the purpose of purchasing or carrying any margin stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any margin stock or for any other purpose that might cause any of the
Credit Extensions to be considered a “purpose credit” within the meaning of
Regulations T, U, or X issued by the FRB.
(b)    None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
5.15. Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, would reasonably be expected to have
a Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (in
each case, as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (based upon accounting principles consistent with the
historical audited financial statements of the Lead Borrower) and using due care
in the preparation of such information, report, financial statement or
certificate.
5.16. Compliance with Laws. Each of the Loan Parties and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.





123
 




--------------------------------------------------------------------------------




5.17. Intellectual Property; Licenses, Etc. The Loan Parties and their
Restricted Subsidiaries own, or possess the right to use, all of the
Intellectual Property, licenses, permits and other authorizations that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the knowledge of the Loan
Parties, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any Restricted Subsidiary infringes upon any
rights held by any other Person. Except as specifically disclosed in Schedule
5.17, no claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Loan Parties, threatened, which, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
5.18. Labor Matters. There are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Restricted Subsidiary thereof
pending or, to the knowledge of any Loan Party, threatened. The hours worked by
and payments made to employees of the Loan Parties and their Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act and any
other applicable federal, state, local or foreign Law dealing with such matters
in any material respect. All payments due from any Loan Party and its Restricted
Subsidiaries, or for which any claim may be made against any Loan Party or any
of its Restricted Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of such Loan Party or
Restricted Subsidiary in all material respects. Except as has not had and would
not reasonably be expected to have a Material Adverse Effect, the Loan Parties
and their Restricted Subsidiaries have disclosed, in accordance with all
applicable Securities Laws, any collective bargaining agreement, management
agreement, employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement, or any similar plan, agreement or arrangement
required to be disclosed pursuant to applicable Securities Laws. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or Restricted Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or Restricted
Subsidiary which has had or would reasonably be expected to have a Material
Adverse Effect. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Restricted Subsidiaries is bound.
5.19. Security Documents.
(a)    The Security Agreement creates in favor of the Administrative Agent, for
the benefit of the Credit Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Security Agreement), subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
(b)    The financing statements, releases and other filings are in appropriate
form and have been or will be filed in the offices specified in Schedule II of
the Security Agreement. Upon such filings and/or the obtaining of “control” (as
defined in the UCC) or possession, the Administrative Agent will have a
perfected Lien on, and security interest in, to and under all right, title and
interest of the Loan Parties in all Collateral that may be perfected by filing,
recording or registering a financing statement or analogous document (including,
without limitation, the proceeds of such Collateral subject to the limitations
relating to such proceeds in the UCC) or by obtaining control or possession,
under the UCC (in effect on the date this representation is made) in each case,
prior and superior in right to any other Person, except for those Permitted
Encumbrances that have priority in such Collateral by operation of law





124
 




--------------------------------------------------------------------------------




and except as to the Term Loan Priority Collateral, for the Liens of the Term
Loan Agent to the extent provided in the Term Loan Intercreditor Agreement.
(c)    When the Security Agreement (or a short form thereof) is filed in the
United States Patent and Trademark Office and the United States Copyright Office
and when financing statements, releases and other filings in appropriate form
are filed in the offices specified in Schedule II of the Security Agreement, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the applicable Loan Parties in the
Intellectual Property (as defined in the Security Agreement) in which a security
interest may be perfected by filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, in
each case prior and superior in right to any other Person (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks, trademark applications and copyrights acquired by the
Loan Parties after the date hereof), except for those Permitted Encumbrances
that have priority in such Collateral by operation of law and except as to the
Term Loan Priority Collateral, as provided in the Term Loan Intercreditor
Agreement.
(d)    Upon the execution and delivery thereof, the Mortgages shall create in
favor of the Administrative Agent, for the benefit of the Credit Parties
referred to therein, a legal, valid, continuing and enforceable Lien on, and
security interests in, the Real Estate Collateral Property described therein,
subject to (i) Permitted Encumbrances and (ii) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Upon the filing or recording of
the Mortgages with the appropriate Governmental Authorities, the Administrative
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all Real Estate
Collateral Property that may be perfected by such filing (including, without
limitation, the proceeds of such Real Estate Collateral Property), in each case
prior and superior in right to any other Person, except for those Permitted
Encumbrances that have priority in such Collateral by operation of law and
except as to the Term Loan Priority Collateral, for the Liens of the Term Loan
Agent to the extent provided in the Term Loan Intercreditor Agreement.
5.20. Solvency.
(a)    After giving effect to the transactions contemplated by this Agreement,
and before and after giving effect to each Credit Extension, the Loan Parties,
on a consolidated basis, are Solvent.
(b)    No transfer of property has been or will be made by any Loan Party and no
obligation has been or will be incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Loan Party.
5.21. Deposit Accounts; Credit Card Arrangements.
(a)    Annexed hereto as Schedule 5.21(a) is a list of all DDAs (and including
Blocked Accounts and the Master Concentration Accounts) maintained by the Loan
Parties as of the most recent date for which financial statements were required
to be delivered pursuant to Section 5.01(a) or 5.01(b), as applicable, which
Schedule includes, with respect to each DDA (i) the name and address of the
depository; (ii) the purpose of the DDA and (iii) the identification of the
Blocked Account Bank to which funds from such DDA (other than an Excluded DDA)
are sent.





125
 




--------------------------------------------------------------------------------




(b)    Annexed hereto as Schedule 5.21(b) is a list describing all arrangements
as of the most recent date for which financial statements were required to be
delivered pursuant to Section 5.01(a) or 5.01(b), as applicable, to which any
Loan Party is a party with respect to the processing and/or payment to such Loan
Party of the proceeds of any credit card charges and debit card charges for
sales made by such Loan Party.
5.22. Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party, Restricted Subsidiary or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.
5.23. Trade Relations. There exists no actual or, to the knowledge of any Loan
Party, threatened, termination or cancellation of, or any material adverse
modification or change in the business relationship of any Loan Party with any
supplier material to its operations.
5.24. Material Contracts. The Loan Parties and the Restricted Subsidiaries have
disclosed, in accordance with all applicable Securities Laws, all Material
Contracts. The Loan Parties are not in breach or in default in any material
respect of or under any Material Contract and have not received any notice of
the intention of any other party thereto to terminate any Material Contract, in
each case that has had, or would reasonably be expected to have, a Material
Adverse Effect.
5.25. Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Restricted Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that has had or would reasonably be
expected to have a Material Adverse Effect.
5.26. Payable Practices. No Loan Party has made any material change in the
historical accounts payable practices from those in effect immediately prior to
the date of Amendment No. 3 that has had or would reasonably be expected to have
a Material Adverse Effect.
5.27. Notices from Farm Products Sellers, etc.
(a)    Each Loan Party has not, within the one (1) year period prior to the
Closing Date, received any written notice pursuant to the applicable provisions
of the PSA, the PACA, the Food Security Act, the UCC or any other applicable
local laws from (i) any Farm Products Seller or (ii) any lender to any Farm
Products Seller or any other Person with a security interest in the assets of
any Farm Products Seller or (iii) the Secretary of State (or equivalent
official) or other Governmental Authority of any State, Commonwealth or
political subdivision thereof in which any Farm Products purchased by such Loan
Party are produced, in any case advising or notifying such Loan Party of the
intention of such Farm Products Seller or other Person to preserve the benefits
of any trust applicable to any assets of any Borrower established in favor of
such Farm Products Seller or other Person under the provisions of any law or
claiming a Lien upon or other claim or encumbrance with respect to any
perishable agricultural commodity or any other Farm Products which may be or
have been purchased by a Loan Party or any related or other assets of such Loan
Party (all of the foregoing, together with any such notices as any Loan Party
may at any time hereafter receive, collectively, the “Food Security Act
Notices”), if (A) any such notice involves a claim of $50,000 or more or (B) all
such notices outstanding involve claims in the aggregate amount of $250,000 or
more.
(b)    No Loan Party is a “live poultry dealer” (as such term is defined in the
PSA) or otherwise purchases or deals in live poultry of any type whatsoever. The
Loan Parties do not purchase





126
 




--------------------------------------------------------------------------------




livestock pursuant to cash sales as such term is defined in the PSA. Each Loan
Party is not engaged in, and shall not engage in, raising, cultivating,
propagating, fattening, grazing or any other farming, livestock or aquacultural
operations.
5.28. HIPAA Compliance.
(a)    To the extent that and for so long as any Loan Party is a “covered
entity” within the meaning of HIPAA, such Loan Party (i) has undertaken or will
promptly undertake all appropriate surveys, audits, inventories, reviews,
analyses and/or assessments (including any necessary risk assessments) of all
areas of its business and operations required by HIPAA; (ii) has developed or
will promptly develop an appropriate plan and time line for becoming HIPAA
Compliant (a “HIPAA Compliance Plan”); and (iii) has implemented or will
implement those provisions of such HIPAA Compliance Plan in all material
respects necessary to ensure that such Loan Party is or becomes HIPAA Compliant.
(b)    For purposes hereof, “HIPAA Compliant” shall mean that a Loan Party or
Restricted Subsidiary (i) is or will be in compliance in all material respects
with each of the applicable requirements of the so-called “Administrative
Simplification” provisions of HIPAA on and as of each date that any part
thereof, or any final rule or regulation thereunder, becomes effective in
accordance with its or their terms, as the case may be (each such date, a “HIPAA
Compliance Date”) and (ii) is not and would not reasonably be expected to
become, as of any date following any such HIPAA Compliance Date, the subject of
any civil or criminal penalty, process, claim, action or proceeding, or any
administrative or other regulatory review, survey, process or proceeding (other
than routine or mandated surveys or reviews conducted by any Governmental
Authority, government health plan or other accreditation entity) that has had or
would reasonably be expected to have a Material Adverse Effect.
(c)    Each Loan Party has entered into a business associate agreement with any
third party acting on behalf of the Loan Party as a business associate as
defined in 45 C.F.R. §160.103, where the failure to enter into such a business
associate agreement has had or would reasonably be expected to have a Material
Adverse Effect.
5.29. Compliance with Health Care Laws. Without limiting the generality of
Sections 5.16 or 5.28, or any other representation or warranty made herein or in
any of the other Loan Documents:
(a)    Each Loan Party is in compliance in all material respects with all
applicable Health Care Laws, including all Medicare and Medicaid program rules
and regulations applicable to them. Without limiting the generality of the
foregoing, no Loan Party has received notice by a Governmental Authority of any
violation of any provisions of the Medicare and Medicaid Anti-Fraud and Abuse or
Anti-Kickback Amendments of the Social Security Act (presently codified in
Section 1128(B)(b) of the Social Security Act) or the Medicare and Medicaid
Patient and Program Protection Act of 1987.
(b)    Each Loan Party has maintained in all material respects all records
required to be maintained by the Food and Drug Administration, Drug Enforcement
Agency and State Boards of Pharmacy, the Federal and State Medicare and Medicaid
programs and as otherwise required by applicable Health Care Laws and each Loan
Party has all necessary permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authority as are required under
applicable Health Care Laws.
(c)    Each Loan Party and each Restricted Subsidiary who is a Certified
Medicare Provider or Certified Medicaid Provider has in a timely manner filed
all requisite cost reports, claims and other reports required to be filed in
connection with all Medicare and Medicaid programs due on or before the





127
 




--------------------------------------------------------------------------------




date hereof, all of which are complete and correct in all material respects.
There are no known claims, actions or appeals pending before any Third Party
Payor or Governmental Authority, including any Fiscal Intermediary, the Provider
Reimbursement Review Board or the Administrator of the Centers for Medicare and
Medicaid Services, with respect to any Medicare or Medicaid cost reports or
claims filed by any Loan Party or Restricted Subsidiary on or before the date
hereof. There currently exist no restrictions, deficiencies, required plans of
correction actions or other such remedial measures with respect to Federal and
State Medicare and Medicaid certifications or licensure.
5.30. OFAC. No Loan Party or Restricted Subsidiary, nor to the knowledge of Lead
Borrower, any director, officer, agent, employee or Affiliate of any Loan Party
or Restricted Subsidiary is currently subject to any U.S. sanctions administered
by OFAC; and Borrowers will not directly or, to the knowledge of the Lead
Borrower, indirectly use the proceeds of the Loans or otherwise make available
such proceeds to any Person for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC (except to
the extent licensed or otherwise approved by OFAC).
5.31. Patriot Act. To the extent applicable, each Loan Party and each Restricted
Subsidiary is in compliance, in all material respects, with the (a) Trading With
the Enemy Act, and the Foreign Assets Control Regulations, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used directly or, to the knowledge
of the Lead Borrower, indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official government capacity, in
order to obtain, retain or direct business or obtain any improper advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended.
5.32. Transaction Documents. The Lead Borrower has delivered to the
Administrative Agent a complete and correct copy of the Acquisition Agreement
and the Tender Offer Agreement (in each case, including all schedules, exhibits,
amendments, supplements and modifications thereto).
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder and until the payment
in full of the Obligations, the Loan Parties shall, and shall, to the extent
provided below, cause each Restricted Subsidiary to:
6.01. Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year of the Lead Borrower, a Consolidated balance sheet of
the Lead Borrower as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated statements to be audited and accompanied
by (i) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit to the effect that such Consolidated financial statements fairly
present the financial condition and results of operations of the Lead Borrower
and its Subsidiaries on a Consolidated and





128
 




--------------------------------------------------------------------------------




consolidating basis in accordance with GAAP consistently applied, together with
a customary “management discussion and analysis” provision, and (ii) an opinion
of such Registered Public Accounting Firm independently assessing the Loan
Parties’ internal controls over financial reporting in accordance with Item 308
of SEC Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of
Sarbanes-Oxley expressing a conclusion that contains no statement that there is
a material weakness in such internal controls, except for such material
weaknesses as to which the Required Lenders do not object;
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) Fiscal Quarters of each Fiscal Year of
the Lead Borrower, a Consolidated balance sheet of the Lead Borrower as at the
end of such Fiscal Quarter, and the related Consolidated statements of income or
operations and cash flows for such Fiscal Quarter and for the portion of the
Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (i) the corresponding Fiscal Quarter of the
previous Fiscal Year and (ii) the corresponding year-to-date portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
the financial condition, results of operations and cash flows of the Lead
Borrower as of the end of such Fiscal Quarter in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments, together
with a customary “management discussion and analysis” provision, subject only to
normal year-end audit adjustments and the absence of footnotes;
(c)    in the event that Excess Availability is less than the greater of twenty
percent (20%) of the Loan Cap and, prior to the completion of the Distribution,
$137,500,000, and from and after completion of the Distribution, $112,500,000,
for three (3) consecutive Business Days, as soon as available, but in any event
within thirty (30) days after (x) the end of each Fiscal Period that is not the
final Fiscal Period of a Fiscal Quarter (commencing with such Fiscal Period
ended after the date on which Excess Availability is less than such amount), and
(y) in addition, after the end of each Fiscal Period that is the end of a Fiscal
Year, a Consolidated balance sheet of the Lead Borrower and its Subsidiaries as
at the end of such Fiscal Period, and the related Consolidated statements of
income or operations and cash flows for such Fiscal Period, and for the portion
of the Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (i) the corresponding Fiscal Period of the
previous Fiscal Year and (ii) the corresponding year-to-date portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
the financial condition, results of operations and cash flows of the Lead
Borrower as of the end of such Fiscal Period in accordance with the Lead
Borrower’s practices, which shall be reasonably satisfactory to Administrative
Agent; provided, that, if after the Loan Parties have been delivering financial
statements for each Fiscal Period as provided above, thereafter Excess
Availability shall be equal to or greater than the greater of twenty percent
(20%) of the Loan Cap and, prior to the completion of the Distribution,
$137,500,000, and from and after completion of the Distribution, $112,500,000,
for forty-five (45) days, then the Loan Parties shall not be required to deliver
the financial statements under this clause (c), until such time as Excess
Availability may again be less than the greater of twenty percent (20%) of the
Loan Cap and, prior to the completion of the Distribution, $137,500,000, and
from and after completion of the Distribution, $112,500,000 for three (3)
consecutive Business Days; and
(d)     as soon as available, but in any event no more than sixty (60) days
after the end of each Fiscal Year of the Lead Borrower, forecasts prepared by
management of the Lead Borrower, in form reasonably satisfactory to the
Administrative Agent, of Consolidated balance sheets and statements of income or
operations, cash flows and availability of the Lead Borrower and its
Subsidiaries on a Consolidated basis using Fiscal Periods for the immediately
following Fiscal Year (including the Fiscal Year in which the Maturity Date
occurs).





129
 




--------------------------------------------------------------------------------




6.02. Certificates; Other Information.
(a)    Deliver to the Administrative Agent and, upon Administrative Agent’s
request, each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:
(i)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(a), (b) and (c), (A) a duly completed Compliance Certificate
signed by a Responsible Officer of the Lead Borrower (but only with the
financial statements referred to in Section 6.01(c) after Excess Availability is
less than the greater of twenty percent (20%) of the Loan Cap and, prior to the
completion of the Distribution, $137,500,000, and from and after completion of
the Distribution, $112,500,000, for three (3) consecutive Business Days), and
(B) in the event of any change in GAAP used in the preparation of such financial
statements, the Lead Borrower shall also provide a statement of reconciliation
conforming such financial statements to GAAP and a copy of management’s
discussion and analysis with respect to such financial statements;
(ii)    ten (10) days after the end of each Fiscal Period (or, if such day is
not a Business Day, on the next succeeding Business Day), a Borrowing Base
Certificate showing the Borrowing Base as of the close of business as of the
last day of such Fiscal Period, each Borrowing Base Certificate to be certified
as complete and correct by a Responsible Officer of the Lead Borrower; provided,
that, at any time that an Accelerated Borrowing Base Delivery Event has occurred
and is continuing, such Borrowing Base Certificate shall be delivered on the
fourth Business Day following the last day of each week showing the Borrowing
Base as of the close of business as of the last day of such week (which
Borrowing Base Certificate may include certain information as of the end of the
prior Fiscal Period in each case as is reasonably satisfactory to Administrative
Agent to account for the greater frequency and shorter periods for the delivery
of such certificate);
(iii)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Sections 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(iv)     the financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;
(v)     as soon as available, but in any event within thirty (30) days after the
end of each Fiscal Year, and as more frequently as may be reasonably requested
by the Administrative Agent, (A) a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify
and (B) a report summarizing collective bargaining agreements then in effect
(specifying parties, expiration dates, number of employees covered and
locations) and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent may reasonably specify;
(vi)    promptly after the Administrative Agent’s request therefor, copies of
all Material Contracts (but only to the extent not then publicly available from
the SEC) and documents evidencing Material Indebtedness;
(vii)    promptly after the Administrative Agent’s request therefor, a list of
any “business associate agreements” (as such term is defined in HIPAA) that any
Loan Party is a party to or bound by





130
 




--------------------------------------------------------------------------------




that is accurate in all material respects as of the date set forth therein and a
copy of any standard form of such agreement used by any Loan Party;
(viii)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;
(ix)    if requested by Administrative Agent, promptly and in any event within
five (5) Business Days after such request, provide to Administrative Agent, the
name(s) used on each tax return filed by the Lead Borrower or by any of its
Subsidiaries, together with a copy of the portion of the tax return that shows
such name(s);
(x)    reserved;
(xi)     promptly after the receipt thereof by the Lead Borrower or any of its
Subsidiaries, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto;
(xii)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act;
(xiii)    promptly after the first Pre-Spin Transaction in which assets included
in the Borrowing Base are transferred to a Person that is not a Loan Party that
would not constitute a Permitted Disposition if it were not a Pre-Spin
Transaction, a pro-forma Borrowing Base Certificate reflecting the completion of
the Pre-Spin Transactions, the Separation and the Distribution; and
(xiv)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
(b)    Documents required to be delivered pursuant to Section 6.01 or Section
6.02 may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) specified in Section 10.02(b)(i) with
respect to e-mail communications, (ii) on which the Lead Borrower posts such
documents, or provides a link thereto on the Lead Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (iii) on which such
documents are posted on the Lead Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (A) promptly upon the reasonable request
of Administrative Agent or any Lender at any time or from time to time as to any
of such documents, the Lead Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender making such request and (B)
the Lead Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents as provided
in clauses (ii) and (iii) above and if for any reason Administrative Agent is
unable to obtain electronic versions of the documents posted, promptly upon
Administrative Agent’s request provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. Notwithstanding
the foregoing, the Loan Parties will be deemed to have delivered the documents
required to be delivered pursuant to Sections 6.01(a),





131
 




--------------------------------------------------------------------------------




6.01(b) or 6.02(a)(iii), (iv) or (vi), as applicable, if the Lead Borrower has
filed such documents with the SEC via the Electronic Data Gathering, Analysis
and Retrieval (EDGAR) or any successor filing system. Notwithstanding anything
contained herein, except as Administrative Agent may specify otherwise at any
time and from time to time, in every instance the Lead Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.02(a)(i) to the Administrative Agent. The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
(c)    The Loan Parties hereby acknowledge that (i) the Administrative Agent
and/or the Initial Lead Arrangers will make available to the Lenders and the LC
Issuers materials and/or information provided by or on behalf of the Loan
Parties hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the Loan
Parties or their securities) (each, a “Public Lender”). The Loan Parties hereby
agree that (A) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (B) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Loan Parties, theirs Subsidiaries or their respective securities
for purposes of United States Federal and state securities laws (provided, that,
to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (C) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (D) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC” and the Loan Parties agree that the following documents may
be distributed to all Lenders (including Public Lenders) unless, solely with
respect to the documents described in clauses (B) and (C) below, the Lead
Borrower advises the Administrative Agent in writing (including by e-mail)
within a reasonable time prior to their intended distribution that such material
should only be distributed to Lenders other than Public Lenders (it being agreed
that the Lead Borrower and its counsel shall have been given a reasonable
opportunity to review such documents and comply with applicable securities law
disclosure obligations): (A) the Loan Documents; (B) administrative materials
prepared by the Administrative Agent for prospective Lenders; (C) term sheets
and notification of changes in the terms of the financing hereunder; and (D) the
Audited Financial Statements, the Deal-based Breakout Financial Information and
the financial statements and certificates furnished pursuant to Sections 6.01(a)
and 6.01(b).
(d)    Lead Borrower hereby acknowledges and agrees that all financial
statements and certificates furnished pursuant to Sections 6.01(a) and (b) are
hereby deemed to be Borrower Materials suitable for distribution, and to be made
available, to Public Lenders as contemplated by Section 10.02(b) and may be
treated by the Administrative Agent and the Lenders as if the same had been
marked “PUBLIC” in accordance with such Section.
(e)    Administrative Agent shall notify the Lead Borrower (which notice may be
by telephone) if any Lender becomes a Public Lender, within thirty (30) days
after Administrative Agent receives written notification thereof from such
Lender.
6.03. Notices. Promptly notify the Administrative Agent of:





132
 




--------------------------------------------------------------------------------




(a)    the occurrence of any Default or Event of Default, specifying the nature
and extent thereof and the corrective action (if any) taken or proposed to be
taken with respect thereto;
(b)    any matter that has had or would reasonably be expected to have a
Material Adverse Effect, such as arising from (i) breach or non-performance of,
or any default under, a Material Contract or with respect to Material
Indebtedness of any Loan Party or any Restricted Subsidiary thereof; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Restricted Subsidiary thereof and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Restricted Subsidiary thereof,
including pursuant to any applicable Environmental Laws;
(c)    the occurrence of any event, including any violation of Environmental
Law, Release of Hazardous Materials, acquisition of any stock, assets or
property, or the receipt of notice, claim, demand, action or suit pertaining to
any of the foregoing, that, in each case, would reasonably be expected to result
in Environmental Liabilities in excess of $25,000,000;
(d)    the occurrence of any ERISA Event that itself, or together with any other
ERISA Events that have occurred, has had or would reasonably be expected to have
a Material Adverse Effect;
(e)    any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(f)    any change in any Loan Party’s chief executive officer, chief financial
officer, chief operating officer or treasurer;
(g)    the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;
(h)    the filing of any Lien for unpaid taxes exceeding $20,000,000 in the
aggregate against the Loan Parties;
(i)    any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;
(j)    the receipt of any notice, or amendment to a prior notice, from a
supplier, seller, or agent pursuant to the Food Security Act, PACA or the PSA if
(A) any such notice involves a claim of $50,000 or more or (B) all such notices
outstanding involve claims in the aggregate amount of $250,000 or more, and upon
the request of Administrative Agent, the Loan Parties shall promptly provide the
Administrative Agent with a true, correct and complete copy of such notice or
amendment, as the case may be, and other information delivered to or on behalf
of the Loan Parties pursuant thereto;
(k)    any transaction of the nature contained in Article VII hereof, occurring
after the Closing Date, consisting of: (i) the incurrence by a Loan Party of
Material Indebtedness (or in the case of Indebtedness of less than $50,000,000
but greater than $25,000,000, notify Administrative Agent at the same time as
the next Compliance Certificate to be delivered to Administrative Agent), (ii)
the voluntary or involuntary grant of any Lien other than a Permitted
Encumbrance upon any property of a Loan Party; or (iii) the making of any
Permitted Investments by a Loan Party in excess of $50,000,000 (or in the case
of any Permitted Investment less than $50,000,000 but greater than $25,000,000,
notify Administrative





133
 




--------------------------------------------------------------------------------




Agent at the same time as the next Compliance Certificate to be delivered to
Administrative Agent); and (iv) mergers or acquisitions permitted under Section
7.04;
(l)    any failure by the Loan Parties to pay rent at (i) five percent (5%) or
more of the Loan Parties’ locations in the aggregate or (ii) any of such Loan
Party’s locations if such failure continues for more than ten (10) days
following the day on which such rent first came due and such failure has had or
would reasonably be expected to have a Material Adverse Effect;
(m)    any claim being asserted for payment under the Lead Borrower’s guarantee
of NAI Workers’ Compensation Liabilities;
(n)    the acquisition by the Lead Borrower or any Loan Party of Material Real
Estate Assets and Material Related Collateral Locations in any Fiscal Year with
respect to which the requirements of Schedule 6.21 have not been satisfied, if
the book value of the assets qualifying as Term Loan Priority Collateral located
thereat exceeds $10,000,000; and
(o)    the date of the consummation of the first Pre-Spin Transaction that would
not be permitted pursuant to the terms of this Agreement if Amendment No. 3 had
not become effective.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
6.04. Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties,
assets, income or profits, (b) all lawful claims (including claims of landlords,
warehousemen, freight forwarders, and carriers, and all claims for labor
materials and supplies or otherwise) which, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case under clause (a),
(b) or (c), where (i) the validity or amount thereof is being contested in good
faith by appropriate proceedings, (ii) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (iii) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, (iv) in the case of any Real
Estate Collateral Property subject to a Mortgage, there is no present risk of
forfeiture of such Real Estate Collateral Property, and (v) the failure to make
payment pending such contest would not reasonably be expected to have a Material
Adverse Effect. Nothing contained in this Section 6.04 shall be deemed to limit
the rights of the Administrative Agent with respect to determining Reserves
pursuant to this Agreement. Not later than the fifth (5th) Business Day
following the date the Distribution is consummated, the Lead Borrower shall
apply the amount of the SUPERVALU Payment to prepay outstanding Term Loan Debt.
6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 and/or 7.05, as applicable; (b) take all necessary action to
maintain and keep in full force and effect all rights, privileges, permits,
licenses and franchises material to the normal conduct of its business; and (c)
preserve or renew all of its Intellectual Property, except to the extent such
Intellectual Property (i) is no longer used or useful in the business of any
Loan Party or any of its Restricted Subsidiaries, and (ii) is not otherwise
material to the business of any Loan Party or any of its Restricted Subsidiaries
in any respect.





134
 




--------------------------------------------------------------------------------




6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and Equipment material to the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all repairs thereto and renewals, improvements, additions and replacements
thereof necessary in order that the business carried on in connection therewith
may be properly conducted at all times and (c) perform and observe all the terms
and provisions of each Ground Lease to be performed or observed by it, maintain
each such Ground Lease in full force and effect, enforce each such Ground Lease
in accordance with its material terms, take all such action to such end as may
be from time to time reasonably requested by the Term Loan Agent (or, if the
Term Loan Facility has been repaid in full and no Refinancing Indebtedness in
respect thereof with the same or similar rights as to such Ground Leases as
under the Term Loan Facility is outstanding, the Administrative Agent) and, upon
reasonable request of the Term Loan Agent (or, if the Term Loan Facility has
been repaid in full and no Refinancing Indebtedness in respect thereof with the
same or similar rights as to such Ground Leases as under the Term Loan Facility
is outstanding, the Administrative Agent), make to each other party to each such
Ground Lease such demands and requests for information and reports or for action
as any Loan Party or any of its Subsidiaries is entitled to make under such
Ground Lease, and cause each of its Subsidiaries that are party to Ground Leases
to do so.
6.07. Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Administrative Agent and not Affiliates of the Loan
Parties (except to the extent that the Insurance Captives are Affiliates of the
Loan Parties), insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business and operating in the same or similar locations and
as is otherwise required by applicable Law, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Administrative Agent, including
coverage for business interruption and public liability insurance against claims
for personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it.
(b)    Cause fire and extended coverage policies maintained with respect to any
Collateral and business interruption coverage to provide (by endorsement or
otherwise):
(i)    a non-contributing mortgage clause (regarding improvements to real
property);
(ii)    that none of the Loan Parties, Credit Parties or any other Person (other
than an Insurance Captive) shall be a co-insurer thereunder;
(iii)    a customary lender’s loss payable clause, in form and substance
reasonably satisfactory to the Administrative Agent, which shall provide that
the insurance carrier shall pay all proceeds otherwise payable to the Loan
Parties under the policies to the Administrative Agent as its interests may
appear (it being understood that (A) there will be a separate lender’s loss
payable clause for the benefit of the Term Loan Agent as its interests may
appear, and that the rights of Administrative Agent and Term Loan Agent will be
subject to the Term Loan Intercreditor Agreement), and (B) that Administrative
Agent shall, within one Business Day after receipt of any insurance proceeds,
either (y) apply any insurance payment received to the Obligations as provided
in this Agreement and notify the Lead Borrower of such applications, or
(z) remit the amount of such proceeds to the Lead Borrower;
(iv)    reserved;
(v)    a “Replacement Cost Endorsement”, without any deduction for depreciation;
and





135
 




--------------------------------------------------------------------------------




(vi)    such other provisions as the Administrative Agent may reasonably require
from time to time to protect its and the Lenders’ interests.
(c)    Cause commercial general liability policies to provide coverage to the
Administrative Agent as an additional insured.
(d)    (i) Cause each policy of insurance required by this Section 6.07 to also
provide that it shall not be canceled by reason of nonpayment of premium except
upon not less than ten (10) days’ prior written notice thereof by the insurer to
the Administrative Agent or for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent, except, in each case, in the case of force majeure, (ii)
notify the Administrative Agent promptly (and in any event within five (5)
Business Days) whenever it receives a notice from the insurance carrier that any
policy required by this Section 6.07 will be canceled for any reason and (iii)
use reasonable efforts to include in such clause that the insurance carrier will
provide prior written notice to the loss payee of any modification to the policy
so as to reduce the scope or amount of coverage in any material respect and
otherwise notify the Administrative Agent on or about the date that any policy
required by this Section 6.07 is modified so as to reduce the scope or amount of
coverage in any material respect.
(e)    Deliver to the Administrative Agent, on or about the date of the
cancellation or non-renewal of any policy of insurance required by this Section
6.07, a certificate of insurance for the replacement policy; and deliver to the
Administrative Agent, on or about the date of the renewal of any policy of
insurance required by this Section 6.07, a certificate evidencing renewal of
each such policy.
(f)    Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy, the “Blanket Crime” policy
including employee dishonesty, forgery or alteration, theft, disappearance and
destruction, robbery and safe burglary, and computer fraud coverage, placed with
responsible companies and otherwise as customarily insured against by Persons
engaged in the same or similar business and operating in the same or similar
locations and as is otherwise required by applicable Law, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons, and will upon request by the Administrative Agent furnish
the Administrative Agent certificates evidencing renewal of each such policy.
(g)    Permit, upon the reasonable request of the Administrative Agent, any
representatives that are designated by the Administrative Agent to inspect the
insurance policies maintained by or on behalf of the Loan Parties and to inspect
books and records related thereto and any properties covered thereby at any
reasonable time during business hours.
(h)    Deliver to the Administrative Agent, upon the Administrative Agent’s
reasonable request therefor, (i) copies and updated certificates of insurance
for the insurance policies required by this Section 6.07 and the applicable
provisions of the Security Documents, and (ii) duplicate originals or certified
copies of all such policies covering any Collateral.
(i)    If at any time the area in which any Real Estate Collateral Property
subject to a Mortgage is located is designated (i) a “special flood hazard area”
in any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), obtain flood insurance in such total amount
(after giving effect to any self-insurance compatible with the following
standards) as is customarily carried under similar circumstances by Persons
engaged in the same or similar business and operating in the same or similar
locations, and as is otherwise required by applicable Law, and as is reasonably
acceptable to the Administrative Agent, and otherwise comply with the Flood
Program, or (ii) in “seismic zone” 3 or 4 (as defined in the Uniform Building
Code 1997 map published





136
 




--------------------------------------------------------------------------------




by the International Conference of Building Officials), obtain earthquake
insurance in such total amount as is customarily carried under similar
circumstances by Persons engaged in the same or similar business and operating
in the same or similar locations, and as is otherwise required by applicable
Law, and as is reasonably acceptable to the Administrative Agent.
(j)    With respect to any Real Estate Collateral Property, carry and maintain
commercial general liability insurance on an occurrence basis covering bodily
injury including death, and property damage liability in such amounts (after
giving effect to any self-insurance compatible with the following standards) as
is customarily carried under similar circumstances by Persons engaged in the
same or similar business and operating in the same or similar locations and as
is otherwise required by applicable Law, and as is reasonably acceptable to the
Administrative Agent, naming the Administrative Agent as an additional insured.
(k)    (i) Notify the Administrative Agent promptly whenever any separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section 6.07 is taken out by any Loan
Party, and (ii) deliver to the Administrative Agent a certificate of insurance
for such policy or policies within thirty (30) days of such policy or policies
(or, at the reasonable request of the Administrative Agent, duplicate originals
thereof) being taken out by any Loan Party.
(l)    The insurance companies providing the insurance required to be maintained
under this Section 6.07 shall have no rights of subrogation against any Credit
Party or its agents or employees. If, however, the insurance policies do not
provide waiver of subrogation rights against such parties, as required above,
then the Loan Parties hereby agree, to the extent permitted by law, to waive
their right of recovery, if any, against the Credit Parties and their agents and
employees to the extent payment for such loss or damage is actually made by the
insurance companies issuing the insurance policies required to be maintained
under this Section 6.07. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.
6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
6.09. Books and Records; Accountants.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Lead Borrower and its Subsidiaries, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Lead Borrower and its Subsidiaries, as the case may be.
(b)    At all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and instruct such Registered
Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss, with a representative of
the Lead Borrower present, the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Administrative Agent. A representative of the Lead Borrower shall use





137
 




--------------------------------------------------------------------------------




reasonable best efforts to attend all such meetings requested by the
Administrative Agent as long as such meetings are at reasonable times and the
Lead Borrower receives reasonable prior written notice thereof.
6.10. Inspection Rights; Field Examinations; Appraisals.
(a)    Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make abstracts therefrom, and to discuss
its affairs, finances and accounts with its directors, officers, and Registered
Public Accounting Firm, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Lead Borrower; provided, that,
(i) when an Event of Default exists the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and (ii)
the foregoing shall not apply to field examinations and appraisals, which shall
be subject to the limitations set forth in Sections 6.10(b) and 6.10(c) below.
(b)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants and lawyers) retained by the Administrative
Agent to conduct field examinations and other evaluations, including, without
limitation, of (i) the Lead Borrower’s practices in the computation of the
Borrowing Base, (ii) the assets included in the Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, and (iii) the Loan Parties’ business plan and
cash flows. The Administrative Agent will make such request, and make
arrangements, for at least one such field examination in any thirteen (13)
consecutive Fiscal Periods. The Loan Parties shall pay the fees and expenses of
the Administrative Agent and one set of such professionals with respect to such
examinations and evaluations (the “Field Examination Expenses”), with respect to
one (1) field examination in each period of thirteen (13) consecutive Fiscal
Periods; provided, that, if Excess Availability is less than the greater of the
amount equal to twenty-five percent (25%) of the Loan Cap and, prior to the
completion of the Distribution, $187,500,000, and from and after completion of
the Distribution, $150,000,000 at any time during such thirteen (13) consecutive
Fiscal Periods, the Administrative Agent may, in its Permitted Discretion,
require the Loan Parties to pay the Field Examination Expenses with respect to
one (1) additional field examination done during such thirteen (13) consecutive
Fiscal Periods. Notwithstanding the foregoing, in addition to the field
examinations described above, the Administrative Agent may have additional field
examinations done (A) as it in its Permitted Discretion deems necessary or
appropriate at the expense of Administrative Agent and Lenders, or (B) if an
Event of Default shall have occurred and be continuing, at the Loan Parties’
expense.
(c)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including appraisers)
retained by the Administrative Agent to conduct appraisals of the ABL Priority
Collateral, including, without limitation, the assets included in the Borrowing
Base. The Administrative Agent will make such request, and make arrangements,
for at least one such appraisal of the Inventory and Prescription Files in any
thirteen (13) consecutive Fiscal Periods. The Loan Parties shall pay the fees
and expenses of the Administrative Agent and one set of such professionals with
respect to such appraisals of the ABL Priority Collateral (the “Appraisal
Expenses”) with respect to up to one (1) Inventory and Prescription File
appraisal in each period of thirteen (13) consecutive Fiscal Periods; provided,
that (i) if Excess Availability is less than the amount equal to the greater of
(A) twenty-five percent (25%) of the Loan Cap and (B) prior to the completion of
the Distribution, $187,500,000, and from and after completion of the
Distribution, $150,000,000, at any time during any such period of thirteen (13)
consecutive Fiscal Periods, the Administrative Agent may, in its Permitted
Discretion, require the Loan Parties to pay the Appraisal Expenses with respect
to one (1) additional Inventory and Prescription File appraisal during such
thirteen (13) consecutive Fiscal Periods,





138
 




--------------------------------------------------------------------------------




and (ii) Administrative Agent may receive additional appraisals in connection
with Store Closing Transactions as provided in clause (b) of the definition of
the term “Permitted Dispositions”, and the Loan Parties shall pay the Appraisal
Expenses with respect thereto. Notwithstanding the foregoing, the Administrative
Agent may cause additional appraisals to be undertaken (A) as it in its
Permitted Discretion deems necessary or appropriate, at the expense of
Administrative Agent and Lenders or (B) if an Event of Default shall have
occurred and be continuing, at the Loan Parties’ expense.
(d)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including appraisers)
retained by the Administrative Agent to conduct or obtain valuations of the Term
Loan Priority Collateral in connection with substitutions and additions as
provided in Schedule 6.17.
6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (a) to finance
the acquisition of working capital assets of the Borrowers, including the
purchase of inventory and equipment, in each case in the ordinary course of
business, (b) to finance Capital Expenditures of the Borrowers, (c) on the
Closing Date to (i) restate the Indebtedness outstanding under the Existing
Credit Agreement, (ii) satisfy the Indebtedness outstanding under the Existing
Term Loan Agreement, the SVU 2014 Notes and the Existing Receivables Transfer
Agreements, and (iii) finance the repurchase by Lead Borrower of all receivables
sold under the Existing Receivables Transfer Agreements, (d) to pay costs,
expenses and fees in connection with the credit facility provided for hereunder,
under the Term Loan Facility and under the other Transactions, and (e) for
general corporate purposes of the Borrowers (including Capital Expenditures and
Permitted Acquisitions), in each case to the extent expressly permitted under
applicable Law and the Loan Documents.
6.12. Additional Loan Parties. Notify the Administrative Agent at the time that
any Person becomes a Subsidiary, unless such Person is an Immaterial Subsidiary
or a Save-A-Lot Subsidiary (it being understood that if any Save-A-Lot
Subsidiary remains a Subsidiary of the Lead Borrower upon the termination of the
Spin Period, such Save-A-Lot Subsidiary shall be subject to the requirements of
this Section 6.12 as though such Person had become a Subsidiary (other than a
Save-A-Lot Subsidiary) upon the termination of the Spin Period), whether such
Person shall be an Excluded Subsidiary (and if so, pursuant to which clause or
clauses of the definition thereof), and promptly thereafter (and in any event
within thirty (30) days, unless a longer period is acceptable to the
Administrative Agent, in its sole discretion), cause any such Person (a) which
is not an Excluded Subsidiary, to (i) become a Loan Party by executing and
delivering to the Administrative Agent a Joinder Agreement and if such Person is
not a Borrower, a counterpart of the Facility Guaranty or such other document as
the Administrative Agent shall deem appropriate for such purpose, (ii) grant a
Lien to the Administrative Agent on such Person’s assets of the types
constituting Collateral to secure the Obligations, and (iii) deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(b) and upon Administrative Agent’s reasonable request,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in this clause (a)), and (b) if any Indebtedness of
such Person is owned by or on behalf of any Loan Party, to pledge such
Indebtedness and promissory notes evidencing such Indebtedness to the extent any
such Indebtedness is in an amount in excess of $10,000,000, in each case in
form, content and scope reasonably satisfactory to the Administrative Agent. In
no event shall compliance with this Section 6.12 waive or be deemed a waiver or
consent to any transaction giving rise to the need to comply with this Section
6.12 if such transaction was not otherwise expressly permitted by this Agreement
or constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base.
6.13. Cash Management.





139
 




--------------------------------------------------------------------------------




(a)    On or prior to the Closing Date, deliver to the Administrative Agent
copies of notifications (each, a “Credit Card Notification”) substantially in
the form attached hereto as Exhibit H which have been executed on behalf of such
Loan Party and delivered to such Loan Party’s Credit Card Processors listed on
Schedule 5.21(b).
(b)    The Loan Parties shall ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations), (i) other than
as to certain Store locations consistent with past practices, for which such ACH
or wire transfer will be no less frequently than weekly (so long as the
aggregate amount of the funds in all such accounts at any time does not exceed
$1,000,000), to a Blocked Account (including Banner Accounts) or a Master
Concentration Account all available amounts on deposit in each DDA used by any
Store or other retail location or otherwise for the receipt of proceeds of
Accounts or other Collateral from customers and other obligors (which shall not
include any Excluded DDA, so that funds in an Excluded DDA are not sent to a
Blocked Account or a Master Concentration Account), (ii) all payments due from
Credit Card Issuers and Credit Card Processors or otherwise in respect of ABL
Priority Collateral to a Blocked Account or a Master Concentration Account and
(iii) all amounts on deposit in a Blocked Account to a Master Concentration
Account; provided, that, (A) with respect to a DDA relating to a Store location
for which such ACH or wire transfer is no less frequently than weekly, up to
$25,000 may remain in any such DDA, not to exceed $1,000,000 in the aggregate
for all such DDAs, (B) with respect to a DDA for which such ACH or wire transfer
is no less frequently than daily, the available amounts from such DDA shall only
be required to be transferred if the available amount on deposit in such DDA on
such day is greater than $250,000, so long as the aggregate amount of available
funds in all such DDAs at any time, immediately after giving effect to the
transfers for such day, does not exceed $3,500,000 (except that so long as no
Cash Dominion Event exists, Borrowers may maintain, in addition, available
amounts for all such Blocked Accounts of up to an aggregate amount of
$100,000,000 for a period of seven (7) days), and (C) the Loan Parties shall not
be required to ACH or wire transfer to a Blocked Account or a Master
Concentration Account (1) the SUPERVALU Payment, (2) any other amount received
in connection with a Pre-Spin Transaction, or (3) the Net Cash Proceeds from the
Disposition of any Save-A-Lot Retained Interest, to the extent the same are
required to be applied to the Term Loan Debt or deposited in an account
containing only proceeds of the Term Loan Collateral pursuant to the Term Loan
Agreement (as in effect on the date of Amendment No. 3 or as thereafter amended
with or without the approval of the Administrative Agent).
(c)    Within sixty (60) days after the Closing Date (or such longer period as
the Administrative Agent may approve in writing in its sole discretion but in no
event more than one hundred eighty (180) days from the Closing Date), deliver to
Administrative Agent (i) Blocked Account Agreements reasonably satisfactory in
form and substance to the Administrative Agent as duly authorized, executed and
delivered by such Loan Party and the applicable Blocked Account Bank with which
such Loan Party maintains each Blocked Account and each Master Concentration
Account covering each such Blocked Account and Master Concentration Account and
(ii) control agreements reasonably satisfactory in form and substance to the
Administrative Agent as duly authorized executed and delivered by such Loan
Party and any securities intermediary with which such Loan Party maintains any
securities or investment accounts, covering each such securities or investment
account maintained with such securities intermediary that at any time holds or
constitutes any Related Collateral (as defined in the Security Agreement) or
other Collateral.
(d)    Each Blocked Account Agreement as to a Blocked Account shall require that
the applicable Blocked Account Bank transfer no less frequently than daily
(subject to the limitations set forth in Section 6.13(b) above) to a Master
Concentration Account all available amounts on deposit in the Blocked Account
subject to such agreement, including, without limitation, the following: (i) all
available cash receipts from the sale of Inventory and other assets (whether or
not constituting Collateral); (ii) all proceeds of collections of Accounts;
(iii) all Net Proceeds, and all other cash payments received by a





140
 




--------------------------------------------------------------------------------




Loan Party from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event; it
being understood and agreed that the Loan Parties shall not be required to ACH
or wire transfer to a Blocked Account or a Master Concentration Account (A) the
SUPERVALU Payment, provided, that, not later than the fifth (5th) Business Day
following the date the Distribution is consummated, the Lead Borrower shall
apply the amount of the SUPERVALU Payment to prepay the Term Loan Debt, (B) any
other amount received in connection with a Pre-Spin Transaction or (C) the Net
Cash Proceeds from the Disposition of any Save-A-Lot Retained Interest, to the
extent the same are required to be applied to repay the Term Loan Debt or
reinvested pursuant to the Term Loan Agreement (as in effect on the date of
Amendment No. 3 or as thereafter amended with or without the approval of the
Administrative Agent) or deposited in an account containing only proceeds of the
Term Loan Collateral pursuant to the Term Loan Agreement (as in effect on the
date of Amendment No. 3 or as thereafter amended with or without the approval of
the Administrative Agent). Each Blocked Account Agreement as to a Master
Concentration Account shall require that the applicable Blocked Account Bank,
after notice by Administrative Agent to the applicable Blocked Account Bank,
transfer no less frequently than daily to the Agent Payment Account, all funds
on deposit therein, provided, that, Administrative Agent shall only send such
notice to a Blocked Account Bank with respect to a Master Concentration Account
at any time a Cash Dominion Event shall exist.
(e)    All funds received in the Agent Payment Account shall be applied to the
Obligations (without permanent reduction of the Commitments) as provided in
accordance with Section 8.03 of this Agreement to the extent then due and
payable. In the event that, notwithstanding the provisions of this Section 6.13,
any Loan Party receives or otherwise has dominion and control of any such funds,
such funds shall be held in trust by such Loan Party for the Administrative
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into a Blocked Account or a
Master Concentration Account, or if there then exists a Cash Dominion Event,
dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent.
(f)    Upon the request of the Administrative Agent, the Loan Parties shall
cause bank statements and/or other reports to be delivered to the Administrative
Agent not less often than monthly, accurately setting forth all amounts
deposited in each Blocked Account to ensure the proper transfer of funds as set
forth above.
6.14. Information Regarding the Collateral.
(a)    Furnish to the Administrative Agent (i) at least ten (10) Business Days
prior written notice of any change in (A) any Loan Party’s name, organizational
structure, jurisdiction of incorporation or formation or other change in
location as determined in accordance with Article 9 of the UCC and (B) the
location of any Loan Party’s primary recordkeeping functions conducted on the
Closing Date in its offices in Eden Prairie, Minnesota, St. Louis, Missouri or
Boise, Idaho, and (ii) at least thirty (30) days written notice after any change
in any Loan Party’s Federal taxpayer identification number or organizational
identification number assigned to it by its state of organization.
(b)    Should any of the information on any (i) Periodic Update Schedule hereto
become inaccurate or misleading in any material respect as a result of changes
after the Closing Date, the Lead Borrower shall provide updated versions of such
Periodic Update Schedule together with the next delivery of financial statements
required to be delivered to the Administrative Agent pursuant to Section 6.01(a)
or (b) and (ii) Occurrence Update Schedule become inaccurate or misleading in
any material respect as a result of changes after the Closing Date, the Lead
Borrower shall advise the Administrative Agent in writing of such revisions or
updates as may be necessary or appropriate to update or correct the same
promptly, but in any event within ten (10) Business Days. From time to time as
may be reasonably





141
 




--------------------------------------------------------------------------------




requested by the Administrative Agent, the Lead Borrower shall supplement each
Schedule hereto, or any representation herein or in any other Loan Document,
with respect to any matter arising after the Closing Date that, if existing or
occurring on the Closing Date, would have been required to be set forth or
described in such Schedule or as an exception to such representation or that is
necessary to correct any information in such Schedule or representation which
has been rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default resulting from the matters disclosed therein.
6.15. Physical Inventories.
(a)    Cause a physical inventory to be undertaken with respect to all Inventory
locations, at the expense of the Loan Parties, pursuant to periodic cycle counts
substantially consistent with the current practices and procedures of Loan
Parties as in effect on the date hereof, but in no event will Inventory at all
locations be counted less than two times in any period of thirteen (13) Fiscal
Periods, using the methodology used as of the date hereof or as otherwise may be
reasonably satisfactory to the Administrative Agent. The Administrative Agent,
at the expense of the Loan Parties, may participate in and/or observe scheduled
physical counts of Inventory undertaken on behalf of any Loan Party. The Lead
Borrower, (i) within twenty (20) days following the completion of such physical
inventory pursuant to the cycle count (with respect to any location, as and when
completed at such location), shall post such results to the Loan Parties’ stock
ledgers and general ledgers, as applicable and (ii) on a quarterly basis,
concurrently with the delivery of the financial statements referred to in
Section 6.01(b), shall provide the Administrative Agent with a reconciliation of
the results of such inventory (as well as of any other physical inventory or
cycle counts undertaken by a Loan Party).
(b)    The Administrative Agent, in its Permitted Discretion, if any Default or
Event of Default exists, may cause additional such inventories to be taken as
the Administrative Agent determines (each, at the expense of the Loan Parties).
6.16. Environmental Laws. (a) Conduct its operations and keep and maintain its
Real Estate and require all lessees and sublessees of such Real Estate to
operate and maintain such Real Estate, in material compliance with all
Environmental Laws; (b) obtain and renew all environmental permits necessary for
its operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
comply with Environmental Laws pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or Release of any Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
provided, that, neither a Loan Party nor any of its Restricted Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and adequate reserves have been set aside and
are being maintained by the Loan Parties and Restricted Subsidiaries with
respect to such circumstances in accordance with GAAP.
6.17. Further Assurances.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements





142
 




--------------------------------------------------------------------------------




and other documents), that may be required under any applicable Law, or which
the Administrative Agent may reasonably request, to carry out the terms and
conditions of this Agreement and the other Loan Documents and to establish,
maintain, renew, preserve or protect the rights and remedies of Administrative
Agent and other Credit Parties hereunder and under the other Loan Documents, or
to grant, preserve, protect or perfect the Liens created or intended to be
created by the Security Documents or the validity or priority of any such Lien,
all at the expense of the Loan Parties. The Loan Parties also agree to provide
to the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
(b)    If any assets of a type that constitute ABL Priority Collateral are
acquired by any Loan Party after the Closing Date (and the Security Documents do
not create and perfect a security interest in such assets in favor of the
Administrative Agent (senior in right of security to all other security
interests thereon (other than Permitted Encumbrances to the extent such
Permitted Encumbrances have priority by operation of law)) without any further
action upon acquisition thereof), notify the Administrative Agent thereof, and
the Loan Parties will cause such assets to be subjected to a Lien securing the
Obligations and will take such actions as shall be necessary or shall be
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 6.17, all at
the expense of the Loan Parties. In no event shall compliance with this
Section 6.17(b) waive or be deemed a waiver or consent to any transaction giving
rise to the need to comply with this Section 6.17(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute consent to the inclusion of any acquired assets in the computation of
the Borrowing Base. If the Lead Borrower or any Loan Party acquires one or more
Material Real Estate Assets and/or Material Related Collateral Locations
(including, without limitation, pursuant to a Permitted Acquisition or a
Permitted Store Swap Transaction), and the requirements of Schedule 6.17
applicable to Additional Properties have not otherwise been satisfied with
respect to such Additional Properties, and the book value of the assets that
would constitute Term Loan Priority Collateral consisting of or located on such
Additional Properties exceeds in the aggregate $10,000,000 in any Fiscal Year,
then the Lead Borrower shall satisfy, or shall cause such Loan Party to satisfy,
on or before the date that is 90 days after the acquisition of the first of such
Additional Properties that causes such $10,000,000 threshold to be exceeded (or
such later date as the Administrative Agent may approve in its sole discretion)
the requirements of Schedule 6.17 with respect to such Additional Properties;
provided that the satisfaction of such requirements will not violate the SVU
Indenture or any other Material Indebtedness or trigger any of the equal and
ratable sharing provisions thereof. Otherwise, on or before the date that is 90
days after the end of each Fiscal Year, unless such requirements have otherwise
been satisfied with respect to any Material Real Estate Assets or Material
Related Collateral Locations acquired in such Fiscal Year, then the Borrower
shall satisfy, or cause each Loan Party to satisfy, the requirements of Schedule
6.17 with respect to all Additional Properties acquired during such Fiscal Year;
provided that the satisfaction of such requirements will not violate the SVU
Indenture or any other Material Indebtedness or trigger any of the equal and
ratable sharing provisions thereof.
(c)    Upon the reasonable request of the Administrative Agent, use commercially
reasonable efforts to cause any of its landlords (other than with respect to
Stores and locations where no ABL Priority Collateral or other assets which
Administrative Agent may require access and use of to realize on ABL Priority
Collateral are located) to deliver a Collateral Access Agreement to the
Administrative Agent in such form as the Administrative Agent may reasonably
require.
(d)    Upon the request of the Administrative Agent, deliver to the
Administrative Agent copies of notifications (each, a “DDA Notification”)
substantially in the form attached hereto as Exhibit G which have been executed
on behalf of such Loan Party and delivered to each depository institution at
which a DDA (other than an Excluded DDA) is maintained.





143
 




--------------------------------------------------------------------------------




(e)    Until the termination of the Spin Period, this Section 6.17 will not
apply to any transfer of Save-A-Lot Assets or Save-A-Lot Equity Interests among
the Lead Borrower and its Subsidiaries in a Pre-Spin Transaction if, after
giving effect to the Separation and the Distribution, such Save-A-Lot Assets or
Save-A-Lot Equity Interests involved would no longer be Collateral.
6.18. Lender Meetings. Within sixty (60) days after the receipt by
Administrative Agent of the audited financial statements pursuant to Section
6.01(a)(i) for the then most recently ended Fiscal Year of Lead Borrower
commencing with the 2014 Fiscal Year or on such other date as Administrative
Agent and Lead Borrower may agree, at the request of Administrative Agent or of
the Required Lenders and upon reasonable prior notice, hold a meeting (at a
mutually agreeable location and time or, at the option of Administrative Agent,
by conference call) with all Lenders who choose to attend such meeting at which
meeting shall be reviewed the financial results of the previous Fiscal Year and
the financial condition of the Lead Borrower and its Subsidiaries and the
projections presented for the current Fiscal Year of Lead Borrower.
6.19. ERISA.
(a)    Each Loan Party shall, and shall cause each of its ERISA Affiliates to:
(i) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law; (ii)
cause each Plan which is qualified under Section 401(a) of the Code to maintain
such qualification; (iii) not terminate any Pension Plan so as to incur any
material liability to the PBGC; (iv) not allow or suffer to exist any prohibited
transaction involving any Plan or any trust created thereunder which would
subject such Borrower, Guarantor or such ERISA Affiliate to a material tax or
other material liability on prohibited transactions imposed under Section 4975
of the Code or ERISA; (v) make all required contributions to any Plan which it
is obligated to pay under Sections 302 or 303 of ERISA, Sections 412 or 430 of
the Code, the PBGC Agreement or the terms of such Plan; (vi) not allow or suffer
to exist any violation of the “minimum funding standards” (within the meaning of
Section 302 of ERISA and Section 412 of the Code), whether or not waived, with
respect to any such Pension Plan; (vii) not engage in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA; and (viii) except for events or
conditions arising solely in connection with the Pre-Spin Transactions, the
Separation or the Distribution, not allow or suffer to exist any occurrence of a
Reportable Event or any other event or condition which presents a material risk
of termination by the PBGC of any Pension Plan, which termination could result
in any material liability to the PBGC.
(b)    Promptly upon each determination of the amount of the contributions or
other payments required to be made for any calendar year by any Loan Party in
respect of any underfunded Pension Plan in order to eliminate or reduce the
funding deficiency and prior to any Loan Party making any contribution or other
payment to such Pension Plan in respect of such calendar year, Lead Borrower
shall notify Administrative Agent of such determination. The Lead Borrower shall
provide such information with respect to each such determination as
Administrative Agent may reasonably request.
6.20. Agricultural Products.
(a)    Each Borrower shall at all times comply in all material respects with all
existing and future Food Security Act Notices during their periods of
effectiveness under the Food Security Act, including, without limitation,
directions to make payments to the Farm Products Seller by issuing payment
instruments directly to the secured party with respect to any assets of the Farm
Products Seller or jointly payable to the Farm Products Seller and any secured
party with respect to the assets of such Farm Products Seller, as specified in
the Food Security Act Notice, so as to terminate or release the security
interest in any Farm Products maintained by such Farm Products Seller or any
secured party with respect to the assets of such Farm Products Seller under the
Food Security Act.





144
 




--------------------------------------------------------------------------------




(b)    Each Borrower shall take all other actions as may be reasonably required,
if any, to ensure that any perishable agricultural commodity (in whatever form)
or other Farm Products are purchased free and clear of any Lien or other claims
in favor of any Farm Products Seller or any secured party with respect to the
assets of any Farm Products Seller.
(c)    Each Borrower shall (i) promptly notify Administrative Agent in writing
after receipt by or on behalf of such Borrower of any Food Security Act Notice
or amendment to a previous Food Security Act Notice, and including any notice
from any Farm Products Seller of the intention of such Farm Products Seller to
preserve the benefits of any trust applicable to any assets of any Loan Party
under the provisions of the PSA, the PACA or any other statute if (A) any such
notice involves a claim of $50,000 or more or (B) all such notices outstanding
involve claims in the aggregate amount of $250,000 or more, and (ii) upon the
request of the Administrative Agent, such Borrower shall promptly provide
Administrative Agent with a true, correct and complete copy of such Food
Security Act Notice or amendment, or other notice from such Farm Products
Seller, as the case may be, and other information delivered to or on behalf of
such Borrower pursuant to the Food Security Act, the PSA, the PACA or other
statute.
(d)    In the event that after the date of Amendment No. 3, a Borrower purchases
any Farm Products having a value in excess of $5,000,000 from a Person who
produces such Farm Products in a state with a central filing system certified by
the United States Secretary of Agriculture, such Borrower shall immediately
register, as a buyer, with the Secretary of State of such state (or the
designated system operator). Each Borrower shall forward promptly to
Administrative Agent a copy of such registration. Each Borrower shall comply
with any payment of obligations in connection with the purchase of any Farm
Products imposed by a secured party as a condition of the waiver or release of a
security interest effective under the Food Security Act or other applicable law
as a result of direct notice or the filing under any applicable central filing
system. Each Borrower shall also provide to Administrative Agent such rights as
Administrative Agent may reasonably request from time to time to obtain all
state filings recorded in any such central filing system in respect of a Person
from whom a Borrower has purchased Farm Products within the preceding twelve
(12) months.
6.21. Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.21, in each case within the time limits specified
on such schedule (unless Administrative Agent, in its Permitted Discretion,
shall have agreed to any particular longer period).
6.22. Intentionally Omitted.
6.23. Preparation of Environmental Reports. If any Loan Party is at any time
obligated to provide to the Term Loan Agent or any Term Loan Lender
environmental assessment reports pursuant to Section 5.24 of the Term Loan
Agreement as in effect on the date hereof, the Loan Parties shall promptly, and
in any event no later than five (5) Business Days after delivery of any such
reports to Term Loan Agent or any Term Loan Lender, provide copies of such
reports to the Administrative Agent.
6.24.     Save-A-Lot Liabilities. In connection with any Pre-Spin Transactions
prior to the Effective Time, and as to any other transactions related to the
Separation as of the Effective Time, except in each case as Administrative Agent
may otherwise hereafter agree, such agreement not to be unreasonably withheld,
delayed or conditioned, Save-A-Lot Parent or a Subsidiary thereof shall become
liable, as between Save-A-Lot Parent or any Subsidiary thereof and the Lead
Borrower or any other Loan Party, for all material Indebtedness and other
material liabilities (contingent or otherwise), secured by the Save-A-Lot Assets
or otherwise related primarily to the Save-A-Lot Business, as described in the
Form 10; provided, that,





145
 




--------------------------------------------------------------------------------




(a)    the foregoing shall not apply to liabilities related to the services that
a Loan Party may provide to Save-A-Lot Parent or a Subsidiary thereof or other
relationship between or among a Loan Party and Save-A-Lot Parent and/or a
Subsidiary thereof after the Separation pursuant to any transition services
agreement, tax sharing agreement or other agreement attached as an exhibit to
the Form 10,
(b)    the foregoing shall not apply to any employment-related liabilities that
do not constitute Indebtedness or any current liabilities that constitute trade
payables arising in the ordinary course of business in effect at the time of the
applicable Pre-Spin Transaction or as of the Effective Time, as the case may be,
(c)    the foregoing shall not apply to the Obligations or to any Indebtedness
arising under the Term Loan Facility,
(d)    the foregoing shall not apply to Customer Support Transactions that have
occurred prior to the Effective Time that consist of (i) any sublease by a Loan
Party to a customer of any Loan Party of leased real property or leased
equipment of such Loan Party that constitutes a Capital Lease, (ii) any lease by
a Loan Party to a customer of any Loan Party of owned real property or equipment
of such Loan Party that constitutes a Capital Lease, or (iii) any loan of money
or property (other than ABL Priority Collateral) by a Loan Party to a customer,
(e)    to the extent that prior to the Effective Time a Loan Party is obligated
on Indebtedness or other liabilities to which the foregoing applies and the
party to whom such Indebtedness or other liabilities is owed has not agreed to
release the Loan Party from such Indebtedness (or only agrees to such release
subject to certain conditions, then until such conditions have been satisfied or
such release otherwise becomes unconditional), Save-A-Lot Parent or a Subsidiary
thereof shall agree, in lieu of becoming liable, as between Save-A-Lot Parent or
such Subsidiary thereof and the Lead Borrower or any other Loan Party, therefor,
to reimburse and indemnify the Loan Party for any amounts paid by such Loan
Party at any time in respect of such Indebtedness or other liabilities (subject
to reasonable and customary conditions and limitations as the Loan Parties and
Save-A-Lot Parent or other Save-A-Lot Subsidiary may in good faith agree).
“Form 10” means the Form 10 registration statement and any exhibit thereto, in
each case, filed by Save-A-Lot Parent with the SEC (as amended, supplemented as
modified from time to time prior to the date of Amendment No. 3 or after such
date so long as such amendments, supplements and modifications are not adverse
in any material respect to the Loan Parties or to the Lenders with respect to
the matters governed by this Section 6.24, as reasonably determined in good
faith by the Lead Borrower).
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder and until the payment
in full of the Obligations, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to:
7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Restricted
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Restricted Subsidiaries; or assign or otherwise transfer any accounts or
other rights to





146
 




--------------------------------------------------------------------------------




receive income, except as to all of the above, Permitted Encumbrances and in the
case of the assignment or transfer of accounts or other rights to receive income
except for Permitted Dispositions.
7.02. Investments. Make any Investments, except Permitted Investments.
7.03. Indebtedness; Disqualified Stock.
(a)    Create, incur, assume, or permit to exist, any Indebtedness, except
Permitted Indebtedness;
(b)    issue Disqualified Stock.
7.04. Fundamental Changes. Merge, dissolve, liquidate, or consolidate with or
into another Person, except that, so long as no Default or Event of Default
shall have occurred and be continuing prior to or immediately after giving
effect to any action described below or would result therefrom:
(a)    a Loan Party may merge with any Excluded Subsidiary, provided, that, the
Loan Party shall be the continuing or surviving Person;
(b)    any Restricted Subsidiary may merge into any Loan Party, and any
Restricted Subsidiary that is not a Loan Party may merge into any other
Restricted Subsidiary that is not a Loan Party, provided that, (i) in any merger
involving one or more Borrowers, a Borrower shall be the continuing or surviving
Person, and (ii) subject to the foregoing clause (i), in any merger involving a
Loan Party, the continuing or surviving entity shall be a Loan Party;
(c)    in connection with a Permitted Acquisition, any Restricted Subsidiary of
a Loan Party may merge with or into or consolidate with any other Person or
permit any other Person to merge with or into or consolidate with it, provided,
that, (i) the Person surviving such merger shall be a Subsidiary of a Loan Party
and (ii) in the case of any such merger to which any Loan Party is a party, such
Loan Party is the surviving Person; and
(d)    any Restricted Subsidiary may be wound up and dissolved, provided, that,
promptly upon the commencement of the winding up or any action to dissolve such
Restricted Subsidiary, (i) any assets of such Restricted Subsidiary which
constitute Collateral are either (A) transferred to a Loan Party and are subject
to the valid perfected first priority security interest of the Administrative
Agent as to any ABL Priority Collateral and valid perfected second priority
security interest of Administrative Agent as to any Term Loan Priority
Collateral or (B) subject to a Permitted Disposition (other than pursuant to
clause (t)(iii) of the definition thereof) and (ii) any such Restricted
Subsidiary that is a Borrower shall cease to be a Borrower.
This Section 7.04 will not apply to any Restricted Subsidiary merging,
dissolving, liquidating or consolidating with or into another Restricted
Subsidiary in a transaction in connection with or related to the Pre-Spin
Transaction or constituting a Pre-Spin Transaction.
7.05. Dispositions. Make any Disposition, except Permitted Dispositions.
7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment (including pursuant to any Synthetic Purchase Agreement);
provided, that,
(a)    any Restricted Subsidiary may make Restricted Payments ratably to its
equity holders; provided, that any Loan Party may make Restricted Payments to
any Person that is a not a Loan Party





147
 




--------------------------------------------------------------------------------




under this clause (a) only (i) if such Restricted Payments are made in
connection with cash management in the ordinary course of business consistent
with current practices and such Restricted Payments are thereafter transferred
to a Loan Party within two (2) Business Days of the original transfer or (ii) to
the extent all such Restricted Payments to a Person that is not a Loan Party
(other than those subsequently transferred to a Loan Party) do not exceed at any
time $10,000,000 in any Fiscal Year,
(b)    so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Lead Borrower may repurchase its
Equity Interests owned by current or former directors, officers or employees of
the Lead Borrower or the Subsidiaries or make payments to current or former
directors, officers or employees of the Lead Borrower or the Subsidiaries upon
termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such current or former directors, officers or employees,
(c)    (i) a Restricted Subsidiary of the Lead Borrower may make any Restricted
Payment constituting a Pre-Spin Transaction, provided, that, in the case of any
such Restricted Payment constituting a Pre-Spin Transaction involving the
Disposition of assets of a Loan Party included in the Borrowing Base, from and
after such time as the aggregate amount of all such assets of all Loan Parties
that have been Disposed of, or will be Disposed of after giving effect to any
such Disposition (and any Disposition constituting a Pre-Spin Transaction ), to
a Person that is not a Loan Party would exceed the Pre-Spin Transactions Cap,
(1) prior to the effectiveness of any such Restricted Payment that would cause
the Pre-Spin Transactions Cap to be exceeded, Administrative Agent shall have
received an updated Borrowing Base Certificate giving effect to all Dispositions
of such assets and including for this purpose any such assets that the Lead
Borrower reasonably anticipates in good faith will at any time thereafter be
disposed of in connection with Pre-Spin Transactions prior to the Distribution
(and in the event that after the receipt by Administrative Agent of such
Borrowing Base Certificate the actual amount of such assets disposed of exceeds
the amount reasonably anticipated by the Lead Borrower as set forth in a
Borrowing Base Certificate previously delivered to Administrative Agent, the
Lead Borrower shall promptly deliver a further updated Borrowing Base
Certificate to reflect such additional Dispositions), (2) on and after the
receipt of such Borrowing Base Certificate, the Borrowing Base shall be
calculated giving effect to all such Dispositions, including those that the Lead
Borrower reasonably anticipates in good faith will occur and whether or not at
the time further actions may be required to effectuate such Dispositions, and
(3) as of the date of such Disposition and after giving effect thereto, no Cash
Dominion Event shall exist (and for this purpose without regard to the three (3)
day time period otherwise required with respect thereto); and (ii) the Lead
Borrower may make the Distribution, provided, that, solely in the case of this
clause (c)(ii), (A) the SUPERVALU Payment is made prior to or substantially
concurrently therewith, (B) as of the date of the Distribution and after giving
effect thereto, no Event of Default shall then exist or have occurred and be
continuing, (C) no Cash Dominion Event then exists or would exist after giving
effect thereto (and for this purpose without regard to the requirements as to
the three (3) day time period otherwise provided for with respect thereto),
(d)    the Lead Borrower may make any Restricted Payments with the Net Cash
Proceeds from the Disposition of any Save-A-Lot Retained Interest not required
to be applied to repay the Term Loan Debt or reinvested pursuant to the Term
Loan Agreement (as in effect on the date of Amendment No. 3 or as thereafter
amended with or without the approval of the Administrative Agent) and not
required to be applied to repay any of the Obligations under Section 2.05
hereof,
(e)    the Lead Borrower may make other Restricted Payments in an aggregate
amount when combined with all payments made pursuant to Section 7.07(f) not to
exceed $75,000,000 in any Fiscal Year and not to exceed $175,000,000 in the
aggregate, provided, that, as of the date of any such Restricted Payment and
after giving effect thereto, no Cash Dominion Event exists or would exist after
giving effect





148
 




--------------------------------------------------------------------------------




thereto (and for this purpose without regard to the requirement as to the three
(3) day time period otherwise provided for with respect thereto),
(f)    in the event that any Net Cash Proceeds from the Disposition of any
Save-A-Lot Retained Interest are required to be applied to repay any of the
Obligations under Section 2.05 hereof, any Restricted Payment thereafter,
provided, that, (i) the aggregate amount of all such Restricted Payments,
together with the aggregate amount of all Investments under clause (s) of the
definition of the term Permitted Investments and the aggregate amount of all
prepayments of Indebtedness under Section 7.07(i), shall not exceed the
aggregate amount of such Net Cash Proceeds applied to the Obligations as of the
date of any such Restricted Payment, (ii) as of the date of any such Restricted
Payment and after giving effect thereto, no Cash Dominion Event shall exist (and
for this purpose without regard to the requirement as to the three (3) day time
period otherwise provided for with respect thereto) and (iii) as of the date of
any such Restricted Payment and after giving effect thereto, no Default or Event
of Default shall exist or have occurred and be continuing, and
(g)    the Lead Borrower may make other Restricted Payments, provided, that, as
of the date of any such Restricted Payment and after giving effect thereto, (i)
each of the Payment Conditions is satisfied, (ii) Administrative Agent shall
have received ten (10) Business Days’ prior written notice of such transaction
and (iii) Administrative Agent shall have received such other information
related to such transaction as the Administrative Agent may reasonably require.
7.07. Prepayments of Indebtedness. Make any distribution, whether in cash,
property, securities or a combination thereof, other than regular scheduled
payments of principal and interest as and when due (to the extent not prohibited
by applicable subordination provisions), in respect of, or pay directly or
indirectly (including pursuant to any Synthetic Purchase Agreement), redeem,
repurchase, retire or otherwise acquire for consideration, any Indebtedness
except:
(a)    the payment of the Indebtedness created hereunder,
(b)    the payment of the Indebtedness under the Term Loan Facility (including
payments required as a result of a Permitted Disposition or required to be made
pursuant to the terms of the Term Loan Agreement with the proceeds of the
SUPERVALU Payment), provided, that, (i) no optional or voluntary payments in
respect of such Indebtedness shall be made unless as of the date of any such
optional or voluntary payment, and after giving effect thereto, each of the
Payment Conditions is satisfied, and (ii) the proceeds of the SUPERVALU Payment
shall only be used to make a payment of the Indebtedness under the Term Loan
Facility,
(c)    refinancings of Permitted Indebtedness with Refinancing Indebtedness,
(d)    the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
(e)    payments of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries made with the Net Cash Proceeds from the Disposition of any
Save-A-Lot Retained Interest not required to be applied to repay the Term Loan
Debt or reinvested in accordance with the Term Loan Agreement (as in effect on
the date of Amendment No. 3 or as thereafter amended with or without the
approval of the Administrative Agent) and not required to be applied to repay
any of the Obligations under Section 2.05 hereof,
(f)    payments of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries in an aggregate amount when combined with all Restricted Payments
made pursuant to Section 7.06(e) not





149
 




--------------------------------------------------------------------------------




to exceed $75,000,000 in any Fiscal Year and not to exceed $175,000,000 in the
aggregate, provided, that, as of the date of any such payments and after giving
effect thereto, no Cash Dominion Event exists or would exist after giving effect
thereto (and for this purpose without regard to the requirement as to the three
(3) day time period otherwise provided for with respect thereto),
(g)    other payments of Indebtedness of the Lead Borrower or any of its
Restricted Subsidiaries so long as (A) on the date of any such payment and after
giving effect thereto, each of the Payment Conditions is satisfied,
(B) Administrative Agent shall have received three (3) Business Days’ prior
written notice of such transaction, and (C) Administrative Agent shall have
received such other information related to such transaction as the
Administrative Agent may reasonably require,
(h)     repayments and prepayments of Subordinated Indebtedness in accordance
with the subordination terms thereof, so long as, on the date of any such
payment and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, and
(i)    in the event that any Net Cash Proceeds from the Disposition of any
Save-A-Lot Retained Interest are required to be applied to repay any of the
Obligations under Section 2.05 hereof, any payment of Indebtedness of Loan
Parties thereafter, provided, that, (i) the aggregate amount of all such
payments, together with the aggregate amount of all Investments under clause (s)
of the definition of the term Permitted Investments and the aggregate amount of
all Restricted Payments under Section 7.06(f), shall not exceed the aggregate
amount of such Net Cash Proceeds applied to the Obligations as of the date of
any such payment, (ii) as of the date of any such payment and after giving
effect thereto, no Cash Dominion Event shall exist (and for this purpose without
regard to the requirement as to the three (3) day time period otherwise provided
for with respect thereto) and (iii) as of the date of any such payment and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing.
Payments originally made in reliance on clause (f) above may subsequently be
reallocated to clause (g) to the extent permitted at the time of reallocation
under such clause.
7.08. Change in Nature of Business. In the case of each of the Loan Parties,
engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the date of Amendment
No. 3 or any business substantially related or incidental thereto.
7.09. Transactions with Affiliates.
(a)    Enter into, renew, extend or be a party to any transaction of any kind
with any Affiliate of any Loan Party, whether or not in the ordinary course of
business, other than (i) as set forth on Schedule 7.09, (ii) Restricted Payments
permitted under Section 7.06 or Investments permitted under Section 7.02 among
the Lead Borrower and its Restricted Subsidiaries, (iii) the payment of
compensation and benefits and the providing of indemnification to officers and
directors in the ordinary course of business and consistent with past practices,
(iv) sales of Securitization Assets to a Receivables Financing Subsidiary in a
Permitted Securitization Facility, or (v) on fair and reasonable terms
substantially as favorable to the Loan Parties or such Restricted Subsidiary as
would be obtainable by the Loan Parties or such Restricted Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided, that, the foregoing restriction shall not apply to a
transaction between or among the Loan Parties.
(b)    The foregoing restriction shall not restrict (i) a transaction between or
among the Loan Parties, (ii) advances for commissions, travel and other similar
purposes in the ordinary course of business to directors, officers and
employees, (iii) any employment or compensation arrangement or agreement,
employee benefit plan or arrangement, severance or retention agreement, plan or
arrangement,





150
 




--------------------------------------------------------------------------------




officer or director indemnification agreement or any similar arrangement or
other compensation arrangement entered into by the Lead Borrower or any of its
Subsidiaries in the ordinary course of business and payments, issuance of
securities or awards pursuant thereto, and including the grant of stock options,
restricted stock, stock appreciation rights, phantom stock awards or similar
rights to employees and directors in each case approved by the Board of
Directors of the Lead Borrower or such Subsidiary, (iv) the payment of
reasonable fees and out-of-pocket costs to directors of the Lead Borrower or any
of its Subsidiaries and (v) the Pre-Spin Transactions.
7.10. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document or any Term
Loan Documents) that (a) limits the ability (i) of any Subsidiary (other than a
Save-A-Lot Subsidiary during the Spin Period) to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary (other than an Excluded
Subsidiary) to Guarantee the Obligations, (iii) of any Subsidiary (other than an
Excluded Subsidiary) to make or repay loans to a Loan Party, or (iv) of the Loan
Parties or any Subsidiary (other than an Excluded Subsidiary) to create, incur,
assume or suffer to exist Liens on property of such Person in favor of the
Administrative Agent to secure the Obligations; or (b) other than the SVU
Indenture, any agreement, indenture or other arrangement evidencing the
Save-A-Lot Debt and, in each case, any Refinancing Indebtedness in respect
thereof, requires the grant of a Lien to secure an obligation of such Person if
a Lien is granted to secure another obligation of such Person.
Notwithstanding the foregoing, the Loan Parties and their respective Restricted
Subsidiaries shall not be prohibited from entering into any Contractual
Obligation, except to the extent any such Contractual Obligation is not
permitted under the Term Loan Agreement, that constitutes a restriction or
limitation existing by reason of:
(a)    restrictions imposed by applicable law;
(b)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
(c)    any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 7.03 or Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement or are
market terms at the time of issuance (in each case as determined in good faith
by the Lead Borrower) so long as the Lead Borrower shall have reasonably
determined in good faith that such restriction will not affect its obligation
and ability to make any payments required hereunder;
(d)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest entered into in the ordinary course of business;
(e)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;
(f)    customary restrictions and conditions contained in any agreement relating
to the sale, transfer, lease or other disposition of any asset permitted under
Section 7.05 pending the consummation of such sale, transfer, lease or other
disposition;
(g)    customary restrictions and conditions contained in the document relating
to any Lien, so long as (1) such Lien is a Permitted Encumbrance and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 7.10;





151
 




--------------------------------------------------------------------------------




(h)    customary net worth provisions contained in Real Estate leases entered
into by Subsidiaries, so long as the Lead Borrower has determined in good faith
that such net worth provisions would not reasonably be expected to impair the
ability of the Lead Borrower and its Subsidiaries to meet their ongoing
obligations;
(i)    any agreement in effect at the time a Person becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary and such restriction applies only to such Person and its
Subsidiaries (including the Equity Interests of the relevant Person or Persons);
(j)    restrictions in agreements representing Indebtedness permitted under
Section 7.03 of a Subsidiary that is not a Loan Party (so long as such
restrictions only relate to non-Loan Parties);
(k)    customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby and entered into
in the ordinary course of business as long as such restrictions relate solely to
the lease, sublease, license, Equity Interests or assets subject thereto, as
applicable;
(l)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(m)    restrictions contained in any receivables financing documentation with
respect to any Subsidiary which engages in no activities other than in
connection with the financing of accounts receivable of the Lead Borrower and/or
its other Subsidiaries; or
(n)    any encumbrances or restrictions of the type referred to in the first
paragraph of this Section 7.10 imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of or similar arrangements to the contracts, instruments or
obligations referred to in clauses (a) through (n) above; provided, that, such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements, refinancings or similar arrangements are, in the good
faith judgment of the Lead Borrower, no more restrictive with respect to such
encumbrances and other restrictions, taken as a whole, than those in effect
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement, refinancing or similar arrangement.
For purposes of determining compliance with this Section 7.10, (1) the priority
of any preferred stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common Equity Interests
shall not be deemed a restriction on the ability to make distributions on Equity
Interest and (2) the subordination of loans or advances made to the Lead
Borrower or a Subsidiary to other Indebtedness incurred by the Lead Borrower or
any such Subsidiary shall not be deemed a restriction on the ability to make
loans or advances
7.11. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose; or
(b) for purposes other than those permitted under this Agreement.
7.12. Amendment of Material Documents. Amend, modify, consent to or waive any of
a Loan Party’s rights under or any provision of (a) its Organization Documents,
the Acquisition Agreement or any document related to the Acquisition Agreement,
in each case in a manner materially adverse to the Credit





152
 




--------------------------------------------------------------------------------




Parties or (b) the SVU Indenture, the SVU 2021 Notes, the SVU 2022 Notes or any
other Material Indebtedness, in each case in a manner that would be materially
adverse to the Credit Parties (including, in the case of the SVU Indenture, the
SVU 2021 Notes and the SVU 2022 Notes, changing the obligors with respect to
such Material Indebtedness except as required by the terms thereof as in effect
on the date of Amendment No. 3) or to the extent that such amendment,
modification or waiver would reasonably be expected to have a Material Adverse
Effect.
7.13. Fiscal Year. Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as required by GAAP.
7.14. Deposit Accounts. Open new DDAs (other than an Excluded DDA), Blocked
Accounts or Master Concentration Accounts unless, upon the request of
Administrative Agent, the Loan Parties shall have delivered to the
Administrative Agent appropriate DDA Notifications or Blocked Account Agreements
consistent with the provisions of Section 6.13 and otherwise reasonably
satisfactory to the Administrative Agent.
7.15. Minimum Fixed Charge Coverage Ratio. At any time that a Covenant
Compliance Event exists, permit the Consolidated Fixed Charge Coverage Ratio
determined for the applicable Measurement Period as of the end of the most
recently ended Fiscal Period for which Administrative Agent has received
financial statements to be less than 1.00 to 1.00.
7.16. Save-A-Lot Dispositions. Prior to the termination of the Spin Period, make
any Disposition from the Lead Borrower or any of its Restricted Subsidiaries
(other than Moran Foods, LLC, any Save-A-Lot Subsidiary and their respective
Subsidiaries) to Moran Foods, LLC, any Save-A-Lot Subsidiary and their
respective Subsidiaries, other than any Disposition that constitutes a Pre-Spin
Transaction.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01. Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. Any Loan Party fails to pay when and as required to be paid
herein, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise, (i) any amount of principal of
any Loan or any LC Obligation, or deposit any funds as Cash Collateral in
respect of LC Obligations, or (ii) any interest on any Loan or on any LC
Obligation, or any fee due hereunder, within five (5) Business Days of the due
date, or (iii) any other amount payable hereunder or under any other Loan
Document, within five (5) Business Days of the due date; or
(b)    Specific Covenants. Any Loan Party or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of Section
6.01, 6.02(a)(i), (ii), and (iv), 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.13 or
6.14 or Article VII (excluding Section 7.10) of this Agreement or Section 4.9 of
the Security Agreement; or
(c)    Other Defaults. Any Loan Party or any Restricted Subsidiary fails to
perform or observe (i) any term, covenant or agreement contained in Sections
5(a), the first sentence of Section 5(c), Section 6 or Section 7 of any of the
Mortgages, or (ii) any term, covenant or agreement (not specified in Sections
8.01(a) or 8.01(b) above) contained in this Agreement or any other Loan Document
on its part to be performed or observed and, in each case, such failure
continues for thirty (30) days after the date written notice thereof shall have
been given to the Lead Borrower by the Administrative Agent or any Lender; or





153
 




--------------------------------------------------------------------------------




(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or any other Restricted Subsidiary herein, in any other Loan
Document, or in any document, report, certificate, financial statement or other
instrument delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made, except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified by materiality or “Material Adverse Effect” (or words of
similar import); or
(e)    Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due (regardless of amount and whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Material Indebtedness (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement), or (B) fails to observe or perform any other
agreement or condition relating to any such Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Material Indebtedness or the beneficiary
or beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with or
without the giving of notice, lapse of time or both, such Indebtedness to be
demanded, accelerated or to become due or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded or in the case of any Permitted Securitization Facility that is greater
than $50,000,000, to terminate such facility, or cease purchasing any Accounts
or cause any Loan Party to cease being a servicer or acting in any similar
capacity thereunder; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which a Loan Party or any Subsidiary thereof is an Affected Party (as defined
in such Swap Contract) and, in either event, the Swap Termination Value owed by
the Loan Party or such Subsidiary as a result thereof is greater than
$50,000,000; or (iii) the Lead Borrower fails to observe or perform its
obligations under any Guarantee of NAI Workers’ Compensation Liabilities, and
such failure continues for forty-five (45) days; or
(f)    Insolvency Proceedings, Etc. (i) Any Loan Party or any Subsidiary (other
than an Excluded Subsidiary) institutes or consents to the institution of any
voluntary or involuntary proceeding under any Debtor Relief Law, or makes a
general assignment for the benefit of creditors; or (ii) any Loan Party or
Subsidiary (other than an Excluded Subsidiary) applies for or consents to the
appointment of any receiver, trustee, custodian, sequestrator, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or (iii) a proceeding shall be commenced or a petition
filed, without the application or consent of such Person, seeking or requesting
any receiver, trustee, custodian, sequestrator, conservator, liquidator,
rehabilitator or similar officer be appointed for any Loan Party or Subsidiary
(other than an Excluded Subsidiary), which continues undischarged, undismissed
or unstayed for sixty (60) calendar days, or an order or decree approving or
ordering any such appointment shall be entered, which continues undischarged,
undismissed or unstayed for 60 calendar days; or (iv) any Loan Party or
Subsidiary (other than an Excluded Subsidiary) files an answer admitting the
material allegations of a petition filed against it in any proceeding described
in the foregoing clauses (i), (ii) or (iii); or (v) any proceeding under any
Debtor Relief Law relating to any such Loan Party or Subsidiary (other than an
Excluded Subsidiary) or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or





154
 




--------------------------------------------------------------------------------




(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than any Excluded Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due in the ordinary
course of business, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
sixty (60) days after its issuance or levy (except in the case of an attachment
of the Blocked Accounts or Master Concentration Accounts, within five (5) days);
or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
(other than an Excluded Subsidiary) (i) one or more judgments or orders or any
combination thereof for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of forty-five (45) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, is not in effect;
or
(i)    Racketeering. There is filed against any Loan Party or any of its
Subsidiaries by any federal or state Governmental Authority any action, suit or
proceeding under any federal or state racketeering statute (including the
Racketeer Influenced and Corrupt Organization Act of 1970), which action, suit
or proceeding: (i) is not dismissed within one hundred twenty (120) days and
(ii) would reasonably be expected to result in the confiscation or forfeiture of
any material portion of the Collateral; or
(j)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan,
Multiemployer Plan or the PBGC Agreement which, in the case of a Pension Plan or
Multiemployer Plan, has resulted or would reasonably be expected to result in
the liability of any Borrower or any Restricted Subsidiary under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC and that had or would
reasonably be expected to have a Material Adverse Effect when taken together
with all other such ERISA Events; or (ii) a Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan or any installment in connection with an
underfunded Pension Plan as provided in Section 6.19, in either case as to any
such installment that is in excess of $50,000,000; or
(k)    Invalidity of Loan Documents. (i) Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect (other than in accordance
with its terms) and as a result thereof, a Material Adverse Effect occurs or
would reasonably be expected to occur; or any Loan Party contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
provision of any Loan Document (other than as a result of the discharge of such
Loan Party in accordance with the terms of the applicable Loan Document), or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be a valid and perfected Lien on all
or a material portion of the Collateral with the priority required by the
applicable Security Document, or any Lien purported to be created under any
Security Document shall be asserted by any Loan Party not to be a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document; or





155
 




--------------------------------------------------------------------------------




(l)    Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party or any Restricted Subsidiary shall take any action to suspend the
operation of its business in the ordinary course, liquidate all or a material
portion of its assets or Store locations, or employ an agent or other third
party to conduct a program of closings, liquidations or “going-out-of-business”
sales of any material portion of its business; or
(m)    Loss of Collateral. There occurs any uninsured loss in excess of
$50,000,000 to any portion of the ABL Priority Collateral; or
(n)    Indictment. The indictment or institution of any legal process or
proceeding against, any Loan Party or any Restricted Subsidiary thereof, under
any federal or state criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony; or
(o)    Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document; or
(p)    Credit Card Agreements. (i) any Credit Card Issuer or Credit Card
Processor shall send notice to any Borrower that it is ceasing to make or
suspending payments to such Borrower of amounts due or to become due to such
Borrower or shall cease or suspend such payments, or shall send notice to such
Borrower that it is terminating its arrangements with such Borrower or such
arrangements shall terminate as a result of any event of default under such
arrangements, which continues for more than the applicable cure period, if any,
with respect thereto, unless such Borrower shall have entered into arrangements
with another Credit Card Issuer or Credit Card Processor, as the case may be,
within sixty (60) days after the date of any such notice or (ii) any Credit Card
Issuer or Credit Card Processor withholds payment of amounts otherwise payable
to a Borrower to fund a reserve account or otherwise hold as collateral, or
shall require a Borrower to pay funds into a reserve account or for such Credit
Card Issuer or Credit Card Processor to otherwise hold as collateral, or any
Borrower shall provide a letter of credit, guarantee, indemnity or similar
instrument to or in favor of such Credit Card Issuer or Credit Card Processors
such that in the aggregate all of such funds in the reserve account, other than
amounts held as collateral and the amount of such letters of credit, guarantees,
indemnities or similar instruments shall exceed an amount equal to or exceeding
ten percent (10%) of the Credit Card Receivables processed by such Credit Card
Issuer or Credit Card Processor in the immediately preceding Fiscal Year; or
(q)    Reserved; or
(r)    Subordination; Intercreditor Agreement. (i) The subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness, or
provisions of the Term Loan Intercreditor Agreement (or any other intercreditor
agreement entered into by Administrative Agent after the date hereof), any such
provisions being referred to as the “Intercreditor Provisions”, shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Indebtedness as a
result of any act or omission of any Loan Party or any Restricted Subsidiary; or
(ii) any Loan Party or any Restricted Subsidiary shall, directly or indirectly,
disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Intercreditor Provisions, (B) that the
Intercreditor Provisions exist for the benefit of the Credit Parties, or (C) in
the case of Subordinated Indebtedness, that all payments of principal of or
premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party or any Restricted
Subsidiary, shall be subject to any of the Intercreditor Provisions; or
(s)    Maturity of Term Loan Facility. The maturity of the Term Loan Facility
prior to its originally scheduled maturity date (as a result of the failure of
any Borrower or any Restricted Subsidiary





156
 




--------------------------------------------------------------------------------




to obtain refinancing or otherwise as a result of any act or omission of any
Borrower or any Restricted Subsidiary after the Closing Date).
8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:
(a)    declare the Commitments of each Lender to make Loans and any obligation
of each LC Issuer to make LC Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(c)    require that the Loan Parties Cash Collateralize the LC Obligations; and
(d)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;
provided, that, upon the entry of an order for relief (or similar order) with
respect to any Loan Party under any Debtor Relief Laws, the obligation of each
Lender to make Loans and any obligation of each LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Loan Parties to
Cash Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the Term Loan
Intercreditor Agreement, be applied by the Administrative Agent in the following
order:
first, to payment of that portion of the Obligations (excluding the Bank Product
Obligations and Commercial LC Facility Obligations) constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent, in its capacity as such;





157
 




--------------------------------------------------------------------------------




second, to payment of that portion of the Obligations (excluding the Bank
Product Obligations and Commercial LC Facility Obligations) constituting
indemnities, Credit Party Expenses, and other amounts (other than principal,
interest and fees) payable to the Lenders and the LC Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and LC Issuers),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances;
fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the LC Issuers
in proportion to the respective amounts described in this clause Fifth payable
to them;
sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;
seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and Unpaid Drawings, ratably among the Lenders
and the LC Issuers in proportion to the respective amounts described in this
clause Seventh held by them;
eighth, to (i) the Administrative Agent for the account of the LC Issuers, to
Cash Collateralize that portion of LC Obligations comprised of the aggregate
undrawn amount of Letters of Credit and (ii) the applicable Lender (or its
Affiliate, as the case may be) to cash collateralize the aggregate undrawn
amount of letters of credit under a Commercial LC Facility, ratably among the
Credit Parties and the Lender (or its Affiliate) providing the Commercial LC
Facility in proportion to the respective amounts described in this clause Eighth
held by them;
ninth, to payment of all other Obligations (including, without limitation, the
cash collateralization of asserted but unliquidated indemnification obligations
as provided in Section 10.04(b), but excluding any Bank Product Obligations),
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Ninth held by them
tenth, to payment of that portion of the Bank Product Obligations arising from
Cash Management Services to the extent secured under the Security Documents,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Tenth held by them;
eleventh, to payment of all other Bank Product Obligations to the extent secured
under the Security Documents, ratably among the Credit Parties in proportion to
the respective amounts described in this clause Eleventh held by them;
last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.





158
 




--------------------------------------------------------------------------------




Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01. Appointment and Authority.
(a)    Each of the Lenders and the LC Issuers hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents, and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than Section 9.06, Section 9.10 and Section 9.16) are solely for the
benefit of the Administrative Agent, the Lenders and the LC Issuers, and no Loan
Party or any Subsidiary thereof shall have rights as a third party beneficiary
of any of such provisions.
(b)    Each of the Lenders (in its capacities as a Lender) and the LC Issuers
hereby irrevocably appoints Wells Fargo as Administrative Agent and authorizes
the Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “administrative agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.
(c)    Each Lender and LC Issuer authorizes and directs the Administrative Agent
to enter into this Agreement and the other Loan Documents to which it is a
party, including the Term Loan Intercreditor Agreement. Each Lender agrees that
any action taken by the Administrative Agent, Required Lenders or Supermajority
Lenders in accordance with the terms of this Agreement or the other Loan
Documents and the exercise by the Administrative Agent, Required Lenders or
Supermajority Lenders of their respective powers set forth herein or therein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.
(d)    The Lenders, LC Issuers and any other holder of any Obligations
acknowledge that the Term Loan Debt is secured by Liens on the Collateral and
that the exercise of certain of the rights and remedies of Administrative Agent
under the Loan Documents may be subject to the provisions of the Term Loan
Intercreditor Agreement. Each Lender and LC Issuer irrevocably (i) consents to
the subordination of Liens provided for under the Term Loan Intercreditor
Agreement and the other terms and conditions therein, (ii) authorizes and
directs the Administrative Agent to execute and deliver the Term Loan
Intercreditor Agreement and any documents relating thereto, in each case, on
behalf of such Lender or such LC Issuer and to take all actions (and execute all
documents) required (or deemed advisable) by it in accordance with the terms of
the Term Loan Intercreditor Agreement, in each case, and without any further
consent, authorization or other action by such Lender or LC Issuer, (iii) agrees
that, upon the execution and delivery thereof, such Lender and LC Issuer will be
bound by the provisions of the Term





159
 




--------------------------------------------------------------------------------




Loan Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of the Term Loan Intercreditor Agreement,
(iv) agrees that no Lender or LC Issuer shall have any right of action
whatsoever against the Administrative Agent as a result of any action taken by
Administrative Agent pursuant to this Section or in accordance with the terms of
the Term Loan Intercreditor Agreement and (v) acknowledges (or is deemed to
acknowledge) that a copy of the Term Loan Intercreditor Agreement has been
delivered, or made available, to such Lender and LC Issuer. Each Lender and LC
Issuer hereby further irrevocably authorizes and directs the Administrative
Agent to enter into such amendments, supplements or other modifications to the
Term Loan Intercreditor Agreement as are approved by Administrative Agent and
the Required Lenders, provided, that, Administrative Agent may execute and
deliver such amendments, supplements and modifications thereto as are
contemplated by the Term Loan Intercreditor Agreement in connection with any
extension, renewal, refinancing or replacement of this Agreement or any
refinancing of the Obligations, in each case, on behalf of such Lender and LC
Issuer and without any further consent, authorization or other action by any
Lender or LC Issuer. The Administrative Agent shall have the benefit of the
provisions of Section 9 with respect to all actions taken by it pursuant to this
Section or in accordance with the terms of the Term Loan Intercreditor Agreement
to the full extent thereof.
9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though they were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder, in each case in its individual
capacity. Each such Person and its Affiliates may accept deposits from, lend
money to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Loan Parties or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its respective opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or





160
 




--------------------------------------------------------------------------------




willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
The Administrative Agent shall not be deemed to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Loan Parties, a Lender or LC Issuer. Upon the occurrence of an
Event of Default, the Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Applicable Lenders. Unless and until the Administrative Agent shall have
received such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Default or Event of Default as it shall deem advisable in the best
interest of the Credit Parties. In no event shall the Administrative Agent be
required to comply with any such directions to the extent that the
Administrative Agent believes that its compliance with such directions would be
unlawful.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04. Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person.
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
LC Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or LC Issuer unless the Administrative Agent shall
have received written notice to the contrary from such Lender or LC Issuer prior
to the making of such Loan or the issuance of such Letter of Credit.
Administrative Agent may consult with legal counsel (who may be counsel for any
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent, and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent, and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.
9.06. Resignation of Administrative Agent. Administrative Agent may at any time
give written notice of its resignation to the Lenders and the Lead Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall
appoint a successor from among the Lenders, with the approval of





161
 




--------------------------------------------------------------------------------




the Lead Borrower, which approval shall not be unreasonably withheld or delayed,
provided, that, no such approval shall be required at any time a Default or
Event of Default exists or has occurred and is continuing. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the LC Issuers, appoint a successor Administrative
Agent that is an Eligible Assignee or an Affiliate of an Eligible Assignee,
after consultation with the Lead Borrower; provided, that, if the Administrative
Agent shall notify the Lead Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the LC Issuers under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and LC Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent
hereunder.
Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swing Line Lender and the resignation
of Wells Fargo as LC Issuer. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring LC
Issuer and Swing Line Lender, (b) the retiring LC Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor LC Issuer
shall issue letters of credit in substitution for the Letters of Credit issued
by the retiring LC Issuer, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring LC Issuer to effectively
assume the obligations of the retiring LC Issuer with respect to such Letters of
Credit.
9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and LC
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent, or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
LC Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent, or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. Except as
provided in Section 9.12, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any other credit or other





162
 




--------------------------------------------------------------------------------




information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Administrative Agent.
9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Initial Lead Arrangers, Lead Arrangers, Co-Syndication
Agents or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, an LC Issuer or the Swing Line Lender hereunder.
9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or LC Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuers, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the LC Issuers, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
LC Issuers, the Administrative Agent and such Credit Parties under Sections
2.03(i) and 2.03(j) as applicable, 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or LC Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or LC Issuer in any such proceeding.
9.10. Collateral and Guaranty Matters.
(a)    The Credit Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Aggregate Commitments and payment in full of the Obligations, (B) constituting
property being sold or otherwise disposed of (other than to a Loan Party) if the
Lead Borrower certifies to Administrative Agent that the sale or other
disposition is permitted hereunder (including, without limitation, in connection
with the Pre-Spin Transactions, Separation and/or





163
 




--------------------------------------------------------------------------------




Distribution) (and Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (C) constituting property in which any
Loan Party did not own an interest at the time the security interest, mortgage
or lien was granted or at any time thereafter, or (D) having a value in the
aggregate in any twelve (12) month period of less than $50,000,000, and to the
extent Administrative Agent may release its Lien upon any such Collateral
pursuant to the sale or other Disposition thereof, such sale or other
Disposition shall be deemed consented to by Lenders, (E) if required or
permitted under the terms of any of the other Loan Documents, including the Term
Loan Intercreditor Agreement or any other intercreditor agreement, or (F)
subject to Section 10.01(i), if the release is approved, authorized or ratified
in writing by the Required Lenders.
(ii)    to release or subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by clause (i) of the definition of Permitted
Encumbrances;
(iii)    to release any Loan Party (other than the Lead Borrower) from its
obligations under this Agreement, the Facility Guaranty and the other Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
(iv)    effective as of the date of Amendment No. 3, as of the date the
Distribution is consummated, as of the date of any Incremental Loan Commitments
under and as defined in the Term Loan Agreement (as in effect on the date
hereof) or as of any other date on which a determination is made under the SVU
Indenture that manufacturing or processing plants, office facilities, retail
stores, warehouses, distribution centers or equipment constitute an “Operating
Property” (as defined in the SVU Indenture), to enter into such releases of
Mortgages as the Loan Parties may request to ensure that such Mortgages do not
violate the SVU Indenture or any other Material Indebtedness or trigger any of
the equal and ratable sharing provisions thereof.
(b)    In addition to the foregoing, in the event that Term Loan Agent shall
release its Lien on any of the Term Loan Priority Collateral at any time in
exchange for other Term Loan Priority Collateral in accordance with the terms of
the Term Loan Agreement (other than as result of payment in full of all
obligations under the Term Loan Agreement), the Credit Parties irrevocably
authorize and direct the Administrative Agent to release its Lien on such Term
Loan Priority Collateral subject to the receipt by Administrative Agent of a
certificate duly executed and delivered by the Lead Borrower that the release of
the Lien of Term Loan Agent on such Term Loan Priority Collateral in such
circumstances is in accordance with the terms of the Term Loan Agreement and
Administrative Agent may rely conclusively on any such certificate, without
further inquiry. In addition, the Credit Parties irrevocably authorize and
direct the Administrative Agent to release its Lien on Term Loan Priority
Collateral in accordance with the terms and conditions of Schedule 6.17 hereof.
(c)    Upon request by the Administrative Agent at any time, the Applicable
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Loan Party (other than the Lead Borrower) from its obligations under
this Agreement, the Facility Guaranty and the other Loan Documents pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Loan Parties’ expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Loan Party from its obligations under
this Agreement, the Facility Guaranty and the other Loan Documents, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.
9.11. Notice of Transfer. The Administrative Agent may deem and treat a Lender
party to this Agreement as the owner of such Lender’s portion of the Obligations
for all purposes, unless and until, and





164
 




--------------------------------------------------------------------------------




except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.
9.12. Reports and Financial Statements. By signing this Agreement, each Lender:
(a)    agrees to furnish the Administrative Agent (at such frequency as the
Administrative Agent may reasonably request) with a summary of all Bank Product
Obligations due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Administrative Agent shall be entitled
to assume that no amounts are due to any Lender on account of Bank Product
Obligations unless the Administrative Agent has received written notice thereof
from such Lender;
(b)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all field
examinations and appraisals of the Collateral received by the Administrative
Agent (collectively, the “Reports”);
(c)    expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;
(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;
(e)    agrees to keep all Reports confidential in accordance with the provisions
of Section 10.07 hereof; and
(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (ii) to pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Lender preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including attorney costs) incurred by the Administrative Agent
and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.
9.13. Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Administrative
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable Law of the United States can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.
9.14. Indemnification. The Lenders hereby agree to indemnify the Administrative
Agent, the LC Issuers and any Related Party, as the case may be (to the extent
not reimbursed by the Loan Parties and without limiting the obligations of Loan
Parties hereunder), ratably according to their Applicable





165
 




--------------------------------------------------------------------------------




Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent, any LC Issuer or any Related Party in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by the Administrative Agent, the LC
Issuer or any Related Party in connection therewith; provided, that, no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s, any LC Issuer’s or any Related
Party’s, as applicable, gross negligence or willful misconduct as determined by
a final and nonappealable judgment of a court of competent jurisdiction.
9.15. Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.
9.16. Defaulting Lender.
(a)    If for any reason any Lender shall become a Defaulting Lender or shall
fail or refuse to abide by its obligations under this Agreement, including,
without limitation, its obligation to make available to Administrative Agent its
Applicable Percentage of any Loans, expenses or setoff or purchase its
Applicable Percentage of a participation interest in the Swing Line Loans or
Letter of Credit Exposure and such failure is not cured within one (1) Business
Day after receipt from the Administrative Agent of written notice thereof, then,
in addition to the rights and remedies that may be available to the other Credit
Parties, the Loan Parties or any other party at law or in equity, and not at
limitation thereof, (i) such Defaulting Lender’s right to participate in the
administration of, or decision-making rights related to, the Obligations, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, provided, that, (A) the Commitment of a Defaulting
Lender may not be increased, (B) the Loans of a Defaulting Lender may not be
reduced or forgiven and (C) the interest applicable to Obligations owing to a
Defaulting Lender may not be reduced in such a manner that by its terms affects
such Defaulting Lender more adversely than Non-Defaulting Lenders, in each case
of clauses (A), (B) and (C) without the consent of such Defaulting Lender and
(ii) the Administrative Agent shall be authorized, and shall have the right, to
use any and all payments due to a Defaulting Lender from the Loan Parties,
whether on account of outstanding Loans, interest, fees or otherwise, for
application to, and reduction of, the proportionate shares of all outstanding
Obligations of the remaining Non-Defaulting Lenders until, as a result of
application of such payments the Lenders’ respective Applicable Percentages of
all outstanding Obligations shall have returned to those in effect immediately
prior to such delinquency and without giving effect to the nonpayment causing
such delinquency, and (iii) at the option of the Administrative Agent, any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) may, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any Committed Loan or existing or future participating interest in any Swing
Line Loan or Letter of Credit.
(b)    The Non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance. If the
Defaulting Lender fails for any reason to promptly execute and deliver any





166
 




--------------------------------------------------------------------------------




Assignment and Acceptance or other agreement in connection with the purchase or
termination of its interests, Administrative Agent is irrevocably authorized, at
its option, but shall not be required to, execute and deliver such Assignment
and Acceptance or other agreement in the name or and on behalf of the Defaulting
Lender and regardless of whether Administrative Agent executes and delivers such
Assignment and Acceptance or other agreement, the Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Acceptance or other
agreement.
(c)    Each Defaulting Lender shall indemnify the Administrative Agent and each
Non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any Non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Applicable Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.
(d)    If any Swing Line Loans or Letters of Credit are outstanding at the time
a Lender becomes a Defaulting Lender then:
(i)    all or any part of the interests of such Defaulting Lender in Swing Line
Loans and Letter of Credit Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (A) the sum of the aggregate
Outstanding Amount of the Committed Loans and Letter of Credit Exposure of all
Non-Defaulting Lenders, plus each such Non-Defaulting Lender’s interest in such
Defaulting Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans and Letter of Credit Exposure does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (B) the conditions set forth in Section
4.02 hereof are satisfied at the time of any such reallocation (and, unless
Borrowers shall have otherwise notified Administrative Agent at such time,
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time);
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three (3) Business Days
following notice by the Administrative Agent (A) first, prepay such Outstanding
Amount of Swing Line Loans in an amount equal to the amount by which the sum of
the aggregate Outstanding Amount of the Committed Loans and Letter of Credit
Exposure of all Non-Defaulting Lenders exceed the total of all Non-Defaulting
Lenders’ Commitments and (B) second, Cash Collateralize, for the benefit of each
applicable LC Issuer, the Borrowers’ obligations corresponding to such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.03(g) for so long as such Letter of Credit
Exposure is outstanding;
(iii)    if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.03(i) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
Cash Collateralized;
(iv)    if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.09(a) and Section 2.03(i) shall be adjusted in accordance
with such Non-Defaulting Lenders’ Applicable Percentages;
(v)    if all or any portion of such Defaulting Lender’s Letter of Credit
Exposure is neither reallocated nor Cash Collateralized pursuant to clause (i)
or (ii) above, then, without prejudice to any rights or remedies of any LC
Issuer or any Lender hereunder, all Letter of Credit Fees payable under





167
 




--------------------------------------------------------------------------------




Section 2.03(i) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the applicable LC Issuer until such Letter of
Credit Exposure is reallocated and/or Cash Collateralized;
(vi)    so long as such Lender is a Defaulting Lender, an LC Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be one hundred percent (100%) covered
by the Commitments of the Non-Defaulting Lenders and/or cash collateral has been
provided by the Borrowers in accordance with Section 9.16(d) or Section 2.03(g),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with Section 9.16(d)(i) (and such Defaulting Lender shall not participate
therein); and
(vii)    so long as such Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to make any Swing Line Loan, unless it is satisfied that
the related exposure will be one hundred percent (100%) covered by the
Commitments of the Non-Defaulting Lenders, and participating interests in any
new Swing Line Loans shall be allocated among Non-Defaulting Lenders in a manner
consistent with Section 9.16(d)(i) (and such Defaulting Lender shall not
participate therein).
(e)    In the event that each of the Administrative Agent, the Lead Borrower,
each LC Issuer and each Swing Line Lender agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the interests of the Lenders in the Swing Line Loans and the Letter
of Credit Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on the date of such readjustment such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Line Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage, whereupon such Lender will cease to be a Defaulting Lender;
provided, that, (i) no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while such Lender
was a Defaulting Lender, (ii) except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender and (iii) to the extent that the
Letter of Credit Exposure was Cash Collateralized pursuant to clause (d)(ii)
above while such Lender was a Defaulting Lender, and after giving effect to such
Lender ceasing to be a Defaulting Lender, the Letter of Credit Exposure is
covered by the Commitments, such Cash Collateral shall be released to the Lead
Borrower.
9.17. Secured Bank Product Obligations; Commercial LC Facility Obligations.
(a)    Except as otherwise expressly set forth herein or in any other Loan
Documents, no Lender or any Affiliate of a Lender that is owed any Bank Product
Obligations, obligations under any Cash Management Services or Commercial LC
Facility Obligations shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender or an LC Issuer and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations, obligations under Cash Management Services or Commercial LC
Facility Obligations. Each Lender or Affiliate of Lender providing Bank
Products, Cash Management Services or a Commercial LC Facility will provide
written notice of the Bank Product Obligations, the obligations under such Cash
Management Services or Commercial LC Facility, as the case may be, to
Administrative Agent, together with such supporting documentation with respect
thereto as the Administrative Agent may request, including the amounts owing in
respect thereof. Each Lender that is owed any Bank Product Obligations,
obligations under





168
 




--------------------------------------------------------------------------------




Cash Management Services or Commercial LC Facility Obligations (or whose
Affiliate is owed any thereof) will from time to time, promptly upon the request
of Administrative Agent, provide a summary of all Bank Product Obligations,
obligations under Cash Management Services or Commercial LC Facility
Obligations, as the case may be, owing to it or its Affiliates. Borrowers and
each Lender or Affiliate of Lender at any time providing Bank Products, Cash
Management Services or a Commercial LC Facility authorizes and consents to the
disclosure of any information concerning such Bank Products, Cash Management
Services or Commercial LC Facility to Administrative Agent at any time and from
time to time, and to the Lenders of the amount of the Obligations arising in
connection therewith and whether such Obligations arise from Bank Products, Cash
Management Services or Commercial LC Facilities.
(b)    Each Lender hereby agrees that the benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Person that is a Lender at the time that
it establishes a Bank Product, Cash Management Service or Commercial LC Facility
and thereafter ceases to be a Lender so long as, by accepting such benefits,
such Person agrees, as among Administrative Agent and all other Credit Parties,
that such Person is bound by (and, if requested by Administrative Agent, shall
confirm such agreement in a writing in form and substance reasonably acceptable
to Administrative Agent) this Article IX and Sections 3.01, 10.04, 10.07, 10.08,
10.16 and the Term Loan Intercreditor Agreement, and the decisions and actions
of Administrative Agent, or the Required Lenders (or, where expressly required
by the terms of this Agreement, a greater proportion of the Lenders or other
parties hereto as required herein) to the same extent a Lender is bound;
provided, that, notwithstanding the foregoing in this clause (b), (i) such
Person shall be bound by Section 10.04 only to the extent of liabilities,
reimbursement obligations, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements with respect to or otherwise
relating to the Liens and Collateral held for the benefit of such Person, in
which case the obligations of such Person thereunder shall not be limited by any
concept of pro rata share or similar concept, (ii) each of Administrative Agent,
the Lenders and the LC Issuers party hereto shall be entitled to act in its sole
discretion, without regard to the interest of such Person, regardless of whether
any Obligation to such Person thereafter remains outstanding, is deprived of the
benefit of the Collateral, becomes unsecured or is otherwise affected or put in
jeopardy thereby, and without any duty or liability to such Person or any such
Obligation and (iii) such Person shall not have any right to be notified of,
consent to, direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under any Loan Document.
9.18. Co-Syndication Agents; Co-Documentation Agents, Senior Managing Agents and
Joint Lead Arrangers. Notwithstanding the provisions of this Agreement or any of
the other Loan Documents, no Person who is or becomes a Co-Syndication Agent, a
Co-Documentation Agent, a Senior Managing Agent, or a Lead Arranger shall have
any powers, rights, duties, responsibilities or liabilities with respect to this
Agreement and the other Loan Documents.
ARTICLE X
MISCELLANEOUS
10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that, no such amendment, waiver or consent
shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
each Lender directly affect thereby;





169
 




--------------------------------------------------------------------------------




(b)    postpone any date fixed by this Agreement or any other Loan Document for
any scheduled payment (including the Maturity Date) or mandatory prepayment of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents without the written consent of such Lender entitled to such
payment hereunder or under such other Loan Document;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby; provided,
that, only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate;
(d)    change the order of application of funds provided in Section 8.03 hereof
or Section 8.7 of the Security Agreement without the consent of each Lender
directly affected thereby;
(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders”, “Supermajority Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;
(g)    permit any Loan Party to assign its rights under the Loan Documents,
without the written consent of each Lender;
(h)    except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party, without the written consent
of each Lender;
(i)    release all or substantially all of the Collateral from the Liens of the
Security Documents, without the written consent of each Lender;
(j)    increase the percentages applied to eligible assets in the definition of
the Borrowing Base, without the consent of each Lender;
(k)    subject to clause (j) above, change the definition of the term “Borrowing
Base” or any component definition thereof if as a result thereof the amounts
available to be borrowed by the Borrowers would be increased, without the
written consent of Supermajority Lenders, provided, that, the foregoing shall
not limit the discretion of the Administrative Agent to change, establish or
eliminate any Reserves; and
(l)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written consent of each Lender;
and, provided, that, (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable LC Issuer in addition to the Lenders
required above, affect the rights or duties of such LC Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the





170
 




--------------------------------------------------------------------------------




Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.
If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or of all Lenders directly affected thereby,
and that has been approved by the Required Lenders, the Lead Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided,
that, such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Lead Borrower to be made pursuant to this
paragraph).
10.02. Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Loan Parties, the Administrative Agent, the LC Issuers or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, that, the foregoing
shall not apply to notices to any Lender or LC Issuer pursuant to Article II if
such Lender or LC Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving





171
 




--------------------------------------------------------------------------------




notices under such Article by electronic communication. The Administrative Agent
or the Lead Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that, approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and provided further that if the sender
receives an “out-of-office” reply e-mail, that notice or other communication
shall be deemed received upon the sender’s compliance with the instructions in
such “out-of-office” reply e-mail regarding notification to any other person in
the intended recipient’s absence, and (ii) notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of their Related Parties (collectively,
the “Agent Parties”) have any liability to any Loan Party, any Lender, any LC
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Loan
Parties’ or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, that, in no event shall any
Agent Party have any liability to any Loan Party, any Lender, any LC Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent, the LC Issuers and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Lead Borrower, the Administrative Agent, each LC Issuer and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(e)    Reliance by Administrative Agent, LC Issuers and Lenders. The
Administrative Agent, the LC Issuers and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Loan Parties
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the





172
 




--------------------------------------------------------------------------------




terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, each LC
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03. No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.
10.04. Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall, upon Administrative Agent’s
demand (which may be upon the request of the Person or Persons entitled
thereto), pay all Credit Party Expenses.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by any Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agents thereof) and their Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an LC Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), any bank
advising or confirming a Letter of Credit or any other nominated person with
respect to a Letter of Credit seeking to be reimbursed or indemnified or
compensated, and any third party seeking to enforce the rights of a Borrower,
beneficiary, nominated person, transferee, assignee of Letter of Credit
proceeds, or holder of an instrument or document related to any Letter of
Credit, (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided, that, (A) such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (1) are determined





173
 




--------------------------------------------------------------------------------




by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(2) result from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrowers or such Loan Party has obtained
a final and non-appealable judgment in its favor on such claim as determined by
a court of competent jurisdiction, and (B) the obligation to reimburse any
Indemnitee for legal fees and expenses shall be limited to legal fees and
expenses of one firm of counsel for all such Indemnitees and one local counsel
in each appropriate jurisdiction (and, to the extent required by the subject
matter, one specialist counsel for each such specialized area of law in each
appropriate jurisdiction), and in the case of an actual or perceived conflict of
interest as determined by the affected Indemnitee, one counsel for such affected
Indemnitee).
(c)    Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under clause (a) or (b) of this Section to
be paid by it, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the LC Issuers or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the LC
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such LC
Issuer in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the parties hereto shall not assert, and hereby waive, any claim
against any other party hereto or any Related Party thereof, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof, provided, that, nothing
contained in this sentence shall limit the indemnity obligations of the Loan
Parties to the extent such special, indirect, consequential or punitive damages
are included in any claim brought against the applicable Indemnitee for which
such Indemnitee is entitled to indemnification under this Section 10.04. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable on demand
therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and any LC Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or





174
 




--------------------------------------------------------------------------------




preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and LC Issuer severally agrees to pay to the
Administrative Agent upon demand its Applicable Percentage (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the LC Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
10.06. Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Upon the request of any Lender, Administrative
Agent may provide to such Lender the list of Competitors at any time received by
Administrative Agent from the Lead Borrower. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Credit
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in LC
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and
(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall be not less than $10,000,000 (or not less than $5,000,000 in the
case of an assignment to another Lender, an Affiliate of a Lender or an Approved
Fund), unless each of the Administrative Agent and, so long as no Default has
occurred and is continuing, except





175
 




--------------------------------------------------------------------------------




as otherwise agreed, the Lead Borrower consents (each such consent not to be
unreasonably withheld or delayed) to an assignment of a lesser amount; provided,
that, concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund with respect to a
Lender, or (3) otherwise agreed by Lead Borrower, provided, that, the Lead
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and
(C)    the consent of each LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender that increases
the obligation of the assignee to participate in exposure under one or more
Letters of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided, that, the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,





176
 




--------------------------------------------------------------------------------




3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this clause (b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person, the Investors or any of the Investors’
Affiliates or Subsidiaries, or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations and/or Swing Line Loans) owing to it);
provided, that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Loan Parties, the
Administrative Agent, the Lenders and the LC Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) so long as no Specified Event of
Default shall exist or have occurred and be continuing, such Lender shall not
sell participations to any Person that is a Competitor of the Loan Parties. Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 10.07 as if such Participant was a Lender
hereunder.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification that would reduce the
principal of or the interest rate on the Loans, extend the term or increase the
amount of the Commitment, as it relates to such Participant, or reduce the
amount of any unused line fee payable pursuant to Section 2.09(a) to which such
Participant is entitled. Subject to clause (e) of this Section, the Loan Parties
agree that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.06(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation,
acting solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain a register on which it records the name and address of each participant
and the principal amounts of each participant’s interest (and stated interest
with respect thereto) in the Loans and Commitments (each a “Participant
Register”). A Lender shall not be obligated to disclose the Participant Register
to any Person except to the extent such disclosure is necessary to establish
that any Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the





177
 




--------------------------------------------------------------------------------




Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to clause (b) above,
Wells Fargo may, (i) upon thirty (30) days’ notice to the Lead Borrower and the
Lenders, resign as an LC Issuer and/or (ii) upon thirty (30) days’ notice to the
Lead Borrower, Wells Fargo may resign as Swing Line Lender. In the event of any
such resignation as an LC Issuer or Swing Line Lender, the Lead Borrower shall
be entitled to appoint from among the Lenders a successor LC Issuer or Swing
Line Lender hereunder; provided, that, no failure by the Lead Borrower to
appoint any such successor shall affect the resignation of Wells Fargo as an LC
Issuer or Swing Line Lender, as the case may be. If Wells Fargo resigns as an LC
Issuer, it shall retain all the rights, powers, privileges and duties of an LC
Issuer hereunder with respect to all Letters of Credit outstanding and issued by
it as of the effective date of its resignation as LC Issuer and all LC
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans pursuant to Section 2.03(c)). If Wells Fargo resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor LC Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring LC Issuer or Swing Line Lender, as the case may be, and
(b) the successor LC Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Wells Fargo to effectively assume the
obligations of Wells Fargo with respect to such Letters of Credit.
10.07. Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the





178
 




--------------------------------------------------------------------------------




Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
in accordance with the terms hereof), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Credit Party or any of their respective Affiliates
on a non-confidential basis from a source other than the Loan Parties.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided,
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, or if any Lender shall have been served with an attachment or
similar process relating to property of a Loan Party, each Lender, each LC
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
LC Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or LC Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or LC Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or LC Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, LC Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, LC Issuer or their respective Affiliates may have.
Each Lender and the LC Issuer agrees to notify the Lead Borrower and the
Administrative Agent promptly after any such setoff and application, provided,
that, the failure to give such notice shall not affect the validity of such
setoff and application.





179
 




--------------------------------------------------------------------------------




10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic method shall be as
effective as delivery of a manually executed counterpart of this Agreement.
10.11. Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect so long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding that is not Cash Collateralized. Further, the
provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent may require such indemnities and collateral security as it shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(a) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (b) any obligations that may thereafter
arise with respect to the Bank Product Obligations and (c) any Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) that may thereafter arise under Section 10.04.
10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.





180
 




--------------------------------------------------------------------------------




10.13. Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Lender gives a notice pursuant to Section 3.02, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrowers may, at their sole expense and effort, or the Administrative Agent
may, at its option, in either case upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided, that,:
(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, together with accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. If the Defaulting Lender, Non-Consenting Lender, Lender seeking
additional compensation or amounts or Lender giving notice pursuant to Section
3.02, as applicable, fails for any reason to promptly execute and deliver any
Assignment and Acceptance or other agreement in connection with the purchase or
termination of its interests, Administrative Agent is irrevocably authorized, at
its option, but shall not be required to, execute and deliver such Assignment
and Acceptance or other agreement in the name or and on behalf of the Defaulting
Lender, Non-Consenting Lender or other Lender, as applicable, and regardless of
whether Administrative Agent executes and delivers such Assignment and
Acceptance or other agreement, the Defaulting Lender, Non-Consenting Lender or
other Lender, as applicable, shall be deemed to have executed and delivered such
Assignment and Acceptance or other agreement.
10.14. Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT EXCLUDING ANY PRINCIPLES
OF CONFLICTS OF LAW OR OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE
LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE UNITED STATES DISTRICT





181
 




--------------------------------------------------------------------------------




COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION IF REQUIRED TO
REALIZE UPON COLLATERAL OR ENFORCE ANY JUDGMENT.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 EXCLUDING SERVICE OF
PROCESS BY EMAIL. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW BUT IN
NO EVENT SHALL SERVICE OF PROCESS BY EMAIL BE EFFECTIVE.
(e)    ACTIONS. EACH LOAN PARTY AND, EXCEPT AS PROVIDED IN THE LAST SENTENCE OF
SECTION 10.14(b), EACH CREDIT PARTY AGREES THAT ANY ACTION COMMENCED BY ANY
PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS THE ADMINISTRATIVE AGENT MAY
ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS WITH RESPECT TO ANY SUCH ACTION.
10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF





182
 




--------------------------------------------------------------------------------




LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (a) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (c) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (d) the Credit Parties and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Loan Parties and their respective Affiliates, and none of the Credit
Parties has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Credit Parties have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Each of the Loan
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against each of the Credit Parties with respect to any
breach or alleged breach of agency or fiduciary duty.
10.17. USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Patriot Act.
10.18. Foreign Assets Control Regulations. Neither of the advance of the Loans
nor the direct, or to the knowledge of the Lead Borrower, indirect use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C. §
1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of





183
 




--------------------------------------------------------------------------------




the Loan Parties, their Restricted Subsidiaries, or to the knowledge of the Lead
Borrower, any director, officer, agent, employee or Affiliate of any Loan Party
or Restricted Subsidiary of a Loan Party (a) is a “blocked person” as described
in the Executive Order, the Trading With the Enemy Act or the Foreign Assets
Control Regulations or (b) engages in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.
10.19. Time of the Essence. Time is of the essence of the Loan Documents.
10.20. Press Releases.
(a)    Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates without at
least two (2) Business Days’ prior notice to Administrative Agent and without
the prior written consent of Administrative Agent unless (and only to the extent
that) such Credit Party or Affiliate is required to do so under applicable Law
and then, in any event, such Credit Party or Affiliate will consult with
Administrative Agent before issuing such press release or other public
disclosure.
(b)    Each Loan Party consents to the publication by Administrative Agent or
any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, logo or trademark.
Administrative Agent or such Lender shall provide a draft reasonably in advance
of any advertising material to the Lead Borrower for review and comment prior to
the publication thereof. Administrative Agent and Lead Arrangers reserve the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.
10.21. Additional Waivers.
(a)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Administrative Agent or any other Credit Party.
(b)    The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full of all the
Obligations after the termination of the Commitments).





184
 




--------------------------------------------------------------------------------




(c)    To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full of all the Obligations and the termination
of the Commitments. The Administrative Agent and the other Credit Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or non-judicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.
(d)    Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness prior to the indefeasible payment in
full in cash of all of the Obligations. If any amount shall erroneously be paid
to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.
(e)    Without limiting the generality of the foregoing, or of any other waiver
or other provision set forth in this Agreement, each Loan Party hereby
absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar law
of California.





185
 




--------------------------------------------------------------------------------




10.22. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
10.23. Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.
ARTICLE XI
ACKNOWLEDGMENT AND RESTATEMENT
11.01. Existing Obligations. The Loan Parties hereby acknowledge, confirm and
agree that, as of the close of business on February 2, 2016, Borrowers are
indebted to Administrative Agent and Lenders in respect of Loans under the
Existing Credit Agreement in the aggregate principal amount of $70,000,000.00,
and with respect to the Existing Letters of Credit, in each case together with
all interest accrued and accruing thereon (to the extent applicable), and all
fees, costs, expenses and other charges relating thereto, all of which are
unconditionally owing by Borrowers to Administrative Agent and Lenders, without
offset, defense or counterclaim of any kind, nature or description whatsoever.
11.02. Acknowledgment of Security Interests. The Loan Parties hereby
acknowledge, confirm and agree that Administrative Agent on behalf of Credit
Parties shall continue to have a security interest in and lien upon the assets
of the Loan Parties constituting Collateral heretofore granted to Administrative
Agent pursuant to the Existing Loan Documents to secure the Obligations, as well
as any Collateral granted under this Agreement or under any of the other Loan
Documents or otherwise granted to or held by Administrative Agent or any Lender.
The Liens of Administrative Agent in the Collateral shall be deemed to be
continuously granted and perfected from the earliest date of the granting and
perfection of such Liens interests to Administrative Agent and Lenders, whether
under the Existing Loan Documents, this Agreement or any of the other Loan
Documents.
11.03. Existing Loan Documents. The Loan Parties hereby acknowledge, confirm and
agree that: (a) the Existing Loan Documents have been duly executed and
delivered by the Loan Parties and are in full force and effect as of the date
hereof and (b) the agreements and obligations of the Loan Parties contained in
the Existing Loan Documents constitute the legal, valid and binding obligations
of the Loan Parties enforceable against the Loan Parties in accordance with
their respective terms, and the Loan Parties have no valid defense to the
enforcement of such obligations and (c) Administrative Agent on behalf of the
Credit Parties is entitled to all of the rights and remedies provided for in
favor of Administrative Agent and the other Credit Parties in the Existing Loan
Documents, as amended and restated by this Agreement.
11.04. Restatement. Except as otherwise stated in Section 11.02 and this Section
11.04, as of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Loan Documents are
hereby amended and restated in their entirety, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement and the other Loan
Documents. Except as provided below, the amendment and restatement contained
herein shall not, in any manner, be construed to constitute payment of, or
impair, limit, cancel or extinguish, or constitute a novation in respect of, the
Indebtedness and other obligations and liabilities of any Loan Party evidenced
by or arising under the Existing Loan Documents, and the Liens in the Collateral
(as such term is defined herein) of Administrative Agent securing such





186
 




--------------------------------------------------------------------------------




Indebtedness and other obligations and liabilities, which shall not in any
manner be impaired, limited, terminated, waived or released, but shall continue
in full force and effect in favor of Administrative Agent for the benefit of the
Credit Parties. The principal amount of the Loans and the amount of the Letters
of Credit outstanding as of the date hereof under the Existing Loan Documents
shall be allocated to the Loans and Letters of Credit hereunder in accordance
with the Applicable Percentages hereunder pursuant to the Commitment allocations
made in such manner and in such amounts as Administrative Agent shall determine.
[Remainder of this page intentionally left blank]









187
 




--------------------------------------------------------------------------------




Annex B



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)
SUBSIDIARY BORROWERS
 
 
 




1.    Advantage Logistics - Southeast, Inc.
2.    Champlin 2005 L.L.C.
3.    Eastern Region Management Corporation
4.    FF Acquisition, L.L.C.
5.    Foodarama LLC
6.    Hazelwood Distribution Company, Inc.
7.    Hazelwood Distribution Holdings, Inc.
8.    Hornbacher's, Inc.
9.    Moran Foods, LLC
10.    Save-A-Lot Tyler Group, LLC
11.    Shop 'N Save St. Louis, Inc.
12.    Shop 'N Save Warehouse Foods, Inc.
13.    Shoppers Food Warehouse Corp.
14.    Super Rite Foods, Inc.
15.    SUPERVALU Gold, LLC
16.    SUPERVALU Holdings, Inc.
17.    SUPERVALU Holdings - PA LLC
18.    SUPERVALU Pharmacies, Inc.
19.    SUPERVALU Transportation Inc.
20.    SUPERVALU TTSJ, Inc.
21.    SUPERVALU WA, L.L.C.
22.    Stevens Point Distribution Company, LLC
23.    W. Newell & Co., LLC



 

Schedule 1.01(a) – Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 2.01
COMMITMENTS & APPLICABLE PERCENTAGES OF COMMITMENTS
 
 
 




Lender


Commitment
Applicable Percentage
Wells Fargo Bank, National Association
$300,000,000
30.00%
Coöperatieve Rabobank U.A., New York Branch (formerly known as Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland,” New York Branch)




170,000,000




17.00
U.S. Bank National Association
150,000,000
15.00
BMO Harris Bank N.A.
100,000,000
10.00
Citizens Business Capital (f/k/a RBS Citizens Business Capital), a Division of
Citizens Asset Finance, Inc. (f/k/a RBS Asset Finance, Inc.)


40,000,000
4.00
City National Bank, a National Banking Association
40,000,000
4.00
Regions Bank
40,000,000
4.00
Bank of America, N.A.
32,500,000
3.25
Barclays Bank PLC
32,500,000
3.25
Credit Suisse AG, Cayman Islands Branch
32,500,000
3.25
Goldman Sachs Bank USA
32,500,000
3.25
PNC Bank, National Association
30,000,000
3.0
Total
$1,000,000,000
100%




 
 
 

Schedule 2.01 – Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 5.01
ORGANIZATIONAL INFORMATION OF LOAN PARTIES
 
 


Name
Type
State
Org #
FEIN
1. Advantage Logistics - Southeast, Inc.
Corporation
Alabama
168-431
[**]
2. Butson’s Enterprises, Inc.
Corporation
New Hampshire
5800
[**]
3. Champlin 2005 L.L.C.
LLC
Delaware
3928464
[**]
4. Eastern Region Management Corporation
Corporation
Virginia
0392564-1
[**]
5. FF Acquisition, L.L.C.
LLC
Virginia
S023920-4
[**]
6. Foodarama LLC
LLC
Delaware
2053114
[**]
7. Hazelwood Distribution Company, Inc.
Corporation
Delaware
5811697
[**]
8. Hazelwood Distribution Holdings, Inc.
Corporation
Delaware
5811261
[**]
9. Hornbacher’s, Inc.
Corporation
Delaware
5725361
[**]
10. Moran Foods, LLC
LLC
Missouri
LC1235424
[**]
11. Save-A-Lot Tyler Group, LLC
LLC
Missouri
LC0035762
[**]
12. Scott’s Food Stores, Inc.
Corporation
Indiana
1991110292
[**]
13. SFW Holding Corp.
Corporation
Delaware
2704081
[**]
14. Shop ‘N Save St. Louis, Inc.
Corporation
Missouri
473225
[**]
15. Shop ‘N Save Warehouse Foods, Inc.
Corporation
Missouri
243351
[**]
16. Shoppers Food Warehouse Corp.
Corporation
Ohio
1825906
[**]
17. Stevens Point Distribution Company, LLC
LLC
Delaware
5635662
[**]
18. Super Rite Foods, Inc.
Corporation
Delaware
2019543
[**]
19. SUPERVALU Gold, LLC
LLC
Delaware
5526474
[**]
20. SUPERVALU Holdings, Inc.
Corporation
Missouri
101405
[**]
21. SUPERVALU Holdings - PA LLC
LLC
Pennsylvania
2893444
[**]
22. SUPERVALU INC.
Corporation
Delaware
194304
41-0617000
23. SUPERVALU Pharmacies, Inc.
Corporation
Minnesota
4X-214
[**]
24. SUPERVALU Transportation Inc.
Corporation
Minnesota
7C-793
[**]
25. SUPERVALU TTSJ, Inc.
Corporation
Delaware
5292861
[**]
26. SUPERVALU WA, L.L.C.
LLC
Delaware
5714113
[**]
27. W. Newell & Co., LLC
LLC
Delaware
3932547
[**]




 

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.



--------------------------------------------------------------------------------

SCHEDULE 5.13
SUBSIDIARIES & EQUITY INTERESTS
 
 
 


[**]



 

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.



--------------------------------------------------------------------------------

SCHEDULE 6.17
SUBSTITUTION, RELEASE AND ADDITION OF FIXED ASSET COLLATERAL
 
 
 


Subject to the terms and conditions of this Schedule 6.17, Borrowers may, after
the Closing Date, (i) substitute one or more fee-owned or ground leased Real
Estate sites (and the Equipment located thereon owned by Borrowers or any of
their Subsidiaries) as Term Loan Priority Collateral (each, a “Substitute
Property”), in lieu of any one or more Real Estate Collateral Properties (each,
a “Replaced Property”) and the Related Real Estate Collateral located thereon
(each such substitution, once the requirements of this Schedule 6.17 have been
satisfied with respect to such Replaced Property, a “Term Loan Priority
Collateral Substitution”); provided, that, no such substitution shall affect the
amount of time permitted for taking any action in accordance with Section 1 of
Schedule 6.21, (ii) request that the Administrative Agent release its Lien on
any Real Estate Collateral Property and the Related Real Estate Collateral
located thereon, or on the Related Real Estate Collateral located on any
Material Related Collateral Location (each, a “Released Property”) and, with
respect to such Released Property, to the extent the relevant requirements of
this Schedule 6.17 are satisfied, the Administrative Agent shall release such
Lien in accordance with Section 9.10 (each, a “Term Loan Priority Collateral
Release”) and (iii) add one or more fee-owned or ground leased Real Estate sites
(and the Equipment located thereon owned by Borrowers or any of their
Subsidiaries) or Related Real Estate Collateral on additional Material Related
Collateral Locations (in each case including pursuant to the requirements of
Section 6.12 or Section 6.17) (each, an “Additional Property”) as Term Loan
Priority Collateral (each, a “Term Loan Priority Collateral Addition”);
provided, that, the following conditions have been satisfied:
(a)    As long as the Term Loan Facility or any Refinancing Indebtedness
therefor is outstanding,
(i)    a Term Loan Priority Collateral Substitution, Term Loan Priority
Collateral Release or Term Loan Priority Collateral Addition involving the same
Real Estate and Related Real Estate Collateral has occurred under the Term Loan
Facility or such Refinancing Indebtedness;
(ii)    granting Liens on any related Real Estate and Related Real Estate
Collateral to secure the Obligations would not violate or trigger the equal and
ratable security provisions under the SVU Indenture;
(iii)    the applicable requirements of Schedule 6.21 (subject to any
limitations set forth therein) shall have been satisfied as of the date of such
Term Loan Priority Collateral Substitution or Term Loan Priority Collateral
Addition with respect to any Real Estate and Related Real Estate Collateral on
which a Lien is granted; and
(iv)    no Default or Event of Default shall have occurred and be continuing.
Except in the circumstances contemplated by clause (a):
(b)    In the case of a Term Loan Priority Collateral Substitution, (i) the
Administrative Agent shall have received at least 15 Business Days’ prior
written notice thereof (or such shorter notice as may be approved by the
Administrative Agent) identifying the proposed Substitute Property and Replaced
Property, (ii) both before and after giving effect

 
 
 

Schedule 6.17 – Page 1 of 3

--------------------------------------------------------------------------------

SCHEDULE 6.17 (continued)
SUBSTITUTION, RELEASE AND ADDITION OF FIXED ASSET COLLATERAL
 
 
 


thereto, no Default or Event of Default shall have occurred and be continuing,
(iii) the Administrative Agent shall have received a Restated Collateral List
after giving effect thereto, (iv) the aggregate Value of the Term Loan Priority
Collateral set forth on such Restated Collateral List shall not be less than the
Value of the Term Loan Priority Collateral on the Applicable Collateral List
(prior to giving effect to such restatement), (v) no fee-owned Real Estate
Collateral Property shall have been replaced by a ground leased Real Estate
site, (vi) the requirements of Schedule 6.21 shall have been satisfied with
respect to the applicable Substitute Property and (vii) at the request of the
Administrative Agent, the Administrative Agent shall have received (A) a
certificate of a Responsible Officer of Lead Borrower (1) certifying that the
requirements set forth in the foregoing clauses (i) through (vii) have been
satisfied and (2) setting forth in reasonable detail the calculations described
in clause (iv), if applicable, all in form and substance reasonably satisfactory
to the Administrative Agent, (B) a certificate of a Responsible Officer of Lead
Borrower of the type described in Section 4.01(b)(iii), and (C) (1) a
certificate of a Responsible Officer of Borrowers as to factual matters
supporting the legal opinions delivered pursuant to this clause (C) and (2) a
customary no conflicts opinion from Borrowers’ counsel, in each case in form and
substance reasonably satisfactory to the Administrative Agent, opining that the
grants of security interests in the Term Loan Priority Collateral on the
Restated Collateral List (after giving effect to such Term Loan Priority
Collateral Substitution) will not violate the SVU Indenture or any other
Material Indebtedness or trigger any of the equal and ratable sharing provisions
thereof.
(c)    In the case of a Term Loan Priority Collateral Release, (i) the
Administrative Agent shall have received at least 15 Business Days’ prior
written notice thereof (or such shorter notice as may be approved by the
Administrative Agent) identifying the proposed Released Property, (ii) both
before and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (iii) unless the Term Loan Priority Collateral
Release is in connection with a Permitted Disposition, the aggregate Value of
the Term Loan Priority Collateral set forth on such Restated Collateral List
shall not be less than the Value of the Term Loan Priority Collateral on the
Applicable Collateral List (prior to giving effect to such restatement),
(iv) the Administrative Agent shall have received a Restated Collateral List
after giving effect thereto, (v) to the extent applicable, Borrowers shall have
made any payments required by Section 7.05 and (vi) the Administrative Agent
shall have received an officer’s certificate of a Responsible Officer of Lead
Borrower (A) certifying that the requirements set forth in the foregoing
clauses (i) through (vi) have been satisfied and (B) setting forth in reasonable
detail the calculations described in clause (iii), if applicable, all in form
and substance reasonably satisfactory to the Administrative Agent.
(d)    In the case of a Term Loan Priority Collateral Addition, (i) the
Administrative Agent shall have received at least 15 Business Days’ prior
written notice thereof (or such shorter notice as may be approved by the
Administrative Agent) identifying the proposed Additional Property, (ii) the
Administrative Agent shall have received a Restated Collateral List after giving
effect thereto, (iii) the requirements of Schedule 6.21 shall have been
satisfied with respect to the applicable Additional Property, except to the
extent additional time to satisfy the requirements of Schedule 6.21 is provided
elsewhere in this Agreement, (iv) the Administrative Agent shall have received
(A) an officer’s certificate of a Responsible Officer of Lead

    
 
 
 

Schedule 6.17 – Page 2 of 3

--------------------------------------------------------------------------------

SCHEDULE 6.17 (continued)
SUBSTITUTION, RELEASE AND ADDITION OF FIXED ASSET COLLATERAL
 
 
 


Borrower certifying that the requirements set forth in the foregoing clauses (i)
through (iii) have been satisfied, all in form and substance reasonably
satisfactory to the Administrative Agent, (B) a certificate of a Responsible
Officer of Lead Borrower in substantially the form of the certificate required
to be delivered pursuant to Section 4.01(b)(iii) and (C) (1) a certificate of a
Responsible Officer of Lead Borrower as to factual matters supporting the legal
opinions delivered pursuant to this clause (C) and (2) a customary no conflicts
opinion from Borrowers’ counsel, in each case in form and substance reasonably
satisfactory to the Administrative Agent, opining that the grants of security
interests in the Term Loan Priority Collateral on the Restated Collateral List
(after giving effect to such Term Loan Priority Collateral Addition) will not
violate the SVU Indenture or any other Material Indebtedness or trigger any of
the equal and ratable sharing provisions thereof.
For the purposes of this Schedule 6.17, the following terms shall have the
meanings specified below:
“Value” means (a) the value of the Real Estate sites (and the Equipment located
thereon that is owned by the Lead Borrower or its Subsidiaries) as set forth in
the Closing Date Collateral List, and (b) with respect to any Substitute
Property or Additional Property (and the Equipment located thereon that is owned
by the Lead Borrower or its Subsidiaries), the book value thereof (and, in the
case of any Replaced Property or Released Property, the value thereof as set
forth in the Applicable Collateral List) or, with respect to any Real Estate
site valued pursuant to a New Valuation (as defined in the Term Loan Agreement),
the value of such Real Estate site (and the Equipment located thereon that is
owned by the Lead Borrower or its Subsidiaries) set forth in such New Valuation.







    
 
 
 

Schedule 6.17 – Page 3 of 3

--------------------------------------------------------------------------------

SCHEDULE 6.21
POST-CLOSING MATTERS
 
 
 


Loan Parties shall deliver or cause to be delivered to the Administrative Agent,
or shall have taken or caused to have been taken, in form and substance
reasonably satisfactory to the Administrative Agent, as promptly as possible
following the Closing Date, but in any event no later than the dates referred to
below with respect to each such item (unless, in the case of Section 1 below,
the Term Loan Agent, pursuant to the Term Loan Agreement, and in the case of
Sections 2, 3, 4, 5 and 6 below, the Administrative Agent, in its Permitted
Discretion, shall have agreed to any particular longer period), the items or
actions set forth below:
1.    on or before June 20, 2013 (or such later date as may be agreed to by the
Term Loan Agent pursuant to the Term Loan Agreement), the Administrative Agent
shall have received with respect to each Real Estate Collateral Property
(excluding any Real Estate Collateral Property with respect to which the grant
of Liens to secure the Obligations would violate or trigger the equal and
ratable security provisions of the SVU Indenture or any lease or other agreement
with a third party with respect to any such Real Estate Collateral Property):
(a)    a Mortgage in the form of Exhibit J to the Credit Agreement or otherwise
in form and substance reasonably satisfactory to the Administrative Agent, a
Related Real Estate Collateral Security Agreement in the form of Exhibit K to
the Credit Agreement, a UCC fixture filing (if determined by Administrative
Agent to be necessary under the Laws of the jurisdiction where such Real Estate
Collateral Property is located to perfect in fixtures properly), and a UCC-1
financing statement with respect to the Related Real Estate Collateral (as
defined in Schedule 6.17) located thereon, which Security Documents shall be in
form and substance reasonably satisfactory to the Administrative Agent, shall
have been duly executed by the parties thereto and delivered to the
Administrative Agent and in full force and effect, together with, in the case of
Real Estate Collateral Property, an acknowledgment by a title insurance company
of receipt of such Mortgage, Personal Property Security Agreement, and UCC
fixture filings and an agreement to record or file, as applicable, such Mortgage
and UCC fixture filing in the real estate records for the county in which the
Real Estate Collateral Property is located (if determined by the Administrative
Agent to be necessary under the Laws of the jurisdiction where such Real Estate
Collateral Property is located to perfect in fixtures properly), so as to
effectively create upon such recording and filing (together with the filing of a
UCC-1 financing statement in the applicable state filing office) valid and
enforceable perfected second-priority Liens (subject in priority only to the
Lien granted in favor of the Term Loan Agent pursuant to and in accordance with
the Term Loan Intercreditor Agreement) upon such Real Estate Collateral Property
and Related Real Estate Collateral, in favor of the Administrative Agent (or
such other trustee as may be desired under local law), subject only to the
Permitted Encumbrances. Unless otherwise (i) required to avoid triggering any of
the equal and ratable security provisions of the SVU Indenture or (ii) agreed by
the Administrative Agent, and subject to limitations of local law, each such
Mortgage shall secure the total amount of the Obligations; provided, that, if
the jurisdiction in which any applicable Real Estate Collateral Property is
located imposes a mortgage recording, intangibles or similar tax and does not
permit the allocation of undivided aggregate indebtedness for the purpose of
determining the amount of such tax payable, or if there are other local state
impediments to the Mortgage securing the full amount of the Obligations, the
principal amount secured by such Mortgage shall be limited to secure a maximum
amount reasonably acceptable to the

 
 
 

Schedule 6.21 – Page 1 of 5



--------------------------------------------------------------------------------

SCHEDULE 6.21 (continued)
POST-CLOSING MATTERS
 
 
 


Administrative Agent, not to exceed 125% of the Value of such Real Estate
Collateral Property;
(b)    (i) a title insurance policy (or a marked, signed and redated commitment
to issue such title insurance policy) insuring or committing to insure (upon
payment of the premium therefor) the Lien of the Mortgage encumbering each Real
Estate Collateral Property, (A) with respect to each Real Estate Collateral
Property having a Value greater than $3,000,000, with the standard exception for
survey matters deleted, and a “same as survey” endorsement, (B) otherwise with
the standard exception for survey matters deleted and a “same as survey”
endorsement but only to the extent available (without requirement for such Loan
Party to procure a new survey), and (C) in all cases with other lenders’
endorsements and otherwise as reasonably required by the Administrative Agent
but only to the extent available without requirement for such Loan Party to
procure a new survey with respect to any Real Estate Collateral Property having
a Value of less than or equal to $3,000,000 (in the case of a Term Loan Priority
Collateral Substitution, issued by the title company that issued the title
insurance policies insuring the Liens of the existing Mortgages and dates as of
the date of the recording of the Mortgage for the Substitute Property); a. to
the extent available, a “tie-in” and a “first loss” endorsement, or similar
endorsements, to the title insurance policy, in form and substance reasonably
satisfactory to the Administrative Agent; and b. a copy of any survey, plat, or
site plan of the Real Estate Collateral Property that any Loan Party provides to
the title company issuing the title insurance policy, with any such surveys
recertified to the Administrative Agent to the extent reasonably available and
as reasonably required by the Term Loan Agent pursuant to the Term Loan
Agreement. Such title insurance policies shall be deemed adequate so long as
they (i) they are in the aggregate insured amount equal to the amount of
insurance to be provided to the Term Loan Agent in those jurisdictions where pro
tanto coverage is available and (ii) in an amount (not to exceed $100,000,000)
reasonably acceptable to the Administrative Agent, in its Permitted Discretion
in those jurisdictions where pro tanto coverage is not available. The
Administrative Agent also shall have received copies of paid receipts or other
evidence showing that all premiums in respect of such title insurance policies
and endorsements have been paid;
(c)    (i) a completed flood certificate with respect to the Real Estate
Collateral Property, which flood certificate shall i. be addressed to the
Administrative Agent, ii. be completed by a company that has guaranteed the
accuracy of the information contained therein and iii. otherwise comply with the
Flood Program; c. evidence describing whether the community in which the Real
Estate Collateral Property is located participates in the Flood Program; d. if
any flood certificate states that a Real Estate Collateral Property is located
in a Flood Zone, the applicable Loan Party’s written acknowledgement of receipt
of written notification from the Administrative Agent i. as to the existence of
each such Real Estate Collateral Property and ii. as to whether the community in
which each such Real Estate Collateral Property is located is participating in
the Flood Program; and e. if any Real Estate Collateral Property is located in a
Flood Zone and is located in a community that participates in the Flood Program,
evidence that the applicable Loan Party has obtained flood insurance that is in
compliance with all applicable regulations of the Flood Program;

 
 
 

Schedule 6.21 – Page 2 of 5



--------------------------------------------------------------------------------

SCHEDULE 6.21 (continued)
POST-CLOSING MATTERS
 
 
 


(d)    if required by the Term Loan Agent pursuant to the Term Loan Agreement,
documentation regarding environmental matters reasonably acceptable to the
Administrative Agent with respect to each Real Estate Collateral Property, and,
if warranted by the findings of such documentation, a Phase I environmental
report reasonably acceptable to the Administrative Agent, and, if warranted by
the findings of such Phase I environmental report or other documentation, a
Phase II environmental report reasonably acceptable to the Administrative Agent,
which concludes that such Real Estate Collateral Property (i) does not contain
any Hazardous Materials in contravention of Environmental Law in any material
respect and (ii) is not subject to any significant risk of contamination from
any off site Hazardous Materials in contravention of Environmental Law in any
material respect;
(e)    (i) to the extent not previously delivered with respect to other
Mortgages in that State or for that Loan Party (or to the extent otherwise
reasonably requested by the Administrative Agent) an opinion or opinions of
counsel admitted to practice under the laws of the State in which each Real
Estate Collateral Property is located, regarding the enforceability of the Liens
of the Mortgages in that State, and a due execution, delivery and authority
opinion, in each case substantially identical to the opinion or opinions
delivered to the Term Loan Agent with respect to such Real Estate Collateral
Property, and (ii) to the extent not previously delivered with respect to other
Related Real Estate Collateral Security Agreements for that Loan Party (or to
the extent otherwise reasonably requested by the Administrative Agent) an
opinion or opinions of counsel regarding each Related Real Estate Collateral
Security Agreement, in each case in form and substance reasonably acceptable to
the Administrative Agent; provided, that, if the Term Loan Agent shall not have
required delivery of an opinion or opinions of counsel with respect to any Real
Estate Collateral Property and Related Real Estate Collateral, Borrowers and
Guarantors shall not be obligated to deliver an opinion or opinions of counsel
to Administrative Agent with respect to such Real Estate Collateral Property and
Related Real Estate Collateral;
(f)    true and correct copies of all Material Contracts relating to the leasing
or operation of each Real Estate Collateral Property and each other property on
which Related Real Estate Collateral is located, each of which shall be in form
and substance reasonably satisfactory to the Term Loan Agent pursuant to the
Term Loan Agreement;
(g)    reasonably satisfactory (i.e., showing no Liens other than Permitted
Encumbrances) UCC, tax lien, judgment and litigation searches with respect to
each Real Estate Collateral Property and each other property on which Related
Real Estate Collateral is located and the Loan Party that is the owner or lessee
thereof, in the State in which such Real Estate Collateral Property or such
other property is located and the jurisdictions where each such Loan Party has
its principal place of business; and
(h)    in the case of any Ground Lease, f. a true and correct copy of the
applicable Ground Lease, together with (to the extent required by the Term Loan
Agent pursuant to the Term Loan Agreement) all amendments and modifications
thereto and a recorded memorandum thereof, in form and substance reasonably
satisfactory in all respects to the Term Loan Agent pursuant to the Term Loan
Agreement and subject to customary

 
 
 

Schedule 6.21 – Page 3 of 5



--------------------------------------------------------------------------------

SCHEDULE 6.21 (continued)
POST-CLOSING MATTERS
 
 
 


leasehold mortgagee provisions and protections in form and substance reasonably
satisfactory in all respects to the Term Loan Agent pursuant to the Term Loan
Agreement and which shall provide, among other things, cure rights reasonably
acceptable to the Term Loan Agent pursuant to the Term Loan Agreement for Loan
Party defaults thereunder, and g. if required by the Term Loan Agent pursuant to
the Term Loan Agreement, a Ground Lease estoppel executed by the fee owner and
ground lessor of such Real Estate Collateral Property, reasonably acceptable to
the Term Loan Agent pursuant to the Term Loan Agreement;
provided, that, in connection with the foregoing Section 1, the following
requirements shall also be satisfied:
(1)    Loan Parties shall have paid or reimbursed the Administrative Agent for
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent (including, without limitation, reasonable attorneys’ fees and
disbursements) in connection with the preparation and negotiation of the
Mortgage of each Real Estate Collateral Property and the Personal Property
Security Agreement for the Related Real Estate Collateral located thereon, and
Loan Parties shall have paid all recording charges, filing fees, taxes or other
out-of-pocket expenses (including, without limitation, title insurance premiums,
mortgage and intangibles taxes and documentary stamp taxes) payable in
connection therewith;
(2)    on the date of the applicable Mortgage and Personal Property Security
Agreement, the grants of Liens in the Term Loan Priority Collateral (as defined
in Schedule 6.17) on the Applicable Collateral List (after giving effect to all
Term Loan Collateral Substitutions) will not violate the SVU Indenture or any
other Material Indebtedness, or trigger any of the equal and ratable sharing
provisions thereof, as evidenced by (A) a certificate of a Responsible Officer
of the Lead Borrower and (B) a customary no conflicts opinion from Loan Parties’
counsel, in each case, in form and substance reasonably satisfactory to the
Administrative Agent, certifying and opining, respectively, that the grants of
Liens in the Term Loan Priority Collateral on the Applicable Collateral List
will not violate the SVU Indenture or any other Material Indebtedness or trigger
any of the equal and ratable sharing provisions thereof;
(3)    the Administrative Agent shall have received with respect to the initial
satisfaction of the requirements set forth in this Section 1, a confirmation of
the certificates described in Section 4.01(b)(iii), and thereafter a certificate
of the type described in Section 4.01(b)(iii), in each case, from the relevant
Loan Parties; and
(4)    each Real Estate Collateral Property shall be fee owned or ground leased
by a Loan Party or a Subsidiary which shall have become a Loan Party hereunder
pursuant to and in accordance with the requirements of Section 6.12 prior to the
execution and delivery of the applicable Mortgage;
In addition to the foregoing, Loan Parties shall, promptly upon the request of
Administrative Agent, take such actions, and execute and deliver to the
Administrative Agent such Security Documents as the Administrative Agent may in
its reasonable judgment deem necessary or appropriate (including, without
limitation, the Security Documents set forth in

 
 
 

Schedule 6.21 – Page 4 of 5



--------------------------------------------------------------------------------

SCHEDULE 6.21 (continued)
POST-CLOSING MATTERS
 
 
 


Section 1 of this Schedule 6.21), in order to grant to the Administrative Agent,
for the benefit of the Credit Parties, a Lien upon any SVU Operating Property
(as such term is defined in the Term Loan Intercreditor Agreement), subject to
Security Documents in favor of the Term Loan Agent at any time that either (i)
the grant of such Lien on any such SVU Operating Property to secure all or any
portion of the Obligations (after giving effect to the Lien thereon to secure
the Term Loan Debt) would no longer violate the terms of the SVU Indenture (as
then in effect), or give rise to any obligation of any Loan Party under the SVU
Indenture to grant a Lien on any of its assets to secure any Indebtedness
governed by or subject to the SVU Indenture, or (ii) no Indebtedness is
outstanding under the SVU Indenture. The Lead Borrower shall promptly notify
Administrative Agent in writing at any time that either clauses (i) or (ii)
above are applicable.
In addition to the foregoing, Loan Parties shall deliver or cause to be
delivered to the Administrative Agent on or before May 21, 2013 (unless the
Administrative Agent, in its sole discretion, shall have agreed to any longer
period), a lender’s loss payable endorsement for each of the property insurance
policies (including marine insurance policies insuring Inventory) required to be
maintained pursuant to Section 6.07, each in form and substance reasonably
satisfactory to the Administrative Agent and naming the Administrative Agent as
a loss payee and additional insured. Such endorsements shall, or the insurer
shall otherwise agree in writing, to make the Administrative Agent a payee on
any payment of a claim under such policies and provide for delivery of such
payment directly to the Administrative Agent (subject to the rights of the Term
Loan Agent with respect to Term Loan Priority Collateral).



 
 
 

Schedule 6.21 – Page 5 of 5



--------------------------------------------------------------------------------

SCHEDULE 7.02
EXISTING INVESTMENTS
 
 
 


I.
NON-WHOLLY OWNED ENTITIES

[**]



 

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.
Schedule 7.02 - Page 1 of 4

--------------------------------------------------------------------------------

SCHEDULE 7.02 (continued)
EXISTING INVESTMENTS
 
 
 




II.
INVESTMENT POLICY

SUPERVALU INC.
INVESTMENT GUIDELINES
November 13, 2014
PURPOSE:


To state clearly the responsibility for the investment of surplus cash, the
approved types of investments and their maturities.


POLICY STATEMENT:


Cash temporarily not needed for Company operations or to reduce debt will be
invested by the Cash Management Team (in Treasury Services), following approval
from either the Treasurer, Controller, Vice President – Tax, Vice President –
Shared Services Finance or Chief Financial Officer. The investments will be of
appropriate maturities to meet projected cash requirements of the Company, and
will be made according to the following written guidelines. The objectives of
such investments will be, in order of importance: safety of principal, liquidity
of funds, diversification and investment yield.


GUIDELINES:


All surplus Company cash will be forwarded to the parent. Subsidiaries are not
authorized to invest cash with outside parties without prior approval from
either the Treasurer, Controller or Chief Financial Officer.


APPROVED INVESTMENTS:


1.
U.S. Treasury Securities and general obligations fully guaranteed with respect
to principal and interest by the U. S. Government.



2.
Obligations of U.S. Government Agencies (i.e. GNMA's and FNMA's).



3.
Commercial paper of prime quality (rated A‑1 by Standard and Poor's and P‑1 by
Moody's), purchased through recognized money market dealers (see list of
“Authorized Dealers”).



4.
Certificates of Deposit and Time Deposits of Banks and their overseas branches
are limited to:

 

a.
Top 50 worldwide banks as measured by assets, and

b. Banks rated A‑1/AA- from Standard and Poor’s and/or P‑1/Aa3 from Moody’s or
better


5.
Repurchase Agreements, with authorized money market dealers (see list of
“Authorized Dealers”) or major banks as defined in item #4, executed against
those securities approved for direct purchase (1‑4 above). The current market
value of the collateral must cover the principal amount of the investment and
collateral must be held in our name.



6.
Diversified money market investment funds (see list of “Authorized Money Market
Funds”) meeting the following conditions:


 
 
 

Schedule 7.02 - Page 2 of 4

--------------------------------------------------------------------------------

SCHEDULE 7.02 (continued)
EXISTING INVESTMENTS
 
 
 




a.
AAAm rating from Standard and Poor’s or AAA rating from Moody’s

b.
Total assets of at least $5 billion

c.
Compliant with SEC Rule 2a-7 (restricts the quality, maturity and diversity of
investments by money market funds)

d.
At least three years of history

e.
Previously approved by either the Treasurer, Controller, or Chief Financial
Officer



7.
Other investments, including commercial paper rated A‑2/P‑2, may be allowed from
time to time with specific written authorization from the Chief Financial
Officer or the Treasurer.



8.
During a period of time where demand deposit accounts (DDA’s) are federally
guaranteed by the Temporary Liquidity Guarantee Program or any other similar
FDIC guarantee programs , surplus funds may be held in the company’s DDA
accounts at authorized participating depository banks.



9.
Surplus funds may be held at authorized depository banks (DDA) not participating
in guarantee programs described in #8 above to earn the earnings credit rate
that meet one of the following requirements:



a.
A Long Term issuer rating no lower than

i.
A3 from Moody’s or

ii.
from Standard and Poor’s

b.
Market Credit Default Swap (CDS) rate of no greater than 250 basis points



INVESTMENT LIMITATIONS:


1.
All short‑term investments shall be denominated in U.S. dollars.



2.
A maximum principal investment of up to:

a.
$50 million per money market fund (determined by CUSIP number)

b.
$25 million per DDA account.



3.
For direct securities purchases, the commitment to any one name will be limited
to $10 million with the exception of U. S. Government and U. S. Government
Agencies (no limit).



4.
All securities that are purchased will be held in "safekeeping" by the seller or
by a Safekeeping Agent (see list of “Authorized Dealers”) named by SUPERVALU
INC. who will issue trade confirmation for all transactions.



5.
Maturities for investments are not to exceed 90 days.



AUTHORIZED INSTITUTIONS/ FUNDS:


The following lists include the Authorized Dealers, Authorized Money Market
Funds and Authorized Depository Banks that have been approved as part of the
investment policy.


Authorized Dealers:



 
 
 

Schedule 7.02 - Page 3 of 4

--------------------------------------------------------------------------------

SCHEDULE 7.02 (continued)
EXISTING INVESTMENTS
 
 
 


1.
Bank of America

2.
US Bank

3.
Wells Fargo

4.
Credit Suisse

5.
Morgan Stanley

6.
Goldman Sachs

7.
BMO Harris

8.
Barclays

9.
Rabobank



Authorized Money Market Funds:


1.
First American Treasury Obligations Fund (US Bank, FUZXX)

2.
Goldman Sachs Financial Square Treasury Obligations Fund (FTOXX)

3.
Wells Fargo Advantage Treasury Plus Fund (PISXX)

4.
Morgan Stanley Treasury Fund (MISXX)

5.
BlackRock Liquidity T-Fund (TSTXX)

6.
Federated Treasury Obligations (TOIXX)

7.
J.P. Morgan U.S. Treasury Plus Fund (IJTXX)



Authorized Depository Banks Participating in Government Sponsored Guarantee
Programs


1.
Bank of America

2.
US Bank

3.
PNC Bank

4.
Wells Fargo

5.
Banco Santander (Sovereign)

6.
Key Bank



Changes made to this investment policy are to be made in writing with the
approval of the Treasurer or Chief Financial Officer.



 
 
 

Schedule 7.02 - Page 4 of 4

--------------------------------------------------------------------------------

SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE; CERTAIN NOTICE ADDRESSES
 
 
 


Notices and Account Information for Administrative and Collateral Agent


Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Joseph Burt, Portfolio Manager - Supervalu
Telephone: 617-854-7279
Telecopier: 866-617-3988
Email: joseph.burt@wellsfargo.com


Administrative Agent’s Office Account Information for Lenders


Bank Address:    Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA
ABA No.:     [**]
A/C Name:     Wells Fargo Bank, N.A.
A/C No.:    [**]
Reference:     SUPERVALU INC.
 
Agent Payment Account Information for Borrowers and Guarantors


Bank Address:    Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA
ABA No.:     [**]
A/C Name:     Wells Fargo Bank, N.A.
A/C No.:    [**]
Reference:     SUPERVALU INC.


Notices for LC Issuers


Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Joseph Burt, Portfolio Manager - Supervalu
Telephone: 617-854-7279
Telecopier: 866-617-3988
Email: joseph.burt@wellsfargo.com


U.S. Bank National Association
Attention: Lynn Gosselin
VP, Portfolio Manager
209 S. LaSalle Street
MK-IL-RY3B
Chicago, Illinois 60604
Telephone: 312-325-8747
Telecopier: 312-325-8905

 
 

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.
Schedule 10.02 - Page 1 of 2

--------------------------------------------------------------------------------

SCHEDULE 10.02 (continued)
ADMINISTRATIVE AGENT’S OFFICE; CERTAIN NOTICE ADDRESSES
 
 
 


Email: lynn.gosselin@usbank.com


PNC Bank, National Association
Attention: Gurdatt Jagnanan
VP-Operations Supervisor
Two Tower Center Boulevard, 21st Floor
East Brunswick, New Jersey 08816
Telephone: 732-220-4302
Telecopier: 732-220-3268
Email: gurdatt.jagnanan@pnc.com


Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
Attention: Denise DeMarco
Assistant Vice President
123 North Wacker Drive, Suite 2100
Chicago, Illinois 60606
Telephone: 312-408-8223
Telecopier: 312-408-8240
Email: denise.demarco@rabobank.com


Notices for Swing Line Lender


Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Joseph Burt, Portfolio Manager - Supervalu
Telephone: 617-854-7279
Telecopier: 866-617-3988
Email: joseph.burt@wellsfargo.com


Notices for Loan Parties:


SUPERVALU INC.
250 Park Center Boulevard
P.O. Box 20
Boise, ID 83706
Attn: Treasurer
Fax: 208-395-6631


With a copy to:


SUPERVALU INC.
11840 Valley View Road
Eden Prairie, MN 55344
Attention: Vice President, Business Law
Fax: 952-828-4403


Web Address: http://www.supervaluinvestors.com

 
 
 

Schedule 10.02 – Page 2 of 2